

100 FIRST PLAZA
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date (the “Effective Date”) set
forth in Section 1 of the Summary of Basic Lease Information (the "Summary"),
below, is made by and between KR 100 FIRST STREET OWNER, LLC, a Delaware limited
liability company ("Landlord"), and OKTA, INC., a Delaware corporation
("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Effective Date:
December 2, 2017.
2. Premises:
 
2.1 Building:
That certain twenty-seven (27) story office building (the "Building") located at
100 First Street, San Francisco, California 94105, which Building contains a
total of 467,095 rentable square feet of office, retail and storage space. The
rentable area of the office portion of the Building (the “Office Space”)
contains a total of 453,091 rentable square feet.



 
 








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
2.2 Premises:
207,066 rentable square feet of space, comprised of (A) 19,060 rentable square
feet of space on the fourteenth (14th) floor of the Building and commonly known
as Suite 1400 (the “Phase I Premises”); and (B) 188,006 rentable square feet of
space, comprised of (i) 23,289 rentable square feet of space on the fourth (4th)
floor of the Building and commonly known as Suite 400; (ii) 23,289 rentable
square feet of space on the fifth (5th) floor of the Building and commonly known
as Suite 500; (iii) 23,289 rentable square feet of space on the sixth (6th)
floor of the Building and commonly known as Suite 600; (iv) 23,289 rentable
square feet of space on the seventh (7th) floor of the Building and commonly
known as Suite 700; (v) 19,039 rentable square feet of space on the eighth (8th)
floor of the Building and commonly known as Suite 800; (vi) 19,039 rentable
square feet of space on the ninth (9th) floor of the Building and commonly known
as Suite 900; (vii) 19,039 rentable square feet of space on the tenth (10th)
floor of the Building and commonly known as Suite 1000; (viii) 19,039 rentable
square feet of space on the eleventh (11th) floor of the Building and commonly
known as Suite 1100; and (ix) 18,694 rentable square feet of space on the
fifteenth (15th) floor of the Building and commonly known as Suite 1500
(collectively, the “Phase II Premises”). The Phase I Premises and the Phase II
Premises, as further depicted on Exhibit A to this Lease, are, individually and
collectively referred to herein as the “Premises”.
2.3 Project:
The Building is the principal component of an office project known as "100 First
Plaza," as further set forth in Section 1.1.2 of this Lease.
2.4 Must-Take Space:
47,939 rentable square feet of space, comprised of (i) 9,137 rentable square
feet of space on the twelfth (12th) floor of the Building and commonly known as
Suite 1200 (“Suite 1200”); (ii) 19,401 rentable square feet of space on the
sixteenth (16th) floor of the Building and commonly known as Suite 1600 (“Suite
1600”); and (iii) 19,401 rentable square feet of space on the seventeenth (17th)
floor of the Building and commonly known as Suite 1700 (“Suite 1700”). Suite
1200, Suite 1600 and Suite 1700, as further depicted on Exhibit G to this Lease,
are individually and collectively referred to herein as the “Must-Take Space”.



 
2








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
3. Lease Term
(Article 2):
 
3.1 Length of Term:
The period commencing on the Phase I Premises Lease Commencement Date and ending
on the last day of the one hundred twentieth (120th) Lease Month after the later
of (i) the Phase II Premises Lease Commencement Date; or (ii) the Deferred
Delivery Date (as such terms are defined in Section 2.1 below).
3.2 Target Phase I Premises Delivery
Date:
February 1, 2018
3.3 Phase I Premises Lease
            Commencement Date:


The date that is ninety (90) days following the Phase I Premises Delivery Date
(as defined in Section 2.3 below), which the parties anticipate to be May 1,
2018.


3.4 Target Phase II Premises Delivery
Date:


June 1, 2018, subject to Tenant’s Deferred Delivery Right in Section 2.1 below.


3.5 Phase II Premises Lease
   Commencement Date:


The date that is one hundred fifty (150) days following the Phase II Premises
Delivery Date (as defined in Section 2.3 below), which the parties anticipate to
be November 1, 2018.
3.6 Lease Expiration Date:
The last day of the one hundred twentieth (120th) Lease Month after the later of
(i) the Phase II Premises Lease Commencement Date; or (ii) the Deferred Delivery
Date.
3.7 Option Term(s):
Two (2) five (5)-year options to renew, as more particularly set forth in
Section 2.2 of this Lease.
4. Base Rent 
(Article 3):
 
   4.1 Phase I Premises:
 
 
Period During 
Lease Term
Annual
Base Rent*
Monthly
Installment 
of Base Rent*
Annual
Rental Rate
per Rentable 
Square Foot*
 
 
Phase I Lease Year 1
$1,448,560.00
$120,713.33◊
$76.00
 
 
Lease Year 2
$1,492,016.80
$124,334.73
$78.28
 
 
Lease Year 3
$1,536,777.30
$128,064.78
$80.63**
 
 
Lease Year 4
$1,582,880.62
$131,906.72
$83.05**
 
 
Lease Year 5
$1,630,367.04
$135,863.92
$85.54**
 
 
Lease Year 6
$1,679,278.05
$139,939.84
$88.10**
 
 
Lease Year 7
$1,729,656.39
$144,138.03
$90.75**
 



 
3








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
 
Lease Year 8
$1,781,546.08
$148,462.17
$93.47**
 
 
Lease Year 9


$1,834,992.46


$152,916.04


$96.27**
 
 
Lease Year 10
$1,890,042.23
$157,503.52
$99.16**
 
 
Lease Year 11◦
$1,946,743.50
$162,228.63
$102.14**
 
 


For purposes of this schedule, “Phase I Lease Year 1” shall mean the eighteen
(18) calendar month period commencing on the Phase I Premises Lease Commencement
Date and ending on the last day of the month in which the first anniversary of
the Phase II Premises Lease Commencement Date occurs (or if the Phase II
Premises Lease Commencement Date is the first day of a calendar month, then the
first Phase I Lease Year shall commence on the Phase I Premises Lease
Commencement Date and end on the day immediately preceding the first anniversary
of the Phase II Premises Lease Commencement Date), and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the Lease
Expiration Date.
 
4.2 Phase II Premises:
 
 
 
 
 
Period During 
Lease Term
Annual
Base Rent*
Monthly
Installment 
of Base Rent*
Annual
Rental Rate
per Rentable 
Square Foot*
 
 
Phase II Lease Year 1
$14,288,456.00
$1,190,704.67◊
$76.00
 
 
Lease Year 2
$14,717,109.68
$1,226,425.81
$78.28
 
 
Lease Year 3
$15,158,622.97
$1,263,218.58
$80.63**
 
 
Lease Year 4
$15,613,381.66
$1,301,115.14
$83.05**
 
 
Lease Year 5
$16,081,783.11
$1,340,148.59
$85.54**
 
 
Lease Year 6
$16,564,236.60
$1,380,353.05
$88.10**
 
 
Lease Year 7
$17,061,163.70
$1,421,763.64
$90.75**
 
 
Lease Year 8


$17,572,998.61


$1,464,416.55


$93.47**
 
 
Lease Year 9
$18,100,188.57
$1,508,349.05
$96.27**
 
 
Lease Year 10


$18,643,194.23


$1,553,599.52


$99.16**
 
 
Lease Year 11◦
$19,202,490.06
$1,600,207.51
$102.14**
 
 


For the purposes of this schedule, “Phase II Lease Year 1” shall mean the twelve
(12) calendar month period commencing on the Phase II Premises Lease
Commencement Date and ending on the last day of the month in which the first
anniversary of the Phase II Premises Lease Commencement Date occurs (or if the
Phase II Premises Lease Commencement Date is the first day of a calendar month,
then the first Phase II Lease Year shall commence on the Phase II Premises Lease
Commencement Date and end on the day immediately preceding the first anniversary
of the Phase II Premises Lease Commencement Date), and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the Lease
Expiration Date.
 



 
4








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
* The initial Annual Base Rent amount was calculated by multiplying the initial
annual rental rate per rentable square foot (the “initial Annual Rental Rate per
Rentable Square Foot”) amount by the number of rentable square feet of space in
the Premises, and the initial Monthly Installment of Base Rent amount was
calculated by dividing the initial Annual Base Rent amount by twelve (12). Both
Tenant and Landlord acknowledge and agree that multiplying the Monthly
Installment of Base Rent amount by twelve (12) does not always equal the Annual
Base Rent amount. The calculation of each Annual Base Rent amount reflects an
annual increase of three percent (3%) commencing on the first (1st) day of Lease
Year 2 and each Monthly Installment of Base Rent amount was calculated by
dividing the corresponding Annual Base Rent amount by twelve (12).
◊ Subject to the terms set forth in Section 3.2 below, (i) the Base Rent
applicable to the Phase I Premises shall be abated during the period commencing
as of the Phase I Premises Lease Commencement Date through the date which is
eight (8) months following the Phase I Premises Lease Commencement Date, and
(ii) the Base Rent applicable to the Phase II Premises shall be abated during
the period commencing as of the Phase II Premises Lease Commencement Date
through the date which is eight (8) months following the Phase II Premises Lease
Commencement Date.


** The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.


◦ Rent period applicable only if Tenant exercises the “Deferred Delivery Right”,
as defined and described in Section 2.1 of this Lease.
5. Base Year
(Article 4):
 
   Phase I Premises:
Calendar year 2018.
   Phase II Premises:
Calendar year 2019.
6. Tenant's Share
(Article 4):


4.21% of the Office Space, with respect to the Phase I Premises and 41.49% of
the Office Space, with respect to the Phase II Premises. Tenant’s Share for the
Phase I Premises and the Phase II Premises, collectively, is 45.70% of the
Office Space.


2.02% of the Office Space, with respect to Suite 1200, 4.28% of the Office
Space, with respect to Suite 1600 and 4.28% of the Office Space with respect to
Suite 1700. Tenant's Share for the Must-Take Space, collectively, is 10.58% of
the Office Space.



 
5








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
7. Permitted Use
(Article 5):
Tenant shall use the Premises solely for general office use and, to the extent
permitted by applicable “Laws”, as that term is set forth in Section 5.2 of this
Lease, for “Ancillary Uses”, as that term is set forth below (collectively, the
"Permitted Use"). As used in this Lease, the term “Ancillary Uses” shall mean,
collectively, the operation of a fitness/health facility (including showers for
users of such facility), concessions and franchises related specifically to
those certain office services functions that may be outsourced by a tenant (such
as food service, reproduction services, mail room services, cleaning, security,
IT services, MEP services and/or engineering services, etc.), an auditorium,
board rooms, libraries, training rooms and facilities, audiovisual and closed
circuit television facilities, messenger and mailroom facilities, reproduction
and copying facilities, word processing centers, computer and communications
facilities, pantries (including vending machines), file rooms (including
condensed file rooms with reinforced flooring if required), meeting and
conference centers and rooms, storage space and kitchens, serveries, cafeterias
and dining rooms; provided that any such Ancillary Uses shall be subject to
Article 8 and the TCCs of this Lease, subject to the TCCs of Section 5.4 and
Section 5.5 of this Lease and shall be provided and operated by Tenant (subject
to Sections 5.4 and 5.5 of this Lease with respect to third-party operators) and
shall be for the use and benefit of the Ancillary Use Parties (as defined in
Section 5.4 of this Lease), and in no event for the use of the general public.
8. Letter of Credit
(Article 21):
$8,000,000, subject to reduction pursuant to Section 21.7 of this Lease.
9. Parking Passes
(Article 28):
Up to sixty-nine (69) parking passes, subject to Article 28.



 
6








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
10. Address of Tenant
(Section 29.18):


Okta, Inc.
301 Brannan Street
San Francisco, CA 94107
Attention: Armen Vartanian


and


Okta, Inc.
301 Brannan Street
San Francisco, CA 94107
Attention: General Counsel


and


Paul Hastings LLP
101 California Street, Forty-Eighth Floor
San Francisco, California 94111
Attention: Stephen I. Berkman
 
(Prior to Phase II Premises Lease Commencement Date)
and
Okta, Inc.
100 First Street, Suite 1400
San Francisco, California 94105
Attention: Armen Vartanian

and

Okta, Inc.
100 First Street, Suite 1400
San Francisco, California 94105
Attention: General Counsel

and

Paul Hastings LLP
101 California Street, Forty-Eighth Floor
San Francisco, California 94111
Attention: Stephen I. Berkman

(After Phase II Premises Lease Commencement Date)



 
7








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
11. Address of Landlord
(Section 29.18):
 
Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California  90064
Attention:  Legal Department
with copies to:
Kilroy Realty Corporation
100 First Street
Office of the Building, Suite 250
San Francisco, California 94105
Attention:  Senior Vice President, Asset Management
and
Kilroy Realty Corporation
100 First Street
Office of the Building, Suite 150
San Francisco, California 94105
Attention:  Senior Property Manager
and
SSL Law Firm LLP
575 Market Street, Suite 2700
San Francisco, California 94105
Attention: Sally Shekou, Esq.


12. Broker(s)
(Section 29.24):


Representing Tenant:
Colliers International








Representing Landlord:


CBRE, Inc.
13. Improvement Allowance:
   (Section 2 of Exhibit B):
$100.00 per rentable square foot of the Premises for a total of $20,706,600.00.
14. Guarantor:
None.





 
8








--------------------------------------------------------------------------------




TERMS OF LEASE
DESCRIPTION
15. Remittance Address and Wiring Instructions:


Remittance Address:
KR 100 First Street Owner, LLC
12200 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064


Wiring Instructions:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
9








--------------------------------------------------------------------------------






ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Phase I Premises and the Phase II Premises set forth in
Section 2.2 of the Summary (each, a “Phase” and individually and collectively,
the "Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the "TCCs") herein set forth, and Landlord and Tenant each covenant
as a material part of the consideration for this Lease to keep and perform each
and all of such TCCs by it to be kept and performed and that this Lease is made
upon the condition of such performance. The parties hereto hereby acknowledge
that the purpose of Exhibit A is to show the approximate location of the
Premises in the "Building," as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the "Common Areas," as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the "Project," as that term is defined in Section 1.1.2, below.
Except as specifically set forth in this Lease and in the Work Letter attached
hereto as Exhibit B (the "Work Letter"), Tenant shall accept the Premises in its
existing "as-is" condition and Landlord shall not be obligated to provide or pay
for any improvement work or services related to the improvement of the Premises.
However, notwithstanding the foregoing, Landlord agrees that the Building
Systems serving each Phase of the Premises (and in any Must-Take Space) shall be
in good working order as of the date Landlord delivers possession of such Phase
of the Premises to Tenant. Except to the extent caused by a BS/BS Exception (as
defined in Article 7 below) or otherwise arising in connection with any
Alterations performed by or on behalf of Tenant, if such Building Systems are
not in good working order as of the date possession of the applicable Phase of
the Premises is delivered to Tenant, Landlord shall be responsible for repairing
the same at Landlord’s sole cost and expense, provided that Tenant has delivered
written notice to Landlord (i) with respect to any Building Systems in the Phase
I Premises, no later than forty-five (45) days following the Phase I Premises
Lease Commencement Date, (ii) with respect to any Building Systems in the Phase
II Premises, no later than forty-five (45) days following the Phase II Premises
Lease Commencement Date, and (iii) with respect to any Building Systems in any
Must-Take Space, no later than forty-five (45) days following the applicable
Must-Take Effective Date (the “Systems Warranty”). Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Work
Letter.
1.1.2    The Building and the Project. The Premises is a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is the
principal component of an office project known as "100 First Plaza." The term
"Project," as used in this Lease, shall


 
10








--------------------------------------------------------------------------------




mean (i) the Building and the Common Areas, and (ii) the land (which is improved
with landscaping, parking structures and/or facilities and other improvements)
upon which the Building, said adjacent parking structure (the “Parking Garage”)
and the Common Areas are located.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the Rules and
Regulations (as defined below), those portions of the Project which are provided
for use in common by Landlord, Tenant and any other tenants of the Project, such
as entrances, lobbies, fire vestibules, restrooms, mechanical areas, ground
floor corridors, elevators and elevator foyers, the Parking Garage electrical
and janitorial closets, telephone and equipment rooms, loading and unloading
areas, the Project’s plaza areas, if any, ramps, drives, stairs, and similar
access ways and service ways and other common areas and facilities in and
adjacent to the Building and the Project (such areas are collectively referred
to herein as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord (but
shall at least be consistent with the manner in which the common areas of the
"Comparable Buildings," as that term is defined in Section 4 of Exhibit H to
this Lease, are maintained and operated) and the use thereof shall be subject to
the Rules and Regulations. Landlord reserves the right to close temporarily,
make alterations or additions to, or change the location of elements of the
Project and the Common Areas; provided that no such changes shall be permitted
which materially reduce Tenant's rights or access hereunder. Except when and
where Tenant's right of access is specifically excluded in this Lease, Tenant
shall have the right of access to the Premises, the Building, the Common Areas
and the Parking Garage twenty-four (24) hours per day, seven (7) days per week
during the "Lease Term," as that term is defined in Section 2.1, below.
1.2    Stipulation of Rentable Square Feet of Premises and Building. For
purposes of this Lease, "rentable square feet" of the Premises and Must-Take
Space shall be deemed as set forth in Sections 2.2 and 2.4 of the Summary,
respectively, and the rentable square feet of the Building and Office Space
shall be deemed as set forth in Section 2.1 of the Summary. The Premises and the
Must-Take Space shall not be subject to remeasurement during the initial Lease
Term.
1.3    Right of First Offer. Landlord hereby grants to the tenant originally
named herein (the "Original Tenant") and any Permitted Transferee Assignee (as
defined in Section 14.8) an ongoing right of first offer (“Offer Right”) with
respect to any separately demised space (excluding, however, any space located
on the basement level, the ground floor, the second (2nd) floor or the third
(3rd) floor) in the Building (each, a “Potential First Offer Space”); provided,
however, that in the event Landlord or an entity which is controlled by,
controls or is under common control with Landlord or manages the Building on
behalf of Landlord, including, without limitation, any third party property
managers (each, a “Landlord Affiliate”), in its sole and absolute discretion,
elects to relocate some or all of its offices from the Building, each separately
demised space located on the second (2nd) and/or third (3rd) floors of the
Building vacated by Landlord or such Landlord Affiliate shall become a Potential
First Offer Space for purposes of this Section 1.3. Notwithstanding the
foregoing, such Offer Right of Tenant shall apply only following the expiration
or earlier termination of the lease to the specific third party tenant (the
“Third Party Tenant”) leasing any Potential First Offer Space (including
renewals of such lease with such Third Party Tenant, irrespective of whether
such renewal is entered into pursuant to an option or other right


 
11








--------------------------------------------------------------------------------




set forth therein and whether such renewal is currently set forth in such lease
with such Third Party Tenant or is subsequently granted or agreed upon with such
Third Party Tenant, and regardless of whether such renewal is consummated
pursuant to a lease amendment or a new lease with such Third Party Tenant). In
addition, such Offer Right shall be subordinate to Landlord’s right to occupy
any Potential First Offer Space for its own use and to all rights of other
tenants of the Building, which rights relate to each Potential First Offer Space
and are set forth in leases of space in the Building existing as of the date
hereof, including, without limitation, any expansion, first offer, first
refusal, first negotiation and other rights, to the extent executed
substantially in accordance with their respective terms or pursuant to a lease
amendment or a new lease. Landlord and any existing tenant of a Potential First
Offer Space, and all such third party tenants in the Building with a right to
lease a Potential First Offer Space, are collectively referred to as the
“Superior Right Holders”. Tenant's Offer Right shall be subject to the TCCs set
forth in this Section 1.3. Landlord represents and warrants that there are no
Superior Right Holders to any First Offer Space, except as set forth on Exhibit
K attached hereto.
1.3.1    Procedure for Offer. Subject to the terms of this Section 1.3.1,
Landlord shall notify Tenant from time to time (the "First Offer Notice") when a
Potential First Offer Space or any portion thereof (a “First Offer Space”) will
become available for lease to third parties, free and clear of the rights of any
Superior Right Holder. Pursuant to such First Offer Notice, Landlord shall offer
to lease to Tenant the then available First Offer Space. The First Offer Notice
shall describe the space so offered to Tenant and the “First Offer Rent,” as
that term is defined in Section 1.3.3 below, and the other material economic
terms upon which Landlord is willing to lease such space to Tenant, including,
without limitation (i) the rentable square footage and location of the offered
space, (ii) the date the space is anticipated to become available (the
“Anticipated First Offer Delivery Date”), (iii) any tenant improvement
allowances, rent concessions and free rent periods, and (iv) the length of the
First Offer Space Term (subject to Section 1.3.5) (collectively, the “Economic
Terms”). In no event shall Landlord have the obligation to deliver a First Offer
Notice (and Tenant shall have no right to exercise its rights under this Section
1.3) during the last three (3) years of the initial "Lease Term," as that term
is defined in Section 2.1 below; provided, however, that if Tenant timely and
validly exercises its first option to extend the Lease Term in accordance with
Section 2.2 below, Tenant shall once again have the Offer Right, subject to the
terms and conditions of this Section 1.3, commencing as of the date that
Landlord receives Tenant’s Exercise Notice (as defined in Section 2.2.3 below)
and terminating as of the last day of the twenty-fourth (24th) Lease Month of
the first Option Term (as defined in Section 2.2.1 below).
1.3.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's Offer
Right, then within ten (10) business days of Landlord’s delivery of the First
Offer Notice to Tenant, Tenant shall deliver notice to Landlord (the “First
Offer Exercise Notice”) of Tenant's election to exercise its right of first
offer with respect to all of the subject First Offer Space on the terms
contained in the First Offer Notice. In the event that Tenant does not agree
with the rent payable by Tenant for the subject First Offer Space (the “First
Offer Rent”) as set forth in the First Offer Notice, then concurrently with such
First Offer Exercise Notice, Tenant shall deliver to Landlord Tenant's
calculation of the "Market Rent," as that term is defined in, and determined
pursuant to, Exhibit H attached hereto, and assuming that all other applicable
Economic Terms for the subject First Offer Space are as provided in the First
Offer Notice (subject to the requirements


 
12








--------------------------------------------------------------------------------




of this Section 1.3) and are used in Tenant’s calculation of Market Rent (the
"Tenant's First Offer Space Rent Calculation"). If Tenant does not so notify
Landlord within such ten (10) business day period, then Landlord shall be free
to lease all of the subject First Offer Space to anyone to whom Landlord desires
on any terms Landlord desires; provided, however, that if Landlord has not
entered into a lease for all of the subject First Offer Space as of the date
that is six (6) months after the date Landlord delivers the applicable First
Offer Notice for such First Offer Space, Tenant’s Offer Right and the foregoing
procedure shall once again apply to such First Offer Space so long as Tenant’s
Offer Right has not otherwise terminated pursuant to Section 1.3.6.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its Offer Right, if at all, with respect to all of the subject First
Offer Space offered by Landlord to Tenant, and Tenant may not elect to lease
only a portion thereof.
1.3.3    First Offer Space Rent. If Tenant fails to deliver a Tenant's First
Offer Space Rent Calculation, the First Offer Rent shall be as set forth in the
First Offer Notice delivered by Landlord. If Tenant delivers a Tenant’s First
Offer Space Rent Calculation to Landlord concurrent with Tenant’s delivery of
the First Offer Exercise Notice, the First Offer Rent for the subject First
Offer Space shall be equal to the Market Rent as determined pursuant to this
Section 1.3.3, and Landlord shall deliver notice (the "Landlord First Offer Rent
Notice") to Tenant on or before the date which is ten (10) business days after
Landlord's receipt of Tenant's First Offer Space Rent Calculation, stating that
(a) Landlord is accepting Tenant's First Offer Space Rent Calculation as the
Market Rent, or (b) rejecting Tenant's First Offer Space Rent Calculation and
setting forth Landlord's calculation of the Market Rent assuming that all other
applicable Economic Terms for the subject First Offer Space are as provided in
the First Offer Notice (subject to the requirements of this Section 1.3) and are
used in Landlord’s calculation of Market Rent (the "Landlord's First Offer Space
Rent Calculation"). Within ten (10) business days of its receipt of the Landlord
First Offer Rent Notice, Tenant may, at its option, accept the Market Rent
contained in the Landlord's First Offer Space Rent Calculation. If Tenant does
not affirmatively accept or Tenant rejects the Market Rent specified in the
Landlord's First Offer Space Rent Calculation, the parties shall follow the same
procedure set forth in Section 2.2.4 below, provided that all references in
Section 2.2.4 to (i) “Option Rent” shall be deemed to mean the “First Offer
Rent”, (ii) “Option Term” shall be deemed to mean the applicable First Offer
Space Term, and (iii) the “Outside Agreement Date” shall be deemed to mean the
date that is forty-five (45) days after the date Landlord delivers the
applicable Landlord’s First Offer Rent Notice to Tenant, and the Market Rent
shall be determined in accordance with the terms of Section 2.2.4 below assuming
that all other applicable Economic Terms for the subject First Offer Space are
as provided in the First Offer Notice (subject to the requirements of this
Section 1.3) and are used in the calculation of Market Rent. The terms of
Section 3.2 of this Lease shall be inapplicable in connection with the subject
First Offer Space.
1.3.4    Construction in First Offer Space. Tenant shall accept the subject
First Offer Space in its then-existing “as is” condition, and the construction
of improvements in the subject First Offer Space shall comply with the terms of
the Work Letter. Notwithstanding the foregoing, in the event that the applicable
First Offer Space with respect to which Tenant exercises the Offer Right
pursuant to this Section 1.3 is the entire thirteenth (13th) floor of the
Building, then at Tenant’s election provided that Tenant is leasing and
Occupying (as defined below) the entire fourteenth (14th) floor of the Premises
as of the date Tenant exercises its Offer Right as to such First


 
13








--------------------------------------------------------------------------------




Offer Space, then, upon Tenant’s request (which shall be expressly made, if at
all, in Tenant’s First Offer Exercise Notice), Landlord shall remove the
existing sheetrock that currently encases the internal stairwell (the “ROFO
Internal Stairwell”) between the thirteenth (13th) and fourteenth (14th) floors
of the Building, at its cost (it being agreed that if Tenant fails to request
that Landlord remove the sheetrock that currently encases the ROFO Internal
Stairwell in its First Offer Exercise Notice, Landlord shall have no obligation
remove such sheetrock), prior to delivering possession of such First Offer Space
located on the thirteenth (13th) floor to Tenant, and the square footage of such
stairwell area (which is 137 rentable square feet) shall be included in the
Premises as of the First Offer Commencement Date for such First Offer Space
(unless the square footage of such stairwell area was previously included in the
Premises in connection with Tenant’s performance of the Phase II Premises
Improvements, as defined in the Work Letter, pursuant to the Work Letter);
provided, however, that Tenant, not Landlord, shall be responsible for complying
with all applicable Laws relating to the use of and/or any alterations or other
such requirements with respect to the ROFO Internal Stairwell.  Tenant shall
reasonably cooperate with Landlord in the performance of such work in the
Premises in a timely manner and otherwise in accordance with the applicable
amendment to this Lease pertaining to such First Offer Space. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have no
obligation to remove the ROFO Internal Stairwell or restore the existing
sheetrock that currently encases the ROFO Internal Stairwell upon the expiration
or sooner termination of this Lease.
1.3.5    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
a First Offer Space, then Landlord and Tenant shall, within fifteen (15) days
after the date on which the First Offer Rent has been determined pursuant to
Section 1.3.3 above, execute an amendment to this Lease for such First Offer
Space upon the terms and conditions as set forth in the subject First Offer
Notice, subject to the determination of the First Offer Rent as pursuant to this
Section 1.3, and otherwise upon the terms and conditions of this Lease;
provided, however, that an otherwise valid exercise of the such Offer Right
shall be fully effective and irrevocable upon exercise whether or not a lease
amendment is executed. In the event that the First Offer Rent shall not have
been determined pursuant to the terms hereof prior to the commencement of the
First Offer Space Term (as defined below), Tenant shall be required to pay the
First Offer Rent set forth in Landlord’s First Offer Rent Notice provided by
Landlord to Tenant, and upon the final determination of the First Offer Rent in
accordance with Section 2.2.4, the payments made by Tenant shall be reconciled
with the actual amounts due, and the appropriate party shall make any
corresponding payment to the other party. Notwithstanding any contrary provision
of this Section 1.3, the rentable square footage of the subject First Offer
Space shall be determined by Landlord in accordance with Landlord’s then current
standard of measurement for the Building (which, as of the date of this Lease is
Office Building: Standard Methods of Measurement and Calculating Rentable Area –
2010 (Method A) or (Method B), as applicable), and shall not be subject to
remeasurement during the initial Lease Term. Tenant shall commence payment of
rent for the subject First Offer Space, and the term of Tenant's lease of the
applicable First Offer Space (the “First Offer Space Term”) shall commence (the
“First Offer Commencement Date”), upon the date set forth in the First Offer
Notice (but in no event prior to the earlier to occur of (i) the date that is
one hundred twenty (120) days after Landlord’s delivery of the subject First
Offer Space to Tenant; or (ii) the date on which Tenant commences conduct of
business in the First Offer Space) and, so long as the term of Tenant’s lease of
the subject First Offer Space would exceed four (4) years, shall terminate
conterminously


 
14








--------------------------------------------------------------------------------




with the end of the Lease Term (as the same may be extended), it being agreed
that the term length and termination date set forth in the subject First Offer
Notice shall otherwise govern. Notwithstanding anything to the contrary herein,
in no event shall Tenant be required to accept delivery of any First Offer Space
prior to the Anticipated First Offer Delivery Date for such First Offer Space.
In the event the First Offer Commencement Date with respect to a particular
First Offer Space has not occurred on or before the date that is two hundred
forty (240) days after the Anticipated First Offer Delivery Date (the “Required
First Offer Delivery Date”), Tenant, as its sole remedy, may terminate this
Lease, solely with respect to the undelivered portion of the First Offer Space
(the “Undelivered First Offer Space”), by giving Landlord written notice of
termination on or before the earlier to occur of: (i) five (5) business days
after the Required First Offer Delivery Date; and (ii) the First Offer
Commencement Date. In such event, (A) Landlord shall promptly refund any prepaid
rent previously advanced by Tenant therefor and (B) the Undelivered First Offer
Space shall again be deemed to be a Potential First Offer Space and subject to
the TCCs of this Section 1.3. Landlord and Tenant acknowledge and agree that:
(i) the determination of the date on which Landlord tenders possession of the
First Offer Space shall be delayed on a day for day basis for each day to the
extent such delay is caused by the acts or omissions of Tenant or any Tenant
Parties (including without limitation, any failure of Tenant to timely deliver
any additional insurance certificate or security required to be delivered with
the First Offer Space, as applicable); and (ii) the Required First Offer
Delivery Date shall be postponed by the number of days Landlord’s delivery of
the First Offer Space is delayed due to events of Force Majeure.
1.3.6    Termination of Right of First Offer. Tenant's rights under this Section
1.3 shall be personal to Original Tenant or its Permitted Transferee Assignee,
and may only be exercised by the Original Tenant or its Permitted Transferee
Assignee (and not any other assignee or transferee of Tenant's interest in this
Lease) if the Original Tenant or its Permitted Transferee Occupies at least
sixty-seven percent (67%) of the Premises. As used in this Lease, Tenant shall
be deemed to be “Occupying”, in “Occupancy” or any derivation thereof with
respect to any portion of the Premises if and so long as (i) Tenant has not
subleased such portion of the Premises (and provided that such portion of the
Premises is not being marketed for sublease on the sublease market) and (ii)
with respect to the portion of the Lease Term following the expiration of the
Phase I Premises Improvement Allowance Sunset Date (as defined in the Work
Letter) as to the Phase I Premises and with respect to the portion of the Lease
Term following the Phase II Premises Improvement Allowance Sunset Date (as
defined in the Work Letter) as to the Phase II Premises, Tenant has
Substantially Completed (as defined in the Work Letter) its Improvements in the
applicable portion of the Premises. Further, during the period commencing on the
Phase I Premises Lease Commencement Date and continuing until the date
immediately prior to the Phase II Premises Lease Commencement Date, Tenant shall
be deemed to be in Occupancy, for purposes of this Lease, of any portion of the
Phase I Premises and the Phase II Premises that Tenant has not subleased or
marketed for sublease on the sublease market (a) notwithstanding that the Phase
II Premises Lease Commencement Date has not yet occurred, and (b) so long as the
Phase I Premises Improvements are Substantially Completed (as such terms are
defined in Exhibit B attached hereto) and Tenant is reasonably phasing occupancy
into the Phase II Premises. Tenant shall not have the right to lease the First
Offer Space, as provided in this Section 1.3, if, as of the date of the
attempted exercise of any right of first offer by Tenant, Tenant is in default
under this Lease beyond any applicable notice and cure periods.


 
15








--------------------------------------------------------------------------------




1.4    Must-Take Space.
1.4.1    Tenant shall be required to lease from Landlord and Landlord shall be
required to lease to Tenant the Must-Take Space, as that term is defined in
Section 2.4 of the Summary, on the TCCs of this Section 1.4 and this Lease.
1.4.2    Subject to Section 1.4.6 below, Landlord shall provide notice to Tenant
no later than thirty (30) days prior to the date Landlord anticipates delivery
of each applicable Must-Take Space (each, an “Anticipated Must-Take Delivery
Date”) and Tenant shall accept possession of each Must-Take Space as of the date
Landlord delivers possession of such Must-Take Space to Tenant (each, a
“Must-Take Delivery Date”) in the Delivery Condition (as defined in the Work
Letter). If Landlord fails to deliver any applicable Must-Take Space within one
hundred twenty (120) days of the applicable Anticipated Must-Take Delivery Date
in the Delivery Condition, Tenant shall be entitled to an abatement of Base Rent
in an amount equal to the per diem Base Rent for the Must-Take Space that would
have been applicable to the Must-Take Space had Landlord delivered the Must-Take
Space on the applicable Anticipated Must-Take Delivery Date in the Delivery
Condition, for every day in the period beginning on the applicable Anticipated
Must-Take Delivery Date and ending on the Must-Take Delivery Date. Any abatement
accrued pursuant to this Section 1.4.2 shall be automatically applied to the
first payment of Base Rent due on the subject undelivered portion of Must-Take
Space. Landlord and Tenant acknowledge and agree that: (i) the determination of
the date on which Landlord tenders possession of the subject Must-Take Space
shall be delayed on a day for day basis for each day to the extent such delay is
caused by the acts or omissions of Tenant or any Tenant Parties (including
without limitation, any failure of Tenant to timely deliver any additional
insurance certificate or security required to be delivered with the Must-Take
Space, as applicable); and (ii) the Anticipated Must-Take Delivery Date shall be
postponed by the number of days Landlord’s delivery of the subject Must-Take
Space is delayed due to events of Force Majeure. Landlord estimates that the
Must-Take Delivery Date for the entirety of the Must-Take Space will occur on
February 1, 2020. In no event shall Tenant be required to take delivery of the
Must-Take Space prior to February 1, 2020. As of the date that is one hundred
fifty (150) days after each Must-Take Delivery Date (the “Must-Take Effective
Date”) as applicable, the applicable Must-Take Space shall become part of the
Premises and the rentable square footage of the Premises shall be increased to
include the applicable Must-Take Space. The Must-Take Space shall be subject to
all the terms and conditions of this Lease except as expressly modified herein
and except that Tenant shall not be entitled to receive any allowances,
abatements or other financial concessions granted with respect to the original
Premises except as expressly provided in this Section 1.4. The Term with respect
to the Must-Take Space (the “Must-Take Term”) shall commence on the Must-Take
Effective Date and end, unless sooner terminated pursuant to the terms of this
Lease, on the Lease Expiration Date, it being the intention of the parties
hereto that the lease term for the Must-Take Space and the Lease Term for the
initial Premises shall be coterminous. The applicable Must-Take Effective Date
shall be delayed to the extent that Landlord fails to deliver possession of the
subject Must-Take Space for any reason, including but not limited to, holding
over by prior occupants. Except as otherwise expressly provided in Section 1.4.9
below, any such delay in the applicable Must-Take Effective Date shall not
subject Landlord to any liability for any loss or damage resulting therefrom. If
the Must-Take Effective Date is delayed, the Lease Expiration Date shall not be
similarly extended.


 
16








--------------------------------------------------------------------------------




1.4.3    The initial Annual Rental Rate per Rentable Square Foot for the
Must-Take Space shall be the same as the Annual Rental Rate per Rentable Square
Foot for the Premises on the date the applicable Must-Take Term commences. The
Annual Rental Rate per Rentable Square Foot for the subject Must-Take Space
shall increase at such times and in such amount as Base Rent for the initial
Premises, it being the intent of Landlord and Tenant that the Annual Rental Rate
per Rentable Square Foot for the Must-Take Space shall always be the same as the
Annual Rental Rate per Rentable Square Foot for the initial Premises. Base Rent
attributable to the Must-Take Space shall be payable in monthly installments in
accordance with the terms and conditions of Article 3 of this Lease. Tenant
shall be entitled to an abatement of Base Rent with respect to the Must-Take
Space commencing as of the Must-Take Effective Date, in proportion to the eight
(8) Lease Months of abated Base Rent applicable to the initial Premises, reduced
on a prorated basis (based on a fraction, the numerator of which is the number
of months of the applicable Must-Take Term, and the denominator of which is the
number of months remaining in the initial Lease Term), due to any shorter term
applicable to such Must-Take Space. Tenant shall pay Additional Rent for the
Must-Take Space on the same terms and conditions set forth in this Lease, and
Tenant's Share shall increase as set forth in Section 6 of Summary to account
for the addition of the subject Must-Take Space; provided, however, that the
Base Year for the subject Must-Take Space shall be either (a) the calendar year
in which the subject Must-Take Effective Date occurs, if the subject Must-Take
Effective Date occurs on or before September 30th of such calendar year, or (b)
the calendar year immediately subsequent to the calendar year in which the
subject Must-Take Effective Date occurs, if the subject Must-Take Effective Date
occurs after September 30th of such calendar year. In addition, if the Base Year
is determined pursuant to subpart (a) above, Tenant shall not be required to pay
Tenant’s Share of Direct Expenses applicable to the subject Must-Take Space
during the first twelve (12) full Lease Months of the applicable Must-Take Term.
1.4.4    In connection with Tenant’s leasing of the Must-Take Space, except as
provided in Section 21.8 below, the L-C Amount (as defined in Section 21. 1
below) shall be increased as follows: (1) with respect to Suite 1200, by a total
of Three Hundred Eighty Thousand and 00/100 Dollars ($380,000.00); and (2) with
respect to Suite 1600, by a total of Seven Hundred Sixty Thousand and 00/100
Dollars ($760,000.00); and (3) with respect to Suite 1700, by a total of Seven
Hundred Sixty Thousand and 00/100 Dollars ($760,000.00). The total amount by
which the L-C Amount shall be increased pursuant to this Section 1.4.4 (the
“Additional Must-Take L-C Amount”) shall be an amount equal to One Million Nine
Hundred Thousand Dollars ($1,900,000). Tenant shall deliver to Landlord (i) Base
Rent applicable to the subject Must-Take Space for the first month in which Base
Rent is payable therefor; and (ii) an amendment to the existing L-C or a new or
replacement L-C (which shall fully comply in all respect to the requirements set
forth in Article 21 below), increasing the L-C Amount by the portion of the
Additional Must-Take L-C Amount applicable to the subject Must-Take Space, on or
before the earlier of (a) the date on which Landlord tenders possession of the
subject Must-Take Space to Tenant; or (b) the date on which Tenant executes and
delivers a Must-Take Amendment (as defined in Section 1.4.8). Landlord shall
have no obligation to deliver the subject Must-Take Space to Tenant until Tenant
delivers such amendment or new or replacement L-C and/or such prepaid Base Rent;
provided, however, that if Landlord would have otherwise timely delivered the
subject Must-Take Space, any such failure by Tenant shall not delay Tenant’s
rent obligation as to the subject Must-Take Space (or otherwise be


 
17








--------------------------------------------------------------------------------




deemed to delay the applicable Must-Take Delivery Date for purposes of Section
1.4.9 below), which shall commence as of the applicable Must-Take Effective
Date.
1.4.5    Subject to the applicable express terms of Section 1.1.1, the subject
Must-Take Space (including improvements, if any) shall be accepted by Tenant
broom clean and in its “as-built” condition and configuration existing on the
applicable Must-Take Delivery Date. Landlord shall provide an allowance (the
"Must-Take Allowance") per square foot of rentable area in the applicable
Must-Take Space in an amount determined by multiplying $0.83 by the number of
full (or prorated for partial) calendar months of the applicable Must-Take Term
(but in no event shall the Must-Take Allowance exceed $100.00 per rentable
square foot of the applicable Must-Take Space). For example, if the Must-Take
Term is forty (40) full (or prorated for partial) calendar months, then Tenant
shall be entitled to receive an Must-Take Allowance of $33.20 per square foot of
rentable area of the Must-Take Space ($0.83 x 40 = $33.20). Such Must-Take
Allowance shall be applied toward the cost of initial improvements to be
performed in the subject Must-Take Space (the "Must-Take Improvements") in
accordance with the TCCs of the Work Letter. Tenant shall be entitled to apply a
portion of the Must-Take Allowance, not to exceed an aggregate amount equal to
the “Ancillary Use/Line Allocation Amount” (as defined below) toward the cost
for the installation of Lines within the subject Must-Take Space and for
improvements in the subject Must-Take Space related to Ancillary Uses. As used
herein, the term “Ancillary Use/Line Allocation Amount” shall be an amount
determined by multiplying $0.04 by the number of full calendar months of the
applicable Must-Take Term (but in no event shall the Ancillary Use/Line
Allocation Amount exceed $5.00 per rentable square foot of the subject Must-Take
Space). For example, if the applicable Must-Take Term is forty (40) full
calendar months, then the Ancillary Use/Line Allocation Amount shall be $1.60
per square foot of rentable area of the subject Must-Take Space ($0.04 x 40 =
$1.60). The Must-Take Allowance shall be disbursed during construction of the
Must-Take Improvements in the same manner and subject to the same conditions and
limitations as applicable to the disbursement of the Improvement Allowance
pursuant to Work Letter. No logistical coordination fee shall be payable to
Landlord in connection with the Must-Take Improvements.
1.4.6    Subject to the terms of this Section 1.4.6, as of the later of (i) the
applicable Must-Take Delivery Date; or (ii) the date that is one (1) business
day following the date that Tenant has delivered all prepaid rental, an
amendment to the existing L-C or a replacement L-C (as required pursuant to
Section 1.4.4 above), and insurance certificates required hereunder, Landlord
grants Tenant the right to enter the subject Must-Take Space at Tenant’s sole
risk, solely for the purpose of performing the Must-Take Improvements and
installing telecommunications and data cabling, equipment, furnishings and other
personalty. Such possession prior to the applicable Must-Take Effective Date
shall be subject to all of the terms and conditions of this Lease, except that
Tenant shall not be required to pay Base Rent or Tenant’s Share of Direct
Expenses applicable to the subject Must-Take Space with respect to the period of
time prior to the applicable Must-Take Effective Date during which Tenant
occupies the Premises solely for such purposes; provided, however, that Tenant
shall be obligated to pay (a) the costs and expenses, calculated in accordance
with the TCCs of Section 6.2, associated with any HVAC provided to Tenant after
Building Hours (as defined below) at Tenant’s request and (b) Landlord’s
reasonable costs and expenses to provide any additional Building security after
Building Hours required due to any reasonable increased risk to property at the
Building from Tenant’s construction activities as mutually agreed upon by
Landlord


 
18








--------------------------------------------------------------------------------




and Tenant or as may otherwise be required by applicable Law. Notwithstanding
the foregoing, if Tenant takes possession of the subject portion of the
Must-Take Space before the applicable Must-Take Effective Date for the purpose
of conducting Tenant’s business therein, such possession shall be subject to the
terms and conditions of this Lease and Tenant shall pay Base Rent for the
subject portion of the Must-Take Space (on a suite by suite basis) and any other
charges payable hereunder commencing on the date on which Tenant commenced
conduct of business in the subject portion of the Must-Take Space. Said early
possession shall not advance the Lease Expiration Date.
1.4.7    Landlord represents that the Must-Take Space is currently leased by
Landlord to Andersen Tax LLC, a Delaware limited liability company (“Prior
Tenant”), pursuant to the terms of a lease dated December 21, 2007 (as amended
from time to time, the “Existing Lease”) with a term expiring on January 31,
2020 (the “Existing Lease Termination Date”). Subject to Prior Tenant’s existing
option to renew the term for the Existing Lease, Landlord covenants and agrees
to not extend the term of the Existing Lease beyond the Existing Lease
Termination Date. Notwithstanding anything herein to the contrary, if the
Existing Lease terminates (or the Prior Tenant’s right to possession is
terminated) prior to its stated expiration date for any reason, Landlord shall
provide Tenant with written notice of such prior termination (the “Prior
Expiration Notice”). Such Prior Expiration Notice shall set forth Landlord’s
reasonable estimate of the date on which Landlord expects to recover actual and
legal possession of the Must-Take Space. If Landlord provides Tenant with a
Prior Expiration Notice, Tenant may accelerate the Must-Take Effective Date with
respect to all of the subject Must-Take Space to be a date prior to the
Must-Take Effective Date set forth in Section 1.4.2 above (the “Accelerated
Must-Take Delivery Date”) by giving written notice (an “Accelerated Must-Take
Notice”) to Landlord within ten (10) business days after getting the Prior
Expiration Notice, which Accelerated Must-Take Notice shall expressly indicate
which portion of the available Must-Take Space Tenant elects to accelerate
(provided, however, that Tenant shall not accelerate less than the entirety of
the Must-Take Space on any given floor). If Tenant’s Accelerated Must-Take
Notice indicates that Tenant is accelerating the Must-Take Effective Date for
less than the entirety of a floor, Tenant shall be deemed to have elected to
accelerate the applicable Must-Take Space with respect to the entirety of such
floor. In addition, if Tenant’s Accelerated Must-Take Notice fails to indicate
which portion of the Must-Take Space is subject to such acceleration, then
Tenant shall be deemed to have accelerated the Must-Take Effective Date for the
entirety of the Must-Take Space. Tenant shall lease the Must-Take Space set
forth in the Accelerated Must-Take Notice in accordance with the terms and
conditions set forth in this Section, except that the Must-Take Delivery Date
shall be the Accelerated Must-Take Delivery Date, subject to the terms of
Section 1.4.2 above. If Tenant fails to deliver the Accelerated Must-Take Notice
to Landlord within the ten (10) business day period set forth above, then
Landlord may lease all or any portion of the Must-Take Space (or any portion
thereof) described in the Prior Expiration Notice until the Must-Take Delivery
Date to any third party on whatever basis Landlord desires (and, in such case,
Tenant’s Offer Right shall not apply to any portion of the Must-Take Space
during the period prior to the Must-Take Delivery Date).
1.4.8    Landlord shall prepare an amendment (a “Must-Take Amendment”) to
reflect the applicable Must-Take Effective Date and the changes in Base Rent,
rentable square footage of the Premises, Tenant’s Share, the L-C Amount and
other appropriate terms. A copy of such Must-Take Amendment shall be sent to
Tenant within a reasonable time after


 
19








--------------------------------------------------------------------------------




the applicable Must-Take Effective Date, and Tenant shall execute and return
such Must-Take Amendment to Landlord within ten (10) business days thereafter,
but Tenant’s leasing of the Must-Take Space in accordance with this Section 1.4
shall be fully effective whether or not such Must-Take Amendment is executed.
1.4.9    In addition to any abatement accrued pursuant to Section 1.4.2, in the
event the Must-Take Delivery Date with respect to a particular Must-Take Space
has not occurred on or before October 1, 2020 (the “Required Delivery Date”),
Tenant may terminate this Lease, solely with respect to the undelivered portion
of the Must-Take Space (the “Undelivered Must-Take Space”), by giving Landlord
written notice of termination on or before the earlier to occur of: (i) five (5)
business days after the Required Delivery Date; and (ii) the Must-Take Delivery
Date. In such event, (A) this Section 1.4 shall be null and void with respect to
any Undelivered Must-Take Space only and Landlord shall promptly refund any
prepaid rent previously advanced by Tenant therefor pursuant to Section 1.4.4;
(B) the required L-C Amount under this Lease shall be reduced by the portion of
the Additional Must-Take L-C Amount applicable to such Undelivered Must-Take
Space (as set forth in Section 1.4.4 above); and (C) the Undelivered Must-Take
Space shall be deemed to be a Potential First Offer Space and subject to the
TCCs of Section 1.3 above; provided, however, that the First Offer Rent for any
Must-Take Space subsequently deemed a Potential First Offer Space shall be the
lesser of (i) Market Rent and (ii) the then-current Base Rent payable for the
initial Premises under this Lease. Landlord and Tenant acknowledge and agree
that: (a) the determination of the date on which Landlord tenders possession of
the Must-Take Space shall be delayed on a day for day basis for each day to the
extent such delay is caused by the acts or omissions of Tenant or any Tenant
Parties (including without limitation, any failure of Tenant to timely deliver
the insurance certificate and L-C required pursuant to Section 1.4.4); and (b)
the Required Delivery Date shall be postponed by the number of days Landlord’s
delivery of the Must-Take Space is delayed due to events of Force Majeure (as
defined below).
ARTICLE 2    

LEASE TERM; OPTION TERMS
2.1    Initial Lease Term. The TCCs and provisions of this Lease shall be
effective as of the Effective Date. The term of this Lease (the "Lease Term")
with respect to (i) the Phase I Premises, shall commence on the Phase I Premises
Lease Commencement Date set forth in Section 3.3 of the Summary (the “Phase I
Premises Lease Commencement Date”); and (ii) with respect to the Phase II
Premises, shall commence on the Phase II Premises Lease Commencement Date set
forth in Section 3.5 of the Summary (the "Phase II Premises Lease Commencement
Date"), and shall terminate on the date set forth in Section 3.6 of the Summary
(the "Lease Expiration Date") unless this Lease is sooner terminated as
hereinafter provided. The Phase I Premises Lease Commencement Date and the Phase
II Premises Lease Commencement Date are sometimes individually and collectively
referred to herein as the “Lease Commencement Date”. Further, the term “Lease
Commencement Date” may be used herein to apply to either the Phase I Premises
Lease Commencement Date or the Phase II Premises Lease Commencement Date, as
indicated by the context in which such term is used. If Landlord is unable for
any reason to deliver possession of the Phase I Premises to Tenant on any
specific date, then, except as otherwise expressly provided


 
20








--------------------------------------------------------------------------------




in Section 2.4 below, Landlord shall not be subject to any liability for its
failure to do so, and such failure shall not affect the validity of this Lease
or the obligations of Tenant hereunder. Tenant hereby acknowledges that the
Phase II Premises are currently occupied by another tenant of the Building. If
Landlord is unable for any reason to deliver possession of the Phase II Premises
to Tenant on any specific date, such failure shall not affect the validity of
this Lease or the obligations of Tenant hereunder (except as otherwise expressly
provided in Section 2.4 below), provided that if such delay is the result of a
holdover by the prior tenant, Landlord shall use commercially reasonable efforts
to recover possession of the Phase II Premises and deliver the same to Tenant.
Notwithstanding anything to the contrary set forth in this Lease, Tenant will
have the right (the “Deferred Delivery Right”), upon written notice (a “Deferred
Delivery Notice”) delivered to Landlord on or before January 31, 2018, to defer
delivery of up to three (3) floors of the Phase II Premises, in full floor
increments, for up to nine (9) months after the Target Phase II Premises
Delivery Date set forth in Section 3.4 of the Summary. Tenant’s Deferred
Delivery Notice shall expressly indicate the floor(s) that is/are subject to
such deferment (hereinafter referred to as the “Deferred Space”) and the date on
which Tenant desires to accept delivery of the Deferred Space (hereinafter
referred to as the “Deferred Delivery Date”, and the period commencing on the
Target Phase II Premises Delivery Date and continuing until the Deferred
Delivery Date is hereinafter referred to as the “Deferred Delivery Period”).
Notwithstanding the foregoing, in no event shall Tenant’s exercise of the
Deferred Delivery Right, amend or modify any of Tenant’s obligations with
respect to the Deferred Space set forth in this Lease (it being agreed that
Tenant shall be responsible for all obligations set forth herein with respect to
the Deferred Space, including, without limitation, Tenant’s obligation to pay
Rent for the Deferred Space in accordance with the terms and conditions of this
Lease), nor shall Tenant’s exercise of the Deferred Delivery Right modify, delay
or amend the Phase II Premises Lease Commencement Date. If Tenant fails to
provide a Deferred Delivery Notice on or before January 31, 2018 or if Tenant’s
Deferred Delivery Notice fails to so indicate which floors are subject to the
deferment and/or the length of such deferment, then Tenant’s Deferred Delivery
Right shall be null and void and of no further force or effect and Tenant shall
have no further or additional right to defer Landlord’s delivery of any portion
of the Phase II Premises. For purposes of this Lease, the term "Lease Year"
shall mean each consecutive twelve (12) calendar month period during the Lease
Term; provided, however, that the first Lease Year of the initial Lease Term
with respect to the Phase I Premises shall commence on the Phase I Premises
Lease Commencement Date and end on the last day of the month in which the first
anniversary of the Phase II Premises Lease Commencement Date occurs (or if the
Phase II Premises Lease Commencement Date is the first day of a calendar month,
then the first Lease Year of the initial Lease Term with respect to the Phase I
Premises shall commence on the Phase I Premises Lease Commencement Date and end
on the day immediately preceding the first anniversary of the Phase II Premises
Lease Commencement Date), and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date. For purposes of this
Lease, the term "Lease Month" shall mean each succeeding calendar month during
the Lease Term; provided that the first Lease Month shall commence on the Lease
Commencement Date and shall end on the last day of the first (1st) full calendar
month of the Lease Term and that the last Lease Month shall expire on the Lease
Expiration Date. Promptly following each Lease Commencement Date, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit C, attached
hereto (a "Commencement Letter"), as a confirmation only of the information set
forth therein, which Tenant shall execute


 
21








--------------------------------------------------------------------------------




and return (or provide reasonable comments) to Landlord within thirty (30) days
of receipt thereof. If Tenant fails to sign and return a particular Commencement
Letter to Landlord within thirty (30) days of its receipt from Landlord, the
applicable Commencement Letter as sent by Landlord shall be deemed to have
correctly set forth the matters addressed in it. If Landlord fails to deliver a
Commencement Letter to Tenant within thirty (30) days after a particular Lease
Commencement Date, Tenant shall be permitted to prepare and send to Landlord
such particular Commencement Letter (in the form as set forth on Exhibit C,
attached hereto). If Landlord fails to sign and return (or provide reasonable
comments) a particular Commencement Letter to Tenant within thirty (30) days of
its receipt from Tenant, the Commencement Letter as sent by Tenant shall be
deemed to have correctly set forth the matters addressed in it.
2.2    Option Terms.
2.2.1    Option Right. Landlord hereby grants the Original Tenant and its
Permitted Transferee Assignee of this Lease, two (2) options to extend the Lease
Term by a period of five (5) years (each, an "Option Term"), for either (a) the
entire Premises; or (b) a portion of the Premises, provided that the following
conditions are fully satisfied:  (i) the portion of the Premises as to which
Tenant elects to exercise the applicable option to extend (the “Extension
Premises”) shall be comprised of full floors or the entirety of any partial
floor then being leased by Tenant (and in no event shall Tenant have the right
to exercise its option to extend as to a portion of any full floor comprising
the Premises); (ii) the Extension Premises shall be comprised of no less than
four (4) full floors of the Premises; (iii) the floors comprising the Extension
Premises shall be continuous from the bottom up (i.e., starting up from the
lowest floor of the Building comprising the Premises), or from the top down
(i.e., starting down from the highest floor of the Building comprising the
Premises) (for example, Tenant may not exercise the extension option as to the
fifth (5th) through tenth (10th) floors only, and exclude the fourth (4th),
eleventh (11th), fourteenth (14th) and fifteenth (15th) floors from the
Extension Premises); and (iv) the remaining portion of the Premises that does
not constitute a portion of the Extension Premises shall not result in space(s)
being serviced by more than one (1) elevator bank of the Building. Each such
extension option shall be exercisable only by "Notice" (as that term is defined
in Section 29.18 of this Lease) delivered by Tenant to Landlord as provided
below, provided that, as of the date of delivery of such Notice, (A) Tenant is
not then in default under this Lease (after receipt of all required notices, if
any, from Landlord and the expiration of all applicable cure periods set forth
in this Lease) during the prior Lease Term, and (B) Tenant or its Permitted
Transferee is in Occupancy of at least sixty-seven percent (67%) of the Premises
then being leased by Tenant as of the date of the Notice. Upon the proper
exercise of such option to extend, then the Lease Term, as it applies to the
entire Premises or the Extension Premises, as applicable, shall be extended for
a period of five (5) years. The rights contained in this Section 2.2 shall only
be exercised by the Original Tenant or its Permitted Transferee Assignee (and
not any other assignee, sublessee or other transferee of the Original Tenant's
interest in this Lease) if Original Tenant and/or its Permitted Transferee is in
Occupancy of at least sixty-seven percent (67%) of the Premises then being
leased by Tenant.
2.2.2    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent," as that term is defined in,
and determined pursuant to, Exhibit H attached hereto, which may be less than or
greater than the Rent in effect


 
22








--------------------------------------------------------------------------------




immediately prior to the commencement of the applicable Option Term. The Base
Year for each Option Term shall be adjusted to be either (i) the calendar year
in which the applicable Option Term commences, if such Option Term commences on
or before September 30th of such calendar year, or (ii) the calendar year
immediately subsequent to the calendar year in which the applicable Option Term
commences, if such Option Term commences after September 30th of such calendar
year. In addition, if the Base Year is determined pursuant to subpart (i) above,
Tenant shall not be required to pay Tenant’s Share of Direct Expenses applicable
to the Premises during the first twelve (12) full calendar months of each Option
Term. The calculation of the Market Rent shall be derived from a review of, and
comparison to, the "Net Equivalent Lease Rates" of the "Comparable
Transactions," as provided for in Exhibit H. For purposes of this Section 2.2.2,
Section 2.2.4 and Exhibit H, references to the “Premises” shall mean the portion
of the Premises to which Tenant exercises (or is deemed to exercise) its
extension option.
2.2.3    Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this Section
2.2. Tenant shall deliver notice (the "Exercise Notice") to Landlord not more
than eighteen (18) months nor less than fifteen (15) months prior to the
expiration of the then Lease Term, stating that Tenant is exercising its option.
Tenant’s Exercise Notice shall expressly specify the portion of the Premises as
to which Tenant is exercising its extension option, subject to the limitations
set forth in Section 2.2.1. If Tenant’s Exercise Notice fails to so specify the
Extension Premises, Tenant shall be deemed to have elected to extend the Lease
Term for the entire Premises. Concurrently with such Exercise Notice, Tenant
shall deliver to Landlord Tenant's calculation of the Market Rent (the "Tenant's
Option Rent Calculation"). Landlord shall deliver notice (the "Landlord Response
Notice") to Tenant on or before the date which is thirty (30) days after
Landlord's receipt of the Exercise Notice and Tenant's Option Rent Calculation,
stating that (A) Landlord is accepting Tenant's Option Rent Calculation as the
Market Rent, or (B) rejecting Tenant's Option Rent Calculation and setting forth
Landlord's calculation of the Market Rent (the "Landlord's Option Rent
Calculation"). Within thirty (30) days of its receipt of the Landlord Response
Notice, Tenant may, at its option, accept the Market Rent contained in the
Landlord's Option Rent Calculation. If Tenant does not affirmatively accept or
Tenant rejects the Market Rent specified in the Landlord's Option Rent
Calculation, the parties shall follow the procedure set forth in Section 2.2.4
below, and the Market Rent shall be determined in accordance with the terms of
Section 2.2.4 below.
2.2.4    Determination of Market Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Landlord Response Notice pursuant to Section 2.2.3, above,
then Landlord and Tenant shall attempt to agree upon the Option Rent using their
best good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is six (6)
months prior to the expiration of the Lease Term (the "Outside Agreement Date"),
then the Option Rent shall be determined by arbitration pursuant to the terms of
this Section 2.2.4. Each party shall make a separate determination of the Option
Rent (“Tenant’s Final Option Rent Determination” and “Landlord’s Final Option
Rent Determination”, respectively), within five (5) business days following the
Outside Agreement Date, and such determinations shall be binding and shall be
submitted to arbitration in accordance with Section 2.2.4.1 through Section
2.2.4.4, below. If either party fails to timely submit its determination of the
Option Rent, then the other


 
23








--------------------------------------------------------------------------------




party shall have the right to deliver a notice to the failed party expressly
referencing this Section 2.2.4 and the time period for performance hereunder,
and if the failed party does not deliver its determination of the Option Rent
within five (5) business days following its receipt of such notice, then the
determination of the other party timely submitted shall be deemed to be the
Option Rent.
2.2.4.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser or real estate broker who shall have been active
over the ten (10) year period ending on the date of such appointment in the
appraising and/or leasing of first class, high-rise office properties in the
vicinity of the Building. The determination of the arbitrators shall be limited
solely to the issue area of whether Tenant's Final Option Rent Determination or
Landlord's Final Option Rent Determination is the closest to the actual Option
Rent as determined by the arbitrators, taking into account the requirements of
Section 2.2.2 of this Lease. Each such arbitrator shall be appointed within
fifteen (15) business days after the Outside Agreement Date. Landlord and Tenant
may consult with their selected arbitrators prior to appointment and may select
an arbitrator who is favorable to their respective positions (including an
arbitrator who has previously represented Landlord and/or Tenant, as
applicable). The arbitrators so selected by Landlord and Tenant pursuant to this
Section 2.2.4 shall be deemed “Advocate Arbitrators” for purposes of this
Section 2.2. If either party fails to timely appoint an Advocate Arbitrator,
then the other party may deliver written notice of such failure to the party
that failed to timely appoint an Advocate Arbitrator, and if such failure is not
cured within five (5) business days following receipt of such written notice,
then the Advocate Arbitrator timely appointed by the other party shall determine
the Option Rent and such determination shall be binding upon the parties.
2.2.4.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator ("Neutral Arbitrator") who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither Landlord, Tenant nor either parties' Advocate Arbitrator
may, directly, or indirectly, consult with the Neutral Arbitrator prior or
subsequent to his or her appearance, and (ii) the Neutral Arbitrator cannot be
someone who has represented Landlord and/or Tenant or any of their affiliates
during the five (5) year period prior to such appointment. The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord's counsel and Tenant's counsel. If the two (2) Advocate Arbitrators
cannot timely agree upon and appoint a Neutral Arbitrator, then Landlord and
Tenant shall each apply to the Presiding Judge of the Superior Court of the
County of San Francisco to appoint the Neutral Arbitrator.
2.2.4.3    Within ten (10) days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
"Arbitration Agreement") which shall set forth the following:
2.2.4.3.1    Each of Tenant’s Final Option Rent Determination and Landlord’s
Final Option Rent Determination exchanged by the parties pursuant to Section
2.2.4, above;
2.2.4.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby


 
24








--------------------------------------------------------------------------------




the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant or any of their affiliates;
2.2.4.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;
2.2.4.3.4    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");
2.2.4.3.5    That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "First Rebuttals"); provided, however, such First Rebuttals
shall be limited to the facts and arguments raised in the other party's Brief
and shall identify clearly which argument or fact of the other party's Brief is
intended to be rebutted;
2.2.4.3.6    That within five (5) business days following the parties' receipt
of each other's First Rebuttal, Landlord and Tenant, as applicable, shall each
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;
2.2.4.3.7    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;
2.2.4.3.8    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
2.2.4.3.9    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
2.2.4.3.10    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours ("Tenant's Initial Statement");


 
25








--------------------------------------------------------------------------------




2.2.4.3.11    Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed three (3) hours ("Landlord's Initial Statement");
provided that Landlord’s Initial Statement shall be presented to the Neutral
Arbitrator on the same day as Tenant’s Initial Statement;
2.2.4.3.12    On the next business day following Landlord's Initial Statement,
Tenant shall have up to two (2) additional hours to present additional arguments
and/or to rebut the arguments of Landlord ("Tenant's Rebuttal Statement");
2.2.4.3.13    Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant ("Landlord’s Rebuttal Statement"); provided that Landlord’s
Rebuttal Statement shall be presented to the Neutral Arbitrator on the same day
as Tenant’s Rebuttal Statement;
2.2.4.3.14    That, not later than ten (10) business days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord’s Final Option Rent Determination or Tenant’s Final
Option Rent Determination is closer to the Neutral Arbitrator's determination of
what the Market Rent should be, which Ruling shall set forth the facts and
reasons for the decision of the Neutral Arbitrator;
2.2.4.3.15    That following notification of the Ruling, Landlord’s Final Option
Rent Determination or Tenant’s Final Option Rent Determination, whichever is
selected by the Neutral Arbitrator as being closer to the Option Rent shall
become the then applicable Option Rent; and
2.2.4.3.16    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
If a date by which an event described in Section 2.2.4.3, above, is to occur
falls on a weekend or a holiday, the date shall be deemed to be the next
business day. If the parties fail to enter into an Arbitration Agreement within
ten (10) days following the appointment of the Neutral Arbitrator, then the
arbitration shall nonetheless proceed in accordance with this Section 2.2.4
notwithstanding such failure.
2.2.4.4    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Base Rent then in effect with respect to the
Extension Premises, and upon the final determination of the Option Rent, the
payments made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party within
thirty (30) calendar days after the Option Rent has finally been determined.
2.2.4.5    Upon final determination of the Option Rent, Landlord and Tenant
shall execute an amendment reflecting Tenant’s exercise of the applicable
extension option and the extension of the Lease Term and the Option Rent as
finally determined; provided that the failure


 
26








--------------------------------------------------------------------------------




of either party to execute such amendment shall not affect the validity of the
terms of this Lease that apply to the Option Terms.
2.3    Early Access. Subject to the terms of this Section 2.3, and provided that
this Lease has been fully executed by all parties and Tenant has delivered all
prepaid rental, the L-C (as defined in Section 21.1), and insurance certificates
required hereunder, Landlord grants Tenant the right to enter (i) the Phase I
Premises as of the date on which Landlord delivers the entirety of the Phase I
Premises to Tenant in the Delivery Condition (the “Phase I Premises Delivery
Date”); provided that in no event shall the Phase I Premises Delivery Date be
prior to the Target Phase I Premises Delivery Date, and (ii) the Phase II
Premises as of the date on which Landlord delivers no less than seven (7) full
floors of the Phase II Premises to Tenant in the Delivery Condition (the “Phase
II Premises Delivery Date”); provided that in no event shall the Phase II
Premises Delivery Date be prior to the Target Phase II Premises Delivery Date
and provided further that if Landlord delivers less than the entirety of the
Phase II Premises on the Phase II Premises Delivery Date, Landlord shall deliver
the remainder of the Phase II Premises promptly upon Landlord’s possession of
same. Landlord shall not be permitted to deliver less than seven (7) full floors
of the Phase II Premises on the Phase II Premises Delivery Date. Tenant’s early
access pursuant to this Section 2.3 shall be at Tenant’s sole risk, solely for
the purpose of performing the Improvements (as defined in Exhibit B attached
hereto), installing telecommunications and data cabling, equipment, furnishings
and other personalty and moving into the Phase I Premises and the Phase II
Premises. Such possession prior to the Lease Commencement Date shall be subject
to all of the terms and conditions of this Lease, except that Tenant shall not
be required to pay for freight elevator usage, security, access to loading
docks, utilities, HVAC (as such term is defined in Section 6.1.1 below), Base
Rent or Tenant’s Share of Direct Expenses with respect to the period of time
prior to the applicable Lease Commencement Date during which Tenant occupies the
Premises solely for such purposes (the “Construction Period”) and to the extent
Landlord fails to deliver at least seven (7) floors of the Phase II Premises on
the Phase II Premises Delivery Date, the Construction Period for the floors of
the Phase II Premises delivered after the Phase II Premises Delivery Date shall
be extended by the number of days in the period commencing on the Phase II
Premises Delivery Date and ending on the actual date of delivery of such floors;
provided, however, that during the Construction Period Tenant shall be obligated
to pay (a) the costs and expenses, calculated in accordance with the TCCs of
Section 6.2, associated with any HVAC provided to Tenant after Building Hours
(as defined below) at Tenant’s request and (b) Landlord’s reasonable costs and
expenses to provide any additional Building security after Building Hours
required due to any reasonable increased risk to property at the Building from
Tenant’s construction activities as mutually agreed upon by Landlord and Tenant
or as may otherwise be required by applicable Law. Notwithstanding the
foregoing, if Tenant takes possession of the Phase I Premises prior to the Phase
I Premises Lease Commencement Date and/or the Phase II Premises prior to the
Phase II Premises Lease Commencement Date for the conduct of Tenant's business,
Tenant’s possession thereof shall be subject to the terms and conditions of this
Lease and Tenant shall pay Base Rent and any other Rent applicable to such
portion of the Phase I Premises and/or the Phase II Premises (on a suite by
suite basis) and payable hereunder to Landlord for each day of possession
following the date upon which Tenant commences conduct of business on such
portion of the Premises until the Phase I Premises Lease Commencement Date
and/or the Phase II Premises Lease Commencement Date, as applicable. During any
period of such early access as set forth in this Section 2.3, in no event may
Tenant cause a dangerous


 
27








--------------------------------------------------------------------------------




situation for Landlord, Tenant or their respective contractors or employees.
Said early possession shall not advance the Lease Expiration Date.
2.4    Late Delivery Remedies. If Landlord fails to tender possession of the
Phase I Premises to Tenant in the Delivery Condition on or before the date that
is two (2) months following the Target Phase I Premises Delivery Date set forth
in Section 3.2 of the Summary (the “Phase I Premises Required Delivery Date”),
Tenant shall be entitled to an abatement of Base Rent applicable to the Phase I
Premises which shall be automatically applied to the next payment(s) of Base
Rent due on the Phase I Premises following the Phase I Premises Base Rent
Abatement Period (as defined in Section 3.2 below) in an amount equal to the per
diem Base Rent for the Phase I Premises for every day in the period beginning on
the Phase I Premises Required Delivery Date and ending on the Phase I Premises
Delivery Date. In addition, if Landlord fails to tender possession of any
portion of the Phase II Premises in the Delivery Condition on or before the date
that is two (2) months following the Target Phase II Premises Delivery Date set
forth in Section 3.4 of the Summary (the “Phase II Premises Required Delivery
Date”) (any such undelivered portion of the Phase II Premises is hereinafter
referred to as the “Undelivered Phase II Premises”), Tenant shall be entitled to
an abatement of Base Rent which shall be automatically applied to the next
payment(s) of Base Rent due on the Undelivered Phase II Premises following the
Phase II Premises Base Rent Abatement Period (as defined in Section 3.2 below)
of an amount equal to the per diem Base Rent applicable to such Undelivered
Phase II Premises (calculated on a per square foot basis for the Undelivered
Phase II Premises) for every day in the period beginning on the Phase II
Premises Required Delivery Date and ending on the Phase II Premises Delivery
Date. In addition, if Landlord fails to tender possession of any such
Undelivered Phase II Premises as of the date that is eight (8) months after the
Target Phase II Premises Delivery Date (the “Outside Phase II Premises Delivery
Date”), Tenant, as its sole remedy, may terminate this Lease, solely with
respect to such Undelivered Phase II Premises and any Undelivered Must-Take
Space as of the Outside Phase II Premises Delivery Date by giving Landlord
written notice of termination on or before the earlier to occur of: (a) ten (10)
business days after the Outside Phase II Premises Delivery Date; or (b) the date
on which Landlord tenders possession of any such Undelivered Phase II Premises.
In such event, this Lease shall be deemed terminated solely with respect to such
Undelivered Phase II Premises and any Undelivered Must-Take Space, and shall
continue in full force and effect as to the remaining portions of the Premises.
In the event of such termination, the “Premises”, as used herein shall be deemed
to mean the Premises as originally described herein, less the Undelivered Phase
II Premises and any Undelivered Must-Take Space, and the terms of Section 1.4 of
this Lease shall be null and void and of no further force and effect as to any
Undelivered Must-Take Space only (and in such event, the required L-C Amount
under this Lease shall be reduced by the portion of the Additional Must-Take L-C
Amount applicable to such Undelivered Must-Take Space, as set forth in Section
1.4.4 above); provided, however, that if Tenant exercises its termination right
as to the Undelivered Phase II Premises and any Undelivered Must-Take Space as
provided herein, then following such termination, such Undelivered Phase II
Premises and the Undelivered Must-Take Space shall be deemed Potential First
Offer Space and provided further that the First Offer Rent for any such
Potential First Offer Space shall be the lesser of (A) Market Rent and (B) the
then-current Base Rent for the Phase I Premises. Landlord and Tenant shall enter
into an amendment to this Lease modifying the rentable square footage of the
Premises, Tenant’s Share, the amount of the Improvement Allowance, and other
appropriate terms to document the termination of the Lease as


 
28








--------------------------------------------------------------------------------




to the Undelivered Phase II Premises and any Undelivered Must-Take Space as
provided herein. Landlord and Tenant acknowledge and agree that: (i) in no event
shall the Phase II Premises Required Delivery Date apply to the Deferred Space
for purposes of this Section 2.4 (it being agreed, for the avoidance of doubt,
that Tenant shall not be entitled to a Base Rent abatement or a right to
terminate this Lease with respect to any portion of the Phase II Premises
designated as the Deferred Space pursuant Section 2.1); (ii) the determination
of the date on which Landlord tenders possession of the Phase I Premises and the
Phase II Premises, respectively, shall be delayed on a day for day basis for
each day to the extent such delay is caused by the acts or omissions of Tenant
or any Tenant Parties (including without limitation, any failure of Tenant to
timely deliver the prepaid rent, insurance certificate and L-C required pursuant
to Section 2.3); (iii) the Outside Phase II Premises Delivery Date with respect
to the Deferred Space shall be delayed by the number of days in the Deferred
Delivery Period (as defined in Section 2.1 below); (iv) the Phase I Premises
Required Delivery Date, the Phase II Premises Required Delivery Date, and the
Outside Phase II Premises Delivery Date shall each be postponed by the number of
days Landlord’s delivery of the Phase I Premises and the Phase II Premises, as
applicable, is delayed due to events of Force Majeure; (v) the date on which
Landlord delivers the first portion of the Phase II Premises to Tenant shall be
the “Phase II Premises Delivery Date” for purposes of determining the Phase II
Premises Lease Commencement Date and the Lease Expiration Date notwithstanding
that Landlord may subsequently deliver the remainder of the Phase II Premises
and (vi) the Phase II Premises Improvement Allowance Sunset Date for the
Undelivered Phase II Premises shall be extended by the number of days equal to
the number of days in the period commencing on the date on which Landlord
delivers the first portion of the Phase II Premises to Tenant and ending on the
date on which Landlord delivers the entirety of the Phase II Premises.
ARTICLE 3    

BASE RENT
3.1    In General. Tenant shall pay, without prior notice or demand, to Landlord
or Landlord's agent at the remittance address and/or pursuant to the wiring
instructions set forth in Section 11 of the Summary, or, at Landlord's option,
at such other place (or pursuant to such other wiring instructions) as Landlord
may from time to time designate in writing, by wire or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent ("Base Rent") as set forth in Section 4
of the Summary, payable in equal monthly installments as set forth in Section 4
of the Summary in advance on or before the first day of each and every calendar
month during the Lease Term, without any setoff or deduction whatsoever. In
accordance with Section 4 of the Summary, any increases in Base Rent shall occur
on the first day of the applicable Lease Month. The parties acknowledge,
however, that Tenant shall pay Base Rent for each "calendar month" of the Lease
Term (or a prorated portion of a "calendar month", as applicable), even though
the first "Lease Month" may pertain to a period longer than one (1) calendar
month. Tenant shall pay Base Rent applicable to the Phase I Premises and the
Phase II Premises for the first month in which Base Rent is payable therefor on
or before February 1, 2018. If any payment of Rent is for a period which is
shorter than one month, the Rent for any such fractional month shall accrue on a
daily basis during such fractional month and shall total an amount equal to the
product of (i) a fraction, the numerator of which is the number


 
29








--------------------------------------------------------------------------------




of days in such fractional month and the denominator of which is the actual
number of days occurring in such calendar month, and (ii) the then-applicable
monthly installment of Base Rent. All other payments or adjustments required to
be made under the TCCs of this Lease that require proration on a time basis
shall be prorated on the same basis.
3.2    Base Rent Abatement. During the period commencing as of the Phase I
Premises Lease Commencement Date through the date which is eight (8) months
following the Phase I Premises Lease Commencement Date (the "Phase I Premises
Base Rent Abatement Period"), Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the Phase I Premises during such Phase I Premises Base
Rent Abatement Period (the "Phase I Premises Base Rent Abatement"). In addition,
during the period commencing as of the Phase II Premises Lease Commencement Date
through the date which is eight (8) months following the Phase II Premises Lease
Commencement Date (the "Phase II Premises Base Rent Abatement Period", and each
a “Base Rent Abatement Period”), Tenant shall not be obligated to pay any Base
Rent otherwise attributable to the Phase II Premises during such Phase II
Premises Base Rent Abatement Period (the "Phase II Premises Base Rent Abatement"
and, together with the Phase I Premises Base Rent Abatement, the “Base Rent
Abatement”). Landlord and Tenant acknowledge that the aggregate amount of the
Base Rent Abatement equals $10,491,344.00. Tenant acknowledges and agrees that
during each Base Rent Abatement Period, such abatement of Base Rent for the
Premises shall have no effect on the calculation of any future increases in Base
Rent or Direct Expenses payable by Tenant pursuant to the terms of this Lease,
which increases shall be calculated without regard to such Base Rent Abatement.
Additionally, Tenant shall be obligated to pay all "Additional Rent" (as that
term is defined in Section 4.1 of this Lease) during each Base Rent Abatement
Period subject to Section 4.4. Tenant acknowledges and agrees that the foregoing
Base Rent Abatement has been granted to Tenant as additional consideration for
entering into this Lease, and for agreeing to pay the Base Rent and perform the
terms and conditions otherwise required under this Lease. If Tenant shall be in
default under this Lease and shall fail to cure such default within the notice
and cure period, if any, permitted for cure pursuant to this Lease, then
Tenant’s right to receive the Base Rent Abatement shall toll (and Tenant shall
be required to pay Base Rent during such period) until Tenant has cured, to
Landlord’s reasonable satisfaction, such default and at such time Tenant shall
be entitled to receive any unapplied Base Rent Abatement until fully applied.
ARTICLE 4    

ADDITIONAL RENT
4.1    In General. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease, which are in excess of the amount of Direct Expenses applicable to the
"Base Year," as that term is defined in Section 4.2.1, below; provided, however,
that in no event shall any decrease in Direct Expenses for any "Expense Year"
(as that term is defined in Section 4.2.3, below) below Direct Expenses for the
Base Year entitle Tenant to any decrease in Base Rent or any credit against sums
due under this Lease. Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base


 
30








--------------------------------------------------------------------------------




Rent and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    "Base Year" shall mean the period set forth in Section 5 of the
Summary.
4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair or operation of the Project, or any portion thereof, as
determined in accordance with sound real estate management and accounting
practices, consistently applied. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing and maintaining the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of contesting any governmental enactments
which may affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project, and the commercially reasonable deductible portion of any insured
loss otherwise covered by such insurance, provided that the deductibles of such
insurance carried by Landlord in any Expense Year is no lower than the
deductibles for such insurance carried by Landlord in the Base Year except to
the extent such lower deductible is comparable to the deductibles for insurance
then being carried by landlords of Comparable Buildings; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project,
as well as costs incurred in connection with the provision of any Shuttle
Service (as defined in Section 29.41 below); (vi) fees and other costs,
including management fees, consulting fees, legal fees and accounting fees, of
all contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space (and if such
management office is shared with other buildings owned by Landlord and
Landlord’s affiliates, then such fair rental value shall be equitably prorated
between the Building and such other buildings) provided that the square footage
of such management office space allocated to the management of the Building in
any Expense Year is no greater than one hundred twenty-five percent (125%) of
the square footage of such management


 
31








--------------------------------------------------------------------------------




office space allocated to the management of the Building in the Base Year;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of "Senior Asset Manager") engaged in the
operation, maintenance and security of the Project; (ix) [INTENTIONALLY
OMITTED]; (x) operation, repair and maintenance of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, renovation, restoration and repair of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and repair of
curbs and walkways and repair to roofs, including, without limitation, roof
patching; (xii) amortization of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof (which amortization calculation shall include interest at
the "Interest Rate," as that term is set forth in Article 25 of this Lease);
(xiii) the cost of capital improvements (A) that are acquired to cause, in
Landlord’s good faith judgment, an immediate (i.e., commencing within the first
year after completion of such repairs or improvements or installation of such
equipment) reduction in other Operating Expenses; (B) which are required in
order for the Project, or any portion thereof, to maintain a certification under
the U.S. Green Building Council's Leadership in Energy and Environmental Design
("LEED"), or other applicable certification agency in connection with Landlord’s
sustainability practices for the Project (as such sustainability practices are
to be determined by Landlord, in its reasonable discretion, from time to time);
or (C) that are incurred due to any new Laws first enacted or made applicable to
(x) Phase I Premises or the Common Areas after the Phase I Premises Lease
Commencement Date or (y) with respect to Phase II Premises, or the Must-Take
Space after the Lease Commencement Date applicable thereto; provided, however,
that any capital expenditure shall be amortized with interest at the Interest
Rate over its useful life as Landlord shall reasonably determine in accordance
with sound real estate management and accounting practices; and (xiv) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute "Tax Expenses" as that term is defined in Section 4.2.5, below.
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:
(a)    costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project (including, without limitation, cost of construction of the "Base,
Shell and Core" (as defined below) and the Improvements), and costs, including
permit, license and inspection costs, incurred with respect to the installation
of improvements made for tenants or other occupants occupying space in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating space for tenants or other occupants of the Project and costs
incurred in removing property and improvements of former tenants or other
occupants of the Project;
(b)    except as set forth in items (xii), (xiii), and (xiv) above, depreciation
or amortization of the Project and interest, principal payments, debt service,
points, fees, penalties or other debt costs on mortgages and other debt
instruments;


 
32








--------------------------------------------------------------------------------




(c)    costs for which Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier (or which would have been reimbursed by
Landlord’s insurance carrier if Landlord had maintained the insurance required
to be carried by Landlord under this Lease) or any tenant's carrier or by anyone
else (except to the extent of commercially reasonable deductibles);
(d)    any reserves for bad debts, rent loss, capital items, future Operating
Expenses or any other purpose;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord's interest in the Project, and costs
incurred in connection with any disputes between Landlord and its employees,
between Landlord and Project management, or between Landlord and other tenants
or occupants, and Landlord's general corporate overhead and general and
administrative expenses;
(f)    salaries, wages, bonuses, and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
parking privileges, life insurance, including group life insurance, welfare, and
other fringe benefits, and vacation, holidays, and other paid absence benefits)
of any employee who does not devote substantially all of his or her employed
time to the Project unless such wages and benefits are prorated to reflect time
spent on operating and managing the Project vis-a-vis time spent on matters
unrelated to operating and managing the Project; provided, that in no event
shall Operating Expenses for purposes of this Lease include wages and/or
benefits attributable to personnel above the level of Senior Asset Manager;
(g)    amount paid as ground rental for the Project by Landlord;
(h)    overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, unaffiliated third
parties on a competitive basis;
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord, provided that any compensation paid
to any concierge or parking attendants at the Project shall be includable as an
Operating Expense;
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;


 
33








--------------------------------------------------------------------------------




(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(l)    costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;
(m)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(n)    rent for any office space occupied by Project management personnel other
than as set forth in item (vii) above;
(o)    costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;
(p)    expenses and costs relating in any way whatsoever to the identification,
testing, monitoring and control, encapsulation, removal, replacement, repair, or
abatement of any Hazardous Materials or mold (to the extent the same is defined
as Hazardous Materials under applicable Law) within the Building or Project;
(q)    fees payable by Landlord for management of the Project in excess of three
percent (3%) of Landlord’s gross revenues (adjusted and grossed up to reflect a
one hundred percent (100%) occupancy of the Project with all tenants paying full
rent (at the lesser of the Base Rent per rentable square foot under this Lease
and Landlord's asking rent for such vacant space), as contrasted with free rent,
half-rent and the like, and grossed up to include any amounts for utilities paid
directly by Tenant or other tenants of the Project), including base rent,
pass-throughs, and monthly parking charges (but excluding the cost of after
hours services or utilities and revenues received from telecommunications, fiber
and similar providers who are not tenants of the Building), from the Project for
any calendar year or portion thereof; provided that the management fee in the
Base Year shall be calculated in the exact same manner as set forth in this
subsection (q);
(r)    costs, fines, penalties, or interest incurred due to a violation of Laws
or the terms and conditions of any lease by Landlord or any other tenant in the
Project;
(s)    costs of repairs or other work occasioned by fire, windstorm, or other
casualty, whether or not Landlord carries such insurance (except for any
commercially reasonable insurance deductible which such deductibles shall be
included in the definition of Operating Expenses);
(t)    costs incurred by Landlord for alterations, additions, and replacements
which are considered capital expenditures under sound real estate management and
accounting practices, consistently applied, except to the extent expressly set
forth in item (xiii) above;


 
34








--------------------------------------------------------------------------------




(u)    to the extent the base, shell, and core of the Building (the “Base, Shell
and Core”) relating to the Phase I Premises and the Common Areas is not in
compliance with Laws as of the Phase I Premises Delivery Date, the costs of
bringing the Base, Shell and Core relating to the Phase I Premises into
compliance with applicable Laws;
(v)    to the extent the Base, Shell and Core relating to the Phase II Premises
is not in compliance with Laws as of the Phase II Premises Delivery Date, the
costs of bringing the Base, Shell and Core relating to the Phase II Premises
into compliance with applicable Laws;
(w)    to the extent the Base, Shell and Core relating to the Must-Take Space is
not in compliance with Laws as of the Must-Take Delivery Date, the costs of
bringing the Base, Shell and Core relating to the Must-Take Space into
compliance with applicable Laws;
(x)    repairs or other work paid for through condemnation proceeds;
(y)    repairs, alterations, additions, improvements or replacements made to
rectify or correct any defect in the design, materials, or workmanship of the
Project;
(z)    fees and penalties, including interest, incurred by Landlord due to
violation by Landlord or any other tenant or occupant of the Building of
applicable Laws, the terms and conditions of any lease, ground lease, mortgage
or deed of trust, or other covenants, conditions or restrictions encumbering the
Building or the land upon which the Building and the Parking Garage are located;
(aa)    brokerage commissions, attorneys’ and accountants’ fees related thereto,
loan brokerage fees, closing costs, interest charges and other similar costs
incurred in connection with the sale, refinancing, mortgaging, or selling, or
change of ownership of the Project;
(bb)    all costs incurred by Landlord in connection with any dispute relating
to Landlord’s title to or ownership of the Project or any portion thereof;
(cc)    contributions to political or charitable organizations;
(dd)    costs of correcting defects in the Building, and the Common Areas of the
Project, or the equipment used therein and the replacement of defective
equipment to the extent such costs are covered by warranties of manufacturers,
suppliers or contractors, or are otherwise borne by parties other than Landlord,
except that conditions resulting from ordinary wear and tear will not be deemed
defects for the purpose of this category;
(ee)    interest and penalties due to late payments of taxes and utility bills
or any other obligations;
(ff)    any damage and repairs covered under any insurance policy carried by, or
required to be carried by, Landlord;
(gg)    the costs of any “tenant relations” parties, events or promotions;


 
35








--------------------------------------------------------------------------------




(hh)    costs incurred in installing, operating and maintaining any specialty
improvement not normally installed, operated and maintained in projects
comparable to the Building, including, without limitation, an observatory,
luncheon club, or athletic or recreational facilities;
(ii)    costs and expenses of providing HVAC service to other tenant spaces in
the Building during non-Building Hours;
(jj)    costs and expenses to provide janitorial service, water, gas, fuel,
steam, lights, sewer service and other utilities to other tenants or occupants
of the Building materially in excess of amounts available to Tenant at no direct
cost to Tenant (other than as a Direct Expense);
(kk)    Subject to Section 6.1.5 below, costs for janitorial services for any
rentable area in the Premises to the extent Tenant provides such services to the
Premises at its own cost;
(ll)    expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building;
(mm)    advertising or promotional expenditures, and the costs of acquiring and
installing material signs in or on any of the Building identifying the owner of
the Building, a Landlord Affiliate or any above-standard secondary signs for any
other tenant or occupant of the Building;
(nn)    except as set forth in Section 4.2.4(xiii) above, costs relating to the
repair of structural portions of the roof, foundations, floors and exterior
walls and all structural seismic upgrading costs;
(oo)    costs of any mitigation fees, impact fees, subsidies, tap-in fees,
development fees, connection fees or similar one time charges or costs (however
characterized), imposed in connection with the issuance of a temporary
certificate of occupancy for the Building or any expansion thereof
(pp)    costs of repairs or other work resulting from a casualty or occurrence
with regard to which either Landlord or Tenant elects to terminate this Lease;
and
(qq)    costs, expenses, fees or payments under any covenants, conditions and
restrictions affecting the Project.
Notwithstanding the foregoing, for purposes of computing Tenant's Share of
Operating Expenses, the Controllable Expenses (hereinafter defined) shall not
increase by more than five percent (5%) per Expense Year on a compounding and
cumulative basis over the course of the initial Lease Term. In other words,
Controllable Expenses for the first Expense Year of the initial Lease Term after
the Base Year shall not exceed one hundred five percent (105%) of the
Controllable Expenses for the Base Year. Controllable Expenses for the second
Expense Year of the initial Lease


 
36








--------------------------------------------------------------------------------




Term after the Base Year shall not exceed one hundred five percent (105%) of the
limit on Controllable Expenses for the first Expense Year of the initial Lease
Term after the Base Year, etc. By way of illustration, if Controllable Expenses
were $10.00 per rentable square foot for the first Expense Year of the initial
Lease Term after the Base Year, then Controllable Expenses for the second
Expense Year of the initial Lease Term after the Base Year shall not exceed
$10.50 per rentable square foot, and Controllable Expenses for the third Expense
Year of the initial Lease Term after the Base Year shall not exceed $11.03 per
rentable square foot (whether or not actual Controllable Expenses were less
than, equaled or exceeded the limit on Controllable Expenses the prior year).
“Controllable Expenses” shall mean all Operating Expenses with the exception of
(1) the cost of union labor (including janitorial staff and security personnel),
including labor which is not union as of the date of this Lease, but which
unionizes after the date of this Lease (but only to the extent that such cost
exceeds one hundred five percent (105%) of the competitive cost for the same
rendered by non-unionized persons or entities of similar skill, competence and
experience), (2) any utility costs, (3) any insurance costs, (4) Tax Expenses,
(5) costs to comply with applicable Laws and other governmental requirements,
(6) any market-wide cost increases resulting from extraordinary circumstances,
(7) refuse removal costs, (8) the cost to comply with or related to any other
agreements recorded against the Project, and (9) the cost of any capital
improvements and expenditures included in Operating Expenses pursuant to this
Section 4.2.4 above.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord in the Base Year or in any Expense Year, Operating Expenses
shall be deemed to be increased by an amount equal to the additional Operating
Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant. If the Project is not at least one hundred percent (100%) occupied
during all or a portion of the Base Year or any Expense Year, Landlord may elect
to (and shall with respect to any Base Year) make an appropriate adjustment to
the components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year. If during any Expense
Year after the Base Year a line item category is included in Operating Expenses
that was not included in the Base Year due to a change in insurance requirements
or in Landlord operations (i.e., if Landlord does not carry earthquake insurance
in the Base Year but elects to carry such insurance in a subsequent Expense
Year) (a “New Line Item”), Operating Expenses for the Base Year shall be
adjusted to include the amount which would have been paid for such New Line Item
in the Base Year had such New Line Item been included in the Base Year, as
reasonably determined by Landlord (and, in the event that the New Line Item is
initially incurred for only a partial Expense Year, the cost of such New Line
Item shall be grossed up to represent a full calendar year for both the Base
Year and the Expense Year in which the New Line Item first is incurred) and,
following the expiration of the Expense Year during which the New Line Item
initially occurs, Tenant shall be liable for Tenant’s Share of Operating
Expenses for increases in Operating Expenses over the adjusted amount of the
Base Year; provided, however, that any Operating Expenses that are renamed or
recategorized (by applicable Laws or otherwise) or that otherwise in substance
were included in the Base Year shall not be included in or treated as a New Line
Item for purposes of this Section. Notwithstanding the foregoing, in no event
shall


 
37








--------------------------------------------------------------------------------




Operating Expenses for any Expense Year following the Base Year but preceding
the Expense Year in which the New Line Item occurs be retroactively adjusted as
a result of such increase in the Operating Expenses for the Base Year, and in no
event shall Tenant be entitled to a credit as a result of such increase.
Landlord shall not (i) make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others and (ii) subject to
Landlord's right to adjust the components of Operating Expenses described above
in this paragraph, collect Operating Expenses from Tenant and all other tenants
in the Building in an amount in excess of what Landlord incurs for the items
included in Operating Expenses. Except with respect to the management fee and
any amortized costs for Operating Expenses incurred in any prior calendar year,
including prior to the Effective Date, which are properly payable in subsequent
Expense Years in accordance herewith, in no event shall any adjustments to
Operating Expenses in any calendar year result in Landlord receiving from Tenant
and other tenants more than one hundred percent (100%) of the cost of the actual
Operating Expenses paid by Landlord in any such calendar year.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the Parking Garage are located). If, for
any tax fiscal year, the Project is not separately assessed, but is assessed
jointly with other property, then Landlord shall equitably apportion such Tax
Expenses for such tax fiscal year based upon allocable tax basis among the
properties jointly assessed.
4.2.5.2    If, by applicable Law, any Tax Expenses may be paid in installments
(whether or not interest accrues on the unpaid balance), then, for any calendar
year, Landlord shall include in the calculation of such Tax Expenses only the
amount of the installments (with any interest) due and payable during such year
had Landlord selected the longest permissible period of payment.
4.2.5.3    Tax Expenses shall include, without limitation: (i) any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance,


 
38








--------------------------------------------------------------------------------




refuse removal and for other governmental services formerly provided without
charge to property owners or occupants, and, in further recognition of the
decrease in the level and quality of governmental services and amenities as a
result of Proposition 13, Tax Expenses shall also include any governmental or
private assessments or the Project's contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental agencies;
(iii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; (iv) any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises; and
(v) all of the real estate taxes and assessments imposed upon or with respect to
the Building and all of the real estate taxes and assessments imposed on the
land and improvements comprising the Project.
4.2.5.4    Any reasonable costs and expenses (including, without limitation,
reasonable attorneys' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid. Except as set forth in Section 4.2.5.4, below, refunds of Tax
Expenses shall be credited against Tax Expenses and refunded to Tenant
regardless of when received, based on the Expense Year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such Expense Year exceed the total amount paid by Tenant as Tax Expenses
under this Article 4 for such Expense Year. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant's Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease. Notwithstanding
anything to the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.2, above), there shall be excluded from Tax Expenses (i) any
excess profits taxes, franchise taxes, gift taxes, capital stock or capital
gains taxes, inheritance and succession taxes, estate taxes, documentary
transfer taxes, federal or state income, corporate taxes or penalties incurred
as a result of Landlord’s failure to pay taxes or to file any tax or
informational returns and other taxes to the extent applicable to Landlord's
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(iii) any items paid by Tenant under Section 4.5 of this Lease. In addition to
the foregoing, Tax Expenses shall exclude the value of tenant improvements in
other tenants’ premises (as opposed to "Base Building" improvements, as that
term is defined in Section 8.2 of this Lease), as allocated to such other
tenants on the assessment and assessed for real property tax purposes at a
valuation higher than One Hundred Dollars and No/100 ($100.00) per rentable
square foot (the "Building Standard Improvement Value").
4.2.5.5    For each tax fiscal year occurring during the Lease Term and provided
that Tenant is not in default beyond any applicable notice and cure periods
under this Lease, Tenant may request that Landlord appeal the Tax Expenses (as
defined below) for such year. Such request ("Tenant's Appeal Request") must be
delivered by Tenant to Landlord at least thirty (30) days prior to the final
date in which the appeal must be filed. Upon receipt of Tenant's Appeal Request,


 
39








--------------------------------------------------------------------------------




if Landlord is not independently appealing such Tax Expenses, Landlord shall
retain a third-party in order to file and prosecute such appeal and shall,
thereafter, diligently prosecute such appeal. Tenant may at any time in its sole
discretion request Landlord to terminate an appeal it previously elected
pursuant to Tenant's Appeal Request, and so long as the same does not have a
material adverse impact on Landlord and/or Landlord’s management and operation
of the Project (a “Material Adverse Tax Appeal Termination Impact”), as
determined by Landlord in its reasonable discretion, Landlord shall so terminate
such appeal; provided, however, that if Tenant requests termination of an appeal
and Landlord elects in its sole discretion not to terminate such appeal
following Tenant’s request for any reason other than due to a Material Adverse
Tax Appeal Termination Impact, then Landlord shall pay all costs and expenses
associated with such appeal from and after the date of Tenant’s request. If
Tenant requests termination of an appeal and Landlord elects in its sole
discretion not to terminate such appeal following Tenant’s request due to a
Material Adverse Tax Appeal Termination Impact, then Tenant shall continue to
pay all costs and expenses associated with such appeal. Tenant shall pay all
costs incurred by Landlord in connection with any such appeal within thirty (30)
days after Tenant's receipt of a reasonably detailed invoice. If the resulting
appeal reduces the Tax Expenses for the tax fiscal year in question as compared
to the original bill received for such tax fiscal year, then the costs for such
appeal up to but not exceeding the amount of the reduction in Tax Expenses shall
be included as an Operating Expense and passed through to the tenants of the
Building and Landlord shall reimburse Tenant for the costs of such appeal so
included in Operating Expenses; provided, however, that if Landlord continued
the appeal at Landlord’s cost following Tenant’s request to terminate except for
the reason of a Material Adverse Tax Appeal Termination Impact, then Landlord
shall first reimburse its own costs of the portion of the appeal paid for by
Landlord and then shall reimburse Tenant for the costs of the portion of the
appeal paid for by Tenant. Tenant’s failure to timely deliver Tenant's Appeal
Request as required above shall waive Tenant’s rights to request an appeal of
such tax increase or assessment for the particular fiscal year. Nothing
contained in this Section affects Tenant's obligation to timely pay Tenant's
Share of Tax Expenses, which, until any appeal is concluded, shall be based on
the original bill received by Landlord for the applicable tax fiscal year(s).
Tenant’s obligations to pay Landlord for the costs of the appeal pursuant to
this Section 4.2.5.5, and Tenant’s right to benefit from any reduction in the
Tax Expenses, shall survive the expiration or earlier termination of this Lease
in the event the appeal is not concluded until after the expiration or earlier
termination of this Lease. Landlord agrees to keep Tenant apprised of all tax
protest filings and proceedings undertaken by Landlord to obtain a reduction or
refund of Tax Expenses.
4.2.5.6    In no event shall any decrease in Tax Expenses for any Expense Year
below Tax Expenses for the Base Year entitle Tenant to any decrease in Base Rent
or any credit against sums due under this Lease.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary.
4.3    Cost Pools. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the "Cost Pools"), in Landlord's
discretion. Such Cost Pools may include, but shall not be limited to, the office
space tenants of a building of the Project or of the Project, and the retail


 
40








--------------------------------------------------------------------------------




space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner. Any costs allocated to a
Cost Pool which does not include a portion of the Premises shall be excluded
from the definition of Direct Expenses for the purposes of this Lease.
4.4    Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Direct Expenses
for such Expense Year exceeds Tenant's Share of Direct Expenses applicable to
the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess"). Notwithstanding anything to the contrary set forth in this Lease,
Tenant shall not be responsible for Tenant’s Share of Direct Expenses applicable
to the Phase I Premises during the first twelve (12) full calendar months after
the Phase I Premises Lease Commencement Date or applicable to the Phase II
Premises during the first twelve (12) full calendar months after the Phase II
Premises Lease Commencement Date.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant on or before May 1 following the end of each Expense Year,
a statement (the "Statement") which shall state in general major categories the
Direct Expenses incurred or accrued for the particular Expense Year, and which
shall indicate the amount of the Excess. Upon request from Tenant, Landlord
shall provide more detailed information with respect to the expenses incurred by
Landlord with respect to any of the general major categories. Upon receipt of
the Statement for each Expense Year commencing or ending during the Lease Term,
if an Excess is present, Tenant shall pay, within thirty (30) days after receipt
of the Statement, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Excess," as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if Tenant paid more as Estimated Excess than the actual Excess,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than eighteen (18) months following the expiration of any
Expense Year (i.e. June 30 of the second year following the Expense Year),
provided that in any event Tenant shall be responsible for Tenant's Share of
Direct Expenses which (x) were levied by any governmental authority or by any
public utility companies, and (y) Landlord had not previously received an
invoice therefor and which are currently due and owing (i.e., costs invoiced for
the first time regardless of the date when the work or service relating to this
Lease was performed), at any time following the Lease Expiration Date which are
attributable to any Expense Year.


 
41








--------------------------------------------------------------------------------




4.4.2    Statement of Estimated Direct Expenses. In addition, prior to March 1
of each calendar year of the Lease Term, Landlord shall give Tenant a yearly
expense estimate statement (the "Estimate Statement") which shall set forth, in
general major categories, Landlord's reasonable estimate (the "Estimate") of
what the total amount of Direct Expenses for the then-current Expense Year shall
be and the estimated excess (the "Estimated Excess") as calculated by comparing
the Direct Expenses for such Expense Year, which shall be based upon the
Estimate, to the amount of Direct Expenses for the Base Year. Upon request from
Tenant, Landlord shall provide more detailed information with respect to the
expenses incurred by Landlord with respect to any of the general major
categories. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Additional Rent under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary; provided that Landlord may not revise the
Estimate Statement or Estimated Excess more than once in any Expense Year.
Thereafter, Tenant shall pay, within thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Excess for the then-current
Expense Year (reduced by any amounts paid pursuant to the second to last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain books and records with respect to Direct
Expenses in accordance with sound real estate management and accounting
practices, consistently applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be responsible for the payment of any taxes levied against
Tenant's equipment, furniture, fixtures and any other personal property located
in or about the Premises. If any such taxes on Tenant's equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord's property or if the assessed value of Landlord's property is increased
by the inclusion therein of a value placed upon such equipment, furniture,
fixtures or any other personal property and if Landlord pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof but only under proper protest if requested by
Tenant, Tenant shall repay to Landlord the taxes so levied against Landlord or
the proportion of such taxes resulting from such increase in the assessment, as
the case may be, within thirty (30) days after Landlord’s demand therefor.
4.5.2    If the tenant improvements in the Premises (as opposed to the Base
Building), whether installed and/or paid for by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the Building Standard
Improvement Value, then, at Landlord's option, the Tax Expenses levied against
Landlord or the property by reason of such excess assessed valuation shall be
deemed to be taxes levied against personal property of Tenant and shall be
governed by the provisions of Section 4.5.1, above.


 
42








--------------------------------------------------------------------------------




4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Parking Garage; or (iii) taxes assessed upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.
4.6    Landlord's Records. Upon Tenant's written request given not more than one
(1) year after Tenant's receipt of a Statement for a particular Expense Year,
and provided that Tenant is not then in default under this Lease with respect to
the payment of Base Rent and/or Direct Expenses beyond applicable notice and
cure periods, Landlord shall furnish Tenant with all reasonable supporting
documentation in Landlord’s possession and control pertaining to the calculation
of the Excess set forth in the Statement as Tenant may reasonably request.
Landlord shall provide said documentation pertaining to the relevant Excess to
Tenant within thirty (30) days after Tenant's written request therefor. Within
one (1) year after receipt of a Statement by Tenant (the "Audit Period"), if
Tenant disputes the amount of the Excess set forth in the Statement, an employee
of Tenant with appropriate experience and financial responsibility within
Tenant’s business or an independent, certified public accounting firm or other
qualified financial consultant designated and reasonably approved by Landlord
and paid for by Tenant (but in any event, not on a contingency fee basis), may,
after reasonable notice to Landlord and at reasonable times, audit Landlord's
records with respect to the Excess set forth in the Statement at Landlord's
corporate offices, provided that Tenant is not then in default with respect to
the payment of Base Rent and/or Direct Expenses under this Lease and Tenant has
paid all amounts required to be paid under the applicable Estimate Statement and
Statement, as the case may be (provided that Tenant may pay such amounts under
protest). Tenant shall also have the right to review and dispute Direct Expenses
for each Base Year in connection with Tenant’s review of any Expense Year after
the applicable Base Year, but in no event later than the deadline for reviewing
the 2021 Expense Year. In connection with such inspection, Tenant and Tenant's
agents must agree in advance to follow Landlord's reasonable rules and
procedures regarding an audit of the aforementioned Landlord records, and shall
execute a commercially reasonable confidentiality agreement regarding such
audit. Tenant's failure to audit the amount of the Excess set forth in any
Statement within the Audit Period shall be deemed to be Tenant's approval of
such Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement. If after such audit, Tenant still disputes
such Excess, an audit to determine the proper amount shall be made, at Tenant's
expense, by an independent certified public accountant who has not represented
Landlord or Tenant or any of their affiliates in the preceding five (5) years
(the "Accountant") selected by Landlord and subject to Tenant's reasonable
approval, and such determination by the Accountant shall be binding on Landlord
and Tenant; provided that if the final determination ( as agreed upon by the
parties or as determined by the Accountant) proves that Direct Expenses were
overstated by more than three percent (3%), then the cost of the Accountant and
the cost of such audit, in an amount not to exceed Ten Thousand and 00/100
Dollars ($10,000.00), shall be paid for by Landlord. If such final determination
reflects that Tenant has overpaid the Excess for the period in question, then
Landlord shall credit such Excess to Tenant’s next payment of Base Rent and
Direct Expenses. If such final determination reflects that Tenant has underpaid
the Excess, Tenant shall promptly pay such


 
43








--------------------------------------------------------------------------------




additional Excess to Landlord within thirty (30) days after such determination.
Tenant hereby acknowledges that Tenant's sole right to audit Landlord's records
and to contest the amount of Direct Expenses payable by Tenant shall be as set
forth in this Section 4.6, and Tenant hereby waives any and all other rights
pursuant to applicable Law to audit such books and records and/or to contest the
amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.
5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) radio and/or television stations; and (v) retail or
restaurant uses. Tenant shall pay for the cost of any modifications that are
necessary to cause the Base Building to comply with applicable Laws to the
extent arising from Tenant’s occupancy density for the Premises. Tenant further
covenants and agrees that it shall not use, or suffer or permit any person or
persons to use, the Premises or any part thereof for any use or purpose contrary
to the Rules and Regulations; or in violation of the laws of the United States
of America, the State of California, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project including, without limitation,
any "Environmental Laws" (as defined below) (collectively, “Laws”). Tenant shall
not do or permit anything to be done in or about the Premises which will in any
material way obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them or use or allow the Premises to be used
for any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Notwithstanding
the foregoing provisions of this Section 5.2 to the contrary, Tenant need not
comply with any Laws so long as Tenant is contesting the validity thereof or the
applicability thereof in accordance with the remainder of this Section 5.2.
Tenant, at its expense, after notice to Landlord, may contest by appropriate
proceedings prosecuted diligently and in good faith, the validity or
applicability of any Laws with which Tenant is responsible for compliance
hereunder, provided that (a) the condition which is the subject of such contest
does not pose a danger to persons or property, (b) the certificate of occupancy
or other occupancy permit for the Premises or the Project is neither subject to
being suspended nor threatened to be suspended by reason of non-compliance or
otherwise by reason of such contest, and (c) Landlord is not subject to criminal
penalty or to prosecution for a crime by reason of Tenant’s non-compliance or
otherwise by reason of such contest.
5.3    [INTENTIONALLY OMITTED]


 
44








--------------------------------------------------------------------------------




5.4    Cafeteria. Incidental to the Permitted Use and subject to the TCCs set
forth in this Section 5.4, Tenant shall have the right, but not the obligation,
to use a portion or portions of the Premises, at its expense and in accordance
with applicable Laws, for the installation and operation of a kitchen and
cafeteria, which includes facilities for food and beverage preparation,
handling, cooking, consumption and other associated facilities (the
“Cafeteria”), in each case solely for use by Tenant and Tenant’s partners,
employees, contractors, consultants, invitees and guests (collectively, the
“Ancillary Use Parties”). Landlord acknowledges and agrees that Tenant shall
have no obligation to construct any Cafeteria. To the extent that Tenant
operates a Cafeteria, such operation shall be in compliance with all applicable
Laws and Tenant shall obtain and maintain the approval of all applicable
governmental authorities and all necessary permits and licenses from such
applicable governmental authorities, to operate a Cafeteria. No cooking odors
shall be emitted from the Premises other than through ventilation equipment and
systems installed therein to service a Cafeteria in accordance with the
provisions of this Section 5.4 (which odors shall in no event be unreasonable or
constitute a nuisance), and, in any event, no cooking odors shall be emitted
from the Premises to other tenants’ premises or the Common Areas within the
Building. Any Cafeteria installed by Tenant shall be for the exclusive use of
Tenant and the Ancillary Use Parties in the Premises, and in connection with
Tenant's use of such Cafeteria, Tenant shall not sell any food or beverages in
or from the Premises at any time and/or serve any food and beverages in or from
the Premises at any time to the general public. Except as expressly set forth to
the contrary in this Lease, any alterations or improvements to install a
Cafeteria and/or to install any cooking, ventilation, air conditioning, grease
traps, commercial kitchen and other equipment in or for the Premises with
respect to a Cafeteria (collectively, the “Cafeteria Facilities”) shall be
performed by Tenant, at its expense, subject to and in compliance with the
provisions of Article 8 below and in compliance with all applicable Laws and
shall be considered an Alteration (as defined below). A Cafeteria and the
Cafeteria Facilities therein shall be maintained and operated by Tenant, at
Tenant's expense: (i) in manner consistent with Comparable Buildings; and (ii)
in compliance with all applicable Laws, the Rules and Regulations, and the other
provisions of this Lease. In accordance with the TCCs of Article 7 below, Tenant
shall at its sole cost and expense keep, to the reasonable satisfaction of
Landlord, any Cafeteria, Cafeteria Facilities and the Premises free from vermin,
rats, mice and insects, and, prior to the opening of a Cafeteria, obtain and
maintain at all times during the Lease Term, a service contract with a person or
company approved by Landlord (which approval shall not be unreasonably withheld
or delayed) for the extermination of vermin, rats, mice and insects in and about
the Premises. Tenant shall deliver copy of such service contract and any
renewals thereof to Landlord upon Landlord’s written request therefor. Tenant
shall have the sole responsibility, at its expense, for providing all janitorial
service (including wet and dry trash removal) for and cleaning of any Cafeteria
(and the Cafeteria Facilities therein), as well as all exhaust vents therefor
(and shall enter into a direct contract therefor with a janitorial company,
subject to the TCCs of Section 6.1.5 below), and shall pay for all cleaning
costs incurred by Landlord in cleaning any affected portions of the Building or
Project to the extent arising from Tenant's operation of a Cafeteria. In
addition, Tenant shall pay for all janitorial services provided to any Cafeteria
(which shall constitute supplemental janitorial services and not Building
standard janitorial services) and for all increased costs incurred by Landlord
with respect to the management, operation, maintenance and repair of the
Buildings resulting from Tenant's operation of a Cafeteria, within thirty (30)
days of receiving an invoice therefor together with reasonable supporting
evidence. Notwithstanding anything to the contrary contained elsewhere is this
Lease, if Tenant


 
45








--------------------------------------------------------------------------------




elects to install a Cafeteria and related Cafeteria Facilities, unless and to
the extent Landlord otherwise expressly agrees in writing, Tenant shall remove
such Cafeteria and related Cafeteria Facilities upon the expiration or earlier
termination of this Lease as to such portion of the Premises.
5.5    Fitness Center. Incidental to the Permitted Use, Tenant shall have the
right, but not the obligation, to use the existing fitness center located on the
eighth (8th) floor of the Premises (the “Existing Fitness Center”) or to use
another portion of the Premises, at its expense and in accordance with
applicable Laws and TCCs of this Section 5.5, for the installation and operation
of a new fitness center (the “New Fitness Center”), in each case solely for use
by Tenant and the Ancillary Use Parties in the Premises. Landlord acknowledges
and agrees that Tenant shall have no obligation to construct the New Fitness
Center or to operate (except as otherwise expressly provided in this Section
5.5) the Existing Fitness Center. The Existing Fitness Center and the New
Fitness Center, if applicable, are sometimes individually and collectively
referred to herein as the “Fitness Center”. For the avoidance of doubt, a
portion of the Premises shall not be deemed a “Fitness Center” hereunder if such
portion does not include all of the following: cardio, weights, strength
conditioning equipment, showers, floor mats, locker rooms, and mirrored walls
consistent with fitness facilities. Tenant’s installation, use, operating and
maintenance of the Fitness Center shall be subject to Tenant’s receipt, at its
sole cost and expense, of all applicable governmental approvals related to the
installation and operation of the Fitness Center and compliance with all
applicable Laws, and may include, without limitation, the following primary
uses: weight and aerobic training, personal training, aerobics, free weights,
and installation of treadmills, stationary bicycles, elliptical machines, and
stair-climbing machines, and shall in no event include installation or operation
of a swimming pool, sauna or whirlpool facilities. Tenant shall install the New
Fitness Center (or any modifications to the Existing Fitness Center) in
accordance with the TCCs of Article 8 of this Lease or the TCCs of the Work
Letter (if constructed by Tenant as part of the Improvements). If Tenant
installs the New Fitness Center pursuant to this Section 5.5, in no event shall
the New Fitness Center be located on a floor of the Building that is directly
above and contiguous to a floor of the Building occupied by another tenant.
Tenant shall be solely responsible for the structural engineer's costs of
reviewing Tenant's plans and specifications and Tenant shall install any floor
supports recommended by such structural engineer. In addition, Landlord, in its
reasonable discretion, may require the installation of emergency drainage and
Water Sensors (as that term is defined in Section 29.35 below) in connection
with the installation of any new shower facilities in the Fitness Center, at
Tenant’s sole cost and expense. Tenant shall pay for the cost of any changes to
the Building Systems, Building Structure or Base Building arising from any such
work performed with respect to the Fitness Center in accordance with Article 8.
The Fitness Center shall be for the exclusive use of Tenant and the Ancillary
Use Parties in the Premises (collectively, the "Fitness Center Users") and
Tenant shall not make the Fitness Center available to other tenants or occupants
of the Project (or their employees) or to members of the general public. The
Fitness Center shall be of a reasonable size to provide fitness services to the
Fitness Center Users. Tenant or Tenant's third party operator of the Fitness
Center (either to be known as the "Fitness Center Provider") shall notify all
Fitness Center Users that Landlord and the Landlord Parties are not responsible
for, nor affiliated with, the operation of the Fitness Center. Landlord may, but
shall not be obligated to, post signage at and/or about the Fitness Center
disclaiming liability for the operation and management of the Fitness Center.
Landlord shall have no responsibility with respect to the quality, care or
services provided by the Fitness Center, or for any acts or omissions of any
Fitness Center


 
46








--------------------------------------------------------------------------------




Provider in connection with the operation of the Fitness Center. Furthermore,
Tenant, for Tenant and for all Fitness Center Users and Fitness Center
Providers, hereby agrees that the Landlord Parties shall not be liable for, and
are hereby released from any responsibility for any loss, cost, damage, expense
or liability, either to person or property, arising from the use of the Fitness
Center by any Fitness Center Users. Tenant's obligations under this Section 5.5
are cumulative and in addition to all other obligations of Tenant under this
Lease. Tenant shall have the sole responsibility, at its expense, for providing
all janitorial service for and cleaning of the Fitness Center (and shall enter
into a direct contract therefor with a janitorial company, subject to the TCCs
of Section 6.1.5 below), and shall pay for all cleaning costs incurred by
Landlord in cleaning any affected portions of the Building or Project resulting
from Tenant's operation of the Fitness Center. In addition, Tenant shall pay for
all janitorial services provided to the Fitness Center (which shall constitute
supplemental janitorial services and not Building standard janitorial services)
and for all actual and reasonable increased costs reasonably incurred by
Landlord with respect to the management, operation, maintenance and repair of
the Building resulting from Tenant’s operation of the Fitness Center, within
thirty (30) days of receiving an invoice therefor together with reasonable
supporting evidence. Notwithstanding anything to the contrary contained
elsewhere is this Lease, if Tenant elects to install the New Fitness Center or
modifies the Existing Fitness Center, unless Landlord otherwise notifies Tenant
in writing, Tenant shall remove such Fitness Center and restore the portion of
the Premises to a warm shell condition with all lighting and HVAC remaining in
place or such other condition as may be required by Landlord at the time of
Landlord’s approval of the applicable Alteration subject to the TCCs of the
Lease (the “Restoration Condition”), upon the expiration or earlier termination
of this Lease as to such portion of the Premises, but Tenant shall have no
obligation to remove or restore the Existing Fitness Center in its configuration
existing as of the date hereof.
5.6    Building Security Desk Use.
5.6.1    Tenant’s Desk Agent. For so long as Tenant and/or its Permitted
Transferee leases and is in Occupancy of at least 138,745 rentable square feet
of the Premises and there exists no Tenant default, beyond any applicable notice
and cure period, that Tenant does not reasonably dispute (collectively, the
“Security Desk Use Conditions”), Tenant shall have the right to maintain, at its
sole cost and expense, one (1) receptionist and/or lobby attendant at the
existing security desk (or any replacement thereof) located in the lobby of the
Building (the “Building Security Desk”) for Tenant’s or Tenant’s Transferee’s
exclusive benefit (“Tenant’s Desk Agent”), subject to the TCCs in this Section
5.6. In the event that Tenant maintains such Tenant’s Desk Agent at the Building
Security Desk, such person shall be engaged by Tenant for such services all at
Tenant’s sole cost and expense; provided, however, that Landlord shall provide
Tenant’s Desk Agent with no less than approximately four (4) feet of counter
space and approximately four (4) feet of desk space at the Building Security
Desk at no additional cost to Tenant. Tenant shall notify Landlord in advance of
the name and other information reasonably required by Landlord with respect to
Tenant’s Desk Agent and Tenant shall comply with Landlord’s reasonable security
protocols with respect to such Tenant’s Desk Agent. Tenant shall ensure that
Tenant’s Desk Agent shall maintain a professional and first-class appearance and
cooperate at all times and reasonably communicate at all times with Building
employees regarding any security matters and/or operational issues with respect
to the Building Security Desk and the Building and to follow all security
protocols and rules


 
47








--------------------------------------------------------------------------------




and regulations implemented from time to time by Landlord with respect to the
Building Security Desk and/or Tenant’s Desk Agent’s use thereof. Landlord
acknowledges and agrees that, subject to this Section 5.6, Tenant’s Desk Agent
shall be permitted to oversee access to the Premises in Tenant’s Desk Agent’s
sole discretion, including without limitation, directing parties to the Premises
and providing access and/or key card badges to third parties (provided, however,
that the foregoing shall in no event modify or amend Landlord’s entry to the
Premises which shall be governed by Article 27 of this Lease). Section 10.3
shall apply to Tenant’s use of the Building Security Desk and Tenant’s indemnity
obligations pursuant to Section 10.1 shall apply to the acts and omissions of
Tenant’s Desk Agent. In the event that Landlord reasonably determines that
Tenant’s Desk Agent is not complying with Landlord’s security requirements or
otherwise interfering with or compromising the Building’s security, then
promptly following notice from Landlord, Tenant shall replace Tenant’s Desk
Agent with another party reasonably acceptable to Landlord. If Tenant fails to
do so within ten (10) business days following Landlord’s notice, Tenant’s right
to maintain a Tenant’s Desk Agent pursuant to this Section 5.6 shall
automatically terminate.
5.6.2    Tenant’s Security Equipment. During such time as Tenant maintains
Tenant’s Desk Agent at the Building Security Desk pursuant to this Section 5.6,
Tenant shall be entitled to install, at its sole cost and expense, certain
security equipment related to Tenant’s operations at the Premises at the
Building Security Desk. Any such security equipment installed by Tenant,
including the manner of installation and the size and location of such equipment
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed. In no event shall such
security equipment installed by Tenant unreasonably or adversely interfere with
the Building’s systems and equipment or the operation of the Building Security
Desk. Tenant shall coordinate the installation and operation of Tenant’s
security equipment hereunder with Landlord to ensure that Tenant’s security
equipment is compatible with the Building’s systems and equipment and to the
extent that such equipment is not compatible with the Building systems and
equipment, Tenant shall not be entitled to install or operate or replace it (and
Tenant shall not actually install or operate or replace such security equipment
unless Tenant has obtained Landlord’s approval of such compatibility in writing
prior to such installation or operation). Tenant’s security equipment installed
at the Building Security Desk shall be and shall remain in good working order
and repair and compatible with any security systems and other Building systems
of the Building and shall be installed and used in compliance with all other
provisions of this Lease. In the event that Landlord reasonably determines that
Tenant’s security equipment is interfering with the Building’s systems and
equipment or the operation of the Building Security Desk, Tenant shall remove,
at its sole cost and expense, such equipment promptly upon written notice from
Landlord and repair any damage caused by such removal.
5.6.3    Termination of Right to Use Security Desk. Upon the earlier to occur of
(a) the expiration or earlier termination of this Lease or (b) the date that
Tenant no longer satisfies the Security Desk Use Conditions, Tenant shall no
longer be entitled to maintain Tenant’s Desk Agent pursuant to this Section 5.6,
and in such event, Tenant shall, at its sole cost and expense, cause Tenant's
security equipment to be removed from the Building Security Desk and shall cause
the areas in which such Tenant's security equipment was located to be restored
to the condition existing immediately prior to the placement of such equipment
except for ordinary wear and tear. If Tenant fails to timely remove such
equipment or to restore the areas in which such equipment


 
48








--------------------------------------------------------------------------------




was located, as provided in the immediately preceding sentence, then Landlord
may perform such work, and all reasonable, actual costs incurred by Landlord in
so performing (including an amount equal to five percent (5%) of the cost
thereof as an administrative fee) shall be reimbursed by Tenant to Landlord
within thirty (30) days after Tenant's receipt of an invoice therefor together
with reasonable supporting evidence. The TCCs of this Section 5.6 shall survive
the expiration or earlier termination of this Lease.
5.7    Tenant's Security System. Tenant may, at its own expense, install its own
security and access system for the Premises ("Tenant's Security System"), either
as an Alteration or as part of the initial Improvements; provided, however, that
in the event that, subject to Landlord’s reasonable approval, Tenant's Security
System ties into the Building’s security system, Tenant shall coordinate the
installation and operation of Tenant's Security System with Landlord to ensure
that Tenant's Security System is compatible with the Building security system
and the Building Systems. Any installation of Tenant's Security System,
including Landlord’s approval thereof, shall comply with and be governed by the
terms of Article 8 of this Lease or the Work Letter, as applicable. Tenant shall
be solely responsible, at Tenant's sole cost and expense, for the monitoring,
operation, repair, replacement, and removal of Tenant's Security System.
Tenant’s Security System shall not (a) create (i) an adverse effect on the
Building Structure; (ii) a non-compliance with applicable Laws; (iii) an adverse
effect on the Building Systems; (iv) an effect on the exterior appearance of the
Building; or (v) unreasonable interference with the normal and customary office
operations of any other tenant in the Building, (b) affect Landlord's ability to
operate the Building, (c) be visible from the exterior of the Premises, or (d)
be installed in the Common Areas other than the fire stairs on floors of the
Building upon which the Premises comprise the full floor. Tenant shall provide
Landlord with any information reasonably required regarding Tenant's Security
System in the event access to the Premises is necessary in an emergency. Tenant
shall keep Tenant’s Security System in good operating condition and repair and
Tenant shall be solely responsible, at Tenant's sole cost and expense, for the
monitoring, operation and removal of Tenant's Security System. Tenant’s Security
System shall not make noise or visual alerts or alarms which disturb other
occupants or which result in alarms or false alarms to which Landlord or its
manager are called to respond. In no event shall Tenant install an access card
reader system outside of the Premises (other than in the fire stairs) or any
security cameras outside of the Premises. At Landlord's election prior to the
expiration or earlier termination of this Lease, Tenant shall leave the Tenant's
Security System in the Premises, in which event Tenant's Security System shall
be surrendered with the Premises upon the expiration or earlier termination of
this Lease and Tenant shall thereafter have no further rights with respect
thereto. In the event that Landlord fails to elect to have the Tenant's Security
System left in the Premises upon the expiration or earlier termination of this
Lease, then Tenant shall remove the Tenant's Security System prior to the
expiration or earlier termination of this Lease, and repair all damage to the
Building resulting from such removal, at Tenant's sole cost and expense.
5.8    Use of Fire Stairs. During the Lease Term and subject to the TCCs set
forth herein, Tenant shall have the right to the use of the Building fire stairs
for travel between floors of the Building comprising the Premises. Tenant, at
its sole cost and expense, shall be responsible for: (a) obtaining all necessary
governmental and regulatory approvals, if any, for the use of the fire stairs;
(b) complying with all applicable Laws with respect to the ongoing use of the
fire stairs; (c) installing card key access systems on the entry doors leading
from the fire stairs of said floors;


 
49








--------------------------------------------------------------------------------




and (d) tying Tenant’s security system into the Building security system in a
manner reasonably approved by Landlord so that, among other things, the Building
security system can distinguish between an authorized entry into the fire stairs
by one of Tenant’s employees and an unauthorized entry by another party.
Tenant’s plans and specifications for the proposed access system installed
pursuant to this Section 5.8 shall be subject to Landlord’s prior written
approval, which approval will not be unreasonably withheld, conditioned or
delayed. Tenant shall provide Landlord with a “master” card key so that Landlord
shall have access through each fire stairs entry door. Tenant shall be solely
responsible for the operation of such locking system and hereby waives any and
all claims against Landlord and any Landlord Parties arising out of or in
connection with parties gaining access to the Premises through the fire stairs
due to a failure of Tenant’s Security System. Tenant shall be responsible for
any additional cleaning costs with respect to the use of the fire stairs by
Tenant’s employees. Tenant shall also be responsible for assuring that Tenant’s
employees do not use the fire stairs for loitering, smoking or any other purpose
other than travel between the aforesaid floors and use in the event of a fire or
other emergency. In the event that Tenant no longer occupies any portion of a
floor on which Tenant previously installed such access system, Tenant shall
promptly remove such access system. Upon the earlier to occur of (i) the
expiration or earlier termination of this Lease or (ii) the date that Tenant’s
right to maintain such fire stairs access as to any particular floor shall
terminate, Tenant shall, at its sole cost and expense, cause any access system
installed by Tenant in connection such fire stairs usage to be removed and shall
cause the areas in which such system was installed to be restored to the
condition existing immediately prior to the placement of such system, ordinary
wear and tear excepted. If Tenant fails to timely remove such access system or
to restore the areas in which such area was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
reasonable and actual costs incurred by Landlord in so performing (including an
administrative fee equal to five percent (5%) of the cost thereof) shall be
reimbursed by Tenant to Landlord within thirty (30) days after Tenant's receipt
of an invoice therefor together with reasonable supporting evidence. Tenant’s
removal, restoration and payment obligations hereunder shall survive the
expiration or earlier termination of this Lease.
ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
6.1.1    Subject to limitations imposed by applicable Laws, Landlord shall
provide heating, ventilation and air conditioning ("HVAC") when necessary for
normal comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M.
Monday through Friday. (collectively, the "Building Hours"), except for the date
of observation of New Year's Day, President's Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, Christmas Day and, at Landlord's discretion,
other locally or nationally recognized holidays (collectively, the "Holidays").
Notwithstanding the foregoing, if Landlord is unable to provide HVAC for normal
comfort for normal office use in the Premises during Building Hours as required
herein as a result of Tenant’s use of heat generating equipment in excess of
customary use by technology tenants in


 
50








--------------------------------------------------------------------------------




Comparable Buildings which materially affects the temperature otherwise
maintained by the air conditioning system, such failure shall not be deemed a
breach of Landlord’s obligations pursuant to this Section 6.1.1.
6.1.2    Landlord shall provide an average of six (6) watts of electrical power
per usable square foot on a demand-load basis to the Premises, exclusive of HVAC
and Building Systems, at all times during the Lease Term (including adequate
electrical wiring and facilities for connection to Tenant’s lighting fixtures
and incidental use equipment) (the “Electrical Capacity”), provided, however,
Tenant shall not use electricity in the Premises in excess of the Electrical
Capacity. Tenant will design Tenant's electrical system serving any equipment
producing nonlinear electrical loads to accommodate such nonlinear electrical
loads, including, but not limited to, oversizing neutral conductors, derating
transformers and/or providing power-line filters. Engineering plans shall
include a calculation of Tenant’s fully connected electrical design load with
and without demand factors and shall indicate the number of watts of unmetered
and submetered loads. Landlord shall designate the utility provider from time to
time.
6.1.3    As part of Operating Expenses, Landlord shall replace lamps, starters
and ballasts for Building Standard (as defined in the Work Letter) lighting
fixtures within the Premises. In addition, Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises.
6.1.4    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Common Areas.
6.1.5    Janitorial Services.
6.1.5.1    Landlord shall provide Building standard janitorial services to the
Premises, except on the dates of observation of the Holidays, in and about the
Premises and window washing services in a manner consistent with other
Comparable Buildings in accordance with Exhibit L attached hereto.
Notwithstanding the foregoing, Tenant hereby acknowledges and agrees that
Landlord shall have no obligation to provide any janitorial services to any
Cafeteria or Fitness Center located at the Premises. Notwithstanding the
foregoing, Tenant shall have the right, upon not less than sixty (60) days’
prior written notice to Landlord, to elect to provide all janitorial services,
equipment and supplies and customary cleaning of the Premises (which, for the
avoidance of doubt, shall include the Must-Take Space regardless of whether
Tenant provides such notice prior to the Must-Take Effective Date) through
Tenant’s employees or through a third party janitorial company, provided that
such janitorial and cleaning services shall be performed in a manner and on a
cleaning schedule consistent with Exhibit L attached hereto, and Tenant shall
pay the cost of such contract directly to such janitorial services provider.
Tenant agrees to include Landlord’s then-current janitorial company serving the
Building in such bidding process for Tenant’s janitorial contract. Any third
party janitorial company retained by Tenant shall be union, bonded, and shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld so long as such janitorial company performs janitorial
services to Class A building standards in Comparable Buildings, provided that
Landlord shall not be deemed to be unreasonable for disapproving any such
janitorial company if Landlord in good faith believes performance of such work
or provision of such services by such company would interfere with harmonious
labor relations in the Building. Any third party janitorial company retained by
Tenant shall comply at all times with Landlord security procedures and rules and
regulations for the Project. In the event of a labor disturbance which may
include demonstrations against Landlord or Tenant as a result of Tenant’s
decision to provide its own janitorial services, equipment and supplies as
opposed to Landlord providing the same, then Tenant shall have two (2) business
days from the date that such disturbance commences to resolve the labor issues.
If the issues continue after the expiration of such two (2) business day period,
then Tenant shall employ Landlord’s janitorial service provider for the Project
for the “core” cleaning functions provided to all other tenants of the Project.
In the event that Tenant retains, at its sole cost, an approved third party
janitorial company to provide all janitorial services, equipment and supplies to
the Premises, then Landlord shall have no further obligation to provide such
janitorial services, equipment or supplies to the Premises pursuant to this
Section 6.1.5. For so long as Tenant is providing and paying directly for all
janitorial services, equipment and supplies to the Premises at its sole cost and
expense, Operating Expenses for the applicable Base Year with respect to the
Premises and for any applicable Expense Year during which Tenant is providing
all such janitorial services, equipment and supplies to the Premises (prorated
for any partial year) shall exclude the cost that would have otherwise been
payable by Landlord for providing Building standard janitorial services,
equipment and supplies to the Premises and the cost of janitorial services,
equipment and supplies provided to any other office tenant spaces in the
Building (but the cost of janitorial services, equipment and supplies to the
Common Areas shall in all events be included in Operating Expenses). During any
such period Tenant is entitled to and provides janitorial services, equipment
and supplies to the Premises in accordance with this Section 6.1.5, Tenant shall
be entitled to a credit against Base Rent and Operating Expenses in an amount
equal to Landlord’s actual costs for providing Building standard janitorial
services, equipment and supplies to other office tenant spaces in the Building
(the “Janitorial Credit”). Landlord estimates that the Janitorial Credit will be
$2.63 per rentable square foot per year for janitorial services and $0.22 per
rentable square foot per year for janitorial supplies for the 2018 Expense Year.
If Tenant elects to provide janitorial services, equipment and supplies to the
Premises pursuant to this Section 6.1.5 and commences to provide such janitorial
services, equipment and services to the Premises during the Base Rent Abatement
Period, then the Janitorial Credit shall accrue commencing as of the date Tenant
commences provision of such janitorial services, equipment and services to the
Premises notwithstanding that Tenant is not obligated to pay Base Rent during
the Base Rent Abatement Period and shall be applied to the Base Rent due and
payable commencing as of the expiration of the Base Rent Abatement Period. In
addition, during any such period Tenant is entitled to and provides janitorial
services, equipment and supplies to the Premises in accordance with this Section
6.1.5, Tenant shall be responsible for providing any breakrooms and changing
rooms for Tenant’s janitorial service provider and shall store all supplies and
equipment in connection with such janitorial services within the Premises or
within a storage area leased by Tenant within the Project (provided that if any
full floor of the Premises contains a janitorial closet, Tenant shall use the
same during any such period during which Tenant provides janitorial services,
equipment and supplies to the Premises). If at any time during the Lease Term,
Tenant is no longer providing and paying directly for janitorial services,
equipment and supplies to the Premises as provided herein, then Operating
Expenses for the applicable Base Year with respect to the Premises and for any
applicable Expense Year during which Tenant is not providing all such janitorial
services, equipment and supplies to the Premises (prorated for any partial year)
shall be adjusted to include the cost of janitorial services payable by Landlord
for providing janitorial services, equipment and supplies to


 
51








--------------------------------------------------------------------------------







 
52








--------------------------------------------------------------------------------




in the Building. Any third party janitorial company retained by Tenant shall
comply at all times with Landlord security procedures and rules and regulations
for the Project. In the event of a labor disturbance which may include
demonstrations against Landlord or Tenant as a result of Tenant’s decision to
provide its own janitorial services, equipment and supplies as opposed to
Landlord providing the same, then Tenant shall have two (2) business days from
the date that such disturbance commences to resolve the labor issues. If the
issues continue after the expiration of such two (2) business day period, then
Tenant shall employ Landlord’s janitorial service provider for the Project for
the “core” cleaning functions provided to all other tenants of the Project. In
the event that Tenant retains, at its sole cost, an approved third party
janitorial company to provide all janitorial services, equipment and supplies to
the Premises, then Landlord shall have no further obligation to provide such
janitorial services, equipment or supplies to the Premises pursuant to this
Section 6.1.5. For so long as Tenant is providing and paying directly for all
janitorial services, equipment and supplies to the Premises at its sole cost and
expense, Operating Expenses for the applicable Base Year with respect to the
Premises and for any applicable Expense Year during which Tenant is providing
all such janitorial services, equipment and supplies to the Premises (prorated
for any partial year) shall exclude the cost that would have otherwise been
payable by Landlord for providing Building standard janitorial services,
equipment and supplies to the Premises and the cost of janitorial services,
equipment and supplies provided to any other office tenant spaces in the
Building (but the cost of janitorial services, equipment and supplies to the
Common Areas shall in all events be included in Operating Expenses). During any
such period Tenant is entitled to and provides janitorial services, equipment
and supplies to the Premises in accordance with this Section 6.1.5, Tenant shall
be entitled to a credit against Base Rent and Operating Expenses in an amount
equal to Landlord’s actual costs for providing Building standard janitorial
services, equipment and supplies to other office tenant spaces in the Building
(the “Janitorial Credit”). Landlord estimates that the Janitorial Credit will be
$2.63 per rentable square foot per year for janitorial services and $0.22 per
rentable square foot per year for janitorial supplies for the 2018 Expense Year.
If Tenant elects to provide janitorial services, equipment and supplies to the
Premises pursuant to this Section 6.1.5 and commences to provide such janitorial
services, equipment and services to the Premises during the Base Rent Abatement
Period, then the Janitorial Credit shall accrue commencing as of the date Tenant
commences provision of such janitorial services, equipment and services to the
Premises notwithstanding that Tenant is not obligated to pay Base Rent during
the Base Rent Abatement Period and shall be applied to the Base Rent due and
payable commencing as of the expiration of the Base Rent Abatement Period. In
addition, during any such period Tenant is entitled to and provides janitorial
services, equipment and supplies to the Premises in accordance with this Section
6.1.5, Tenant shall be responsible for providing any breakrooms and changing
rooms for Tenant’s janitorial service provider and shall store all supplies and
equipment in connection with such janitorial services within the Premises or
within a storage area leased by Tenant within the Project (provided that if any
full floor of the Premises contains a janitorial closet, Tenant shall use the
same during any such period during which Tenant provides janitorial services,
equipment and supplies to the Premises). If at any time during the Lease Term,
Tenant is no longer providing and paying directly for janitorial services,
equipment and supplies to the Premises as provided herein, then Operating
Expenses for the applicable Base Year with respect to the Premises and for any
applicable Expense Year during which Tenant is not providing all such janitorial
services, equipment and supplies to the Premises (prorated for any partial year)
shall be adjusted to include the cost of janitorial services payable by Landlord
for providing janitorial services, equipment and supplies to the Premises and
the cost of janitorial services, equipment and supplies provided to any other
office tenant spaces in the Building.
6.1.5.2    So long as Tenant is providing janitorial services to any portion of
the Premises pursuant to this Section 6.1.5, Landlord shall give to Tenant on or
before May 1 following the end of each Expense Year, a statement (the
"Janitorial Credit Statement") which shall state the actual costs and expenses
incurred or accrued for the particular Expense Year by Landlord for the
provision of janitorial services, equipment and supplies to the other office
tenant spaces in the Building, and which shall indicate the actual amount of the
Janitorial Credit for such Expense Year. Upon request from Tenant (which shall
be provided, if at all, within one hundred eighty (180) days after Tenant’s
receipt of the Janitorial Credit Statement), Landlord shall provide more
detailed information with respect to the expenses incurred by Landlord with
respect to any of the costs and expenses on the Janitorial Credit Statement.
Upon receipt of the Janitorial Credit Statement for each Expense Year commencing
or ending during the Lease Term, if the actual amount of the Janitorial Credit
is less than the estimated Janitorial Credit credited to Tenant during such
Expense Year, Tenant shall pay, within thirty (30) days after receipt of the
Janitorial Credit Statement, the full amount of the discrepancy for such Expense
Year, and if the actual amount of the Janitorial Credit is greater than the
estimated Janitorial Credit credited to Tenant during such Expense Year, Tenant
shall receive a credit in the amount of such discrepancy against Rent next due
under this Lease. The failure of Landlord to timely furnish the Janitorial
Credit Statement for any Expense Year shall not prejudice Landlord or Tenant
from enforcing its rights under this Section 6.1.5. Even though the Lease Term
has expired and Tenant has vacated the Premises, when the final determination is
made of the actual Janitorial Credit for the Expense Year in which this Lease
terminates, if the actual amount of the Janitorial Credit is less than the
estimated Janitorial Credit credited to Tenant during such Expense Year, Tenant
shall, within thirty (30) days after receipt of the Janitorial Credit Statement,
pay to Landlord such discrepancy, and if the actual amount of the Janitorial
Credit is greater than the estimated Janitorial Credit credited to Tenant during
such Expense Year, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the discrepancy. The provisions of this
Section 6.1.5.2 shall survive the expiration or earlier termination of the Lease
Term.
6.1.5.3    So long as Tenant is providing janitorial services to any portion of
the Premises pursuant to this Section 6.1.5, then in addition, prior to March 1
of each calendar year of the Lease Term, Landlord shall give Tenant a yearly
expense estimate statement for janitorial services, equipment and supplies (the
"Janitorial Estimate Statement") which shall set forth Landlord's reasonable
estimate of the Janitorial Credit for such Expense Year. Upon request from
Tenant, Landlord shall provide more detailed information with respect to the
expenses incurred by Landlord for janitorial services, equipment and supplies.
Tenant shall continue to receive a Janitorial Credit equal to the Janitorial
Credit for the prior Expense Year until such time as Landlord provides the
Janitorial Estimate Statement for the then current Expense Year, at which time
the Janitorial Credit shall be revised in accordance with the Janitorial
Estimate Statement. Throughout the Lease Term Landlord shall maintain books and
records with respect to the janitorial services, equipment and supplies in
accordance with sound real estate management and accounting practices,
consistently applied.


 
53








--------------------------------------------------------------------------------




6.1.6    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have at least one elevator
available at all other times. Landlord shall provide nonexclusive freight
elevator service upon reasonable request by Tenant (which use shall be scheduled
in advance with Landlord, subject to other parties’ scheduled use of any such
freight elevators).
6.1.7    Landlord shall provide on-site security and access control services for
the Project twenty-four (24) hours a day, seven (7) days a week at a level equal
to or greater than the security and access control services being provided by
Landlord at the Project as of the Effective Date.
6.1.8    Tenant shall reasonably cooperate with Landlord at all times and abide
by all reasonable regulations and requirements that Landlord may reasonably
prescribe for the normal and customary, proper functioning and protection of the
HVAC, electrical, mechanical and plumbing systems; provided that such rules and
requirements shall not require Tenant to reduce its occupancy density for the
Premises.
6.2    Overstandard Tenant Use. If Tenant uses electricity in excess of that
supplied by Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to
Landlord, upon billing, the cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the reasonable cost of the
increased wear and tear on existing equipment caused by such excess consumption
(provided that in no event shall any such amount include any other mark-up or
overhead added thereto); and Landlord may install devices to separately meter
any increased use and in such event Tenant shall pay the increased cost directly
to Landlord, including the cost of such additional metering devices. Tenant's
use of electricity shall never exceed the capacity of the feeders to the Project
or the risers or wiring installation. If Tenant desires to use HVAC during
non-Building Hours, Tenant shall give Landlord such prior notice, if any, as
Landlord shall from time to time establish as appropriate, of Tenant's desired
use in order to supply such HVAC, and Landlord shall provide such HVAC to Tenant
at such hourly cost to Tenant (which shall be treated as Additional Rent) as
Landlord shall from time to time establish. As of the date of this Lease,
Landlord’s charge for after hours heating and air conditioning service is
$300.00 per hour per three (3) floor increments selected by Tenant in Tenant’s
sole discretion (subject to change from time to time only due to and to the
extent of changes in the actual costs to Landlord without markup), and
Landlord’s charge for after hours ventilation is $90.00 per hour per floor for
fans (subject to change from time to time only due to and to the extent of
changes in the actual costs to Landlord without markup), with a minimum of two
(2) hours per request.
6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as otherwise expressly provided in Section
6.4 below) or otherwise, for failure to furnish or delay in furnishing any
service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by Force Majeure; and such
failures or delays or diminution shall never be deemed to constitute an eviction
or disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations


 
54








--------------------------------------------------------------------------------




under this Lease, except as otherwise provided in Section 6.4 or elsewhere in
the Lease. Furthermore, Landlord shall not be liable under any circumstances for
a loss of, or injury to, property or for injury to, or interference with,
Tenant's business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to a failure to furnish
any of the services or utilities as set forth in this Article 6.
6.4    Abatement Event. If (i) Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease, (ii) such failure causes all
or a portion of the Premises to be untenantable and unusable by Tenant, and
(iii) such failure relates to (A) the nonfunctioning of the HVAC system in the
Premises, the electricity in the Premises, the nonfunctioning of the elevator
service to the Premises, or (B) a failure to provide access to the Premises (the
"Abatement Event"), Tenant shall give Landlord notice (the "Abatement Notice"),
specifying such failure to perform by Landlord. If Landlord has not cured such
Abatement Event within five (5) business days after the receipt of the Abatement
Notice (or within five (5) days after the date Landlord otherwise had actual
knowledge of such Abatement Event as reasonably demonstrated by Tenant) (the
"Eligibility Period"), Tenant may immediately abate Rent payable under this
Lease for that portion of the Premises rendered untenantable and not used by
Tenant, for the period from the commencement of such Abatement Event until the
earlier of the date Landlord cures such Abatement Event or the date Tenant
recommences the use of such portion of the Premises; provided that if the entire
Premises has not been rendered untenantable and unusable by the Abatement Event,
the amount of abatement that Tenant is entitled to receive shall be prorated
based upon the percentage of the Premises (which shall be based on a ratio of
the square feet of rentable area rendered untenantable and unusable to all of
the rentable area leased by Tenant) so rendered untenantable and unusable and
not used by Tenant. Notwithstanding the foregoing, in the event there is a
disruption of services to the Premises, Landlord agrees to promptly use
commercially reasonable efforts to resolve such failure of such services. Such
right to abate Rent shall be Tenant's sole and exclusive remedy at law or in
equity for an Abatement Event. Except as provided in this Section 6.4, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due hereunder.
6.5    Rooftop Rights. In accordance with, and subject to, the terms and
conditions set forth in Article 8, below, and this Section 6.5, Tenant, on an
non-exclusive basis, may use the Building’s roof for the installation and
maintenance, at Tenant’s sole cost and expense, of one (1) satellite
dish/antenna on the roof of the Building (and reasonable equipment and cabling
related thereto), for receiving of signals or broadcasts (as opposed to the
generation or transmission of any such signals or broadcasts) (all such
equipment is defined collectively as the “Telecommunications Equipment”). In the
event Tenant desires to install one (1) additional satellite dish/antenna on the
roof of the Building (and reasonable equipment related thereto), Tenant may
request in writing Landlord’s consent to the same and Landlord shall grant such
request if Landlord determines in its reasonable judgment that reasonable
additional space is available for such use. The physical appearance and all
specifications of the Telecommunications Equipment shall be subject to
Landlord’s reasonable approval, the location of any such installation of the
Telecommunications Equipment shall be designated by Landlord, and Landlord may
require Tenant to install screening around such Telecommunications Equipment, at
Tenant’s sole cost and expense, as reasonably designated by Landlord. Landlord
makes no representations or warranties whatsoever with respect to the condition
of the roof of the Building, or the fitness or suitability of


 
55








--------------------------------------------------------------------------------




the roof of the Building for the installation, maintenance and operation of the
Telecommunications Equipment, including, without limitation, with respect to the
quality and clarity of any receptions and transmissions to or from the
Telecommunications Equipment and the presence of any interference with such
signals whether emanating from the Building or otherwise. Tenant shall maintain
such Telecommunications Equipment, at Tenant’s sole cost and expense. Tenant
shall remove such Telecommunications Equipment upon the expiration or earlier
termination of the Lease, and shall return the affected portion of the rooftop
and the Premises to the condition the rooftop and the Premises would have been
in had no such Telecommunications Equipment been installed (reasonable wear and
tear excepted). Notwithstanding any such review or approval by Landlord, Tenant
shall remain solely liable for any damage to any portion of the roof or roof
membrane, specifically including any penetrations, in connection with Tenant’s
installation, use, maintenance and/or repair of such Telecommunications
Equipment, and Landlord shall have no liability therewith. Such
Telecommunications Equipment shall, in all instances, comply with applicable
Laws.
6.6    Supplemental HVAC Units. Notwithstanding anything to the contrary
contained in this Lease (but subject to any limitations on electricity capacity
to the Premises as set forth in this Article 6), at any time during the Lease
Term, Tenant shall have the right but not the obligation to install, in
accordance with, and subject to, the terms and conditions set forth in Article
8, below (or in accordance with the Work Letter if installed as part of the
Improvements), in the Premises, at Tenant’s sole cost and expense, subject to
the application of the Improvement Allowance, as applicable, one (1) or more
"Supplemental HVAC Unit" (defined below) in order to provide Tenant’s computer
rooms, NOC, data center and/or other area(s) in the Premises with additional
heating and cooling capacity. For purposes of clarification, Landlord shall only
have a right to approve the manner and location in which Supplement HVAC Unit(s)
are installed in the Premises (and Landlord shall not altogether disapprove of
installation of Supplement HVAC Unit(s)). As used herein, the term “Supplemental
HVAC Unit” shall mean, collectively, one or more self-enclosed electric heating
and cooling unit of the size and tonnage, and having the specifications,
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall have access to and use of the then
available capacity of the Building’s distributed water (i.e., water not used in
the operation of the Base Building) for the use of tenants for such facilities
and Tenant shall pay to Landlord an amount equal to the actual costs to supply
such distributed water, including any increased depreciation of the Building
Systems used to supply distributed water. At the end of the Lease Term, at
Landlord’s option, Tenant shall either: (1) remove, at Tenant’s sole cost and
expense, any Supplemental HVAC Unit and restore all portions of the Premises and
the Building affected by such removal to their condition immediately prior to
the installation of such equipment, ordinary wear and tear excepted; or (2)
leave any such Supplemental HVAC Unit in place, in which event the Supplemental
HVAC Unit shall be the property of Landlord.


 
56








--------------------------------------------------------------------------------




ARTICLE 7

REPAIRS
Landlord shall maintain in good condition and operating order and keep in good
repair and condition, in a manner commensurate with the Comparable Buildings and
in a clean, safe and neat condition, the structural portions of the Building,
including the foundation, floor/ceiling slabs, roof structure (as opposed to
roof membrane), curtain wall, exterior glass and mullions, columns, beams,
shafts (including elevator shafts), stairs, stairwells, elevator cab, men's and
women's washrooms, Building mechanical, electrical and telephone closets, and
all common and public areas servicing the Building, including the parking areas,
landscaping and exterior Project signage (collectively, "Building Structure")
and the Base Building mechanical, electrical, life safety, plumbing, sprinkler
systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the "Building Systems") and the Project Common Areas. The term
“Building Systems”, for the avoidance of doubt, shall expressly exclude any heat
pumps and variable air volume (“VAV”) boxes on any floor of the Premises
(including, without limitation, any heat pumps and VAV boxes existing on any
floor of the Premises as of the Effective Date). Notwithstanding anything in
this Lease to the contrary, Tenant shall be liable for the reasonable, actual,
out-of-pocket costs and expenses incurred by Landlord to repair the Building
Structure and/or the Building Systems to the extent caused due to Tenant's use
of the Premises for other than normal and customary business office operations,
unless and to the extent such damage is covered by insurance carried or required
to be carried by Landlord pursuant to Article 10 and to which the waiver of
subrogation is applicable (such obligation to the extent applicable to Tenant as
qualified and conditioned will hereinafter be defined as the "BS/BS Exception").
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, equipment, interior window coverings, and furnishings
therein, and the floor or floors of the Building on which the Premises is
located, in a manner consistent with first class office standards in the market
in which the Project is located at all times during the Lease Term, but such
obligation shall not extend to the Building Structure and the Building Systems
except pursuant to the BS/BS Exception as applicable to the Premises. If Tenant
fails to make such repairs, Landlord may, after written notice to Tenant and
Tenant's failure to repair within ten (10) business days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the
reasonable and actual cost thereof (plus a five percent (5%) administrative fee)
within thirty (30) days after Tenant's receipt of an invoice therefor together
with reasonable supporting evidence. Landlord may, but shall not be required to,
enter the Premises to make such repairs, alterations, improvements or additions
to the Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree; provided,
however, except for (i) emergencies, (ii) repairs, alterations, improvements or
additions required by governmental or quasi-governmental authorities or court
order or decree, or (iii) repairs which are the obligation of Tenant hereunder,
any such entry into the Premises by Landlord shall be performed in a manner so
as not to materially interfere with Tenant's use of, or access to, the Premises;
provided that, with respect to items (ii) and (iii) above, Landlord shall enter
the Premises pursuant to Article 27 of this Lease and shall otherwise use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises. Tenant hereby waives any and all rights under
and


 
57








--------------------------------------------------------------------------------




benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar Law.
ARTICLE 8

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, and which consent shall not be unreasonably withheld by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which adversely affects the Building Structure
portions or the Building Systems or is visible from the exterior of the
Building. If Landlord disapproves of any proposed Alterations, Landlord shall
respond, in writing, stating the grounds for such disapproval, within ten (10)
business days after receipt of Tenant’s request for approval of the proposed
Alterations. If Landlord fails to respond with its approval or disapproval
within ten (10) business days after receipt of Tenant’s request, then Tenant may
send Landlord a reminder notice setting forth such failure containing the
following sentence at the top of such notice in bold, capitalized font at least
twelve (12) points in size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN
FIVE (5) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S
ALTERATION" (the "Reminder Notice"). Any such Reminder Notice shall include a
complete copy of Tenant's plans and specification for such Alteration. If
Landlord fails to respond within five (5) business days after receipt of a
Reminder Notice, then Tenant’s Alteration for which Tenant requested Landlord's
approval shall be deemed approved by Landlord. Notwithstanding the foregoing,
Tenant shall be permitted to make Alterations following ten (10) business days’
notice to Landlord, but without Landlord's prior consent, to the extent that
such Alterations do not (i) adversely affect the Building System or Building
Structure, or effect the exterior appearance of the Building, or (ii) cost more
than One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) per floor in
any one (1) calendar year (the "Cosmetic Alterations"). The construction of the
initial improvements to the Premises, the Must-Take Space and any First Offer
Space shall be governed by the terms of the Work Letter and not the terms of
this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable as to the manner in which such Alterations or repairs will be
performed, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and any
removal and/or restoration obligations required to be performed pursuant to the
TCCs of Section 8.5 of this Lease. Landlord hereby approves NOVO Construction as
Tenant’s contractor in connection with any Alterations performed on behalf of
Tenant; provided that Landlord shall have the right, in its reasonable
discretion, to revoke such prior approval of NOVO Construction if Landlord later
determines that there has been a material and adverse change in NOVO
Construction. If Landlord fails to respond with its approval or disapproval of
Tenant's contractors within five (5) business days, then Tenant may send
Landlord a reminder notice setting forth such failure containing the


 
58








--------------------------------------------------------------------------------




following sentence at the top of such request in bold, capitalized font at least
twelve (12) points in size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN
TWO (2) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S
CONTRACTOR" (the "Contractor Reminder Notice"). If Landlord fails to respond
within two (2) business days after receipt of a Contractor Reminder Notice, then
Tenant’s contractor for which Tenant requested Landlord's approval shall be
deemed approved by Landlord. If Landlord shall give its consent, the consent
shall be deemed conditioned upon Tenant acquiring a permit to do the work from
appropriate governmental agencies, the furnishing of a copy of such permit to
Landlord prior to the commencement of the work, and the compliance by Tenant
with all conditions of said permit in a prompt and expeditious manner. If such
Alterations will involve the use of or disturb hazardous materials or substances
existing in the Premises, Tenant shall comply with Landlord's reasonable rules
and regulations concerning such hazardous materials or substances. Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable Laws and pursuant to a valid
building permit, issued by the city in which the Building is located (or other
applicable governmental authority), all in conformance with the Construction
Rules (as defined in the Work Letter attached hereto). In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building. Since all or a portion of the Project is or may become in the future
certified under the LEED rating system (or other applicable certification
standard) (all in Landlord's sole and absolute discretion), Tenant expressly
acknowledges and agrees that without limitation as to other grounds for Landlord
withholding its consent to any proposed Alteration, Landlord shall have the
right to withhold its consent to any proposed Alteration in the event that such
Alteration is not compatible with such certification or recertification of the
Project under such LEED rating system (or other applicable certification
standard). The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises is located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
materially obstruct access to the Project or any portion thereof, by any other
tenant of the Project, and so as not to materially obstruct the business of
Landlord or other tenants in the Project. Tenant shall retain any union trades
to the extent reasonably designated by Landlord. Further, Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Francisco in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute and Tenant shall deliver to Landlord a reproducible copy of the "as
built" and CAD drawings of the Alterations, to the extent applicable, as well as
copies of all permits, approvals and other documents issued by any governmental
agency in connection with the Alterations.
8.3    Payment for Improvements. With respect to payments to be made to Tenant's
contractors for any Alterations, Tenant shall (i) comply with Landlord's
requirements for final lien


 
59








--------------------------------------------------------------------------------




releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If payment is made directly to contractors, Tenant shall comply
with Landlord's reasonable requirements for final lien releases and waivers in
connection with Tenant's payment for work to contractors. Tenant shall pay to
Landlord, as Additional Rent, the reasonable costs of Landlord’s third party
engineers and other third party consultants (but not Landlord’s on-site
management personnel) which are reasonably required to be engaged by Landlord
for review of all plans, specifications and working drawings for the
Alterations, within thirty (30) days after Tenant’s receipt of invoices from
Landlord together with reasonable supporting evidence. Landlord shall not be
entitled to receive an administrative or supervision fee with regard to repairs,
Alterations or any other work arising from or related to this Lease except as
expressly set forth herein unless Tenant hires Landlord to perform the
Alterations, in which case, an administrative fee will be negotiated between
Landlord and Tenant at that time. In connection with any Alterations (but not
with respect to the Improvements which shall be governed by the Work Letter),
Tenant shall pay Landlord an oversight fee equal to (a) three percent (3%) of
the hard cost of the work up to Two Million Dollars ($2,000,000.00), (b) two
percent (2%) of the portion of the hard cost of the work in excess of Two
Million Dollars ($2,000,000.00) and up to Three Million Dollars ($3,000,000.00)
and (c) one percent (1%) of the portion of hard cost of the work in excess of
Three Million Dollars ($3,000,000.00).
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant and Tenant’s Agents (as defined in the Work Letter attached hereto)
carry insurance in accordance with Section 4.2.2.4 of the Work Letter attached
hereto. In addition, Landlord may, in its reasonable discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee; provided,
however, Landlord shall not require the Original Tenant or any Permitted
Transferee to obtain a lien and completion bond or some alternate form of
security.
8.5    Landlord's Property. Landlord and Tenant hereby acknowledge and agree
that (i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant's
removable trade fixtures, furniture or non-affixed office equipment), from time
to time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord and (ii) the "Improvements" (as that term
is defined in the Work Letter) to be constructed in the Premises pursuant to the
TCCs of the Work Letter shall, upon completion of the same, be and become a part
of the Premises and the property of Landlord. Furthermore, Landlord may, by
written notice to Tenant prior to the end of the Lease Term, or given following
any earlier termination of this Lease, require Tenant, at Tenant's expense, to
remove any Alterations or improvements in the Premises (including, without
limitation, the Improvements), and to repair any damage to the Premises and
Building caused by such removal and return the affected portion of the Premises
to the Restoration Condition; provided, however, if, in connection with its
notice to Landlord with respect to consent or approval of any such Alterations,
(x) Tenant requests Landlord's decision with regard to the removal and
restoration of such Alterations, and (y) Landlord thereafter agrees in writing
to waive the removal and restoration requirement with regard to such
Alterations, then Tenant shall not be required to so remove such


 
60








--------------------------------------------------------------------------------




Alterations; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within ten (10) business days
following Landlord's receipt of such request from Tenant with respect to
Alterations, fails to address the removal and restoration requirement with
regard to such Alterations, Landlord shall be deemed to have agreed to waive the
removal and restoration requirement with regard to such Alterations. If Tenant
is required to remove and restore an Alteration and fails to complete such
removal and/or to repair any damage caused by the removal of such Alteration,
and/or to return the affected portion of the Premises to the Restoration
Condition, then at Landlord's option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16, below, until such work shall be completed, and/or
(B) Landlord may do so and may charge the actual, reasonable out-of-pocket costs
thereof to Tenant, which costs shall be paid to Landlord within thirty (30) days
after receipt of invoice together with reasonable supporting evidence.
Notwithstanding the foregoing, Tenant shall not be required to remove any
Cosmetic Alterations, any Typical Office Improvements (defined below), other
than Lines (as defined in Section 29.32 below), or, to the extent existing as of
the date of this Lease, any Specialty Alterations within the Premises, upon the
expiration or earlier termination of this Lease. The term “Typical Office
Improvements” shall mean any Alterations that are, when constructed, meet
Building Standards and are otherwise customary for general office use in similar
Class A office buildings in San Francisco, including office improvements such as
gypsum board, partitions, ceiling grids and tiles, lighting, paint, carpet and
doors but shall in all events exclude any Specialty Alterations (defined below).
As used herein, the term “Specialty Alterations” shall include, without
limitation, internal staircases (other than any existing as of the date hereof),
raised flooring, vaults, showers (other than any existing as of the date
hereof), rolling file systems, fitness centers (except the Existing Fitness
Center as provided in Section 5.5), commercial kitchens and cafeteria equipment,
and any alterations or improvements which affect the Building Structure or
Building Systems, involve material plumbing connections (including, without
limitation, showers and kitchens), perforate, penetrate or require reinforcement
of a floor slab (such as interior stairwells) or high-density filing or racking
systems), extend or increase the size of the existing electrical infrastructure
(i.e., transformers, etc.) or are visible from outside the Premises. For the
avoidance of doubt, at the expiration or earlier termination of this Lease,
Tenant shall not be required to remove any Water Sensors (whether existing in
the Premises as of the Effective Date or subsequently installed by Tenant during
the Lease Term) or any of the Alterations and/or Specialty Alterations which
exist in any Phase of the Premises at the time that Landlord delivers such Phase
of the Premises to Tenant, including, for the avoidance of doubt: (i) the
Existing Fitness Center, (ii) the existing extra set of women’s restrooms on the
fifth (5th), sixth (6th), seventh (7th), eighth (8th) and eleventh (11th) floors
of the Building, (iii) the existing showers on the eighth (8th) floor of the
Building, (iv) the existing extra set of men’s restrooms on the eighth (8th)
floor of the Building, (v) the interconnecting stairwell between the fifth (5th)
and sixth (6th) floors of the Building, and (vi) the interconnecting stairwell
from the thirteenth (13th) to the fifteenth (15th) floors of the Building.
Landlord shall not unreasonably withhold or delay its approval with respect to
what Improvements or Alterations Landlord may require Tenant to remove at the
expiration of the Lease. Except as otherwise expressly provided in this Section
8.5, Tenant, at its sole cost and expense, shall remove any Specialty
Alterations in the Premises (including, without limitation, any portions of the
Improvements that constitute Specialty Alterations) on or before the expiration
or sooner termination of this Lease, and repair any damage to the Premises and


 
61








--------------------------------------------------------------------------------




Building caused by such removal and return the affected portion of the Premises
to the Restoration Condition.


ARTICLE 9

COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within twenty (20) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord's option shall
attach only against Tenant's interest in the Premises and shall in all respects
be subordinate to Landlord's title to the Project, Building and Premises.

ARTICLE 10

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver. Except to the extent arising from the
negligence or willful misconduct of Landlord or the "Landlord Parties" (as that
term is defined below), Tenant hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises from any cause whatsoever and
agrees that Landlord, its partners, subpartners and their respective officers,
agents, servants, employees, and independent contractors (each, a “Landlord
Party” and, collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant. Except to the extent arising
from the negligence or willful misconduct of Landlord or the Landlord Parties,
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from and against any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys' fees)
incurred in connection with or arising from: (a) any causes in, on or


 
62








--------------------------------------------------------------------------------




about the Premises; (b) the use or occupancy of the Premises by Tenant or any
person claiming under Tenant; (c) any activity, work, or thing done, or
permitted or suffered by Tenant in or about the Premises; (d) any negligence or
willful misconduct of Tenant or any person claiming under Tenant, or the
contractors, agents, employees, invitees, or visitors of Tenant or any such
person, in, on or about the Project (collectively, "Tenant Parties"); (e) any
violation by Tenant or any Tenant Party, acting within the scope of such Tenant
Party’s work or engagement at the Project, of any Law with respect to the
Premises, the Project and/or Tenant’s leasehold estate hereunder; (f) any injury
or damage to the person, property, or business of Tenant, its employees, agents,
contractors, invitees, visitors, or any other person entering upon the Premises
under the express or implied invitation of Tenant; or (g) the placement of any
personal property or other items within the Premises. Landlord shall indemnify,
defend, protect, and hold harmless Tenant and the Tenant Parties from and
against any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from (1) the negligence or willful misconduct of Landlord or any
Landlord Party and/or any of their affiliates in, on or about the Project or (2)
any violation by Landlord or any Landlord Party, acting within the scope of such
Landlord Party’s work or engagement at the Project, of any Law with respect to
the Project. Each party's agreement to indemnify the other pursuant to this
Section 10.1 is not intended and shall not relieve any insurance carrier of its
obligations under policies required to be carried by such party pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to such party’s indemnification obligations; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
10.2    Tenant's Compliance With Landlord's Fire and Casualty Insurance. If
Tenant's conduct or use of the Premises causes any increase in the premium for
such insurance policies then Tenant shall reimburse Landlord for any such
increase; provided, however, Landlord hereby covenants that the use of the
Premises for the Permitted Use shall not increase the premiums for Landlord's
insurance policies.
10.3    Tenant's Insurance. Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts. The required evidence of coverage
must be delivered to Landlord on or before the date required under Section
10.4(I) sub-sections (x) and (y), or Section 10.4(II) below (as applicable).
Such policies shall be for a term of at least one (1) year (or shall provide for
automatic renewal), or the length of the remaining term of this Lease, whichever
is less.
10.3.1    Commercial General Liability Insurance, including Broad Form
contractual liability covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) based upon
or arising out of Tenant's operations, occupancy or maintenance of the Project
and all areas appurtenant thereto. Such insurance shall be written on an
"occurrence" basis. Landlord and any other party Landlord so specifies that has
a material financial interest in the Project, including Landlord’s managing
agent, ground lessor and/or lender, if any, shall be named as additional
insureds as their interests may appear using Insurance Service


 
63








--------------------------------------------------------------------------------




Organization's form CG2011 or a comparable form. Tenant shall provide an
endorsement or policy excerpt showing that Tenant's coverage is primary and any
insurance carried by Landlord shall be excess and non-contributing. The coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations. The limits of said insurance shall
not, however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder. Limits of liability insurance shall not be less than the following;
provided, however, such limits may be achieved through the use of an
Umbrella/Excess Policy:


Bodily Injury and
Property Damage Liability
$16,000,000 each occurrence


Personal Injury and Advertising Liability




$16,000,000 each occurrence


Tenant Legal Liability/Damage to Rented Premises Liability


$1,000,000

10.3.2    Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.5 below.
10.3.3    Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
10.3.4    Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.
10.3.5    Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements and Tenant’s Alterations (excluding the Base
Building), and (iii) all Alterations performed in the Premises. Such insurance
shall be written on a Special Form basis, for the full replacement cost value
(subject to reasonable deductible amounts), without deduction for depreciation
of the covered items and in amounts that meet any co-insurance clauses of the
policies of insurance and shall include coverage for (a) all perils included in
the CP 10 30 04 02 Coverage Special Form and (b) water damage from any cause
whatsoever, including, but not limited to, sprinkler leakage, bursting, leaking
or stoppage of any pipes, explosion, and backup or overflow from sewers or
drains.


 
64








--------------------------------------------------------------------------------




10.3.5.1    No Representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.
10.3.5.2    Property Insurance Subrogation. Landlord and Tenant intend that
their respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder. The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. Landlord and Tenant hereby represent
and warrant that their respective "special form" property insurance policies
include a waiver of (i) subrogation by the insurers, and (ii) all rights based
upon an assignment from its insured, against Landlord and/or any of the Landlord
Parties or Tenant and/or any of the Tenant Parties (as the case may be) in
connection with any property loss risk thereby insured against. Tenant will
cause all subtenants and licensees of the Premises claiming by, under, or
through Tenant to execute and deliver to Landlord a waiver of claims similar to
the waiver in this Section 10.3.2.4 and to obtain such waiver of subrogation
rights endorsements (and Landlord shall deliver to all subtenants and licensees
of the Premises a reciprocal waiver of claims similar to the waiver in this
Section 10.5). If either party hereto fails to maintain the waivers set forth in
items (i) and (ii) above, the party not maintaining the requisite waivers shall
indemnify, defend, protect, and hold harmless the other party for, from and
against any and all claims, losses, costs, damages, expenses and liabilities
(including, without limitation, court costs and reasonable attorneys' fees)
arising out of, resulting from, or relating to, such failure.
10.4    Landlord’s Insurance. Landlord shall insure the Project during the Lease
Term against loss or damage due to fire and other casualties covered within the
classification of fire and extended coverage, vandalism coverage and malicious
mischief, sprinkler leakage, water damage and special extended coverage. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine. Landlord
shall also carry rent continuation insurance. Additionally, at the option of
Landlord, such insurance coverage may include the risks of earthquakes and/or
flood damage and additional hazards, a rental loss endorsement and one or more
loss payee endorsements in favor of the holders of any mortgages or deeds of
trust encumbering the interest of Landlord in the Project or the ground or
underlying lessors of the Project, or any portion thereof. Notwithstanding the
foregoing provisions of this Section 10.2, the coverage and amounts of insurance
carried by Landlord in connection with the Project shall be materially
comparable to the coverage and amounts of insurance which are carried by
landlords of Comparable Buildings (provided that in no event shall Landlord be
required to carry earthquake insurance). Landlord shall carry commercial general
liability insurance with a combined single limit coverage of at least
$3,000,000.00 per occurrence. All such insurance shall be obtained from insurers
which meet the requirements of Section 10.5 below. This policy shall include
coverage for liabilities assumed under this Lease as an insured contract. Duly
executed certificates showing the material terms for the same, shall be
deposited with Tenant on the date Tenant first occupies the Premises and upon
renewals of such policies upon written request. Any failure of Landlord to
obtain and maintain the insurance policies and


 
65








--------------------------------------------------------------------------------




coverages required hereunder or failure by Landlord to meet any of the insurance
requirements of this Lease beyond applicable notice and cure periods shall
entitle Tenant to pursue, exercise or obtain any of the remedies provided for in
Section 19.5 below, and Landlord shall be solely responsible for any loss
suffered by Tenant as a result of such failure.
10.5    Form of Policies. The minimum limits of policies of insurance required
of each party under this Lease shall in no event limit the liability of such
party under this Lease. Such insurance shall (i) be issued by an insurance
company having an AM Best rating of not less than A-VII (or to the extent AM
Best ratings are no longer available, then a similar rating from another
comparable rating agency) and licensed to do business in the State of
California, (ii) be in a commercially reasonable form and content and complying
with the requirements of Section 10.3 (including, Sections 10.3.1 through
10.3.5), (iii) neither party shall do or permit to be done anything which
invalidates the required insurance policies. If such policies of insurance do
not contain a provision that the company writing said policy will give Landlord
ten (10) days written notice in the event of non-payment of premium, then Tenant
shall provide such written notice to Landlord within such ten (10) day period.
Tenant shall deliver certificates thereof and applicable endorsements or policy
excerpts which meet the requirements of this Article 10 to Landlord on or before
(I) the earlier to occur of: (x) the Lease Commencement Date, and (y) the date
Tenant and/or its employees, contractors and/or agents first enter the Premises
for occupancy, construction of improvements, alterations, or any other move-in
activities, and (II) ten (10) business days after the renewal of such policies.
In the event Tenant shall fail to procure such insurance, or to deliver such
certificates, and applicable endorsements or policy excerpts, Landlord may, at
its option, after written notice to Tenant and Tenant's failure to obtain such
insurance within ten (10) business days thereafter, procure such policies for
the account of Tenant and the sole benefit of Landlord, and the cost thereof
shall be paid to Landlord within thirty (30) days after delivery to Tenant of
bills therefor.
10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of the Comparable Buildings. Landlord
may change the amounts and/or types of insurance required to be carried by
Tenant in accordance with the preceding sentence only one time during the
initial Lease Term and only one time during each Option Term, as applicable.
10.7    Third-Party Contractors. Tenant shall obtain and deliver to Landlord,
Third Party Contractor's certificates of insurance at least seven (7) business
days prior to the commencement of work in or about the Premises by any
third-party contractor (collectively, a "Third Party Contractor") evidencing
that such Third Party Contractor carries (i) commercial general liability
insurance with a combined single limit coverage of at least $1,000,000.00 per
occurrence and $2,000,000.00 in the aggregate, and (ii) the same insurance
requirements that Tenant is obligated to carry pursuant to Sections 10.3.4 and
10.3.5, above. In addition, if such Third Party Contractor is a general
contractor, then such Third Party Contractor shall be required to also carry
$5,000,000


 
66








--------------------------------------------------------------------------------




in umbrella/excess insurance. All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by Section
10.3.1 above and this Section 10.7, (b) provide a waiver of subrogation in favor
of Landlord under such Third Party Contractor's commercial general liability
insurance, and (c) be primary and any insurance carried by Landlord shall be
excess and non-contributing.


ARTICLE 11

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises. If the Base Building or any Common Areas
shall be damaged by a fire or any other casualty (collectively, a "Casualty"),
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or Force Majeure delays, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the Casualty, except for modifications required by
zoning and building codes and other Laws. Within forty-five (45) days after the
occurrence of any Casualty, Landlord shall cause to be delivered to Tenant an
estimate (the “Casualty Repair Estimate”), prepared by a qualified, independent,
experienced and reputable architect and/or general contractor and addressed to
Tenant, of the number of days (assuming no Force Majeure delay), measured from
the date of the Casualty, that will be required for Landlord to substantially
complete the repair and restoration of the Base Building and the Common Areas
(when such repairs are made without the payment of overtime or other premiums).
Tenant shall promptly notify Landlord upon the occurrence of any damage to the
Premises resulting from a Casualty, and Tenant shall promptly inform its
insurance carrier of any such damage. Tenant shall, at its sole cost and
expense, repair any injury or damage to the Improvements and Alterations
installed in the Premises in accordance with Article 8, above; provided,
however, that Tenant shall not be obligated to (i) repair any injury or damage
to the Existing Fitness Center or (ii) if the Casualty occurs in the last three
(3) years of the Lease Term, expend more than One Hundred and 00/100 Dollars
($100.00) per rentable square foot of the Premises. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof,
but shall use commercially reasonable efforts to minimize interference with
Tenant’s business during any such repairs. If such Casualty shall have damaged
the Premises or Common Areas necessary to Tenant's occupancy, and the Premises
or any portion thereof is not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises is unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises. If a
portion of a floor of the Premises is unusable for the Permitted Use and Tenant
cannot conduct business therein as a result thereof, it shall be reasonable for
Tenant to terminate all business operations on such floor and therefore the
entire floor shall be deemed unfit for occupancy for purposes of this Section
11.1. Tenant's right to rent abatement pursuant to the preceding sentence shall
terminate as of the date Tenant should have completed repairs to the Premises
assuming Tenant used reasonable due diligence in connection therewith.


 
67








--------------------------------------------------------------------------------




11.2    Termination Rights. Notwithstanding the terms of Section 11.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Base Building and
Common Areas, and instead terminate this Lease, by notifying Tenant in writing
of such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if one or more of the
following conditions is present: (i) according to the Casualty Repair Estimate,
repairs to the Base Building and Common Areas cannot be completed within twelve
(12) months after the date of discovery of the damage (when such repairs are
made without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Building or Project or ground lessor with respect to the
Building or Project shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be and all other leases for other tenants in the Project
similarly impacted by the Casualty (excluding any portion of the Project leased
by Landlord or a Landlord Affiliate) are terminated by Landlord acting in good
faith; (iii) the damage occurs during the last twelve (12) months of the Lease
Term (as may be extended by Option Term exercised by Tenant prior to the
Casualty) and according to the Casualty Repair Estimate restoration and repair
of the Base Building and Common Areas cannot be completed within sixty (60) days
after the date of discovery of the damage (when such repairs are made without
the payment of overtime or other premiums). Notwithstanding the terms of Section
11.1 of this Lease, Tenant may elect to terminate this Lease by notifying
Landlord in writing of such termination within thirty (30) days after receipt of
the Casualty Repair Estimate, such notice to include a termination date giving
Tenant up to sixty (60) days to vacate the Premises, but Tenant may so elect
only if one or more of the following conditions is present: (A) according to the
Casualty Repair Estimate, repairs to the Base Building and Common Areas cannot
be completed within twelve (12) months after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums)
or (B) the damage occurs during the last twelve (12) months of the Lease Term
(as may be extended by Option Term exercised by Tenant prior to the Casualty)
and according to the Casualty Repair Estimate restoration and repair of the Base
Building and Common Areas cannot be completed within sixty (60) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums). Furthermore, if neither Landlord nor Tenant has
terminated this Lease, and the repairs are not actually completed within ninety
(90) days of the period of time set forth in the Casualty Repair Estimate,
Tenant shall have the right to terminate this Lease by written notice to
Landlord (the "Damage Termination Notice"), effective as of a date set forth in
the Damage Termination Notice (the "Damage Termination Date"), which Damage
Termination Date may be up to sixty (60) days after delivery of the Damage
Termination Notice. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period ending thirty (30)
days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord's
receipt of the Damage Termination Notice, a certificate of Landlord's contractor
responsible for the repair of the damage certifying that it is such contractor's
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date. If repairs shall be
substantially completed prior to the expiration of such thirty-day period, then
the Damage Termination Notice shall be of no force or effect, but if the repairs
shall not be substantially completed within such thirty (30) day period, then
this Lease shall terminate upon the expiration of such thirty (30) day period.
At any time, from time to time,


 
68








--------------------------------------------------------------------------------




after the date occurring sixty (60) days after the date of the damage, Tenant
may request that Landlord inform Tenant of Landlord's reasonable opinion of the
date of completion of the repairs and Landlord shall respond to such request
within five (5) business days. If only the Premises and no other part of the
Project is damaged by a Casualty and sufficient insurance proceeds to fully
cover the repair and restoration in excess of Three Million Dollars ($3,000,000)
(not including deductibles) are not received by Landlord (excepting any
applicable deductibles), and, solely due to the failure to receive such receipt
of insufficient proceeds in excess of Three Million Dollars ($3,000,000)
Landlord elects to terminate this Lease and so notifies Tenant, Tenant may elect
to pay all of the cost of repair and restoration (less available insurance
proceeds and deductible, which shall be paid for in accordance with the terms
and conditions of this Lease) in excess of Three Million Dollars ($3,000,000)
(the “Tenant Contribution”) by delivering written notice of such election,
together with payment of such Tenant Contribution, to Landlord within thirty
(30) days after delivery of Landlord’s notice of election to terminate this
Lease solely due to Landlord’s receipt of insufficient insurance proceeds to
complete the repair and restoration work. In the event Tenant fails to timely
tender notice to Landlord or deliver the Tenant Contribution to Landlord, Tenant
shall be deemed to waive its right to elect to pay the same and Landlord’s
termination of the Lease shall remain in full force and effect. Upon receipt of
such notice and Landlord’s receipt of payment by Tenant of the Tenant
Contribution, Landlord’s termination shall be deemed rescinded and, following
Tenant’s delivery to Landlord of the Tenant Contribution, Landlord shall
promptly proceed with the repair and restoration of the Premises and Landlord
shall have no further ability to terminate the Lease due to Landlord’s receipt
of insufficient insurance proceeds. If Landlord elects to terminate this Lease
under this Section 11.2 and Tenant does not elect to pay the Tenant
Contribution, this Lease shall terminate as of the date set forth in Landlord’s
notice of election to terminate this Lease; provided, however, that Landlord may
only elect to terminate this Lease pursuant to this Section 11.2 if all other
Leases for other tenants in the Project similarly impacted by the Casualty
(excluding any portion of the Project leased by Landlord or a Landlord
Affiliate) are terminated by Landlord acting in good faith. In the event this
Lease is terminated in accordance with the terms of this Section 11.2, Tenant
shall assign to Landlord (or to any party designated by Landlord) the portion of
insurance proceeds payable to Tenant under Tenant’s insurance required under
items (ii) of Section 10.3.2 of this Lease.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
11.4    Date of Casualty. The terms and provisions of this Article 11 shall
apply to any damage to the Building or the Project caused as a result of any
Casualty, regardless of whether such damage occurs during, or prior to the
commencement of, the initial Lease Term, and regardless of whether the cause of
such Casualty was the acts, omissions, negligence or willful misconduct of
Tenant or any Tenant Party.


 
69








--------------------------------------------------------------------------------




11.5    Parking Garage. If the Parking Garage is damaged by a Casualty and, as a
result thereof, rendered inaccessible, Landlord shall use good faith,
commercially reasonable efforts to provide alternative parking (such alternative
parking, which may include the use of a reasonable valet and/or shuttle service,
hereinafter “Alternative Parking”) until Landlord substantially completes the
repair and restoration of the Parking Garage. All actual, reasonable costs and
expenses incurred by Landlord in connection with providing the Alternative
Parking to Tenant (up to the amount Tenant would have paid under this Lease for
parking then-leased by Tenant pursuant to Section 28.1 that becomes unavailable
due to the Casualty) shall be reimbursed by Tenant to Landlord within thirty
(30) days after Tenant's receipt of an invoice therefor together with reasonable
supporting evidence.
ARTICLE 12

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
ARTICLE 13

CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority if such taking or
condemnation would render the operation of the Building economically unfeasible.
If


 
70








--------------------------------------------------------------------------------




more than ten percent (10%) of the rentable square feet of the Premises is
taken, or if access to the Premises is substantially impaired, in each case for
a period in excess of one hundred eighty (180) days, Tenant shall have the
option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority. Tenant shall not because of such taking
assert any claim against Landlord or the authority for any compensation because
of such taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, any Improvement and Alterations
paid for by Tenant without reimbursement, and for moving expenses, so long as
such claims do not diminish the award available to Landlord, its ground lessor
with respect to the Building or Project or its mortgagee, and such claim is
payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated in
proportion to the ratio that the amount of rentable square footage of the
Premises taken bears to the total rentable square footage of the Premises.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.
ARTICLE 14

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than fifteen (15) days nor more than one hundred eighty (180) days after the
date of delivery of the Transfer Notice, (ii) a description of the portion of
the Premises to be transferred (the "Subject Space"), (iii) a calculation of the
"Transfer Premium", as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed documentation pertaining to the proposed Transfer
(including, without limitation, any executed sublease or assignment agreement,
as the case may be), including all existing operative documents to be executed
to evidence such Transfer or the agreements incidental or related to such
Transfer, and (iv) if Tenant proposes to assign the Lease


 
71








--------------------------------------------------------------------------------




other than to a Permitted Transferee Assignee, current financial statements of
the proposed Transferee certified by an officer, partner or owner thereof and
(v) an executed estoppel certificate from Tenant in the form attached hereto as
Exhibit E. Notwithstanding the foregoing, in the event that (A) stock in the
entity which constitutes the proposed Transferee (as opposed to an entity that
"controls" or is otherwise an "affiliate" of the proposed Transferee, as those
terms are defined in Section 14.7 of this Lease) is publicly traded on a
national stock exchange, and (B) the proposed Transferee has its own, separate
and distinct 10K and 10Q filing requirements (as opposed joint or cumulative
filings with an entity that controls the proposed Transferee or with entities
which are otherwise affiliates of the proposed Transferee) and such entity’s
financial information is readily available in the public domain, then Tenant's
obligation to provide Landlord with a copies of financial statement pursuant to
clause (iv) of the preceding sentence shall be deemed satisfied. Any Transfer
made without Landlord's prior written consent shall, at Landlord's option, be
null, void and of no effect, and shall, at Landlord's option, constitute a
default by Tenant under this Lease. Whether or not Landlord consents to any
proposed Transfer, Tenant shall pay Landlord's reasonable review and processing
fees, as well as any reasonable professional fees (including, without
limitation, attorneys', accountants', architects', engineers' and consultants'
fees) incurred by Landlord, not to exceed $3,500.00 for a particular Transfer,
within thirty (30) days after written request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Landlord shall approve
or reasonably disapprove of any proposed Transfer within ten (10) business days
after receipt of request for approval. If Landlord fails to respond within such
ten (10) business day period, then Tenant may send Landlord a reminder notice
setting forth such failure containing the following sentence at the top of such
notice in bold, capitalized font at least twelve (12) points in size:
"LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS
SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S REQUEST FOR TRANSFER"
(the "Transfer Reminder Notice"). Any such Transfer Reminder Notice shall
include a complete copy of Tenant's Transfer Notice. If Landlord fails to
respond within five (5) business days after receipt of a Transfer Reminder
Notice, then Tenant’s Transfer for which Tenant requested Landlord's approval
shall be deemed approved by Landlord. The parties hereby agree that it shall
only be reasonable under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;


 
72








--------------------------------------------------------------------------------




14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease, in each instance solely with respect to any tenant in the Building
having a greater Occupancy than Tenant at the time of the proposed Transfer; or
14.2.6    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has actively negotiated with Landlord within the
previous three (3) months to become a tenant of the Office Space (each of the
foregoing referred to herein as a “Conflicted Tenant Transferee”); provided,
however, Landlord must be able to accommodate such Conflicted Tenant Transferee
with available office space in the Building which is comparable in size and
within four (4) floors vertically of the Subject Space. If Landlord and any
particular Conflicted Tenant Transferee do not enter into a lease of any portion
of the Office Space for any reason (including, without limitation, the
Conflicted Tenant Transferee’s determination that the portion of the Office
Space offered by Landlord is not comparable to the Subject Space or is
unacceptable for any reason) within ninety (90) days following Landlord’s
disapproval of Tenant’s Transfer to such Conflicted Tenant Transferee pursuant
to this Section 14.2.5, then, subject to the requirements of this Article 14,
Tenant may Transfer the Subject Space to such Conflicted Tenant Transferee and
Landlord shall have no further right to offer alternative space to the
Conflicted Tenant Transferee or withhold its consent to such Transfer pursuant
to this Section 14.2.5.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six (6)-month period, enter into such
Transfer of the Premises or portion thereof, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, Tenant shall be deemed to have waived any
right to terminate this Lease as a result thereof, however, such waiver shall
not limit any other rights and remedies available under this Lease at law or in
equity for such claim.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable


 
73








--------------------------------------------------------------------------------




by such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred. The Transfer Premium shall be calculated after first deducting the
reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer, (ii) any free base
rent or other economic concessions reasonably provided to the Transferee, and
(iii) any brokerage commissions or legal fees in connection with the Transfer
(“Transfer Costs”). "Transfer Premium" shall also include, but not be limited
to, key money, bonus money or other cash consideration paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer. Tenant shall first recoup all Transfer Costs
from the Transferee before any Transfer Premium must be paid to Landlord.
Notwithstanding anything set forth herein to the contrary, in no event shall
Tenant be required to pay a Transfer Premium in connection with a Transfer
pursuant to Section 14.8 of this Lease, below.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, except in the case of a Transfer pursuant
to Section 14.8 below and subject to the terms and conditions of this Section
14.4, Landlord shall have the option, by giving written notice to Tenant (the
“Recapture Notice”) within thirty (30) days after receipt of any Transfer Notice
in the event of a proposed assignment of this Lease or a proposed sublease of
any portion of the Premises for a term of seventy-five percent (75%) or more of
the then-remaining Lease Term (including any exercised Option Term) pursuant to
the proposed Transfer described in the Transfer Notice, to recapture the Subject
Space. Such Recapture Notice shall cancel and terminate this Lease with respect
to the Subject Space as of the date stated in the Transfer Notice as the
effective date of the proposed Transfer. In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to Transfer the Subject Space to
the proposed Transferee, subject to provisions of this Article 14.
Notwithstanding the above, if Landlord would be entitled to recapture all or any
portion of the Premises in connection with a proposed Transfer pursuant to this
Section 14.4, Tenant, prior to entering into a sublease or assignment, shall
have the right to advise Landlord (the “Prior Notice”) of its intention to
sublet the Premises or assign this Lease. In the Prior Notice, Tenant shall
describe whether Tenant intends to assign its interest under the Lease or
whether Tenant intends to sublease all or a portion of the Premises (and the
portion of the Premises Tenant intends to sublease), and the expected effective
date of the proposed assignment or sublease. Landlord, by providing notice to
Tenant within thirty (30) days after receipt of the Prior Notice, shall notify
Tenant of whether Landlord shall or shall not exercise its right to recapture
the subject portion of the Premises. If Landlord fails to so notify Tenant
within such thirty (30) day period after the Prior Notice, and if


 
74








--------------------------------------------------------------------------------




Tenant, within one hundred twenty (120) days after the earlier of (i) the date
Landlord notifies Tenant Landlord shall not recapture the subject portion of the
Premises, and (ii) the expiration of the thirty (30) days period, enters into
the type of Transfer described in its Prior Notice with respect to the portion
of the Premises described in the Prior Notice, then Landlord shall not have the
right to recapture such portion of the Premises in connection with such
Transfer.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.
Notwithstanding anything to the contrary set forth in this Lease, the Original
Tenant shall not be bound by any amendment or agreement which is not expressly
executed and delivered by the Original Tenant, and Landlord is not authorized or
entitled to rely upon any assignee or subtenant to the contrary, whether or not
the same is a Permitted Transferee. Tenant shall provide Landlord with a
detailed statement setting forth the calculation of any Transfer Premium Tenant
either has or will derive from such Transfer (which statement shall include
reasonable documentation evidencing such calculation of Transfer Premium, if
any). If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than three percent (3%), Tenant shall pay
Landlord's reasonable costs of such audit up to a maximum of Five Thousand
Dollars ($5,000.00).
14.6    Intentionally Omitted.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, beyond all applicable notice and cure periods expressly set forth in this
Lease, Landlord is hereby irrevocably authorized to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant's obligations under this Lease) until
such default is cured. Such Transferee shall rely on any representation by
Landlord that Tenant is in default hereunder, without any need for confirmation
thereof by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord's
enforcement of any provision of this Lease


 
75








--------------------------------------------------------------------------------




against any Transferee be deemed a waiver of Landlord's right to enforce any
term of this Lease against Tenant or any other person. If Tenant's obligations
hereunder have been guaranteed, Landlord's consent to any Transfer shall not be
effective unless the guarantor also consents to such Transfer.
14.8    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (B) a sale of corporate
shares of capital stock in Tenant in connection with an initial public offering
of Tenant's stock on a nationally-recognized stock exchange, (C) an assignment
of the Lease to an entity which acquires all or substantially all of the stock
or assets of Tenant, (D) an assignment of the Lease to an entity which is the
resulting entity of a merger or consolidation of Tenant during the Lease Term,
or (E) an assignment or sublease to an entity acquiring and continuing Tenant’s
business operations at or from the Premises, shall not be deemed a Transfer
requiring Landlord's consent under this Article 14 (any such assignee or
sublessee described in items (A) through (E) of this Section 14.8 hereinafter
referred to as a "Permitted Transferee"), provided that (i) Tenant notifies
Landlord at least ten (10) business days prior to the effective date of any such
assignment or sublease (or at least ten (10) business days after the effective
date of such assignment or sublease if Tenant is prevented by Law or
confidentiality requirements from disclosing such transaction to Landlord prior
to the consummation thereof) and promptly supplies Landlord with any documents
or information reasonably requested by Landlord regarding such Transfer or
Permitted Transferee as set forth above, (ii) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (iii) either
Tenant or such Permitted Transferee shall have a tangible net worth (not
including goodwill as an asset) computed in accordance with generally accepted
accounting principles ("Net Worth") at least equal to $150,000,000, (iv) no
assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (v) the liability of such Permitted Transferee under an assignment shall be
joint and several with Tenant. An assignee of Tenant's entire interest in this
Lease who qualifies as a Permitted Transferee may also be referred to herein as
a "Permitted Transferee Assignee." "Control," as used in this Section 14.8,
shall mean the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of more than fifty percent (50%) of the
voting interest in, any person or entity.
ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to


 
76








--------------------------------------------------------------------------------




the return of such keys at any reasonable time upon request until this Lease
shall have been properly terminated. The voluntary or other surrender of this
Lease by Tenant, whether accepted by Landlord or not, or a mutual termination
hereof, shall not work a merger, and at the option of Landlord shall operate as
an assignment to Landlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in good order and condition given the length of the Lease Term,
reasonable wear and tear, damage from casualty and condemnation and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
For purposes of clarification, upon the expiration of the Lease Term, Tenant
shall have no obligation to “refresh” or upgrade the Premises, such as by
painting or carpeting or modifying any fixtures. Upon such expiration or
termination, in addition to Tenant's obligations under Section 29.32, below,
except as otherwise set forth in this Lease, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, server and telephone equipment, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal.
ARTICLE 16

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be a tenancy at sufferance only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a monthly rate equal to the product of (A) the Base Rent
applicable during the last rental period of the Lease Term under this Lease, and
(B) a percentage equal to one hundred fifty percent (150%). Such tenancy at
sufferance shall be subject to every other applicable term, covenant and
agreement contained herein. Tenant’s payment of Rent as set forth in this
Article 16 shall be proportionately reduced for every floor of the Premises
vacated by Tenant during any holdover period such that Tenant shall only pay
Rent for those floor(s) of the Building actually not surrendered by Tenant in
accordance with the terms and conditions of this Lease during all or any portion
of any month of any holdover period on a per diem basis; provided, however, to
the extent that Landlord has entered into a third-party lease with respect to a
portion of the Premises (and Landlord has provided to Tenant notice of such
lease at least sixty (60) days prior to the applicable Lease Expiration Date),
and such third-party lease is applicable to one or more floors that Tenant has
vacated and one or more floor that Tenant has failed to vacate, then Tenant
shall be deemed to be holding over is all of the space governed by such
third-party lease.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to vacate and deliver


 
77








--------------------------------------------------------------------------------




possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant holds over without
Landlord's express written consent, and tenders payment of rent for any period
beyond the expiration of the Lease Term by way of check (whether directly to
Landlord, its agents, or to a lock box) or wire transfer, Tenant acknowledges
and agrees that the cashing of such check or acceptance of such wire shall be
considered inadvertent and not be construed as creating a month-to-month
tenancy, provided Landlord refunds such payment to Tenant promptly upon learning
that such check has been cashed or wire transfer received. Tenant acknowledges
that any holding over without Landlord’s express written consent may compromise
or otherwise affect Landlord's ability to enter into new leases with prospective
tenants regarding the Premises.  Therefore, if Tenant fails to vacate and
deliver the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from and against all
claims made by any succeeding tenant founded upon such failure to vacate and
deliver, and any losses suffered by Landlord, including lost profits, resulting
from such failure to vacate and deliver. Tenant agrees that any proceedings
necessary to recover possession of the Premises, whether before or after
expiration of the Lease Term, shall be considered an action to enforce the terms
of this Lease for purposes of the awarding of any attorney’s fees in connection
therewith.
ARTICLE 17

ESTOPPEL CERTIFICATES; FINANCIAL INFORMATION
17.1    Tenant Estoppel. Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be in the form
of Exhibit E, attached hereto, indicating therein any exceptions thereto that
may exist at that time and shall also contain any other factual information
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. If Tenant fails to timely execute, acknowledge and deliver such
estoppel certificate (or provide written comments to any proposed certificate
delivered by Landlord), Landlord may provide to Tenant a second written request
with respect to such estoppel certificate which written notice must state in
bold and all caps “FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN FIVE (5)
BUSINESS DAYS AFTER DELIVERY HEREOF IN ACCORDANCE WITH THE LEASE SHALL
CONSTITUTE ACCEPTANCE OF AN ESTOPPEL CERTIFICATE”. If Tenant fails to execute
and deliver such certificate (or provide written comments to any proposed
certificate delivered by Landlord) within a five (5) business day period
following the receipt of Landlord’s second written request therefor, such
failure shall constitute an acceptance of the Premises and an acknowledgment by
Tenant that statements included in the estoppel certificate are true and
correct, without exception. Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project. If
Tenant provides written comments to any estoppel certificate received from
Landlord, then Tenant shall have five (5) business days following receipt of a
revised estoppel certificate to execute, acknowledge and deliver to Landlord
such revised estoppel certificate (or provide written comments to any such
revised estoppel certificate delivered by Landlord) and the same process
described above shall apply with respect


 
78








--------------------------------------------------------------------------------




to Tenant's failure to timely execute, acknowledge and deliver such revised
estoppel certificate (or provide written comments to any proposed certificate
delivered by Landlord).
17.2    Landlord Estoppel. Landlord hereby agrees to provide to Tenant an
estoppel certificate signed by Landlord, containing the same types of
information, and within the same periods of time, as set forth above, with such
changes as are reasonably necessary to reflect that the estoppel certificate is
being granted and signed by Landlord to Tenant, rather than from Tenant to
Landlord or a lender, and shall also contain any other factual information
reasonably requested by Tenant. If Landlord fails to timely execute, acknowledge
and deliver such estoppel certificate (or provide written comments to any
proposed certificate delivered by Tenant), Tenant may provide to Landlord a
second written request with respect to such estoppel certificate which written
notice must state in bold and all caps “FAILURE TO RESPOND TO THIS WRITTEN
NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER DELIVERY HEREOF IN ACCORDANCE WITH
THE LEASE SHALL CONSTITUTE ACCEPTANCE OF AN ESTOPPEL CERTIFICATE”. If Landlord
fails to execute and deliver such certificate (or provide written comments to
any proposed certificate delivered by Tenant) within a five (5) business day
period following the receipt of Tenant’s second written request therefor, such
failure shall constitute an acknowledgment by Landlord that statements included
in the estoppel certificate are true and correct, without exception. Any such
certificate may be relied upon by any prospective assignee, lender, subtenant or
investor of Tenant. If Landlord provides written comments to any estoppel
certificate received from Tenant, then Landlord shall have five (5) business
days following receipt of a revised estoppel certificate to execute, acknowledge
and deliver to Tenant such revised estoppel certificate (or provide written
comments to any such revised estoppel certificate delivered by Tenant) and the
same process described above shall apply with respect to Landlord’s failure to
timely execute, acknowledge and deliver such revised estoppel certificate (or
provide written comments to any proposed certificate delivered by Tenant).
17.3    Financial Information. At any time during the Lease Term but in any
event not more than once per Lease Year, Landlord may require Tenant to provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statements shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant. Landlord agrees that Tenant’s financial statements
are deemed to be Tenant’s confidential information. Landlord hereby agrees to
maintain Tenant’s financial statements as proprietary and confidential and will
take reasonable measures to avoid disclosure and unauthorized use of the
financial statements (including, without limitation, measures at least as
stringent as it takes to protect its own confidential information of a similar
nature). Landlord agrees not to disclose Tenant’s financial statements to any
third party other than as-needed to any lender, prospective lender, or purchaser
and to Landlord’s attorneys, accountants, investment advisors and similar
business advisors, provided that in the case of each such disclosure: (a) such
disclosures are for bona fide business purposes related to the Project; (b) all
such third parties have signed a commercially reasonable non-disclosure
agreement prior to receiving any of Tenant's financial statements; and (c) in
case of any breach by any such third party of the applicable non-disclosure
agreement, Landlord shall not be liable to Tenant for such breach, but Landlord
shall reasonably cooperate with Tenant, at Tenant's sole cost and expense, to
enforce the terms of such non-disclosure


 
79








--------------------------------------------------------------------------------




agreement, including, without limitation, assigning Landlord's rights to enforce
such non-disclosure agreement to Tenant. Notwithstanding the foregoing, the
obligation of confidentiality provided for with respect to Tenant’s financial
statements shall not apply to the extent the financial statements: (i) are
required to be disclosed by applicable Laws after giving reasonable notice to
Tenant to allow Tenant time to seek a protective order, to the extent permitted
by applicable Laws, (ii) are, at the time of delivery, already in the lawful
possession of the receiving party, (iii) are, at the time of disclosure, in a
public offering or in the public domain, or, after disclosure by a person or
entity not subject to the confidentiality obligations herein, has become part of
the public domain, (iv) are independently developed (1) by the receiving party
without breaching the confidentiality obligations herein, or (2) by parties who
have not had, either directly or indirectly, access to or knowledge of the
financial statements; or (v) are disclosed with Tenant’s prior written consent.
Notwithstanding the foregoing, in the event that (A) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that "controls"
Tenant or is otherwise an "affiliate" of Tenant, as those terms are defined in
Section 14.7 of this Lease) is publicly traded on a national stock exchange, and
(B) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that controls Tenant or
with entities which are otherwise affiliates of Tenant), then Tenant's
obligation to provide Landlord with a copy of its most recent current financial
statement shall be deemed satisfied
ARTICLE 18

SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed, ground lease or other security documents now or hereafter in force
against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof
(collectively, “Security Documents”), and to all advances made or hereafter to
be made upon the security of such mortgages or trust deeds, unless the holders
of such mortgages, trust deeds or other encumbrances, or the lessors under such
ground lease or underlying leases, require in writing that this Lease be
superior thereto. Tenant’s agreement to subordinate this Lease to any Security
Document shall be subject to Tenant’s receipt of an SNDA Agreement (as
hereinafter defined). An “SNDA Agreement” shall mean a commercially reasonable
subordination, non-disturbance and attornment agreement between Landlord, Tenant
and the holder of such Security Document, which provides, among other things,
that, so long as Tenant is paying the rent due under the Lease and is not
otherwise in default under the Lease beyond any applicable cure period, its
right to possession and the other terms of the Lease shall remain in full force
and effect. Any SNDA Agreement shall expressly provide that (i) upon any party
succeeding to the interest of Landlord under this Lease, such party shall be
liable for the performance of Landlord’s construction obligations under this
Lease, (ii) upon any party succeeding to the interest of Landlord under this
Lease, such party shall be liable for the payment of any unpaid portion of the
Improvement Allowance, (iii) the provisions of this Lease regarding any casualty
or condemnation shall control notwithstanding any conflicting provisions in the
Security Document, and (iv) Tenant’s right of set-off pursuant to Section 2.6 of
the Work Letter below for failure to pay the Improvement Allowance or
Section 29.24 below for failure to pay brokerage commissions shall remain in
effect and upon any party succeeding to the


 
80








--------------------------------------------------------------------------------




interest of Landlord under this Lease, any accumulated amounts which Tenant may
have to set-off against Rent and other amounts due under this Lease shall
continue in full force and effect and be binding against such party and Tenant
shall have the continued right to set-off such amounts against rent and other
amounts due under this Lease (or, in lieu of the SNDA Agreement providing such
express recognition of Tenant's right of set-off pursuant to Section 2.6 of the
Work Letter for failure to pay the Improvement Allowance or Section 29.24 below
for failure to pay brokerage commissions, Landlord may deliver to Tenant an
unconditional, irrevocable standby letter of credit in the form and from an
issuing bank meeting the requirements of the L-C to be delivered by Tenant to
Landlord pursuant to Article 21 of this Lease and all of the other provisions of
Article 21 below (other than the provisions regarding reductions in the L-C
Amount) shall apply to such letter of credit (with such changes as necessary to
reflect that the letter of credit is being delivered by Landlord to Tenant), in
an amount equal to the sum of the then undisbursed amount, if any, of the
Improvement Allowance and the unpaid commissions owed to Tenant's Broker, as
protection for Tenant's ability to receive the Improvement Allowance pursuant to
the terms of the Work Letter and for payment of commissions owed to Tenant's
broker, and if the party succeeding to the interest of Landlord under this Lease
fails to disburse the Improvement Allowance or to pay the commissions owed to
Tenant's Broker, then Tenant may draw on the letter of credit in the amount and
to the extent Tenant would have been able to off-set such amount pursuant to the
terms of Section 2.6 of the Work Letter or Section 29.24 below, respectively).
Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn to the lienholder or purchaser or any successors
thereto upon any such foreclosure sale or deed in lieu thereof (or to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept this Lease and not disturb Tenant's occupancy, so long as
Tenant timely pays the rent and observes and performs the TCCs of this Lease to
be observed and performed by Tenant. Landlord's interest herein may be assigned
as security at any time to any lienholder. Tenant shall, within five (5)
business days of request by Landlord, execute an SNDA Agreement. If Tenant fails
to timely execute such SNDA Agreement (or provide written comments to any
proposed SNDA Agreement delivered by Landlord), Landlord may provide to Tenant a
second written request with respect to such SNDA Agreement which written notice
must state in bold and all caps “FAILURE TO RESPOND TO THIS WRITTEN NOTICE
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE AN EVENT OF
DEFAULT”. If Tenant fails to execute such SNDA (or provide written comments to
any proposed SNDA Agreement delivered by Landlord) with such five (5) business
day period shall be deemed to be a material event of default hereunder (subject
to additional notice and cure set forth in Section 19.1.1 below). Tenant waives
the provisions of any current or future Law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of Tenant hereunder in the event of any foreclosure
proceeding or sale. If Tenant provides commercially reasonable written comments
to any SNDA Agreement received from Landlord, then Tenant shall have five (5)
business days following receipt of a revised SNDA Agreement to execute,
acknowledge and deliver to Landlord such revised SNDA Agreement (or provide
commercially reasonable written comments to any such revised SNDA Agreement
delivered by Landlord) and the same process described above shall apply with
respect to Tenant’s failure to timely execute, acknowledge and deliver such
revised


 
81








--------------------------------------------------------------------------------




SNDA Agreement (or provide commercially reasonable written comments to any
proposed SNDA Agreement delivered by Landlord).


ARTICLE 19

DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant (i) to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due or (ii) to execute or
provide comments to a proposed SNDA Agreement in accordance with Article 18,
unless such failure is cured within five (5) business days after notice; or
19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or
19.1.3    To the extent permitted by Law, (i) Tenant being placed into
receivership or conservatorship, or becoming subject to similar proceedings
under Federal or State law, or (ii) a general assignment by Tenant for the
benefit of creditors, or (iii) the filing by or against Tenant of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant the same is dismissed within ninety (90) days, or (iv) the
appointment of a trustee or receiver to take possession of all or substantially
all of the assets of Tenant, unless possession is restored to Tenant within
ninety (90) days, or (v) any execution or other judicially authorized seizure of
all of Tenant's interest in this Lease, unless such seizure is discharged within
ninety (90) days; or
19.1.4    Abandonment (as defined in California Civil Code Section 1951.3) of
the Premises by Tenant; or
19.1.5    The failure by Tenant to observe or perform according to the
provisions of Articles 5 (to the extent such failure causes a violation of Law
by Tenant) or 14 of this Lease where such failure continues for more than five
(5) business days after notice from Landlord; provided that if the nature of
such default is such that the same cannot reasonably be cured within a five (5)
business day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default.


 
82








--------------------------------------------------------------------------------




The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor;
and Landlord may recover from Tenant the following:
(a)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(b)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and
(e)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate. As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). Notwithstanding the
foregoing, Landlord’s damages in the event of any event of default by Tenant
shall not include any construction costs paid or incurred by Landlord, any
brokerage commissions or allowances paid by Landlord to Tenant (including the
Improvement Allowance) or any free rent provided to Tenant (or any rent
attributable to any period between the Delivery Date for any Phase of the
Premises (and, if applicable, the Must-Take Space) and the Lease Commencement
Date for such Phase of the Premises (or, if applicable, the Must-Take Effective
Date)).


 
83








--------------------------------------------------------------------------------




19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any Law or other
provision of this Lease), without prior demand or notice except as required by
applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    [INTENTIONALLY OMITTED]
19.5    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any Law to redeem or reinstate this Lease.
19.6    Landlord Default. Landlord shall be in default hereunder if Landlord
shall fail to pay any sums payable by Landlord hereunder within thirty (30) days
after the date such sum is due. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
non-monetary obligation required to be performed by Landlord pursuant to this
Lease if Landlord fails to perform such obligation within thirty (30) days after
the receipt of notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion. Notwithstanding the foregoing, if Landlord fails to perform an
obligation required to be performed by Landlord hereunder which failure
materially and adversely affects Tenant's ability to conduct business in the
Premises and Tenant does not actually conduct business in the


 
84








--------------------------------------------------------------------------------




Premises as a result thereof, Landlord shall be in default of this Lease if
Landlord fails to commence to perform such obligation within five (5) business
days (or such lesser period of time as is reasonable under the circumstances or
in the event of an emergency) after the receipt of notice from Tenant specifying
in reasonable detail Landlord's failure to perform; provided, however, if the
nature of Landlord's obligation is such that more than five (5) business days
(or such lesser period of time as is reasonable under the circumstances or in
the event of an emergency) are required for its commencement of performance,
then Landlord shall not be in default under this Lease if it shall commence such
performance within such five (5) business day period (or such lesser period of
time as is reasonable under the circumstances or in the event of an emergency)
and thereafter diligently pursues the same to completion. As used in this
Section 19.6.1, the term “emergency” means any event which threatens immediate
injury or health threat to individuals or damage to property Upon any such
default by Landlord under this Lease, Tenant may, except as otherwise
specifically provided in this Lease to the contrary, exercise any of its rights
provided at law or in equity. Any final award, which is not subject to appeal,
from a court or arbitrator in favor of Tenant requiring payment by Landlord
under this Lease which is not paid by Landlord within the time period directed
by such award (plus interest on the amount of such award from the date incurred
at the Interest Rate until such amount is offset by Tenant as provided herein)
may, in addition to all other remedies available to Tenant at law or in equity
by statute or otherwise, be offset by Tenant from Rent next due and payable
under this Lease; provided, however, Tenant may not deduct the amount of the
award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent following a foreclosure or a deed-in-lieu of foreclosure.
ARTICLE 20

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.
ARTICLE 21

LETTER OF CREDIT
21.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord, within
ten (10) days after Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C‑") in the amount set forth in Section 8
of the Summary (the "L‑C Amount"), payable in the City of San Francisco,
California, running in favor of Landlord, drawn on a bank (the “Bank”)
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service (collectively, the
“Bank’s Credit Rating Threshold”), which L-C shall be in the form attached
hereto as Exhibit J and otherwise conforming in all respects to the


 
85








--------------------------------------------------------------------------------




requirements of this Article 21, including, without limitation, all of the
requirements of Section 21.2 below, all as set forth more particularly
hereinbelow. Tenant shall pay all expenses, points and/or fees incurred by
Tenant in obtaining the L-C. Landlord hereby approves the following as the Bank,
if selected by Tenant: JP Morgan Chase, Wells Fargo Bank, Bank of America
Merrill Lynch, Union Bank, PNC Bank, Comerica Bank, Sumitomo Corporation,
Barclays Capital and Silicon Valley Bank. Landlord acknowledges and agrees that
Silicon Valley Bank (the California bank subsidiary of SVB Financial Group) is
approved as the Bank as of the Effective Date; provided, however, that if
Silicon Valley Bank’s Bank’s Credit Rating Threshold falls to (i) a long term
issuer credit rating from Standard and Poor’s Professional Rating Service of BBB
or below or (ii) a long term issuer credit rating from Moody’s Professional
Rating Service of BAA1 or below, then Landlord may elect for Tenant to replace
the L-C with a L-C from a Bank that meets the Bank’s Credit Rating Threshold as
set forth herein and Tenant shall, within thirty (30) days after written notice
from Landlord of such election, provide Landlord with a replacement L-C which
shall comply with all of the provisions of this Article 21. In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord's consent is required for such assignment), any replacement or
substitute letter of credit from the assignee shall be subject to Landlord's
prior written approval in accordance with the requirements of this Article 21.
21.2    In General. The L‑C shall (i) be "callable" at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Lease and continuing
until the date (the "L‑C Expiration Date‑") that is no less than ninety (90)
days after the expiration of the Lease Term, as the same may be extended, and
Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least forty-five (45) days prior to the expiration of the L‑C then
held by Landlord, without any action whatsoever on the part of Landlord,
(iii) be fully assignable by Landlord, its successors and assigns, (iv) permit
partial draws and multiple presentations and drawings, and (v) be otherwise
subject to the International Standby Practices-ISP 98, International Chamber of
Commerce Publication #590:
21.2.1    Landlord Right to Transfer. The L-C shall provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant's consent thereto, transfer (one or more times)
all or any portion of its interest in and to the L-C to another party, person or
entity, in connection with the assignment by Landlord of its rights and
interests in and to this Lease, or separate from this Lease if such assignment
is to Landlord's lender. In the event of a transfer of Landlord's interest in
the Building, Landlord shall transfer the L-C to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor from and after such transfer date, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of said L-C to a new landlord. In connection with any such transfer of the L-C
by Landlord, Tenant shall, at Tenant's sole cost and expense, execute and submit
to the Bank such applications, documents and instruments as may be reasonably
necessary to effectuate such transfer, and Tenant shall be responsible for
paying the Bank's transfer and processing fees in connection therewith.
21.2.2    No Assignment by Tenant. Tenant shall neither assign nor encumber the
L-C or any part thereof. Neither Landlord nor its successors or assigns will be
bound by any


 
86








--------------------------------------------------------------------------------




assignment, encumbrance, attempted assignment or attempted encumbrance by Tenant
in violation of this Section.
21.2.3    Replenishment. If, as a result of any drawing by Landlord on the L-C
pursuant to its rights set forth in Section 21.3 below, the amount of the L-C
shall be less than the L-C Amount, Tenant shall, within ten (10) business days
after written notice from Landlord of the draw amount and required L-C Amount,
provide Landlord with (i) an amendment to the L-C restoring such L-C to the L-C
Amount or (ii) additional L-Cs in an amount equal to the deficiency, which
additional L-Cs shall comply with all of the provisions of this Article 21, and
if Tenant fails to comply with the foregoing, then notwithstanding anything to
the contrary contained in Section 19.1 above, the same shall constitute an
incurable default by Tenant under this Lease (without the need for any
additional notice and/or cure period).
21.2.4    Renewal; Replacement. If the L-C expires earlier than the date that is
sixty (60) days after the expiration of the Lease Term, Tenant shall deliver a
new L-C or certificate of renewal or extension to Landlord at least forty-five
(45) days prior to the expiration of the L-C then held by Landlord, without any
action whatsoever on the part of Landlord, which new L-C shall be irrevocable
and automatically renewable through the L‑C Expiration Date upon the same terms
as the expiring L-C or such other terms as may be acceptable to Landlord in its
reasonable discretion. In furtherance of the foregoing, Landlord and Tenant
agree that the L-C shall contain a so-called “evergreen provision,” whereby the
L-C will automatically be renewed unless at least sixty (60) days’ prior written
notice of non-renewal is provided by the issuer to Landlord; provided, however,
that the final expiration date identified in the L-C, beyond which the L-C shall
not automatically renew, shall not be earlier than the L‑C Expiration Date.
21.2.5    Bank’s Financial Condition. If, at any time during the Lease Term, the
Bank’s long term credit rating is reduced below the Bank’s Credit Rating
Threshold (a “Bank Credit Threat”), then Landlord shall have the right to
require that Tenant obtain from a different issuer a substitute L-C that
complies in all respects with the requirements of this Article 21, and Tenant’s
failure to obtain such substitute L-C within thirty (30) days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) shall entitle Landlord, or Landlord’s then managing agent, to
immediately draw upon the then existing L- C in whole or in part, without notice
to Tenant, as more specifically described in Section 21.3 below. Tenant shall be
responsible for the payment of any and all costs incurred with the review of any
replacement L-C (including without limitation Landlord’s reasonable attorneys’
fees), which replacement is required pursuant to this Section or is otherwise
requested by Tenant.
21.3    Application of Letter of Credit. Tenant hereby acknowledges and agrees
that Landlord is entering into this Lease in material reliance upon the ability
of Landlord to draw upon the L-C as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (including, without limitation, damages
that may be granted to Landlord under California Civil Code Section 1951.2) as a
result of any breach or default by Tenant under this Lease. Landlord, or its
then managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following


 
87








--------------------------------------------------------------------------------




shall have occurred or be applicable: (A) such amount is due to Landlord under
the terms and conditions of this Lease, or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (D) the Bank has notified Landlord
that the L-C will not be renewed or extended through the L‑C Expiration Date, or
(E) a Bank Credit Threat or Receivership (as those terms are defined in Section
21.2.5 above and Section 21.6.1 below, respectively) has occurred and Tenant has
failed to comply with the requirements of either Section 21.2.5 above or 21.6
below, as applicable. If Tenant shall breach any provision of this Lease or
otherwise be in default hereunder or if any of the foregoing events identified
in Sections 21.3(B) through (E) shall have occurred, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon the L-C, in part or
in whole, and the proceeds may be applied by Landlord (i) to cure any breach or
default of Tenant, (ii) against any Rent payable by Tenant under this Lease that
is not paid when due and/or (iii) to pay for all losses and damages that
Landlord has suffered (including, without limitation, damages that may be
granted to Landlord under California Civil Code Section 1951.2) as a result of
any breach or default by Tenant under this Lease. The use, application or
retention of the L-C, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by this Lease or by
any applicable Law, it being intended that Landlord shall not first be required
to proceed against the L-C, and shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the L-C, either
prior to or following a "draw" by Landlord of any portion of the L-C, regardless
of whether any dispute exists between Tenant and Landlord as to Landlord's right
to draw upon the L-C. No condition or term of this Lease shall be deemed to
render the L-C conditional to justify the issuer of the L-C in failing to honor
a drawing upon such L-C in a timely manner. Tenant agrees and acknowledges that
(1) the L-C constitutes a separate and independent contract between Landlord and
the Bank, (2) Tenant is not a third party beneficiary of such contract, and
(3) in the event Tenant becomes a debtor under any chapter of the Bankruptcy
Code, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have any
right to restrict or limit Landlord's claim and/or rights to the L-C and/or the
proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.
21.4    Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the L-C or any renewal thereof
or any proceeds thereof be (i) deemed to be or treated as a "security deposit"
within the meaning of California Civil Code Section 1950.7, (ii) subject to the
terms of such Section 1950.7, or (iii) intended to serve as a "security deposit"
within the meaning of such Section 1950.7. The parties hereto (A) recite that
the L-C is not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules and regulations applicable to security
deposits in the commercial context ("Security Deposit Laws") shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.
21.5    Proceeds of Draw. In the event Landlord draws down on the L-C pursuant
to Section 21.3(D) or (E) above, the proceeds of the L-C may be held by Landlord
and applied by Landlord against any Rent payable by Tenant under this Lease that
is not paid when due and/or to


 
88








--------------------------------------------------------------------------------




pay for all losses and damages that Landlord has suffered (including, without
limitation, damages that may be granted to Landlord under California Civil Code
Section 1951.2) as a result of any breach or default by Tenant under this Lease.
Any unused proceeds shall constitute the property of Landlord and need not be
segregated from Landlord's other assets. Landlord agrees that the amount of any
proceeds of the L-C received by Landlord, and not (a) applied against any Rent
payable by Tenant under this Lease that was not paid when due or (b) used to pay
for any losses and/or damages suffered by Landlord (including, without
limitation, damages that may be granted to Landlord under California Civil Code
Section 1951.2) as a result of any breach or default by Tenant under this Lease
(the “Unused L-C Proceeds”), shall be paid by Landlord to Tenant (x) upon
receipt by Landlord of a replacement L-C in the full L-C Amount, which
replacement L-C shall comply in all respects with the requirements of this
Article 21, or (y) within thirty (30) days after the L‑C Expiration Date;
provided, however, that if prior to the L‑C Expiration Date a voluntary petition
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant's creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the Unused L-C Proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.
21.6    Bank Placed Into Receivership.
21.6.1    Bank Placed Into Receivership. In the event the Bank is placed into
receivership or conservatorship (any such event, a “Receivership”) by the
Federal Deposit Insurance Corporation or any successor or similar entity (the
“FDIC”), then, effective as of the date such Receivership occurs, the L-C shall
be deemed to not meet the requirements of this Article 21, and, within ten (10)
business days following Landlord's notice to Tenant of such Receivership (the
"LC Replacement Notice"), Tenant shall (i) replace the L-C with a substitute L-C
from a different issuer reasonably acceptable to Landlord and that complies in
all respects with the requirements of this Article 21, or (ii) in the event
Tenant demonstrates to Landlord that Tenant is reasonably unable to obtain a
substitute L-C from a different issuer reasonably acceptable to Landlord and
that complies in all respects with the requirements of this Article 21 within
the foregoing ten (10) business day period, deposit with Landlord cash in the
L-C Amount (the “Interim Cash Amount”); provided, however, that, in the case of
the foregoing sub-clause (ii), Tenant shall, within sixty (60) days after the LC
Replacement Notice, replace the L-C with a substitute L-C from a different
issuer reasonably acceptable to Landlord and that complies in all respects with
the requirements of this Article 21, and upon Landlord’s receipt and acceptance
of such replacement L-C, Landlord shall return to Tenant the Interim Cash
Amount, with no obligation on the part of Landlord to pay any interest thereon.
If Tenant fails to comply in any respect with the requirements of this Section
21.6.1, then, notwithstanding anything in this Lease to the contrary, Landlord
shall have the right to (i) declare Tenant in default of this Lease for which
there shall be no notice or grace or cure periods being applicable thereto other
than the aforesaid ten (10) business day and sixty (60) day periods, (b) if
applicable, retain such Interim Cash Amount until such time as such default is
cured by Tenant, which retention shall not constitute a waiver of any right or
remedy available to Landlord under the terms of this Lease or at law, and (c)
pursue any and all remedies available to it under this Lease and at law,
including, without limitation, if Tenant has failed to provide the Interim Cash
Amount, treating any Receivership as a Bank Credit Threat and exercising
Landlord’s remedies under Section


 
89








--------------------------------------------------------------------------------




21.2.5 above, to the extent possible pursuant to then existing FDIC policy.
Tenant shall be responsible for the payment of any and all costs incurred with
the review of any replacement L- C (including without limitation Landlord’s
reasonable attorneys’ fees), which replacement is required pursuant to this
Section or is otherwise requested by Tenant.
21.6.2    Interim Cash Amount. During any period that Landlord remains in
possession of the Interim Cash Amount (any such period, a “Deposit Period”), it
is understood by the parties that such Interim Cash Amount shall be held by
Landlord as security for the full and faithful performance of Tenant’s covenants
and obligations under this Lease. The Interim Cash Amount shall not constitute
an advance of any Rent, an advance payment of any other kind, nor a measure of
Landlord’s damages in case of Tenant’s default. If, during any such Deposit
Period, Tenant defaults with respect to any provisions of this Lease, as
amended, including, but not limited to, the provisions relating to the payment
of Rent, the removal of property and the repair of resultant damage, then
Landlord may but shall not be required to, from time to time, without notice to
Tenant and without waiving any other remedy available to Landlord, use the
Interim Cash Amount, or any portion of it, to the extent necessary to cure or
remedy such default or failure or to compensate Landlord for all damages
sustained by Landlord resulting from Tenant’s default or failure to comply fully
and timely with its obligations pursuant to this Lease, as amended. Tenant shall
immediately pay to Landlord on demand any amount so applied in order to restore
the Interim Cash Amount to its original amount, and Tenant’s failure to
immediately do so shall constitute a default under this Lease, as amended. In
the event Landlord is in possession of the Interim Cash Amount at the expiration
or earlier termination of this Lease, as amended, and Tenant is in compliance
with the covenants and obligations set forth in this Lease, as amended, at the
time of such expiration or termination, then Landlord shall return to Tenant the
Interim Cash Amount, less any amounts deducted by Landlord to reimburse Landlord
for any sums to which Landlord is entitled under the terms of this Lease, as
amended, within sixty (60) days following both such expiration or termination
and Tenant’s vacation and surrender of the Premises. Landlord’s obligations with
respect to the Interim Cash Amount are those of a debtor and not a trustee.
Landlord shall not be required to maintain the Interim Cash Amount separate and
apart from Landlord’s general or other funds, and Landlord may commingle the
Interim Cash Amount with any of Landlord’s general or other funds. Tenant shall
not at any time be entitled to interest on the Interim Cash Amount. In the event
of a transfer of Landlord's interest in the Building, Landlord shall transfer
the Interim Cash Amount, in whole or in part, to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole or any portion
of said Interim Cash Amount to a new landlord. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any successor
statute.
21.7    Reduction of L-C. Except as set forth in Section 21.8 hereof, the L-C
Amount shall not be reduced during the period commencing as of the date of this
Lease and continuing until the last day of the thirty-sixth (36th) full calendar
month after the Phase II Premises Lease Commencement Date (the “Fixed Period”).
If Tenant tenders to Landlord documentation evidencing that Tenant has fully
satisfied the “L-C Reduction Conditions” (as defined below) at any time during
the Lease Term (the “First L-C Reduction Notice”), the then current L-C Amount
shall be reduced (the “First L-C Reduction”) by Two Million Dollars ($2,000,000)
as of the later


 
90








--------------------------------------------------------------------------------




of delivery of the First L-C Reduction Notice and the expiration of the Fixed
Period (such effective date being the “First Reduction Effective Date”). If at
any time following the First Reduction Effective Date, Tenant tenders to
Landlord documentation evidencing that Tenant has fully satisfied the L-C
Reduction Conditions following the First Reduction Effective Date (the “Second
L-C Reduction Notice”), the then current L-C Amount shall be reduced (the
“Second L-C Reduction”) by an additional Two Million Dollars ($2,000,000) as of
the later of the delivery of the Second L-C Reduction Notice and twelve (12)
months following the First Reduction Effective Date (such effective date being
the “Second Reduction Effective Date” and, together with the First Reduction
Effective Date, each a “Reduction Effective Date”). For purposes of this Section
21.7, the “L-C Reduction Conditions” shall mean the following: (A) Tenant is not
then in default under this Lease for which Tenant has received written notice
pursuant to the TCCs of Section 29.18, (B) Tenant’s Financial Information
reflects an average market capitalization that is no less than Two Billion
Dollars ($2,000,000,000) during the trailing twelve (12) full consecutive
calendar months immediately preceding the applicable Reduction Effective Date,
(C) Tenant’s Financial Information reflects a tangible net worth (not including
goodwill and other intangible assets) that is no less than Seventy-Five Million
Dollars ($75,000,000), (D) with respect to the Second L-C Reduction only, the
First Reduction Effective Date has not previously occurred during the twelve
(12) consecutive full calendar months immediately preceding the Second Reduction
Effective Date, and (E) Tenant has at least Five Million Dollars ($5,000,000) in
free cash flow (i.e., net cash used in operating activities, less capital
expenditures and capitalized software development costs) during the trailing
twelve (12) consecutive calendar months immediately preceding the applicable
Reduction Effective Date. Concurrent with Tenant’s delivery of the First L-C
Reduction Notice or the Second L-C Reduction Notice (each, a “Reduction
Notice”), Tenant shall deliver to Landlord for its review Tenant’s financial
statements prepared in accordance with generally accepted accounting principles
and audited by a public accounting firm reasonably acceptable to Landlord and
otherwise in compliance with Article 17 evidencing Tenant’s full satisfaction of
the L-C Reduction Conditions (“Tenant’s Financial Information”). Tenant’s
Financial Information shall be certified as true, correct and complete by
Tenant's chief financial officer, and at a minimum shall include an income
statement, balance sheet and cash flow, and applicable notes thereto.
Notwithstanding the foregoing, in the event that (A) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that "controls"
Tenant or is otherwise an "affiliate" of Tenant, as those terms are defined in
Section 14.7 of this Lease) is publicly traded on a national stock exchange, and
(B) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that controls Tenant or
with entities which are otherwise affiliates of Tenant) which are readily
available in the public domain, then Tenant’s obligation to provide Tenant’s
Financial Information shall be deemed satisfied by the publicly available
financial information for Tenant. As of the applicable Reduction Effective Date
on which Tenant is entitled to a reduction of the L-C Amount pursuant to this
Section 21.7, any reductions of the L-C Amount shall be accomplished by Tenant
providing Landlord, at Tenant’s sole cost and expense, with an amendment to the
existing L-C or a replacement L-C that fully complies in all respect to the
requirements set forth in this Article 21 in the amount of the applicable
reduced L-C as of such Reduction Effective Date. In the event that Tenant fails
to deliver evidence demonstrating that Tenant has fully satisfied the applicable
Reduction Conditions or if Tenant fails to deliver an amendment to the L-C or
replacement L-C as required herein on or prior to the applicable Reduction
Effective Date, then the L-C Amount shall not be reduced as of such Reduction


 
91








--------------------------------------------------------------------------------




Effective Date, but the terms of this Section 21.7 shall remain effective and
the L-C Amount shall thereafter be reduced to the amount applicable to such
Reduction Effective Date on the date that Tenant delivers to Landlord the
Reduction Notice and evidence that Tenant has fully satisfied the L-C Reduction
Conditions together with the amended or replacement L-C. Tenant’s rights to
reduce the L-C Amount pursuant to this Section 21.7 shall be personal to the
Original Tenant or its Permitted Transferee Assignee and may only be exercised
by the Original Tenant and its Permitted Transferee Assignee (and not any
sublessee or any other assignee or transferee of Tenant's interest in this
Lease); provided, that if Original Tenant Transfers all or any portion of its
interest in this Lease to any Transferee that is not a Permitted Transferee
Assignee at any time following either Reduction Effective Date, then such
Transferee shall not be required to restore the L-C Amount to the original L-C
Amount set forth in Section 8 of the Summary.
21.8    L-C for Must-Take. Notwithstanding anything to the contrary contained in
Section 1.4.4, if Tenant’s Financial Information reflects (i) an average market
capitalization that is more than Three Billion Five Hundred Million Dollars
($3,500,000,000) during the trailing twelve (12) consecutive calendar months
immediately preceding the date on which Tenant is required to deliver the
amendment to the existing L-C or a new or replacement L-C pursuant to Section
1.4.4 above (such date is hereinafter referred to as the “Additional Must-Take
L-C Delivery Date”); and (ii) that Tenant has at least Six Million Dollars
($6,000,000) in free cash flow (i.e., net cash used in operating activities,
less capital expenditures and capitalized software development costs) during the
trailing twelve (12) consecutive calendar months immediately preceding the
Additional Must-Take L-C Delivery Date (collectively, the “Must-Take L-C
Withdrawal Conditions”), then Tenant shall have no obligation to deliver such
amendment to the existing L-C or a new or replacement L-C pursuant to Section
1.4.4. In addition, if Tenant does not meet the Must-Take L-C Withdrawal
Conditions prior to the Additional Must-Take L-C Delivery Date and therefore
delivers the amendment to the existing L-C or a new or replacement L-C pursuant
to Section 1.4.4, if at any time following the Additional Must-Take L-C Delivery
Date, Tenant meets the Must-Take L-C Withdrawal Conditions and Tenant is not
then in default under this Lease beyond applicable notice and cure periods,
Tenant may provide Landlord with written notice requesting that the L-C Amount
be reduced by the Additional Must-Take L-C Amount (the “Must-Take L-C Reduction
Notice”). Concurrent with Tenant’s delivery of the Must-Take L-C Reduction
Notice, Tenant shall deliver to Landlord for its review Tenant’s Financial
Information evidencing Tenant’s satisfaction of the Must-Take L-C Withdrawal
Conditions. Provided that Tenant meets such Must-Take L-C Withdrawal Conditions
as evidenced by Tenant’s Financial Information, reduction of the L-C Amount by
the Additional Must-Take L-C Amount shall be accomplished by Tenant providing
Landlord, at Tenant’s sole cost and expense, with an amendment to the existing
L-C or a replacement L-C that fully complies in all respect to the requirements
set forth in this Article 21. For the avoidance of doubt, Tenant may exercise
its rights pursuant to this Section 21.8 at any time Tenant meets the Must-Take
L-C Withdrawal Conditions regardless of whether Tenant has previously or is
concurrently seeking a reduction in the L-C Amount pursuant to Section 21.7.


 
92








--------------------------------------------------------------------------------




ARTICLE 22

[INTENTIONALLY OMITTED]
ARTICLE 23

SIGNS
23.1    Full Floors. Subject to Landlord's prior written approval, in its
reasonable discretion, with respect to any full floors of the Building
comprising the Premises, Tenant, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.
23.2    Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Tenant's cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.
23.3    Building Directory. A building directory is located in the lobby of the
Building. Tenant shall have the right, at Landlord's sole cost and expense as to
Tenant's initial name strip, to designate one (1) name strip on such directory,
and any subsequent changes to Tenant's name strip shall be at Tenant's sole cost
and expense following Tenant's receipt of Landlord's consent thereto (which
consent shall not be unreasonably withheld so long as Tenant’s new name is not
an Objectionable Name).
23.4    Tenant’s Building Signage.
23.4.1    General. Subject to the TCCs of this Section 23.4, commencing as of
the date which is six (6) weeks prior to the Phase II Premises Lease
Commencement Date, Tenant, at Tenant's sole cost and expense, shall have (a) the
exclusive right (except to the extent provided below) to install, repair and
maintain a single sign depicting Tenant's name and/or logo on the exterior of
the south side of the Building facing the Salesforce Transit Center at a
location to be mutually agreed upon by the parties higher on the Building than
the height of the Salesforce Transit Center (“Tenant’s Transbay Signage”), and
(b) the non-exclusive right (in common with Landlord and other third parties) to
install, repair and maintain a single sign depicting Tenant's name and/or logo
on the exterior of the north side of the Building facing Mission Street at a
location to be mutually agreed upon by the parties (“Tenant’s Mission Street
Signage”). Tenant’s Transbay Signage and Tenant’s Mission Street Signage are
individually and collectively referred to herein as “Tenant's Signage”.
Notwithstanding anything to the contrary set forth herein, Landlord shall only
have the right to install the following signage on the side of the Building
where Tenant’s Transbay Signage is located: (i) any customary operational
signage and signage identifying Landlord (or any Landlord Affiliates) or as
required by applicable Laws, (ii) signage for any ground-floor retail tenants,
including, eyebrow signage, and façade signage (not to extend higher than the
second floor), provided that the location of any retail tenant signage is
limited to the façade above the storefront and (iii) signage on the interior and
exterior of the Parking Garage, if applicable. Tenant


 
93








--------------------------------------------------------------------------------




acknowledges and agrees that Landlord shall have the right to temporarily
remove, relocate and replace Tenant’s Signage at Landlord’s cost in connection
with and during the course of any repairs, changes, alterations, modifications,
renovations or additions to the Project.
23.4.2    Tenant's Signage Specifications and Permits. The graphics, materials,
color, design, method of illumination, lettering, size, specifications, exact
location of Tenant's Signage and the manner in which Tenant’s Signage is
installed shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
hereby approves of Tenant's name and logo and other specifications with respect
to Tenant’s signage, as generally depicted on Exhibit I-1 attached hereto.
Without limiting the foregoing, the size of Tenant’s Mission Street Signage
shall not exceed fifty percent (50%) of the total square footage of signage
space on the exterior of the Building facing Mission Street permitted by
applicable Laws, including without limitation, any applicable Laws promulgated
by the City and County of San Francisco from time to time, with respect to such
exterior building signage; provided, however, if Landlord has approved Tenant’s
Signage pursuant to this Section 23.4.2, the size of Tenant’s Mission Street
Signage shall not be reduced if there is a subsequent reduction in the total
square footage of signage space permitted by applicable Laws on the exterior of
the Building facing Mission Street unless following such reduction in the total
square footage of signage space permitted by applicable Laws Tenant replaces
Tenant’s Mission Street Signage, then the new sign installed as Tenant’s Mission
Street Signage shall not exceed fifty percent (50%) of such reduced total square
footage permitted by applicable Laws. In addition, Tenant's Signage shall be
subject to Tenant's receipt, at its sole cost and expense, of all required
governmental permits and approvals (including, without limitation, any
governmental permits and approvals required by applicable Laws with respect to
the illumination of Tenant’s Signage) and shall be subject to all applicable
Laws. Landlord shall use commercially reasonable efforts, at no cost or expense
to Landlord, to assist Tenant in obtaining all necessary governmental permits
and approvals for Tenant’s Signage. Tenant hereby acknowledges that,
notwithstanding Landlord's approval of Tenant's Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant's Signage.
In the event Tenant does not receive the necessary governmental approvals and
permits for Tenant's Signage initially, Tenant may continue its pursuit thereof
and Tenant's and Landlord's rights and obligations under the remaining TCCs of
this Lease shall be unaffected. To the extent permitted by applicable Law,
Tenant assumes all risk of defacement, damage, theft, loss and destruction of
Tenant’s Signage due to any cause, including but not limited to, casualty,
vandalism or any act or neglect of any other tenant, guest or occupant of the
Project or any member of the public, and Landlord shall not be liable for any of
the foregoing or obligated to carry insurance covering any of the foregoing.
23.4.3    Objectionable Name or Logo. To the extent Tenant desires to change the
name and/or logo from that set forth on Exhibit I-1, any new name and/or logo
shall not have a name which relates to an entity which is of a character or
reputation, or is associated with a political faction or orientation, which is
inconsistent with the first-class quality of the Project, or which would
otherwise reasonably offend a landlord of a Comparable Building (an
"Objectionable Name"). The parties hereby agree that the name "Okta" or any
reasonable derivation thereof shall not be deemed an Objectionable Name.


 
94








--------------------------------------------------------------------------------




23.4.4    Termination of Right to Tenant's Signage. The rights contained in this
Section 23.4 shall remain in full force and effect (a) during such time as
Tenant and/or its Permitted Transferees leases and is in continuous Occupancy of
at least 155,300 of the rentable square feet of the Premises leased by Tenant
under this Lease; (b) there exists no Tenant default that Tenant does not
reasonably dispute, for the longer of (i)  thirty (30) days and (ii)  any
applicable notice and cure period; and (c) so long as Tenant installs such
Tenant’s Signage prior to the twenty-fifth (25th) full calendar month following
the Phase II Premises Lease Commencement Date (collectively, “Tenant’s Signage
Conditions”). Upon the earlier to occur of (A) the expiration or earlier
termination of this Lease or (B) ninety (90) days following the date that
Landlord notifies Tenant that Tenant no longer satisfies Tenant’s Signage
Conditions, (1) Landlord shall have the right to permit the installation of
other signage on the exterior of the Building, subject to the TCCs of this
Section 23.4.4, and (2) Tenant shall, at its sole cost and expense, cause
Tenant's Signage to be removed and shall cause the areas in which such Tenant's
Signage was located to be restored to the condition existing immediately prior
to the placement of such Tenant's Signage except for ordinary wear and tear. If
Tenant fails to timely remove such Tenant's Signage or to restore the areas in
which such Tenant's Signage was located, as provided in the immediately
preceding sentence, then Landlord may perform such work, and all reasonable,
actual costs incurred by Landlord in so performing (including an administrative
fee equal to five percent (5%)) shall be reimbursed by Tenant to Landlord within
thirty (30) days after Tenant's receipt of an invoice therefor together with
reasonable supporting evidence. In addition, if Tenant’s right to exclusive
signage on the side of the Building on which Tenant’s Transbay Signage is
located terminates following the date that Landlord notifies Tenant that Tenant
no longer satisfies the Tenant’s Signage Conditions, such right to exclusive
signage shall be of no further force and effect from and after the date of
Tenant’s receipt of such notice from Landlord, regardless of whether Tenant once
again satisfies Tenant’s Signage Conditions. Landlord acknowledges and agrees
that if Tenant’s right to Tenant’s Signage terminates due to Tenant’s failure to
meet the Tenant’s Signage Conditions set forth in item (a) or (c) above,
Landlord shall not permit any other tenant, occupant or third party to install
signage in the Tenant’s Signage locations unless such other tenant, occupant or
third party directly leases and is in Occupancy of at least 155,300 rentable
square feet of the Building. The TCCs of this Section 23.4.5 shall survive the
expiration or earlier termination of this Lease.
23.4.5    Cost and Maintenance. Tenant shall at all times maintain Tenant’s
Signage in good order, repair and condition to Landlord’s reasonable
satisfaction. The costs of the actual sign comprising Tenant's Signage and the
installation, design, construction, and any and all other costs associated with
Tenant's Signage, including, without limitation, permits, and maintenance
(including, if Tenant’s Signage is illuminated, relamping at reasonable
intervals) and repair costs, shall be the sole responsibility of Tenant. Should
Tenant's Signage require repairs and/or maintenance, as determined in Landlord's
reasonable judgment, Landlord shall have the right to provide notice thereof to
Tenant and Tenant shall cause such repairs and/or maintenance to commence within
five (5) business days after receipt of such notice from Landlord and be
completed within ten (10) business days after receipt of such notice from
Landlord, at Tenant's sole cost and expense; provided, however, if such repairs
and/or maintenance are reasonably expected to require longer than ten (10)
business days to perform, Tenant shall commence such repairs and/or maintenance
within such five (5) business day period and shall diligently prosecute such
repairs and maintenance to completion. Should Tenant fail to perform such
repairs and/or maintenance


 
95








--------------------------------------------------------------------------------




within the periods described in the immediately preceding sentence, Landlord
shall have the right to cause such work to be performed and to charge Tenant as
additional rent for the reasonable and actual cost (including an administrative
fee equal to five percent (5%)) of such work. In the event Tenant’s Signage (or
any portion thereof is illuminated), Tenant shall be responsible for the costs
of electricity use in connection with the same (and the costs therefor shall not
be included as part of Operating Expenses). Electricity for Tenant’s Signage may
be submetered; provided, however, if electricity for Tenant’s Signage is not
submetered, then (i) Landlord shall equitably estimate the cost of electricity
for Tenant’s Signage; and (ii) Tenant shall pay Landlord the cost of
electricity, as reasonably estimated by Landlord for Tenant’s Signage, within
thirty (30) days after Landlord invoices Tenant therefor together with
reasonable supporting evidence. If electricity for Tenant’s Signage is
submetered, then Tenant shall pay the costs of electricity to Landlord within
thirty (30) days after Landlord invoices Tenant therefor, based upon the metered
readings.
23.4.6    Transfer. Tenant may transfer Tenant’s Signage to any Transferee not
requiring Landlord approval pursuant to Section 14.8 or any Transferee approved
by Landlord to the extent Landlord’s approval is required pursuant to Section
14.2; provided, that Tenant or any Transferee leases 155,300 rentable square
feet of the Premises leased by Tenant under this Lease and such Transferee
Occupies 155,300 rentable square feet of the Premises leased by Tenant under
this Lease. If Tenant transfers Tenant’s Transbay Signage pursuant to this
Section 23.4.6 to a Transferee other than a Permitted Transferee Assignee, such
Tenant’s Transbay Signage shall be non-exclusive as to the applicable
Transferee.
23.5    Tenant Lobby Signage.
23.5.1    General. Subject to the TCCs of this Section 23.5, commencing as of
the date which is six (6) weeks prior to the Phase II Premises Lease
Commencement Date, Tenant shall have the non-exclusive right to install, at
Tenant's sole cost and expense, a single Tenant identification electronic video
sign (the “Tenant’s Lobby Sign”) on one wall located in the ground floor lobby
of the Building. So long as Tenant satisfies the “Dominant Lobby Sign Location
Condition,” as that term is defined in Section 23.5.4 below, Tenant’s Lobby Sign
may be placed in the dominant position (but at all times subject and subordinate
to Landlord’s signage which may be installed in a position dominant to Tenant’s
Lobby Sign) at the location as generally depicted on Exhibit I-2 attached hereto
(the “Lobby Signage Area”). Tenant acknowledges and agrees that Landlord shall
have the right to temporarily remove, relocate and replace Tenant’s Lobby Sign
at Landlord’s cost to the extent necessary in connection with and during the
course of any repairs, changes, alterations, modifications, renovations or
additions to the lobby of the Building or the Project and provided that Landlord
shall provide reasonably commensurate temporary signage and restore Tenant’s
Lobby Sign to its original location as soon as reasonably practicable.
23.5.2    Tenant's Signage Specifications and Permits. The graphics, materials,
color, design, lettering, size, specifications, the exact location of Tenant’s
Lobby Sign and the manner in which Tenant’s Lobby Sign is installed shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however, without
limiting other reasons for which Landlord may reasonably withhold its approval,
it shall be deemed reasonable for Landlord to withhold its approval of Tenant’s
Lobby Sign if the


 
96








--------------------------------------------------------------------------------




same is inconsistent with, or otherwise not compatible with, the quality, design
and style of the Project. Landlord hereby approves Tenant's name and logo
depicted on Exhibit I-1 attached hereto for use in Tenant’s Lobby Sign. In
addition, Tenant’s Lobby Sign shall be subject to Tenant's receipt, at its sole
cost and expense, of all required governmental permits and approvals and shall
be subject to all applicable Laws and to any covenants, conditions and
restrictions affecting the Project. To the extent permitted by applicable Law,
Tenant assumes all risk of defacement, damage, theft, loss and destruction of
Tenant’s Lobby Sign due to any cause, including but not limited to, casualty,
vandalism or any act or neglect of any other tenant, guest or occupant of the
Project or any member of the public, and Landlord shall not be liable for any of
the foregoing or obligated to carry insurance covering any of the foregoing.
23.5.3    Objectionable Name or Logo; Content. To the extent Tenant desires to
change the name and/or logo on Tenant’s Lobby Sign from that set forth on
Exhibit I-1, any new name and/or logo shall not be an Objectionable Name. The
parties hereby agree that the name "Okta" or any reasonable derivation thereof
shall not be deemed an Objectionable Name. The content on Tenant’s Lobby Sign
shall at all times be first-class, tasteful and non-objectionable and shall
otherwise be consistent with lobby signage in other Comparable Buildings.
Without limiting the generality of the foregoing, in no event shall Tenant’s
Lobby Sign contain any political content or paid general advertising or overtly
display the name of or any content relating to any of Landlord’s competitors;
provided, however, that references to Tenant’s current or prospective business
partners or customers shall be permitted and shall not be deemed paid general
advertising for purposes of this Section 23.5.3. Tenant’s Lobby Sign shall not
emit sound without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.
23.5.4    Termination of Right to Tenant’s Lobby Sign. The rights contained in
this Section 23.5 shall remain in full force and effect (a) during such time as
Tenant and/or its Permitted Transferee leases and is in Occupancy of at least
155,300 of the rentable square feet of the Premises leased by Tenant under this
Lease; (b) there exists no Tenant default that Tenant does not dispute, for the
longer of (i) thirty (30) days and (ii) any applicable notice and cure period;
and (c) so long as Tenant installs such Tenant’s Lobby Sign prior to the
twenty-fifth (25th) full calendar month following the Phase II Premises Lease
Commencement Date (collectively, “Tenant’s Lobby Sign Conditions”). In addition,
Tenant’s right to maintain Tenant’s Lobby Sign in the dominant position in the
Lobby Signage Area as provided above shall terminate upon written notice from
Landlord (which shall include reasonably documentation of such termination of
Tenant’s right) and be of no further force and effect in the event that Tenant
(inclusive of any Permitted Transferees of Tenant) is no longer leasing more of
the Office Space than any other tenant of the Building (taking into account the
permitted transferees of any other tenants or occupants of the Project) or if at
any time during the Lease Term Tenant no longer satisfies Tenant’s Lobby Sign
Conditions (collectively, the “Dominant Lobby Sign Location Conditions”). In
such event, Landlord shall have the right, at Landlord’s sole cost and expense,
to relocate Tenant’s Lobby Sign (in which case Landlord shall also be
responsible for repairing and restoring the Building to the condition existing
prior to the installation of Tenant’s Lobby Sign) to a less dominant position
commensurate with the number of rentable square feet leased by Tenant (inclusive
of any Permitted Transferees of Tenant) as compared to other tenants in the
Building. Upon the earlier to occur of (i) the expiration or earlier termination
of this Lease or (ii) forty-five (45) days following the date


 
97








--------------------------------------------------------------------------------




that Landlord notifies Tenant that Tenant’s right to Tenant’s Lobby Sign shall
terminate pursuant to this Section 23.5, Tenant shall, at its sole cost and
expense, cause Tenant’s Lobby Sign to be removed and shall cause the areas in
which such Tenant’s Lobby Sign was located to be restored to the condition
existing immediately prior to the placement of such Tenant’s Lobby Sign except
for ordinary wear and tear. If Tenant fails to timely remove such Tenant’s Lobby
Sign or to restore the areas in which such Tenant’s Lobby Sign was located, as
provided in the immediately preceding sentence, then Landlord may perform such
work, and all reasonable, actual costs incurred by Landlord in so performing
(including an administrative fee equal to five percent (5%)) shall be reimbursed
by Tenant to Landlord within thirty (30) days after Tenant's receipt of an
invoice therefor together with reasonable supporting evidence. Landlord
acknowledges and agrees that if Tenant’s right to Tenant’s Lobby Sign terminates
due to Tenant’s failure to meet the Tenant’s Lobby Sign Conditions as set forth
in item (a) or (c) above, Landlord shall not permit any other tenant, occupant
or third party to install signage in the Tenant’s Lobby Sign location unless
such other tenant, occupant or third party leases and is in occupancy of at
least 155,300 rentable square feet of the Building. Further, if Tenant’s right
to the dominant position in the Lobby Signage Area terminates due to Tenant’s
failure to meet the Dominant Lobby Sign Location Conditions, Landlord shall not
permit any other tenant, occupant or third party to install signage in such
dominant position in the Lobby Signage Area unless such tenant, occupant or
third party leases and is in occupancy of at least 155,300 rentable square feet
of the Building and is the largest tenant of the Project. In addition, if
Tenant’s right to the dominant position in the Lobby Signage Area terminates
following the date that Landlord notifies Tenant that Tenant no longer satisfies
the Dominant Lobby Sign Location Conditions, such right to dominant signage in
the Lobby Signage Area shall be of no further force and effect from and after
the date of Tenant’s receipt of such notice from Landlord, regardless of whether
Tenant once again satisfies the Dominant Lobby Sign Location Conditions. The
TCCs of this Section 23.5.4 shall survive the expiration or earlier termination
of this Lease.
23.5.5    Cost and Maintenance. Tenant shall at all times maintain Tenant’s
Lobby Sign in first-class order, condition and repair to Landlord reasonable
satisfaction; provided, that, Landlord shall grant Tenant exclusive access to
and use of all of Tenant’s apparatus, devices and equipment necessary to
program, operate, use and maintain the Tenant’s Lobby Sign and access to the
portions of the Project wherein such apparatus, devices and equipment are or may
be located. The costs of the actual signs comprising Tenant’s Lobby Sign and the
installation, design, construction, and any and all other costs associated with
Tenant’s Lobby Sign, including, without limitation, permits and maintenance and
repair costs, shall be the sole responsibility of Tenant. Tenant shall be solely
responsible for the costs of providing electricity to Tenant’s Lobby Sign
according to a separate submeter installed at Tenant’s Lobby Sign at Tenant’s
expense. Should Tenant’s Lobby Sign require repairs and/or maintenance, as
determined in Landlord's reasonable judgment, Landlord shall have the right to
provide notice thereof to Tenant and Tenant shall cause such repairs and/or
maintenance to commence within five (5) business days after receipt of such
notice from Landlord and be completed within ten (10) business days after
receipt of such notice from Landlord, at Tenant's sole cost and expense;
provided, however, if such repairs and/or maintenance are reasonably expected to
require longer than ten (10) business days to perform, Tenant shall commence
such repairs and/or maintenance within such five (5) business day period and
shall diligently prosecute such repairs and maintenance to completion. Should
Tenant fail to perform such repairs and/or maintenance within the periods
described in the immediately preceding


 
98








--------------------------------------------------------------------------------




sentence, Landlord shall have the right to cause such work to be performed and
to charge Tenant as additional rent for the reasonable and actual cost
(including an administrative fee equal to five percent (5%)) of such work.
23.5.6    Transfer. Tenant may transfer Tenant’s Lobby Sign to any Transferee
not requiring Landlord approval pursuant to Section 14.8 or any Transferee
approved by Landlord to the extent Landlord’s approval is required pursuant to
Section 14.2; provided, that Tenant or any Transferee leases 155,300 rentable
square feet in the Building and such Transferee Occupies 155,300 rentable square
feet of the Building.
23.5.7    Use of Tenant’s Lobby Sign. Tenant shall be solely responsible for the
operation of Tenant’s Lobby Sign and shall be entitled to select the content
being displayed on Tenant’s Lobby Sign for eighty percent (80%) of the time the
Tenant’s Lobby Sign is in operation during Building Hours and eighty percent
(80%) of the time the Tenant’s Lobby Sign is in operation during non-Building
Hours. Tenant shall permit Landlord to select the content being displayed on
Tenant’s Lobby Sign for twenty percent (20%) of the time the Tenant’s Lobby Sign
is in operation during Building Hours and twenty percent (20%) of the time the
Tenant’s Lobby Sign is in operation during non-Building Hours, subject to
Tenant’s reasonable approval of such content and the specific Building Hours
available for use by Landlord.
23.6    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Except as expressly provided in Section 23.4, Tenant may not
install any signs on the exterior or roof of the Project or the Common Areas.
Except to the extent otherwise expressly provided in Section 23.4 and excluding
Tenant Improvements, Alterations, and Tenant’s furniture, fixtures and other
equipment, any signs, window coverings, or blinds (even if the same are located
behind Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its reasonable discretion.
ARTICLE 24

COMPLIANCE WITH LAW
24.1    In General. Landlord shall comply with all applicable Laws relating to
the Base Building and Building Systems, provided that compliance with such
applicable Laws is not the responsibility of Tenant under this Lease. Landlord
shall be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Article 24 to the extent not prohibited by the
terms of Section 4.2.4 above. For purposes of Section 1938 of the California
Civil Code, Landlord hereby discloses to Tenant and Tenant hereby acknowledges
that neither the Premises nor the Building have undergone inspection by a
Certified Access Specialist (CASp). As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a


 
99








--------------------------------------------------------------------------------




CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises." In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant's sole cost and expense, by a CASp
approved in advance by Landlord, subject to Landlord’s reasonable rules and
requirements; (b) Tenant, at its sole cost and expense, shall be responsible for
making any improvements or repairs within the Premises to correct violations of
construction-related accessibility standards; and (c) if anything done by or for
Tenant in its use or occupancy of the Premises shall require any improvements or
repairs to the Building or Project (outside the Premises) to correct violations
of construction-related accessibility standards, then Tenant shall reimburse
Landlord within thirty (30) days after Tenant's receipt of an invoice therefor
together with reasonable supporting evidence, as Additional Rent, for the cost
to Landlord of performing such improvements or repairs. The foregoing
verification is included in this Lease solely for the purpose of complying with
California Civil Code Section 1938 and the terms of this Section 24.1 regarding
the parties’ liability for construction related accessibility requirements shall
apply only in the event Tenant exercises a right to conduct a CASp inspection
and shall not in any manner otherwise affect Landlord's and Tenant's respective
responsibilities for compliance with construction-related accessibility
standards as are expressly set forth in the Lease.
24.2    Compliance. Tenant shall not do anything or suffer anything to be done
in or about the Premises or the Project which will in any way conflict with any
Law now in force or which may hereafter be enacted or promulgated. Subject to
the terms and conditions of the Work Letter, at its sole cost and expense,
Tenant shall promptly comply with all such applicable Laws (including the making
of any alterations to the Premises required by applicable Laws) which relate to
(i) Tenant's use of the Premises, (ii) the Alterations or the Improvements in
the Premises, including, without limitation, for any Ancillary Uses, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant's Alterations, the Improvements, or use of
the Premises for the Ancillary Uses and for non-general office use, including,
without limitation, for any Ancillary Uses. Should any standard or regulation
now or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant shall, at its sole cost and expense, comply promptly with
such standards or regulations as it relates to the Premises or Tenant’s use of
the Premises. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial action, regardless of whether Landlord is a
party thereto, that Tenant has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant. Except as provided in
Section 24.1, Tenant shall not be required to comply with applicable Laws which
require structural alterations, capital improvements or the installation of new
or additional mechanical, electrical, plumbing or fire/life safety systems on a
Project-wide basis without reference to Tenant’s specific use of the Premises
(other than Building standard office use) or any Alterations performed by or on
behalf of Tenant. To Landlord’s actual knowledge, except for any violations
cured or remedied on or before the date of this Lease, if any, Landlord has not
received any written notice from any governmental authority of any violation of
any applicable Laws with respect to the Premises.


 
100








--------------------------------------------------------------------------------




“Landlord’s actual knowledge” shall be deemed to mean and be limited to the
current actual knowledge of Eileen Kong, Landlord’s asset manager for the
Building, at the time of execution of this Lease and not any implied, imputed,
or constructive knowledge of said individual or of Landlord or any parties
related to or comprising Landlord and without any independent investigation or
inquiry having been made or any implied duty to investigate or make any
inquiries; it being understood and agreed that such individual shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.
ARTICLE 25

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to three percent (3%) of the overdue amount;
provided, however, with regard to the first such failure in any twelve (12)
month period, Landlord will waive such late charge to the extent Tenant cures
such failure within five (5) business days following Tenant's receipt of written
notice from Landlord that the same was not received when due. The late charge
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord's other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) business days after
the date they are due shall bear interest from the date when due until paid at
the "Interest Rate." For purposes of this Lease, the "Interest Rate" shall be an
annual rate equal to the lesser of (i) the annual "Bank Prime Loan" rate cited
in the Federal Reserve Statistical Release Publication H.15(519), published
weekly (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published), plus three (3) percentage
points, and (ii) the highest rate permitted by applicable Law.
ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements, sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of Section 26.1 within thirty (30)
days after receipt of invoice together with reasonable supporting evidence.


 
101








--------------------------------------------------------------------------------




Tenant's obligations under this Section 26.2 shall survive the expiration or
sooner termination of the Lease Term.
ARTICLE 27

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least one (1) business day
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or during the last fifteen (15) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment,
to the extent permitted under this Lease. Landlord shall use commercially
reasonable efforts to minimize interference with the operation of Tenant’s
business at the Premises during any entry by Landlord unto the Premises.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service to the extent Tenant has not elected to perform
such janitorial service pursuant to Section 6.1.5; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations other than those repairs, alterations or decorations
that Landlord has expressly agreed to perform under this Lease. Tenant may
reasonably restrict access by any visitor whom Landlord intends to bring onto
the Premises who is, or may reasonably be suspected by Tenant to be, a
competitor of Tenant. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or any Landlord Parties while the
same are in the Premises. Notwithstanding anything to the contrary set forth in
this Article 27, Tenant may reasonably designate in writing certain reasonable
areas of the Premises as "Secured Areas" should Tenant require such areas for
the purpose of securing certain valuable property or confidential information.
In connection with the foregoing, Landlord shall not enter such Secured Areas
except in the event of an emergency. Landlord need not clean any area designated
by Tenant as a Secured Area and shall only maintain or repair such secured areas
to the extent (1) such repair or maintenance is required in order to maintain
and repair the Base Building; (2) as required by applicable Law, or (3) in
response to specific requests by Tenant and in accordance with a schedule
reasonably designated by Tenant, subject to Landlord's reasonable approval.
Access to the Premises by Landlord shall be in accordance with the reasonable
security, safety and confidentiality requirements that Tenant may reasonably
adopt from time to time,


 
102








--------------------------------------------------------------------------------




including, without limitation, a requirement that persons (including Landlord or
Landlord Parties) having access to the Premises shall sign and deliver to Tenant
a confidentiality and nondisclosure agreement in form and content reasonably
acceptable to Tenant.
ARTICLE 28

TENANT PARKING; BICYCLE STORAGE AREA
28.1    Tenant Parking. Tenant may elect to rent from Landlord, on a monthly
basis, during the period commencing on the Phase I Premises Lease Commencement
Date and continuing through the Parking Election Deadline (as defined below),
the amount of valet parking passes set forth in Section 9 of the Summary
(“Tenant’s Initial Parking Allocation”), which parking passes shall pertain to
the Parking Garage. Within thirty (30) days after the Phase II Premises Lease
Commencement Date (such date is hereinafter referred to as the “Parking Election
Deadline”), Tenant shall deliver written notice to Landlord (a “Parking Election
Notice”) specifying how many of the parking passes in Tenant’s Initial Parking
Allocation Tenant has elected to rent for the remainder of the Lease Term. If
Tenant fails to deliver the Parking Election Notice by the Parking Election
Deadline, Tenant shall be deemed to have elected to rent all of Tenant’s Initial
Parking Allocation. If Tenant delivers a Parking Election Notice on or before
the Parking Election Deadline (or is deemed to have elected to rent all of
Tenant’s Initial Parking Allocation as set forth above), Tenant shall lease the
number of spaces indicated in the Parking Election Notice from Landlord (or all
of Tenant’s Initial Parking Allocation, as the case may be); provided, that on
or before thirty (30) days prior to each annual anniversary of the Phase II
Premises Lease Commencement Date, Tenant may provide Landlord with notice (a
“Parking Reduction Notice”) that Tenant elects to reduce the spaces leased from
Landlord (which reduction shall in no event be greater than the number of
parking spaces equal to ten percent (10%) of the total parking spaces rented
hereunder for the immediately previous period) effective on such annual
anniversary of the Phase II Premises Lease Commencement Date. If Tenant
indicates in Tenant’s Parking Election Notice or in any Parking Reduction Notice
that it desires to rent less than Tenant’s Initial Parking Allocation (subject
to the limit on any reduction as set forth above), then Tenant shall have no
further right to rent or use any such relinquished parking passes.
Notwithstanding Tenant’s relinquishment of any such parking passes, in the event
that Tenant desires to rent additional parking spaces after the Parking Election
Deadline or after the delivery of any Parking Reduction Notice, as applicable,
then Tenant may request additional parking passes to be rented on the terms
hereof by delivering written notice to Landlord (a “Parking Request Notice”) no
later than thirty (30) days prior to the date Tenant desires to rent such
parking passes. Such Parking Request Notice shall specify the number of
additional parking passes requested. Tenant shall only be entitled to rent any
such additional parking passes subject to availability of such passes at the
time Tenant desires such passes pursuant to the express terms and conditions
hereof (i.e., on a first come, first served basis and as available as determined
by Landlord provided that the monthly parking charges for any such passes shall
be at the prevailing rate). In the event that, due to unavailability of spaces,
Landlord is unable to provide Tenant with additional parking passes (whether or
not previously relinquished by Tenant) pursuant to this Article 28, such
inability shall not subject Landlord to any liability for any loss or damage
resulting therefrom or entitle Tenant to any credit, abatement or adjustment of
Rent or other sums payable under this Lease. Tenant shall pay to Landlord (or
its designee) for all parking


 
103








--------------------------------------------------------------------------------




passes leased by Tenant hereunder (whether as part of Tenant’s Initial Parking
Allocation or pursuant to a subsequent Parking Request Notice) on a monthly
basis at the prevailing rate charged from time to time at the location of such
parking passes. Except to the extent included as Operating Expenses pursuant to
Section 4.2.4, Tenant shall not be responsible for the payment of any taxes
imposed by any governmental authority in connection with the renting of such
parking passes by Tenant or the use of the Parking Garage by Tenant. Tenant’s
continued right to use the parking passes is conditioned upon Tenant abiding by
all reasonable rules and regulations which are prescribed from time to time for
the orderly operation and use of the Parking Garage, including any valet service
(it being understood that the parking within the Parking Garage is not intended
to be self-parking) and any sticker or other identification system established
by Landlord, Tenant's cooperation in seeing that Tenant's employees and visitors
also comply with such reasonable rules and regulations. Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the Parking Garage at any time (without any reduction to the
number of parking passes then leased by Tenant, except to the extent required by
applicable Law) and Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, temporarily close-off or restrict access to the
Parking Garage for purposes of permitting or facilitating any such construction,
alteration or improvements; provided that (i) Landlord shall use commercially
reasonable efforts (without any obligation to engage overtime labor or commence
any litigation) to minimize the extent and duration of any resulting
interference with Tenant’s parking rights and (ii)  Landlord shall provide, at
Tenant’s sole cost and expense (up to the amount Tenant would have paid under
this Lease for parking then-leased by Tenant that becomes unavailable due to
such closure), reasonable alternative parking for Tenant during the continuation
of any work which causes the Parking Garage to close for more than thirty (30)
days. Landlord may delegate its responsibilities hereunder to a parking operator
in which case such parking operator shall have all the rights of control
attributed hereby to Landlord. Landlord may, at any time, institute valet
assisted parking, tandem parking stalls, "stack" parking, or other parking
program within the Parking Garage, the cost of which shall be included in
Operating Expenses. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to Landlord. The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant's
own personnel and visitors and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval,
except to an Permitted Transferee or another assignee or subtenant consented to
by Landlord in accordance with Article 14 above. Tenant may validate visitor
parking by such method or methods as Landlord may establish, at the validation
rate from time to time generally applicable to visitor parking.
28.2    Bicycle Storage Area. Subject to the provisions of this Section 28.2, so
long as this Lease remains in effect, commencing as of the Phase I Premises
Lease Commencement Date and continuing throughout the Lease Term, Landlord shall
provide a storage area in the Parking Garage (the “Bicycle Storage Area”). In no
event shall Landlord reduce the total bicycle parking capacity available in the
Bicycle Storage Area during the Term of this Lease to be less than the amount of
bicycle parking available as of the Effective Date. Tenant's employees shall be
entitled to use the Bicycle Storage Area on an un-reserved, first-come, first
served basis at no additional cost to Tenant. The use of the Bicycle Storage
Area shall be subject to the reasonable rules and


 
104








--------------------------------------------------------------------------------




regulations (including rules regarding hours of use) established from time to
time by Landlord, in its reasonable discretion, and/or by the operator of the
Parking Garage, and shall be further subject to compliance with the Building’s
standard security procedures. Landlord may refuse to permit any person who
violates such rules and regulations to use the Bicycle Storage Area, and any
violation of the rules and regulations shall subject the bicycle to removal from
the Bicycle Storage Area. Landlord shall have the right to relocate, from time
to time, the location of the Bicycle Storage Area provided that the overall
bicycle parking capacity is not reduced below the amount available as of the
Effective Date. Tenant acknowledges that the Bicycle Storage Area may be closed
entirely or in part in order to make repairs or perform maintenance services, or
to alter, modify or renovate the Building or the Bicycle Storage Area, if
required by casualty, strike, condemnation, act of God, governmental law or
requirement or other reason beyond Landlord’s reasonable control or for any
other reason whatsoever. No expansion, contraction, elimination, unavailability
or modification of the Bicycle Storage Area, and no termination of or
interference with Tenant’s rights to the Bicycle Storage Area, shall entitle
Tenant to an abatement or reduction in Rent or constitute a constructive
eviction or an event of default by Landlord under this Lease; provided, however,
that if the Bicycle Storage Area is temporarily (i.e., for more than three (3)
business days) or permanently reduced or eliminated, Landlord shall provide to
Tenant, at no additional cost, a storage area in the Project for Tenant’s
storage of bicycles at least equal to the size of the Bicycle Storage Area so
reduced or eliminated. Landlord and Tenant acknowledge that the use of the
Bicycle Storage Area shall be at the sole risk of Tenant and any Tenant Parties
and neither Landlord nor any Landlord Parties shall have any liability for any
personal injury or damage to or theft of any bicycles or other property
occurring in, on or about the Bicycle Storage Area or otherwise in connection
with any use of the Bicycle Storage Area by Tenant or any Tenant Parties
(collectively, “Bike Storage Area Claims”) except to the extent such Bike
Storage Area Claims arise directly from or are the direct result of the gross
negligence or willful misconduct of Landlord or any Landlord Party. The costs of
operating, maintaining and repairing the Bicycle Storage Area shall be included
as part of Operating Expenses.
ARTICLE 29

MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    Intentionally Omitted.


 
105








--------------------------------------------------------------------------------




29.4    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises is temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease first arising or accruing after the date of such transfer, and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations hereunder first arising or accruing after the date of transfer and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any security deposit or letter of credit, and Tenant shall attorn to such
transferee. Tenant further acknowledges that Landlord may assign its interest in
this Lease to a mortgage lender as additional security and agrees that such an
assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.
29.6    Prohibition Against Recording or Publication. Neither this Lease, nor
any memorandum, affidavit or other writing with respect thereto, shall be
recorded or otherwise published by Tenant or by anyone acting through, under or
on behalf of Tenant.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.


 
106








--------------------------------------------------------------------------------




29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto. Tenant agrees that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the physical condition of the Building, the Project, the land upon which the
Building or the Project are located, or the Premises, or the expenses of
operation of the Premises, the Building or the Project, or any other matter or
thing affecting or related to the Premises, except as herein expressly set forth
in the provisions of this Lease.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the interest of Landlord in the Project,
including any sales, insurance, condemnation or rental proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.
29.15    Right to Lease. Except as expressly set forth in this Lease, Landlord
reserves the absolute right to effect such other tenancies in the Project as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Building or Project. Tenant


 
107








--------------------------------------------------------------------------------




does not rely on the fact, nor does Landlord represent, that any specific tenant
or type or number of tenants shall, during the Lease Term, occupy any space in
the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other
similar causes beyond the reasonable control of the party obligated to perform,
except with respect to the obligations imposed with regard to Rent and other
charges or amounts to be paid by either party pursuant to this Lease
(collectively, a "Force Majeure"), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party's
performance caused by a Force Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder shall be in writing, shall be (A)  delivered
by a nationally recognized overnight courier, or (B) delivered personally. Any
such Notice shall be delivered (i) to Tenant at the appropriate address set
forth in Section 10 of the Summary, or to such other place as Tenant may from
time to time designate in a Notice to Landlord; or (ii) to Landlord at the
addresses set forth in Section 11 of the Summary, or to such other firm or to
such other place as Landlord may from time to time designate in a Notice to
Tenant. Any Notice will be deemed given on the date of receipted delivery, of
refusal to accept delivery, or when delivery is first attempted but cannot be
made due to a change of address for which no Notice was given. Notwithstanding
anything to the contrary contained herein, if any breach of security in the
Building or the Premises shall occur, then Landlord shall as immediately as
practical provide notice to Tenant via e-mail to workplace@okta.com or such
other email address(es) as Tenant shall from time to time notify Landlord in
writing. If Tenant is notified of the identity and address of Landlord's
mortgagee or ground or underlying lessor, Tenant shall give to such mortgagee or
ground or underlying lessor written notice of any default by Landlord under the
terms of this Lease by registered or certified mail. The party delivering Notice
shall use commercially reasonable efforts to provide a courtesy copy of each
such Notice to the receiving party via electronic mail.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so.


 
108








--------------------------------------------------------------------------------




29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) TO
THE EXTENT PERMITTED BY LAW, IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord except as expressly set forth herein.
29.26    Project or Building Name and Signage. Landlord shall not have the right
to grant naming rights to the Project or Building to any Tenant Competitor
during the Lease Term.


 
109








--------------------------------------------------------------------------------




29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality. The parties shall at all times keep this Lease and
related operative documents confidential, except to the extent necessary to (a)
comply with applicable Law and regulations (including any securities laws), or
(b) carry out the obligations set forth in this Lease; provided, however, that
either party shall be allowed to disclose such information to the party’s
agents, employees, contractors, consultants, accounting, rating agencies or
attorneys, as well as lenders (if any), investment bankers and venture capital
groups, investors, with a need to know, and except to the extent that disclosure
is necessary for a party to exercise its rights and perform its obligations
under this Lease, provided, that, in all cases, the disclosure is no broader
than necessary and the party who receives the disclosure agrees prior to
receiving the disclosure to keep the information confidential. Except a result
of a breach of this Lease, disclosure of information by either party shall not
be prohibited if that disclosure is of information that is or becomes a matter
of public record or public knowledge or from sources other than Tenant or
Landlord or their respective agents, employees, contractors, consultants or
attorneys.
29.29    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant hereby acknowledges that Landlord may during the Lease
Term renovate, improve, alter, or modify (collectively, the "Renovations") the
Project, the Building and/or the Common Areas. In connection with any
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, temporarily limit or eliminate access to
portions of the Common Areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord's actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s use of the Premises in making any
Renovations.
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, or Law, by which Tenant is
bound.
29.32    Communications and Computer Lines.


 
110








--------------------------------------------------------------------------------




29.32.1    Tenant may install, maintain, replace, remove or use any
communications or computer wires, cables and related devices (collectively, the
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, not to be unreasonably withheld,
conditioned or delayed, and use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii)  the Lines therefor
(including riser cables) shall be (x) appropriately insulated to prevent
excessive electromagnetic fields or radiation, (y) surrounded by a protective
conduit reasonably acceptable to Landlord, and (z) identified in accordance with
the "Identification Requirements," as that term is set forth herein below,
(iii) any Lines servicing the Premises shall comply with all applicable Laws,
and (iv) Tenant shall pay all costs in connection therewith. All Lines shall be
clearly marked with adhesive plastic labels (or plastic tags attached to such
Lines with wire) to show Tenant's name, suite number, telephone number and the
name of the person to contact in the case of an emergency (A) every four feet
(4') outside the Premises (specifically including, but not limited to, the
electrical room risers and other Common Areas), and (B) at the Lines'
termination point(s) (collectively, the "Identification Requirements"). Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Tenant shall, at Tenant's sole cost and expense, remove all Lines
installed by Tenant, and repair any damage caused by such removal. In the event
that Tenant fails to complete such removal and/or fails to repair any damage
caused by the removal of any Lines, Landlord may do so and may charge the
actual, out-of-pocket cost thereof to Tenant within thirty (30) days after
receipt of invoice together with reasonable supporting evidence. Landlord
reserves the right to require that Tenant remove any Lines located in or serving
the Premises which are installed in violation of these provisions, or which at
any time represent a dangerous or potentially dangerous condition.
29.32.2    Landlord shall use commercially reasonable efforts to maintain
throughout the Lease Term multiple independent fiber providers at the Building
available to Tenant. Tenant shall have access to the Building’s main point of
entry twenty-four (24) hours per day, seven (7) days per week, subject to
reasonable prior notice to Landlord and Landlord’s reasonable access control
procedures, including, at Landlord’s option, a requirement that such access be
escorted.
29.33    Hazardous Substances.
29.33.1    Definitions. For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers


 
111








--------------------------------------------------------------------------------




and /or toxicity. "Environmental Laws" shall mean any and all federal, state,
local or quasi-governmental laws (whether under common law, statute or
otherwise), ordinances, decrees, codes, rulings, awards, rules, regulations or
guidance or policy documents now or hereafter enacted or promulgated and as
amended from time to time, in any way relating to (i) the protection of the
environment, the health and safety of persons (including employees), property or
the public welfare from actual or potential release, discharge, escape or
emission (whether past or present) of any Hazardous Materials or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials.
29.33.2    Compliance with Environmental Laws. Landlord covenants that during
the Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant’s routine office operations (such
as printer toner and copier toner) (hereinafter the "Permitted Chemicals").
Landlord and Tenant acknowledge that any or all of the Permitted Chemicals
described in this paragraph may constitute Hazardous Materials. However, Tenant
may use, store and dispose of same, provided that in doing so, Tenant fully
complies with all Environmental Laws.
29.33.3    Tenant Hazardous Materials. Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
"Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. Within thirty
(30) days following Tenant's receipt of a reasonable request from Landlord,
Tenant agrees to deliver to Landlord a list of all Hazardous Materials
anticipated to be used by Tenant in the Premises other than reasonable
quantities of janitorial and general office use supplies and the quantities
thereof but not more often than once in any given twelve (12) calendar month
period. Upon the expiration or earlier termination of this Lease, Tenant agrees
to promptly remove from the Premises, the Building and the Project, at its sole
cost and expense, any and all Hazardous Materials, including any equipment or
systems containing Hazardous Materials, which are installed, brought upon,
stored, used, generated or released upon, in, under or about the Premises, the
Building, and/or the Project or any portion thereof by Tenant and/or any Tenant
Parties (such obligation to survive the expiration or sooner termination of this
Lease). Nothing in this Lease shall impose any liability on Tenant for any
Hazardous Materials in existence on the Premises, Building or Project prior to
the Lease Commencement Date or brought onto the Premises, Building or Project
after the Lease Commencement Date by any third parties not under Tenant's
control.
29.33.4    Landlord's Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant, be granted access to and enter the Premises no more
than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such


 
112








--------------------------------------------------------------------------------




environmental inspector or auditor may be chosen by Landlord, in its sole
discretion, and be performed at Landlord's sole expense and not as an Operating
Expense. Such auditor shall use commercially reasonable efforts to minimize
interference with the operation of Tenant’s business at the Premises during any
entry by Landlord unto the Premises. To the extent that the report prepared upon
such inspection, assessment or audit, indicates the presence of Hazardous
Materials in violation of Environmental Laws, or provides recommendations or
suggestions to prohibit the release, discharge, escape or emission of any
Hazardous Materials at, upon, under or within the Premises, or to comply with
any Environmental Laws, Tenant shall promptly, at Tenant's sole expense, comply
with such recommendations or suggestions, including, but not limited to
performing such additional investigative or subsurface investigations or
remediation(s) as recommended by such inspector or auditor. Notwithstanding the
above, if at any time, Landlord has actual notice or reasonable cause to believe
that Tenant has violated, or permitted any violations of any Environmental Law,
then Landlord will be entitled to perform its environmental inspection,
assessment or audit at any time, notwithstanding the above mentioned annual
limitation, and if such inspection, assessment or audit reveals that Tenant has
violated the terms of this Lease, then Tenant must reimburse Landlord for the
reasonable cost or fees incurred for such as Additional Rent within thirty (30)
days after receipt of invoice together with reasonable supporting evidence.
29.33.5    Indemnifications. Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, reasonable attorneys’ fees and
costs, resulting directly or indirectly from any use, presence, removal or
disposal of any Hazardous Materials in or into the air, soil, surface water or
groundwater at, on, about, under or within the Premises, Building or Project or
any portion thereof to the extent such liability, obligation, damage or costs
was a result of actions caused or knowingly permitted by Landlord or a Landlord
Party. Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from and against any liability, obligation, damage or costs,
including without limitation, reasonable attorneys’ fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials or breach of any provision of this section, to the extent
such liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.
29.34    Office and Communications Services.
29.34.1    The Provider. Landlord has advised Tenant that certain office and
communications services (which may include, without limitation, cable or
satellite television service) may be offered to tenants of the Building by a
concessionaire (which may or may not have exclusive rights to offer such
services in the Building) under contract to Landlord ("Provider"). Tenant shall
be permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.
29.34.2    Other Terms. Tenant acknowledges and agrees that: (i) Landlord has
made no warranty or representation to Tenant with respect to the availability of
any such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used


 
113








--------------------------------------------------------------------------------




in the furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.
29.35    Water Sensors. Tenant shall, at Tenant's sole cost and expense, be
responsible for promptly installing web-enabled wireless water leak sensor
devices designed to alert the Tenant on a twenty-four (24) hour seven (7) day
per week basis if a water leak is occurring in the Premises (which water sensor
device(s) located in the Premises shall be referred to herein as "Water
Sensors"). The Water Sensors shall be installed at any waterlines connected to
equipment such as refrigerators and coffee machines, and at toilets, sinks,
showers, water dispensers (but in any event excluding any core Building
restrooms) (the "Sensor Areas"). In connection with any Alterations affecting or
relating to any Sensor Areas, Landlord may require Water Sensors to be installed
or updated in Landlord's reasonable discretion, provided, however, that Landlord
shall not require Tenant to install Water Sensors at any currently existing
improvements in the Premises unless any alterations, additions and or
modifications are made thereto. With respect to the installation of any such
Water Sensors, Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor reasonably approved by Landlord, and comply
with all of the other provisions of Article 8 of this Lease. Tenant shall, at
Tenant's sole cost and expense, pursuant to Article 7 of this Lease keep any
Water Sensors located in the Premises (whether installed by Tenant or someone
else) in good working order, repair and condition at all times during the Lease
Term and comply with all of the other provisions of Article 7 of this Lease.
Notwithstanding any provision to the contrary contained herein, Landlord has
neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors. Tenant shall
have no obligation to remove or restore any Water Sensor (whether existing in
the Premises as of the Effective Date or subsequently installed by Tenant during
the Lease Term) upon the expiration of the Lease Term or any earlier termination
of this Lease. Tenant shall leave the Water Sensors in place together with all
necessary user information such that the same may be used by a future occupant
of the Premises (e.g., the Water Sensors shall be unblocked and ready for use by
a third-party).
29.36    Background Investigation Requirements.  As a precondition to Tenant
providing any of Landlord’s employees, independent contractors, vendors, agents,
subcontractors, and/or invitees (“Personnel”) with badge (unescorted) access to
the Premises, Landlord shall, as an Operating Expense if not provided by such
independent contractors, vendors, agents, subcontractors, and/or invitees,
conduct on such Personnel a criminal history check and verification


 
114








--------------------------------------------------------------------------------




of education, employment history, Social Security Number and legal right to
work, as described below (collectively referred to as “Background
Investigation”):
29.36.1    federal and state check for felony and misdemeanor criminal
convictions in all locations where the assigned employee has resided, has been
employed, has attended school or has applied for credit in the immediately
preceding seven (7) years, including a criminal database check of information
from all fifty states for federal and state convictions, a check for outstanding
warrants and a check for pending felony charges in all such locations, provided
that statewide county searches shall be performed in all states where such
search mechanism is available without requiring specialized data (such as
fingerprints or DNA);
29.36.2    a check of U.S. Government Specially Designated National and export
denial lists, including criminal records search in the National Criminal
Database, an Office of Foreign Assets Control (OFAC) check, a check against the
Bureau of Industry and Security Denied Persons List, a check against the Office
of Inspector General (OIG) Exclusion List, the FDA Debarment List (Drug Product
Applications), and a check against the General Services Administration (GSA)
Excluded Parties List;
29.36.3    an all states check of available national and state sex offender
registries;
29.36.4    the name to which individual’s Social Security Number is attributed
shall be verified; and
29.36.5    the individual’s identity shall be verified by an independent
identity check by passport or other similar government document.
The foregoing requirements shall apply only with respect to proposed unescorted
entry into the Premises and shall in no event apply if the need for such
unescorted entry is due to Tenant’s failure to make a Tenant escort available at
the time any such party desires to enter the Premises only to the extent such
unescorted entry is permitted pursuant to the TCCs of this Lease.
29.37    LEED Certification. Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord’s sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole discretion, from time to
time); provided, however, that Landlord agrees to use commercially reasonable
efforts to maintain LEED Gold certification for the Building. Tenant shall, at
Tenant's sole cost and expense, cooperate with the Landlord's efforts in
connection with Landlord’s maintenance of LEED Gold certification for the
Building and provide Landlord with any reasonable documentation it may need in
order to maintain the aforementioned certification (which cooperation may
include the sharing of documentation pertaining to any Alterations or
improvements undertaken by Tenant in the Project with Landlord, and the sharing
of Tenant's billing information pertaining to trash removal and recycling
related to Tenant's operations in the Project); provided, however, that except
as required by applicable Laws, Tenant shall not be required to incur costs or
expenses related to Landlord’s obtaining any LEED certification.


 
115








--------------------------------------------------------------------------------




29.38    Tenant Competitors.  Provided that this Lease is then in full force and
effect, Tenant is not in default of this Lease beyond applicable notice and cure
periods, and Occupies no less than 155,300 rentable square feet (collectively,
the “Exclusivity Conditions”), Landlord agrees that Landlord shall not, without
the prior written consent of Tenant, in Tenant’s sole discretion, enter into any
lease, license or other similar use agreement relating to leasing space in the
Building for a term scheduled to commence during the Term of this Lease (each,
an “Occupancy Agreement”) with any Tenant Competitor (hereinafter defined) or,
consent to any tenant, subtenant, licensee or other occupant of the Building
under an Occupancy Agreement to assign its lease, license or other such
agreement for space in the Building or sublet any portion of its premises to a
Tenant Competitor where Landlord’s consent would be required for such assignment
or subleasing.  For purposes hereof, the term “Tenant Competitor” shall mean the
list of no more than five (5) persons and entities identified by Tenant from
time to time by written notice to Landlord. Notwithstanding the foregoing,
Tenant Competitors shall also include any person, corporation, limited liability
company, association, trust or partnership which (i) controls, is controlled by
or is under common control with such entity or (ii) which results from a merger
or consolidation with such entity or (iii) which succeeds to the business and
assets of such entity (each, a “Competitor Affiliate”); provided that Tenant
Competitors shall only include Competitor Affiliates pursuant to items (i), (ii)
and (iii) solely to the extent such Competitor Affiliate is the tenant under the
Occupancy Agreement as a subterfuge by Landlord or any Tenant Competitor to
avoid or circumvent the restrictions of this Section 29.38.  Notwithstanding
anything to the contrary set forth herein, the term (a) “Occupancy Agreement”
specifically excludes any lease, license or other similar use agreement relating
to leasing space in the Building dated prior to the Effective Date; and (b)
“Tenant Competitor” specifically excludes any assignee, subtenant, licensee, or
other occupant or transferee of or from the tenant or a subtenant under an
existing Occupancy Agreement if Landlord did not have the right, in its
reasonable discretion, to withhold consent to the applicable assignment,
sublease, license, occupancy or transfer under the terms of such existing
Occupancy Agreement; provided, however, that Landlord shall not enter into any
Occupancy Agreement from and after the Effective Date and continuing throughout
the Lease Term which would prevent Landlord from withholding consent to any
Tenant Competitor. No more than once during each twelve (12) month period during
the Lease Term within thirty (30) days of the annual anniversary of the Phase II
Premises Lease Commencement Date, Tenant shall be entitled to replace up to five
(5) of the Tenant Competitors previously provided to Landlord upon thirty (30)
days’ prior written notice to Landlord.  Any change in the list of Tenant
Competitors shall be effective only on a prospective basis and shall not apply
if any such entity is currently in active negotiations with Landlord to lease or
license space in the Building, and Landlord shall not be liable to Tenant for
any Occupancy Agreement entered into by Landlord with respect to such new entity
prior to receipt of Tenant’s notice adding such entity to the list of Tenant
Competitors.  Notwithstanding anything herein to the contrary, Landlord shall
not be deemed to have violated the terms of this Section if any tenant or
occupant of the Building, whether existing as of the Effective Date or any
future tenant or occupant, merges or consolidates with or into, or acquires or
is acquired by, any of the afore described Tenant Competitors, provided, that
such transaction was not consummated for the purpose of circumventing this
Section.  If at any time Tenant fails to satisfy any of the Exclusivity
Conditions, then, effective as of the date on which such failure first occurs,
the terms of this Section 29.38 shall be null and void and of no further force
or effect.  The provisions of this Section 29.38 are personal to the originally
named Tenant under this Lease and are not transferable.


 
116








--------------------------------------------------------------------------------




29.39    Utility Billing Information. In the event that Tenant is permitted to
contract directly for the provision of electricity, gas and/or water services to
the Premises with the third-party provider thereof (all in Landlord's sole and
absolute discretion), Tenant shall, within thirty (30) days following written
request from Landlord, provide Landlord with a copy of such requested invoice
from the applicable provider.
29.40    Green Cleaning/Recycling. To the extent a "green cleaning program"
and/or a recycling program is implemented by Landlord in the Building and/or
Project (each in Landlord's sole and absolute discretion), Tenant shall, at
Tenant's sole cost and expense, comply with the provisions of each of the
foregoing programs (e.g., Tenant shall separate waste appropriately so that it
can be efficiently processed by Landlord's particular recycling contractors);
provided, however, that except as required by applicable Laws or otherwise
mandated by any government or quasi-government agency or department, Tenant
shall not be required to incur material and unreasonable costs or expenses in
complying with Landlord’s green cleaning or recycling program to the extent the
requirements of such programs are materially in excess of the requirements
imposed on tenants of other Comparable Buildings. To the extent Tenant fails to
comply with any of Landlord's recycling programs contemplated by the foregoing,
Tenant shall be required to pay any contamination charges related to such
non-compliance.
29.41    Shuttle Service. Subject to the provisions of this Section 29.40, so
long as this Lease remains in effect, and so long as Landlord, in Landlord's
sole and absolute discretion, permits a shuttle service (the "Shuttle Service")
to operate at the Project, Tenant's employees ("Shuttle Service Riders") shall
be entitled to use the Shuttle Service operated at the Project. The use of the
Shuttle Service shall be subject to the reasonable rules and regulations
(including rules regarding hours of use) established from time to time by
Landlord, in its sole and absolute discretion, and/or the operator of the
Shuttle Service. Landlord and Tenant acknowledge that the use of the Shuttle
Service by the Shuttle Service Riders shall be at their own risk and that the
terms and provisions of Section 10.1 of this Lease shall apply to Tenant and the
Shuttle Service Rider's use of the Shuttle Service. The costs of operating,
maintaining and repairing the Shuttle Service shall be included as part of
Operating Expenses, subject to the terms of Section 4.2.4 above. Tenant
acknowledges that the provisions of this Section 29.40 shall not be deemed to be
a representation by Landlord that Landlord shall continuously maintain the
Shuttle Service (or any other shuttle service) throughout the Lease Term, and
Landlord shall have the right, at Landlord's sole discretion, to expand,
contract, eliminate or otherwise modify all Shuttle Services provided by it.
Landlord or the operator of the Shuttle Service shall have a right to charge a
reasonable fee to the users of the Shuttle Service, which fee shall be
commensurate with the fees charged by landlords of Comparable Buildings. No
expansion, contraction, elimination or modification of any or all Shuttle
Services, and no termination of Tenant's or the Shuttle Service Rider's rights
to the Shuttle Service shall entitle Tenant to an abatement or reduction in
Rent, constitute a constructive eviction, or result in an event of default by
Landlord under this Lease.
29.42    Open-Ceiling Plan. In the event that the Premises has an "open ceiling
plan", then Landlord and third parties leasing or otherwise using/managing or
servicing space on any floor immediately above the Premises shall have the right
to install, maintain, repair and replace mechanical, electrical and plumbing
fixtures, devices, piping, ductwork and all other improvements


 
117








--------------------------------------------------------------------------------




through the floor above the Premises (which may penetrate through the ceiling of
the Premises and be visible within the Premises during the course of
construction and upon completion thereof) (as applicable, the "Penetrating
Work"), as Landlord may determine in its reasonable discretion and with no
approval rights being afforded to Tenant with respect thereto; provided,
however, that Tenant shall have approval rights as to the manner of such
Penetrating Work and Tenant’s privacy and security concerns, only with respect
to Penetrating Work on floors contiguous to the Premises. Moreover, there shall
be no obligation by Landlord or any such third party to enclose or otherwise
screen any of such Penetrating Work from view within the Premises, whether
during the course of construction or upon completion thereof, except to the
extent necessary to protect Tenant and Tenant Parties and their respective
personal property from injury or damage or as otherwise reasonably requested by
Tenant. Since Tenant is anticipated to be occupying the Premises at the time the
Penetrating Work is being performed, Landlord agrees that it shall (and shall
cause third parties to) use commercially reasonable efforts to perform the
Penetrating Work in a manner so as to attempt to minimize interference with
Tenant's use of the Premises; provided, however, such Penetrating Work may be
performed during normal business hours, without any obligation to pay overtime
or other premiums. Tenant hereby acknowledges that, notwithstanding Tenant’s
occupancy of the Premises during the performance of any such Penetrating Work,
Tenant hereby agrees that the performance of such Penetrating Work shall in no
way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of rent.  Neither Landlord nor any of the Landlord Parties or any
third parties performing the Penetrating Work shall be responsible for any
direct or indirect injury to or interference with Tenant’s business arising from
the performance of such Penetrating Work, nor shall Tenant be entitled to any
compensation or damages from Landlord or any of the Landlord Parties or any
third parties performing the Penetrating Work for loss of the use of the whole
or any part of the Premises or of Tenant’s personal property or improvements
resulting from the performance of the Penetrating Work, or for any inconvenience
or annoyance occasioned by the Penetrating Work. In addition, Tenant hereby
agrees to promptly and diligently cooperate with Landlord and any of the third
parties performing the Penetrating Work to the extent reasonably necessary in
order to facilitate the applicable party's performance of the particular
Penetrating Work.
29.43    OFAC Compliance.
29.43.1     Tenant. Tenant certifies, represents, warrants and covenants that:
29.43.1.1    Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under (a) the Patriot Act (as defined below), (b)
any other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury ("OFAC") (including any
"blocked" person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC's Specially Designated Blocked Persons List) or (c) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, "Prohibited Persons").


 
118








--------------------------------------------------------------------------------




Tenant is not entering into this Lease, directly or indirectly, in violation of
any laws relating to drug trafficking, money laundering or predicate crimes to
money laundering. As used herein, "Patriot Act" shall mean the USA Patriot Act
of 2001, 107 Public Law 56 (October 26, 2001) and all other statutes, orders,
rules and regulations of the U.S. government and its various executive
departments, agencies and offices interpreting and implementing the Patriot Act;
and
29.43.1.2    It is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation.
29.43.2    Landlord. Landlord certifies, represents, warrants and covenants
that:
29.43.2.1    Neither Landlord nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a Prohibited Person.; and
29.43.2.2    It is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation.
29.44    Foreign Corrupt Practices Act and Anti-Money Laundering. It is the
intent of the parties that no payments or transfers of anything of value shall
be made which have the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks, or other unlawful or
improper means of obtaining business or any improper advantage. The parties
shall comply with all international anti-corruption laws, such as the Foreign
Corrupt Practices Act 15 U.S.C. § 78dd-1, et seq. and with respect to the
parties’ obligations under this Lease, each party will not at any time, directly
or indirectly, pay, offer, authorize or promise to pay, offer, or authorize the
payment of, any monies or any other thing of value to: (i) any officer or
employee of any government, department, agency or instrumentality thereof;
(ii) any other person acting in an official capacity for or on behalf of any
government, department, agency or instrumentality thereof; (iii) any political
party or any official or employee thereof; (iv) any candidate for political
office; (v) any other person, firm, corporation or other entity at the
suggestion, request or direction of, or for the benefit of, any government
officer or employee, political party or official or employee thereof, or
candidate for political office; or (vi) any other person, firm, corporation or
other entity with knowledge that some or all of those monies or other thing of
value will be paid over to any officer or employee of any government department,
agency or instrumentality, political party or officer or employee thereof, or
candidate for political office.
29.45    Electronic Signatures. THE PARTIES HERETO CONSENT AND AGREE THAT THIS
LEASE MAY BE SIGNED AND/OR TRANSMITTED BY FACSIMILE, E-MAIL OF A .PDF DOCUMENT
OR USING ELECTRONIC SIGNATURE TECHNOLOGY (E.G., VIA DOCUSIGN OR SIMILAR
ELECTRONIC SIGNATURE TECHNOLOGY), AND THAT SUCH SIGNED ELECTRONIC RECORD SHALL
BE VALID AND AS EFFECTIVE TO BIND THE PARTY SO SIGNING AS A PAPER COPY BEARING
SUCH PARTY'S HAND-WRITTEN SIGNATURE. THE PARTIES FURTHER CONSENT AND AGREE THAT
(1) TO THE EXTENT A PARTY SIGNS THIS DOCUMENT USING ELECTRONIC SIGNATURE
TECHNOLOGY,


 
119








--------------------------------------------------------------------------------




BY CLICKING "SIGN", SUCH PARTY IS SIGNING THIS LEASE ELECTRONICALLY, AND (2) THE
ELECTRONIC SIGNATURES APPEARING ON THIS LEASE SHALL BE TREATED, FOR PURPOSES OF
VALIDITY, ENFORCEABILITY AND ADMISSIBILITY, THE SAME AS HAND-WRITTEN SIGNATURES.
29.46    Sun Terrace. So long as Tenant is not in default under this Lease
beyond any applicable notice and cure period, then during the Lease Term and
subject to availability, Tenant shall have the right, at no additional cost
(except as provide herein), to hold up to twelve (12) private events per
calendar year of the Lease Term at the sun terrace that is a part of the Common
Area of the Building (the “Sun Terrace”), subject to the TCCs set forth herein.
Tenant shall comply with the reservation system for the Sun Terrace established
by Landlord from time to time with respect to the use of the Sun Terrace. Tenant
shall be entitled to (i) reserve use of the Sun Terrace with at least six (6)
months’ prior written notice to Landlord for up to two (2) private events during
any calendar year of the Lease Term (the “Two Private Events”), and (ii) subject
to availability, reserve the use of the Sun Terrace with at least ninety (90)
days’ prior written notice to Landlord for the remaining ten (10) private events
per calendar year of the Lease Term. In the event another party desires to
reserve the Sun Terrace for a date more than six (6) months from the date of
such request, Landlord shall offer Tenant the opportunity to reserve the Sun
Terrace for either of the Two Private Events and Tenant may exercise its right
to reserve the Sun Terrace for such date by providing written notice to Landlord
no later than three (3) business days from the date Landlord tenders such
opportunity to Tenant. If Tenant fails to respond to Landlord’s written notice
or elects not to reserve the Sun Terrace for such date, Tenant shall be deemed
to have waived its right to reserve the Sun Terrace for such date. Tenant’s use
of the Sun Terrace shall be further subject to the reasonable rules and
regulations (including rules regarding hours of use and priorities for the
tenants, set up and clean up charges, etc.) established from time to time by
Landlord for the Sun Terrace. Tenant acknowledges that Landlord may from time to
time establish a standard, commercially reasonable license agreement (the
"License Agreement") with respect to the use of Sun Terrace by tenants of the
Building. Tenant, upon request of Landlord and as a condition to Tenant’s right
to use the Sun Terrace pursuant to this Section 29.45, shall enter into such
commercially reasonable License Agreement and fully comply with the terms and
conditions set forth in the License Agreement; provided, however, that Landlord
and Tenant shall agree upon the form of License Agreement the first time
Landlord requires such License Agreement and for the remainder of the Lease
Term, if Landlord requires Tenant to execute a license for use of the Sun
Terrace, Landlord and Tenant shall use the same mutually agreed upon form of
License Agreement. Tenant’s waiver and indemnity obligations pursuant to Section
10.1 of this Lease shall apply to Tenant’s use of the Sun Terrace. Tenant’s
insurance required pursuant to Section 10.3 above shall apply to the use of the
Sun Terrace by Tenant and any Tenant Parties. In the event that alcohol is
served or utilized at the Sun Terrace, subject to applicable Laws, Tenant shall
provide Landlord with written notice thereof and obtain and maintain at its
expense, host liquor liability insurance or dram shop liability insurance (as
applicable) with combined single limits of not less than $5,000,000 per
occurrence and such additional or higher commercially reasonable insurance
coverage as may be reasonably required pursuant to the License Agreement,
covering any claims relating to the manufacture, storage, sale, use or giving
away of any alcoholic or other intoxicating liquor or beverage, which claims
could be asserted against Landlord, any Landlord Parties, Tenant or the
Project.  In addition, as a condition to Tenant’s use of Sun Terrace, Tenant
shall provide


 
120








--------------------------------------------------------------------------------




Landlord with insurance certificates acceptable to Landlord, evidencing that
Tenant’s insurance required under this Lease and pursuant to the License
Agreement covers Tenant’s use of the Sun Terrace. Prior to any use of the Sun
Terrace, Tenant shall secure all security, janitorial services and other related
services with respect to Tenant’s use of the Sun Terrace. Except to the extent
expressly set forth in this Section 29.46, neither Landlord nor any Landlord
Parties shall have any liability whatsoever with respect to the existence,
condition or availability of the Sun Terrace for Tenant’s use nor shall Landlord
nor any Landlord Parties have any obligation whatsoever to ensure the
availability or suitability of the Sun Terrace for Tenant’s use. Tenant shall
reimburse Landlord for all reasonable out-of-pocket costs incurred by Landlord
in connection with Tenant’s use of the Sun Terrace pursuant to this Section
29.45, which costs shall be paid to Landlord as Additional Rent under this Lease
within thirty (30) days following Landlord’s demand therefor. Tenant
acknowledges that the provisions of this Section 29.45 shall not be deemed a
guaranty by Landlord that Landlord will not contract, eliminate or otherwise
modify the Sun Terrace. No expansion, contraction, elimination or modification
of the Sun Terrace shall modify Tenant’s obligations under this Lease or entitle
Tenant to an abatement or reduction in Rent or constitute a default by Landlord
under this Lease. Tenant may transfer Tenant’s rights to the Sun Terrace to any
Transferee not requiring Landlord approval pursuant to Section 14.8 or any
Transferee approved by Landlord to the extent Landlord’s approval is required
pursuant to Section 14.2; provided, that Tenant or any Transferee leases 155,300
rentable square feet in the Building and such Transferee Occupies 155,300
rentable square feet of the Building.
29.47    Landlord Representations and Warranties. To induce Tenant to execute
this Lease, and in addition to the other representations and warranties of
Landlord contained in this Lease, Landlord warrants and represents that:
29.47.1    As of the Phase I Premises Delivery Date, no person or entity (except
Tenant and as may be set forth on Exhibit K) has any right to lease or take
possession of any portion of the Phase I Premises.
29.47.2    As of the Phase II Premises Delivery Date, no person or entity
(except Tenant and as may be set forth on Exhibit K) has any right to lease or
take possession of any portion of the Phase II Premises.
29.47.3    As of the Must-Take Delivery Date, no person or entity (except Tenant
and as may be set forth on Exhibit K) has any right to lease or take possession
of any portion of the Must-Take Space.
29.47.4    To Landlord’s knowledge, no restrictions contained in any leases of
other tenants at the Project do or shall prohibit, restrict, conflict with or
adversely affect Tenant’s use and occupancy of the Premises or the intended use
of the rights granted to Tenant in this Lease, including the Ancillary Uses.
29.47.5    No Security Document that affects the validity of this Lease
encumbers Landlord’s interest in the Building, Property or Project as of the
Effective Date.


 
121








--------------------------------------------------------------------------------




29.48    Storage Space. Upon no less than thirty (30) days prior written request
by Tenant (the “Storage Space Request”), and subject to availability on a first
come, first-served basis, except to the extent expressly set forth herein,
Tenant shall have an option to lease storage space in Project (each, a
“Potential Storage Space”) during the Lease Term.  Following Landlord’s receipt
of Tenant’s Storage Space Request, Landlord shall notify Tenant in writing
(“Landlord’s Storage Notice”) as to what Potential Storage Space(s), if any, is
available for Lease, and the size and then-current Building standard rental rate
applicable for such Potential Storage Space (the “Storage Space Rent”), which
Storage Space Rent shall be subject to escalation of three percent (3%) per
annum during the remainder of the then current Lease Term.  Tenant may lease any
Potential Storage Space described in Landlord’s Storage Notice by delivering
written notice to Landlord of Tenant’s election to lease such Potential Storage
Space (“Tenant’s Storage Acceptance Notice”) delivered to Landlord within ten
(10) business days following Landlord’s delivery of Landlord’s Storage Notice to
Tenant.  In the event that Landlord’s Storage Notice provided that more than one
Potential Storage Space was available for lease by Tenant, then Tenant’s Storage
Acceptance Notice shall identify which Potential Storage Space(s) Tenant has
elected to lease.  In the event that Tenant delivers a Tenant’s Storage
Acceptance Notice to Landlord, the term for the applicable Potential Storage
Space shall be co-terminus with the then-current Lease Term of this Lease. 
Landlord and Tenant shall enter into Landlord’s standard commercially reasonable
storage space lease agreement (the “Storage Agreement”) with respect to Tenant’s
lease of any Potential Storage Space, or, in the event that Tenant and Landlord
have already entered into a Storage Agreement, then the parties shall enter into
an amendment thereto adding such additional Potential Storage Space to any
storage space previously leased by Tenant pursuant to this Section 29.48. 
Tenant shall execute and return the Storage Agreement (or amendment thereto, as
applicable) to Landlord within thirty (30) days after receiving it.  If Tenant
fails to execute and deliver the Storage Agreement within such thirty (30) day
period, then Landlord may lease such Potential Storage Space to any third party.
In the event that Tenant delivers a Storage Space Request but, due to
unavailability of any Potential Storage Space, Landlord is unable to provide
Tenant with any Potential Storage Space at such time, Landlord shall so notify
Tenant. Subject to Landlord’s compliance with the TCCs of this Section 29.48,
the unavailability of such Potential Storage Space for Tenant’s use shall not
subject Landlord to any liability for any loss or damage resulting therefrom or
entitle Tenant to any credit, abatement or adjustment of rent or other sums
payable under this Lease but Tenant may once again deliver a Storage Request
pursuant to the terms of this Section 29.48. Landlord hereby acknowledges that
the following storage spaces are available for lease as of the Effective Date at
a Storage Space Rent of Thirty and No/100 Dollars ($30.00) per square foot: Unit
00BD (245 square feet), Unit 00BF (194 square feet), Unit 00BG (196 square
feet), Unit 00BI (373 square feet), Unit 00BK (166 square feet), Unit 00BX (128
square feet) and Unit STRI (133 square feet) (collectively, the “Initially
Available Storage Space”). Notwithstanding anything to the contrary in the
foregoing, within thirty (30) days after the Phase II Premises Lease
Commencement Date (such date is hereinafter referred to as the “Initial Storage
Election Deadline”), Tenant shall deliver written notice to Landlord (a “Initial
Storage Election Notice”) specifying which Initially Available Storage Space
Tenant has elected to rent. If Tenant fails to timely deliver an Initial Storage
Election Notice, Tenant’s rights to any Potential Storage Space (including any
Initially Available Storage Space) shall be as otherwise set forth in this
Section 29.48. Landlord shall not lease any of the Initially Available Storage
Space to any other party during the period commencing as of the Phase II
Premises Lease Commencement Date


 
122








--------------------------------------------------------------------------------




and ending as of the Initial Storage Election Deadline. In addition and
notwithstanding anything to the contrary in the foregoing, if any Potential
Storage Space becomes available for lease during the Lease Term, Landlord shall
provide Tenant with a courtesy notice of such available Potential Storage Space
promptly upon Landlord’s determination that such Potential Storage Space will be
available for lease, including its location, size, monthly rental and date upon
which it will be available for lease; provided, however, that Landlord’s failure
to provide such courtesy notice shall not be deemed a default hereunder.
29.49    Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project as set forth on Exhibit D attached
hereto (the “Rules and Regulations”). Landlord shall have no right to modify the
Rules and Regulations, except to the extent such modifications are consistent
with the rules and regulations promulgated by the landlords of the Comparable
Buildings and Tenant's level of occupancy of the Building. To the extent of any
conflict between the terms and conditions of this Lease and the terms and
conditions set forth in the Rules and Regulations, the terms and conditions of
this Lease shall control. Landlord shall enforce the Rules and Regulations in a
non-discriminatory manner.
29.50    Business Day. For purposes hereof, “business day” shall be all calendar
days except Saturdays and Sundays and Holidays.
29.51    Waiver of Consequential and Special Damages. Neither party shall be
liable to the other party for any special or consequential damages, loss of
profits, loss of business opportunity or loss of goodwill from the failure of
such party to meet its obligations under the Lease. The parties acknowledge and
agree that (i) if Landlord is required to abate the rent of another tenant at
the Project under the terms and conditions of such tenant’s lease, or as
required by Law, as the result of any Alteration constructed by or on behalf of
Tenant, or in connection with any repair or maintenance performed by or on
behalf of Tenant, which interferes with such tenant’s use of its premises, then
such rental abatement shall not be deemed consequential damages, loss of
profits, loss of business opportunity or loss of goodwill within the limitation
set forth in the preceding sentence, and (ii) any claims made by any succeeding
tenant founded upon Tenant's failure to surrender all or any portion of the
Premises within sixty (60) days following the applicable Lease Expiration Date
of such Phase, and any lost profits to Landlord resulting therefrom, shall not
be deemed consequential damages, loss of profits, loss of business opportunity
or loss of goodwill within the limitation set forth in the preceding sentence.
Tenant shall have the right to request that Landlord provide to Tenant a written
notice setting forth Landlord’s good faith estimate of the maximum amount of
consequential damages (including loss of profits, loss of business opportunity,
loss of goodwill and loss of use) ("Holding Over Damages") that Landlord will
incur as the result of Tenant’s failure to surrender the Premises following the
expiration of this Lease. Within ten (10) business days after receipt of such
request, Landlord shall provide Tenant a written notice setting forth Landlord’s
good faith estimate of Holding Over Damages. Notwithstanding anything set forth
in this Lease to the contrary, Landlord's good faith estimate of Holding Over
Damages shall be provided to Tenant solely as an accommodation and Landlord's
actual Holding Over Damages shall not be limited by such good faith estimate.


 
123








--------------------------------------------------------------------------------




29.52    Standards of Performance and Approvals. Unless otherwise provided in
this Lease, whenever approval, consent or satisfaction (collectively, an
“approval”) is required of a party pursuant to this Lease or an Exhibit hereto,
such approval shall not be unreasonably withheld or delayed. Unless provision is
made for a specific time period, approval (or disapproval) shall be given within
ten (10) business days after receipt of the request for approval.
29.53    Limitation of Tenant's Liability. Notwithstanding any contrary
provision in Lease, Landlord agrees (i) that any present or future partner,
member, stockholder, trustee, beneficiary, officer, director, employee or agent
of Tenant, shall have no personal liability in respect of (or arising out of or
relating to) the obligations of Tenant under this Lease; and (ii) to look only
to assets of Tenant for satisfaction of Landlord's remedies arising out of the
obligations of Tenant under this Lease, and that no property or assets of any
present or future partner, member, stockholder, trustee, beneficiary, officer,
director, employee or agent of Tenant, shall be subject to levy, execution or
other enforcement procedure for satisfaction of Landlord's remedies arising out
of such obligations. Nothing herein shall modify Landlord's rights under Article
21 of this Lease or prevent Landlord from obtaining, entering and enforcing a
judgment against, from and out of the assets of Tenant (but not the assets of
any present or future partner, member, stockholder, trustee, beneficiary,
officer, director, employee or agent of Tenant) with respect to any obligations
of Tenant under this Lease.
29.54    Landlord’s Waiver of Security Interest in Tenant’s Personal Property.
Landlord hereby acknowledges and agrees that any and all of Tenant’s movable
furniture, furnishings, trade fixtures and equipment at the Premises (“Tenant’s
Property”) may be financed by a third-party lender or lessor (an “Equipment
Lienor”), and Landlord hereby (a) waives any rights to Tenant’s Property, and
(b) agrees to recognize the rights of any such Equipment Lienor, subject to and
in accordance with a commercially reasonable waiver agreement to be entered into
by and between Landlord and the Equipment Lienor following request by Tenant.
29.55    No Continuous Operation. Notwithstanding any provision of this Lease to
the contrary, Tenant shall (a) not be required to occupy or to continuously
operate the Premises, and Tenant shall have the right to cease operations
(whether or not Tenant vacates the Premises) without same constituting a default
by Tenant under this Lease provided Tenant continues to pay Rent and perform its
other obligations under this Lease, and (b) have the right to remain open for
business only on the days and during the hours Tenant determines is commercially
practical
29.56    No Relocation Rights. Landlord shall have no rights to relocate Tenant
without Tenant’s prior written approval, which may be withheld for any or no
reason in Tenant’s sole discretion.
29.57    Cannabis, Marijuana or Cannabinoid Products. Tenant shall not bring
upon the Premises or any portion of the Project or use the Premises or permit
the Premises or any portion thereof to be used for the growing, manufacturing,
administration, distribution (including without limitation, any retail sales),
possession, use or consumption of any cannabis, marijuana or cannabinoid product
or compound, regardless of the legality or illegality of the same.


 
124








--------------------------------------------------------------------------------




29.58    Building Management System. So long as the same has no material adverse
impact on Landlord, the Project, and/or Landlord’s reasonable management and
operation of the Project, Landlord shall provide to up to five (5) key Tenant
employees in senior management positions read-only portal access to, at no
additional charge (other than any actual and reasonable costs incurred by
Landlord to provide such read-only portal access), the diagnostic system for
monitoring of the Building (the “BMS”) for Tenant to access information thereon
on a real-time and a read-only basis. Tenant hereby acknowledges and agrees that
any such access to the BMS is a courtesy only and is solely for informational
purposes. Tenant shall not disclose any such information Tenant discerns from
the BMS, except to the extent Landlord expressly agrees in writing.
29.59    Uninterrupted Power Source. Tenant shall have the right to install, use
and maintain an uninterrupted power source (the “UPS”) in the Premises during
the Term. The installation of the UPS shall be subject to the prior approval of
Landlord in accordance with Article 8 of this Lease, including, without
limitation, the location of the UPS within the Premises and the manner in which
the UPS will be installed. Tenant shall be responsible for the cost of all
electricity consumed in connection with the operation of the UPS. Tenant agrees
the UPS shall remain the property of Tenant until the expiration or earlier
termination of this Lease or Tenant’s right to possession of the Premises, at
which time it shall be removed by Tenant in accordance with the terms and
conditions of this Lease.
[Signatures follow on next page]


 
125








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the Effective Date.


"LANDLORD":
KR 100 FIRST STREET OWNER, LLC,
a Delaware limited liability company
By:
100 First Street Member, LLC,
a Delaware limited liability company,
its Manager

By:
Kilroy Realty, L.P.,
a Delaware limited partnership,
its Managing Member

By:
Kilroy Realty Corporation,
a Maryland corporation,
its General Partner

By:
/s/ Jeff Hawken
Name:
Jeff Hawken
Title:
COO

By:
/s/ Rick Buziak
Name:
Rick Buziak
Title:
SVP Asset Management

[signatures continue on following page]








[Okta/100 First Lease – Signature Page]

--------------------------------------------------------------------------------




"TENANT":


OKTA, INC.,
a Delaware corporation


By:
/s/ William Losch
Name:
William Losch
Its:
CFO



By:
/s/ Todd McKinnon
Name:
Todd McKinnon
Its:
Trustee







[Okta/100 First Lease – Signature Page]

--------------------------------------------------------------------------------






EXHIBIT A
100 FIRST PLAZA
OUTLINE OF PREMISES
This Exhibit A is intended only to show the general layout of the Premises as of
the date of the Lease. It is not to be scaled; any measurements or distances
shown should be taken as approximate.
SUITE 400
suite400o.jpg [suite400o.jpg]


 
EXHIBIT A
-1-








--------------------------------------------------------------------------------





    
SUITE 500
suite500.jpg [suite500.jpg]


 
EXHIBIT A
-2-








--------------------------------------------------------------------------------







SUITE 600
suite600.jpg [suite600.jpg]


 
EXHIBIT A
-3-








--------------------------------------------------------------------------------







SUITE 700
suite700.jpg [suite700.jpg]


 
EXHIBIT A
-4-








--------------------------------------------------------------------------------







SUITE 800
suite800.jpg [suite800.jpg]


 
EXHIBIT A
-5-








--------------------------------------------------------------------------------







SUITE 900
suite900.jpg [suite900.jpg]


 
EXHIBIT A
-6-








--------------------------------------------------------------------------------







SUITE 1000
suite1000.jpg [suite1000.jpg]


 
EXHIBIT A
-7-








--------------------------------------------------------------------------------







SUITE 1100
suit1100.jpg [suit1100.jpg]


 
EXHIBIT A
-8-








--------------------------------------------------------------------------------







SUITE 1400
suite400.jpg [suite400.jpg]


 
EXHIBIT A
-9-








--------------------------------------------------------------------------------







SUITE 1500
suite1500.jpg [suite1500.jpg]


 
EXHIBIT A
-10-








--------------------------------------------------------------------------------






EXHIBIT B
100 FIRST PLAZA
WORK LETTER


This Work Letter shall set forth the terms and conditions relating to the
construction of the Phase I Premises, the Phase II Premises, the Must-Take Space
and any First Offer Space, as applicable. All references in the Work Letter to
(i) "Premises," "Phase," or "floor of the Premises" shall be deemed to be
references to the Phase I Premises, the Phase II Premises, the Must-Take Space
and any First Offer Space (except as otherwise expressly set forth in this Work
Letter or in the Lease), as applicable, (ii) the "Improvements" shall be deemed
to be references to the Improvements in each of the Phase I Premises, the Phase
II Premises, the Must-Take Space and any First Offer Space (except as otherwise
expressly set forth in this Work Letter or in the Lease), as applicable, (iii) 
the "Improvement Allowance" shall be deemed to be references to the Improvement
Allowance for each of the Phase I Premises, the Phase II Premises, the Must-Take
Space and any First Offer Space (to the extent Landlord provides an improvement
allowance in connection with Tenant’s leasing of such First Offer Space), as
applicable, (iv) “Delivery Date” shall be deemed to be references to the
delivery of each of the Phase I Premises, the Phase II Premises, the Must-Take
Space and any First Offer Space, as applicable, and (v) the "Lease Commencement
Date" shall be deemed to be references to the Lease Commencement Date for each
of the Phase I Premises, the Phase II Premises, the Must-Take Space (defined in
the Lease as the “Must-Take Effective Date”) and any First Offer Space (defined
in the Lease as the “First Offer Commencement Date”), as applicable. This Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of "this Lease" shall mean the relevant portions of
Articles 1 through 29 of the Office Lease to which this Work Letter is attached
as Exhibit B and of which this Work Letter forms a part, and all references in
this Work Letter to Sections of "this Work Letter" shall mean the relevant
portion of Sections 1 through 5 of this Work Letter.
SECTION 1

DELIVERY OF THE PREMISES; LANDLORD’S WORK
1.1    Examination. Landlord shall deliver (i) the Phase I Premises to Tenant,
broom clean and free of debris (the “Delivery Condition”), on the Phase I
Premises Delivery Date and (ii) subject to Tenant’s Deferred Delivery Right
pursuant to Section 2.1 of the Lease, the Phase II Premises to Tenant, in the
Delivery Condition, on the Phase II Premises Delivery Date. Tenant shall accept
the Phase I Premises and the Phase II Premises from Landlord in their presently
existing, "as-is" condition, subject to Section 1.2 below (and further subject
to the Systems Warranty described in Section 1.1.1 of the Lease), as of such
dates.
1.2    Landlord’s Work.


 
EXHIBIT B
-1-








--------------------------------------------------------------------------------





1.2.1    In connection with Tenant’s construction of the “Improvements”, as that
term is defined in Section 2.1 below, Landlord shall be responsible, at
Landlord’s sole cost and expense, for any work (the “Landlord Work”) required to
correct any existing violations of applicable Laws (as interpreted and enforced
as of the Delivery Dates of each of the applicable Premises) relating to (any
such work is hereinafter referred to as “Required Compliance Corrections”): (i)
the restrooms located on any full floor of the Premises (such Required
Compliance Corrections located within any such restrooms are hereinafter
referred to as the “Required Restroom Compliance Corrections”), (ii) the path of
travel to the Premises, and (iii) the Common Areas of the Building outside of
the Premises, to the extent the performance of any such work in the Common Areas
of the Building (other than in (i) above) is necessary in order for Tenant to
obtain (x) a building permit for the Improvements (provided that the
Improvements are Typical Office Improvements, and are not Specialty Alterations
or “Ancillary Use Improvements”, as that term is defined below), or (y) a
certificate of occupancy or similar governmental approval necessary for Tenant
to occupy the Premises for general office use; provided, however, that in no
event shall the Landlord Work be deemed to include any Required Compliance
Corrections to the extent the same are triggered by the specialized use of the
Premises (other than for general office use) by Tenant or any Tenant Parties
(including, without limitation, for the Ancillary Uses, as defined in the Lease)
or any Alterations performed in the Premises by or on behalf of Tenant (other
than any Typical Office Improvements). Notwithstanding the foregoing, in no
event shall Tenant be obligated to perform any structural alterations, capital
improvements or the installation of new or additional mechanical, electrical,
plumbing or fire/life safety systems on a Building-wide basis, including to
correct any violations of applicable Laws triggered by Tenant’s construction of
the Improvements; provided, however, that any such structural alterations,
capital improvements and/or installation of new or additional mechanical,
electrical, plumbing or fire/life safety systems installed on behalf of Tenant
may be included as part of Operating Expenses, subject to and in accordance with
the TCCs of Section 4.2.4 of the Lease. The Landlord Work shall be completed
using Building Standard (as defined below) methods, materials and finishes.
1.2.2    Landlord shall have the right to contest the obligation to perform any
Required Compliance Corrections in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by applicable Laws and the right to
appeal any decisions, judgments or rulings to the fullest extent permitted by
applicable Laws. Such contest by Landlord shall not extend the Delivery Date of
the Premises, and shall not otherwise excuse Landlord’s performance of any other
obligation under the Lease or this Work Letter, provided, however, that subject
to Section 1.2.3 below, any such work may be performed after the Delivery Date.
1.2.3    In the event that Tenant becomes aware of the necessity of any Required
Compliance Corrections, Tenant shall give prompt, written, reasonably detailed
notice thereof to Landlord (“Correction Notice”). Thereafter (or if Landlord
otherwise receives notice or has actual knowledge of the necessity of any
Required Compliance Corrections), Landlord shall, subject to Landlord’s right to
dispute or appeal the Required Compliance Corrections as set forth above,
complete the Required Compliance Corrections as soon as practicable following
the date of receipt of Tenant’s Correction Notice or the date Landlord has such
actual knowledge, as applicable, but in any event (except with respect to the
Required Restroom Compliance Corrections, as provided


 
EXHIBIT B
-2-








--------------------------------------------------------------------------------





below) on or before the later of (i) the applicable Lease Commencement Date for
the portion of the Premises relating to such Required Compliance Corrections; or
(ii) Tenant’s Substantial Completion of the Phase II Premises Improvements in
any portion of the Phase II Premises. The Required Compliance Corrections, if
any, shall be performed by Landlord in conjunction with the performance of the
Improvements by Tenant and Landlord and Tenant agree to cooperate with each
other in order to enable the Required Compliance Corrections to be performed in
a timely manner and Tenant shall continue its planning, demolition and
construction of the Improvements during the period of such Required Compliance
Corrections to the extent practicable and permitted by applicable Laws. So long
as the same does not delay Landlord’s performance of the Required Restroom
Compliance Corrections, Landlord shall reasonably coordinate Landlord’s
performance of the Required Restroom Compliance Corrections with Tenant’s
construction schedule for the Improvements. With respect to the Required
Restroom Compliance Corrections on any floor of the Premises, Landlord shall
substantially complete the applicable Required Restroom Compliance Corrections
within six (6) weeks after the later of (y) the Delivery Date applicable to the
portion of the Premises in which the Required Restroom Compliance Corrections
are being performed; or (z) Tenant’s commencement of construction of the
Improvements on the floor on which the Required Restroom Compliance Corrections
are being performed.
1.2.4    In addition to the Required Compliance Corrections, the Landlord Work
shall also include, at Landlord’s sole cost and expense, removal of the existing
raised floor system on the Mission Street side of Suite 400 and/or the existing
pre-action fire suppression system located in Suite 400 to the extent the prior
tenant occupying Suite 400 fails to remove the same (the “Suite 400 Delivery
Work”). Subject to Tenant’s Deferred Delivery Right in Section 2.1 of the Lease,
any Force Majeure Delay (as that term is defined in Section 5.1 of this Work
Letter) and delays caused by Tenant or Tenant's Agents (as that term is defined
in Section 4.1.2 of this Work Letter), if the Suite 400 Delivery Work is not
substantially completed as of the Phase II Premises Delivery Date, the Phase II
Premises Delivery Date, solely with respect to Suite 400, shall be delayed until
Landlord’s substantial completion of the Suite 400 Delivery Work.
1.2.5    Landlord’s failure to substantially complete (i) the Required
Compliance Corrections within the timeframe set forth in Section 1.2.3 above; or
(ii) the Suite 400 Delivery Work within two (2) weeks following Landlord’s
delivery of Suite 400 to Tenant, shall each be deemed a “Landlord Caused Delay”,
as that term is defined in Section 5.1 below.
1.2.6    Landlord shall enter into a direct contract for the Landlord’s Work
with a general contractor selected by Landlord.
SECTION 2

IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to: (i) a one-time
improvement allowance (the “Phase I Premises Improvement Allowance”) in the
amount of up to One Million Nine Hundred Six Thousand and 00/100 Dollars
($1,906,000.00) (i.e., One Hundred Dollars ($100.00) per rentable square foot of
the Phase I Premises) for the costs relating to the initial design and
construction of the improvements, which are permanently affixed to the Phase I
Premises (the


 
EXHIBIT B
-3-








--------------------------------------------------------------------------------





“Phase I Premises Improvements”); (ii) a one-time improvement allowance (the
“Phase II Premises Improvement Allowance”) in the amount of up to Eighteen
Million Eight Hundred Thousand Six Hundred and 00/100 Dollars ($18,800,600.00)
(i.e., One Hundred Dollars ($100.00) per rentable square foot of the Phase II
Premises) for the costs relating to the initial design and construction of the
improvements, which are permanently affixed to the Phase II Premises (the “Phase
II Premises Improvements”); and (iii) the Must-Take Allowance (as defined in
Section 1.4.5 of the Lease) (the Must-Take Allowance, the Phase I Premises
Improvement Allowance and the Phase II Premises Improvement Allowance are,
collectively, referred to herein as the “Improvement Allowance”) in the amount
determined in accordance with Section 1.4.5 of the Lease for the Must-Take
Improvements (as defined in Section 1.4.5 of the Lease) (the Must-Take
Improvements, the Phase I Premises Improvements and the Phase II Premises
Improvements are, collectively, referred to herein as the "Improvements"). In no
event shall any portion of the Phase I Premises Improvement Allowance be applied
toward Improvement Allowance Items, as defined in Section 2.2.1 below, in the
Phase II Premises, and in no event shall any portion of the Phase II Premises
Improvement Allowance be applied toward Improvement Allowance Items in the Phase
I Premises. Landlord shall not be obligated to pay a total amount which exceeds
the Improvement Allowance. Notwithstanding the foregoing or any contrary
provision of this Lease, all Improvements shall be deemed Landlord's property
under the terms of this Lease. Except as expressly set forth below with respect
to a Completion Delay (as defined in Section 5.1 below), any unused portion of
the (a) Phase I Premises Improvement Allowance remaining as of the date that is
thirteen (13) months following the Phase I Premises Lease Commencement Date (the
“Phase I Premises Improvement Allowance Sunset Date”); (b) Phase II Premises
Improvement Allowance remaining as of the date that is thirteen (13) months
following the Phase II Premises Lease Commencement Date (the “Phase II Premises
Improvement Allowance Sunset Date”); and/or (c) the Must-Take Allowance
remaining as of the date that is thirteen (13) months following the Must-Take
Effective Date (the “Must-Take Allowance Sunset Date”), shall remain with
Landlord and Tenant shall have no further right thereto; provided, however, to
the extent Tenant timely requested disbursement for any Improvement Allowance
Items for the Phase I Premises, the Phase II Premises and/or the Must-Take
Space, as applicable, in accordance with the TCCs of this Work Letter prior to
the Phase I Premises Improvement Allowance Sunset Date, the Phase II Premises
Improvement Allowance Sunset Date or the Must-Take Allowance Sunset Date, as
applicable, Landlord shall provide such disbursement subject to and in
accordance with Section 2.2. Notwithstanding anything to the contrary herein,
Tenant’s failure to request disbursement of the applicable Improvement Allowance
by the applicable sunset date for such Improvement Allowance shall not be deemed
a Tenant default under the Lease. Landlord and Tenant acknowledge and agree that
the Phase I Premises Improvement Allowance Sunset Date, the Phase II Premises
Improvement Allowance Sunset Date and the Must-Take Allowance Sunset Date shall
each be postponed by the number of days that Tenant’s Substantial Completion (as
defined in Section 5.3 below) of the Improvements is delayed due to a Completion
Delay.
2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Improvement Allowance shall be disbursed by Landlord in accordance
with this Section 2.2 only for the following items and costs (collectively the
"Improvement Allowance Items"):


 
EXHIBIT B
-4-








--------------------------------------------------------------------------------





2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to Seven and 50/100 Dollars ($7.50) per
rentable square foot of the Phase I Premises and the Phase II Premises,
respectively, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord's consultants in connection with
the preparation and review of the Construction Drawings;
2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Improvements other than any Ancillary Use Improvements,
except as expressly provided in Section 2.2.1.8 below;
2.2.1.3      The cost of construction of the Improvements including, without
limitation, testing and inspection costs, hoisting and trash removal costs, and
contractors' fees and general conditions but expressly excluding any
Improvements related to any Ancillary Uses, except to the extent expressly
provided in Section 2.2.1.8 below;
2.2.1.4      The cost of any changes in the Base Building by or on behalf of
Tenant pursuant to this Work Letter, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5      The cost of any changes to the Construction Drawings or
Improvements required by all applicable building codes (the "Code");
2.2.1.6      The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2.1 of this Work Letter;
2.2.1.7      Sales and use taxes; and
2.2.1.8      The cost for the installation of Lines and for any costs for the
design or construction of any Improvements related to Ancillary Uses (the
“Ancillary Use Improvements”), not to exceed an aggregate amount equal to Five
and 00/00 Dollars ($5.00) per rentable square foot of the Phase I Premises and
the Phase II Premises, respectively.
2.2.2    Disbursement of Improvement Allowance. During the construction of the
Improvements, Landlord shall make monthly disbursements of the applicable
Improvement Allowance for Improvement Allowance Items and shall authorize the
release of monies as follows.
2.2.2.1      Monthly Disbursements. On or before the twentieth (20th) day of
each calendar month, during the construction of the Improvements (or such other
date as Landlord may designate), Tenant shall deliver to Landlord: (i) a request
for payment of the applicable "Contractor," as that term is defined in Section
4.1.1 of this Work Letter, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Improvements detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of Tenant’s Agents, for labor rendered and
materials delivered to the Premises; (iii) executed mechanic's lien releases
from all of Tenant's Agents who are entitled to file mechanics


 
EXHIBIT B
-5-








--------------------------------------------------------------------------------





liens or otherwise have lien rights under California Civil Code Sections 8120
through 8138 which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Sections 8132, 8134, 8136 and
8138; and (iv) the items listed on Schedule 1 that are expressly identified to
be tendered in connection with the disbursement of any portion of the applicable
Improvement Allowance. Tenant's request for payment shall be deemed Tenant's
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant's payment request. Within ten (10) days thereafter, and
provided that Tenant has paid the applicable percentage of the Over-Allowance
Amount specified in Section 4.2.1 below, Landlord shall deliver a check to
Tenant made jointly payable to the applicable Contractor and Tenant, or directly
to such Contractor at Landlord's reasonable discretion, in payment of the lesser
of: (A) the amounts so requested by Tenant, as set forth in this Section
2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount of such
retentions to be known as the "Final Retention"), and (B) the balance of any
remaining available portion of the applicable Improvement Allowance (not
including the Final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the "Approved
Working Drawings," as that term is defined in Section 3.4 below, or due to any
substandard work, or for any other reason. Notwithstanding the foregoing, the
Final Retention withheld by Landlord shall not be deemed to prohibit Tenant from
withholding any sum from Contractor pursuant to Tenant’s contract with
Contractor. Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.
2.2.2.2      Final Retention. Subject to the provisions of this Work Letter, a
check for the Final Retention payable jointly to Tenant and the applicable
Contractor, or directly to such Contractor at Landlord's reasonable discretion,
shall be delivered by Landlord to Tenant within thirty (30) days following the
completion of construction of the applicable Improvements, provided that (i)
Tenant delivers to Landlord (a) paid invoices for all applicable Improvements
and related costs for which the applicable portion of the Improvement Allowance
is to be dispersed, (b) signed permits for all Improvements completed within the
applicable portion of the Premises, and (c) properly executed unconditional
mechanics lien releases in compliance with both California Civil Code Section
8134 and either Section 8136 or Section 8138 from Tenant's contractor,
subcontractors and material suppliers and any other party which has lien rights
in connection with the construction of the applicable Improvements,
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant's use of such other tenant's leased premises in the Building,
(iii) Architect delivers to Landlord a "Certificate of Substantial Completion",
in a form reasonably acceptable to Landlord, certifying that the construction of
the applicable Improvements has been Substantially Completed, (iv) Tenant
delivers to Landlord a "close-out package" in both paper and electronic forms
(including, as-built drawings, and final record CADD files for the associated
plans, warranties and guarantees from all contractors, subcontractors and
material suppliers, and an independent air balance report); (v) Tenant causes a
Notice of Completion to be recorded in the office of the Recorder of the county
in which the Building is located pursuant to Section 4.3 below; and (vi) a
certificate of occupancy, a temporary certificate of occupancy or its equivalent
is issued to Tenant for the applicable portion of the Premises.


 
EXHIBIT B
-6-








--------------------------------------------------------------------------------





2.2.2.3      Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of this Lease. Tenant shall deliver the deliverables
(“Tenant Deliverables”) set forth on Schedule 1 attached hereto; pursuant to the
timing set forth on Schedule 1.
2.3    Building Standards. Landlord has established or may establish
specifications for certain Building standard components to be used in the
construction of the Landlord Work and Improvements attached hereto as Schedule 2
(“Building Standards”). The quality of Landlord Work and Improvements shall be
equal to or of greater quality than the quality of such Building Standards.
Landlord may make commercially reasonable changes to the Building Standards from
time to time; provided, however, that (i) the Building Standards as attached
shall apply to the Phase I Premises Improvements and the Phase II Premises
Improvements; (ii) the Building Standards in effect as of the date on which
Tenant submits any Construction Drawings for the Must-Take Space shall apply to
the Must-Take Improvements and (iii) the Building Standards in effect as of the
date on which Tenant submits any Construction Drawings for the First Offer Space
shall apply to the applicable Improvements therefor. Notwithstanding anything to
the contrary in the foregoing, (a) any doors installed by Tenant on multi-tenant
floors within the Premises shall be Building Standard and (b) all window
coverings installed by Tenant within the Premises shall be consistent throughout
the Premises and shall be equal to or of greater quality than the quality of the
Building Standards with respect to window coverings notwithstanding any
subsequent change to the Building Standards.
2.4    Water Sensors. In connection with the construction of the Improvements
pursuant to the terms of this Work Letter, Tenant shall, at Tenant's sole cost
and expense (which may be deducted from the Improvement Allowance in accordance
with the provisions of Section 2.2 of this Work Letter), install Water Sensors
(as more particularly contemplated by the terms of Section 29.31 of this Lease).
The Water Sensors so installed by Tenant shall be subject to the terms and
conditions set forth in Section 29.31 of this Lease.
2.5    Excluded TI Costs. Tenant shall not be required to pay the costs of
freight elevator service, security, access to loading docks, utilities or HVAC
utilized at the Building during Business Hours during the Construction Period
prior to the applicable Lease Commencement Date for the applicable portion of
the Premises; provided, however, that Tenant shall be obligated to pay (a) the
costs and expenses, calculated in accordance with the TCCs of Section 6.2 of
this Lease, associated with any HVAC provided to Tenant after Building Hours (as
defined below) at Tenant’s request and (b) Landlord’s reasonable costs and
expenses to provide any additional Building security after Building Hours
required due to any reasonable increased risk to property at the Building from
Tenant’s construction activities as mutually agreed upon by Landlord and Tenant
or as may otherwise be required by applicable Law.
2.6    Disbursement Dispute. Notwithstanding anything to the contrary set forth
herein, provided that Tenant has fully satisfied all of the requirements for the
disbursement of the Improvement Allowance set forth in Section 2.2.2 above and
this Section 2.6 (the “Disbursement Conditions”), if (a) Tenant submits a
request for disbursement (a “Request for Disbursement”)


 
EXHIBIT B
-7-








--------------------------------------------------------------------------------





of the applicable Improvement Allowance within the timeframe set forth in
Section 2.1 above, and (b) Landlord fails to either pay the Improvement
Allowance (or the applicable portion thereof) owed to Tenant or provide Tenant
with written notice of any Disbursement Condition that Tenant has failed to
satisfy within thirty (30) days following Tenant’s written request (a “Refusal
Notice”), Tenant shall have the right to provide Landlord with a second Request
for Disbursement, which second Request for Disbursement must state the following
in bold and capped font: “THIS IS TENANT’S SECOND REQUEST FOR DISBURSEMENT TO
LANDLORD. LANDLORD FAILED TO DISBURSE THE IMPROVEMENT ALLOWANCE TO TENANT IN
ACCORDANCE WITH THE TERMS OF THE WORK LETTER ATTACHED TO THE LEASE. IF LANDLORD
FAILS TO DISBURSE THE IMPROVEMENT ALLOWANCE OR SPECIFY IN WRITING WHICH
DISBURSEMENT CONDITIONS TENANT HAS FAILED TO SATISFY WITHIN 20 DAYS FOLLOWING
TENANT’S DELIVERY OF THIS NOTICE PURSUANT TO THE TCCs OF SECTION 29.18 OF THE
LEASE, TENANT SHALL HAVE THE RIGHT TO DEDUCT THE PORTION OF THE IMPROVEMENT
ALLOWANCE PAYABLE TO TENANT FROM THE NEXT INSTALLMENT OF BASE RENT PAYABLE BY
TENANT UNDER THE LEASE.” If Tenant’s second Request for Disbursement complies
with the terms of this Section 2.6 and Landlord’s failure to respond continues
for twenty (20) days after Tenant’s delivery of such Request for Disbursement
pursuant to the TCCs of Section 29.18 of the Lease, so long as the Disbursement
Conditions have been fully satisfied, Tenant shall be entitled to offset the
amount of the Improvement Allowance due to Tenant set forth in the Request for
Disbursement (or if Landlord delivers a Refusal Notice but only with respect to
a portion of the amount set forth in the Request for Disbursement and Landlord
fails to pay such undisputed amount as required by the next succeeding sentence,
the undisputed amount so owed to Tenant) with interest at the Interest Rate from
the date due (i.e. the date payable under Sections 2.2.2.1 or 2.2.2.2 above)
against up to fifty percent (50%) of Base Rent next due and owing until such
time as the entire unpaid amount is reimbursed in full. Notwithstanding the
foregoing, Landlord hereby agrees that if Landlord delivers a Refusal Notice
disputing a portion of the amount set forth in Tenant's Request for
Disbursement, in order for the Refusal Notice to be valid, Landlord shall pay to
Tenant, concurrently with the delivery of the Refusal Notice, the undisputed
portion of the amount set forth in the Refusal Notice. If Landlord delivers a
Refusal Notice, and if Landlord and Tenant are not able to agree on the disputed
amounts to be so paid by Landlord, if any, within ten (10) business days after
Tenant's receipt of a Refusal Notice, Tenant shall not be entitled to make such
offset with respect to the disputed portion of the amount set forth in the
Refusal Notice until the earlier of (i) the date the disputed amount is no
longer disputed by Landlord and (ii) the date on which Tenant prevails in any
legal action against Landlord regarding any disputed amount of the Improvement
Allowance and Tenant is awarded a final award, which is not subject to appeal,
from a court or arbitrator in favor of Tenant requiring payment by Landlord
which is not paid by Landlord within the time period directed by such award
(each of clauses (i) and (ii) referred to herein as a “Disputed Offset Amount”).
If Tenant is entitled to a Disputed Offset Amount in accordance with the
preceding sentence, Tenant may offset such Disputed Offset Amount (plus interest
on the amount of such Disputed Offset Amount from the date incurred at the
Interest Rate until such amount is offset by Tenant as provided herein) from
Rent next due and payable under this Lease; provided, however, Tenant may not
deduct the amount of the Disputed Offset Amount against more than fifty percent
(50%) of Base Rent next due and owing (until such time as the entire amount of
such Disputed Offset Amount is deducted). Notwithstanding anything to the
contrary contained herein, if Tenant


 
EXHIBIT B
-8-








--------------------------------------------------------------------------------





is in monetary default under this Lease at the time that such offset right would
otherwise be available to Tenant, Tenant shall not make such offset until such
default is cured.
2.7    Stairwell Work. As part of the Phase II Premises Improvements, Tenant
shall have the right, at its sole cost and expense, to remove the existing
sheetrock (the “Stairwell Work”) that currently encases the internal stairwell
between the fourteenth (14th) and fifteenth (15th) floors of the Building. If
Tenant elects to perform such Stairwell Work, Tenant shall also be required to
block off such stairwell access to the thirteenth (13th) floor of the Building.
Notwithstanding anything to the contrary contained in Section 1.3.4 of the
Lease, if Tenant elects to perform the Stairwell Work, the rentable square
footage of the stairwell area (which is 137 rentable square feet) shall be
included in the Premises as of the Phase II Premises Lease Commencement Date
(subject to Tenant’s Deferred Delivery Right set forth in Section 2.1 of the
Lease) at the same rental rate then in effect for the remainder of the Premises
as of such date. In the event Tenant performs the Stairwell Work and
subsequently exercises its Offer Right pursuant to Section 1.3 of the Lease and
leases the entire thirteenth (13th) floor of the Building, then Tenant shall
have the right, pursuant to the TCCs of the Lease, to remove the stairwell
blockage preventing access to the thirteenth (13th) floor of the Building.
Landlord agrees to reimburse Tenant for the actual and reasonable costs incurred
by Tenant in connection with the Stairwell Work (in an amount not to exceed Five
Thousand and 00/100 Dollars ($5,000.00)) within thirty (30) days after receipt
of invoice together with reasonable supporting evidence.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner designated by Tenant and reasonably approved by Landlord
(the "Architect") to prepare the "Construction Drawings," as that term is
defined in this Section 3.1. Landlord hereby approves IA Interior Architect as
the Architect if selected by Tenant, in Tenant’s sole and absolute discretion.
If Tenant desires to use an architect/space planner other than IA Interior
Architect, then Landlord shall approve such architect/space planner, such
approval not to be unreasonably withheld, conditioned or delayed. Landlord shall
approve or reasonably disapprove any architect/space planner proposed by Tenant
within five (5) business days. If Landlord fails to respond to any such request
within the five (5) business day period set forth above, Tenant shall have the
right to provide Landlord with a second request. Tenant’s second request must
specifically state that Landlord’s failure to respond within a period of two (2)
business days shall be deemed to be an approval by Landlord of the proposed
architect/space planner. If Landlord’s failure to respond continues for two (2)
business days after Tenant’s delivery of the second request pursuant to the TCCs
of Section 29.18 of the Lease, the architect/space planner proposed by Tenant
for which Tenant has requested such consent shall be deemed to have been
approved by Landlord. Tenant shall retain an engineering consultant reasonably
approved by Landlord to prepare all plans and engineering working drawings
relating to mechanical, electrical, plumbing, lifesafety and sprinkler work in
the Premises. Landlord hereby approves AlfaTech Consulting Enterprises as
Tenant’s mechanical, electrical and plumbing engineering consultant (the “MEP
Engineer”) if selected by Tenant, in Tenant’s sole and absolute discretion. If
Tenant desires to use a MEP Engineer other than AlfaTech, then Landlord shall
approve


 
EXHIBIT B
-9-








--------------------------------------------------------------------------------





such MEP Engineer, such approval not to be unreasonably withheld, conditioned or
delayed. Landlord shall approve or reasonably disapprove any MEP Engineer or
engineer to perform lifesafety and sprinkler work in the Premises (the
“LifeSafety Consultant”) proposed by Tenant within five (5) business days
following Tenant’s delivery of such request pursuant to the TCCs of Section
29.18 of the Lease. If Landlord fails to respond to any such request within the
five (5) business day period set forth above, Tenant shall have the right to
provide Landlord with a second request. Tenant’s second request must
specifically state that Landlord’s failure to respond within a period of two (2)
business days following Tenant’s delivery of such second notice pursuant to the
TCCs of Section 29.18 of the Lease shall be deemed to be an approval by Landlord
of the proposed MEP Engineer or LifeSafety Consultant. If Landlord’s failure to
respond continues for two (2) business days after Tenant’s delivery of the
second request pursuant to the TCCs of Section 29.18 of the Lease, the MEP
Engineer or LifeSafety Consultant proposed by Tenant for which Tenant has
requested such consent shall be deemed to have been approved by Landlord. The
plans and drawings to be prepared by the Architect and any structural,
mechanical, electrical, plumbing, lifesafety or HVAC consultants retained by
Tenant (including the MEP Engineer and the LifeSafety Consultant) (collectively,
the “Engineers”) shall be known collectively as the "Construction Drawings". The
Construction Drawings may be prepared and submitted to Landlord independently
for each portion of the Premises (on no less than on a floor by floor basis) and
Landlord shall review the Construction Drawings so submitted. All Construction
Drawings shall comply with the drawing format and specifications determined by
Landlord, and shall be subject to Landlord's reasonable approval, which shall
not be withheld except in the case of a “Design Problem,” as that term is
defined below. Tenant and Architect shall verify, in the field, the dimensions
and conditions as shown on the relevant portions of the Base Building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord's review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant's waiver and indemnity set forth in this Lease shall
specifically apply to the Construction Drawings. A “Design Problem” is defined
as, and will be deemed to exist if such Improvements may (i) affect the exterior
appearance of the Premises or Building; (ii) adversely affect the Building
Structure; (iii) adversely affect the Building Systems; (iv) fail to comply with
applicable Laws, (v) reduce the availability of points needed by Landlord to
maintain Landlord's LEED Gold certification for the Building, or (vi) adversely
affect any other tenant premises in the Building that are directly adjacent
and/or contiguous to the Premises.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Phase I Premises and the Phase II Premises,
respectively, before any architectural working drawings or engineering drawings
have been commenced, and concurrently with Tenant's delivery of such hard
copies, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such final space plan. The final


 
EXHIBIT B
-10-








--------------------------------------------------------------------------------





space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Tenant’s delivery of a
Final Space Plan pursuant to the TCCs of Section 29.18 of the Lease if there is
a Design Problem with respect to such Final Space Plan otherwise Landlord shall
approve such Final Space Plan within such five (5) business day period. If
Tenant is so advised, Tenant shall cause the Final Space Plan to be revised to
correct any deficiencies or other matters Landlord may reasonably require. In
addition, Tenant shall have the right to include with its delivery of any Final
Space Plan a request to be notified whether the Improvements set forth thereon
(or any portion thereof) constitute Specialty Alterations pursuant to Section
3.7. In connection with Landlord’s review of any revision(s) to the proposed
Final Space Plan, Landlord shall not raise objections to any portion of the
Final Space Plan that were not raised in Landlord’s prior review(s) (unless such
objections relate to a portion of revised Final Space Plan that were not shown
on previously reviewed draft of the Final Space Plan). In addition, Landlord
shall not disapprove any portion of the Final Space Plan which is substantially
similar to any Final Space Plan previously approved by Landlord for any other
floors of the Premises unless there is a Design Problem with respect to such
newly submitted Final Space Plan. If Landlord fails to respond to any initial
request for consent to the Final Space Plan within five (5) business days,
Tenant shall have the right to provide Landlord with a second request for
consent, which second notice must state the following in bold and capped font:
“THIS IS TENANT’S SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO
TENANT’S FIRST NOTICE REQUESTING CONSENT TO THE FINAL SPACE PLAN IN ACCORDANCE
WITH THE TERMS OF THE WORK LETTER ATTACHED TO THE LEASE. IF LANDLORD FAILS TO
RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING TENANT’S DELIVERY
OF THIS NOTICE PURSUANT TO THE TCCs OF SECTION 29.18 OF THE LEASE, LANDLORD
SHALL BE DEEMED TO HAVE CONSENTED TO THE PROPOSED FINAL SPACE PLAN.” If Tenant’s
second notice complies with the terms of this Section and Landlord’s failure to
respond continues for five (5) business days after Tenant’s delivery of the
second request for consent pursuant to the TCCs of Section 29.18, the Final
Space Plan delivered to Landlord shall be deemed to have been approved by
Landlord. Landlord shall approve any re-submittal of a Final Space Plan within
two (2) business days after Tenant’s delivery thereof pursuant to the TCCs of
Section 29.18 of the Lease and Landlord’s failure to respond within such two (2)
business day period shall be deemed to be Landlord’s approval of such Final
Space Plan.
3.3    Final Working Drawings. Upon the approval (or deemed approval) of the
Final Space Plan by Landlord and Tenant, Tenant shall cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
Premises and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the "Final Working Drawings") and shall submit
the same to Landlord for Landlord's approval. Tenant shall supply Landlord with
four (4) hard copies signed by Tenant of the Final Working Drawings, and
concurrently with Tenant's delivery of such hard copies, Tenant shall send to
Landlord via electronic mail one (1) .pdf electronic copy of such Final Working
Drawings. In addition, Tenant shall have the right to include with its delivery
of any Final Working


 
EXHIBIT B
-11-








--------------------------------------------------------------------------------





Drawings a request to be notified whether the Improvements set forth thereon (or
any portion thereof) constitute Specialty Alterations pursuant to Section 3.7.
Landlord shall advise Tenant within ten (10) business days after Tenant’s
delivery of the Final Working Drawings pursuant to the TCCs of Section 29.18 if
there is a Design Problem with respect to such Final Working Drawings otherwise
Landlord shall approve or disapprove such Final Working Drawings within such ten
(10) business day period. If Landlord fails to respond to any request for
consent to the Final Working Drawings within such ten (10) business day period,
Tenant shall have the right to provide Landlord with a second request for
consent, which second notice must state the following in bold and capped font:
“THIS IS TENANT’S SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO
TENANT’S FIRST NOTICE REQUESTING CONSENT TO THE FINAL WORKING DRAWINGS IN
ACCORDANCE WITH THE TERMS OF THE WORK LETTER ATTACHED TO THE LEASE. IF LANDLORD
FAILS TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING TENANT’S
DELIVERY OF THIS NOTICE PURSUANT TO THE TCCS OF SECTION 29.18 OF THE LEASE,
LANDLORD SHALL BE DEEMED TO HAVE CONSENTED TO THE PROPOSED FINAL WORKING
DRAWINGS.” If Tenant’s second notice complies with the terms of this Section and
Landlord’s failure to respond continues for five (5) business days after its
delivery of the second request for consent pursuant to the TCCs of Section 29.18
of the Lease, the Final Working Drawings delivered to Landlord shall be deemed
to have been approved by Landlord. If Tenant is so advised, Tenant shall revise
the Final Working Drawings in accordance with such review and any disapproval of
Landlord in connection therewith. In addition, if the Final Working Drawings or
any amendment thereof or supplement thereto shall require alterations in the
Base Building (as contrasted with the Improvements), and if Landlord in its sole
and exclusive discretion agrees to any such alterations, and notifies Tenant of
the need and cost for such alterations, then Tenant shall pay the reasonable and
cost of such required changes in advance upon receipt of notice thereof.
3.4    Approved Working Drawings. Construction of the Improvements shall not
commence until the Final Working Drawings therefor shall be approved by Landlord
(the "Approved Working Drawings"). Tenant shall submit the Final Working
Drawings to the appropriate municipal authorities for all applicable building
permits. Tenant hereby agrees that neither Landlord nor Landlord's consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings (“Changes”) which constitute a Design Problem (provided that in such
event Tenant shall provide reasonable prior notice of any such Change) may be
made without the prior written consent of Landlord, which consent may not be
unreasonably withheld. Landlord shall advise Tenant within five (5) business
days after Tenant’s delivery of a Change request pursuant to the TCCs of Section
29.18 of the Lease if there is a Design Problem with respect to such Change
request otherwise Landlord shall approve such Change request. In addition,
Landlord shall not disapprove any Change to a floor of the Premises which
Landlord has previously approved with respect to another floor of the Premises
unless there is a Design Problem with respect to such Change. If Landlord fails
to respond within such five (5) business day period, then Tenant shall have the
right to deliver a second notice to Landlord requesting Landlord's approval of
such Change (which


 
EXHIBIT B
-12-








--------------------------------------------------------------------------------





second notice shall include a copy of such Change), and if Landlord fails to
respond within two (2) business day following Tenant’s delivery of such second
notice pursuant to the TCCs of Section 29.18 of the Lease, then Landlord shall
be deemed to have approved the applicable Change. If Landlord advises Tenant
that a Design Problem exists with respect to a Change request, Tenant shall
cause the applicable Change request to be revised to correct such Design
Problem. Landlord shall approve any re-submittal of a Change request within two
(2) business days after Tenant’s delivery thereof pursuant to the TCCs of
Section 29.18 of the Lease and Landlord’s failure to respond within such two (2)
business day period shall be deemed to be Landlord’s approval of such Change
request.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 5.1 of this Work Letter, or by any of the other means identified in
Section 29.18 of this Lease.
3.6    Space Planning Allowance. Tenant shall be entitled to a one-time
allowance (the “Space Planning Allowance”) in the amount of $12,698.40 to
reimburse Tenant’s reasonable costs of designing the Improvements. Landlord
shall disburse the Space Planning Allowance to Tenant within thirty (30) days
after Tenant’s delivery of copies of paid invoices pursuant to the TCCs of
Section 29.18 of the Lease from Tenant’s space planner and/or other design
consultants for the amounts covered by the disbursement. Notwithstanding any
contrary provision of this Lease, if, for any reason other than a breach by
Landlord of its obligations under this Lease, the entire Space Planning
Allowance is not used within thirteen (13) months of the Phase II Premises
Delivery Date, then the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto. Notwithstanding anything to the
contrary contained herein, this Section 3.6 shall in no event apply to any First
Offer Space, it being agreed that Landlord shall have no obligation to provide a
space planning allowance to reimburse any costs incurred by Tenant in connection
with designing any improvements therefor unless otherwise agreed by the parties
at the time Tenant leases the First Offer Space.
3.7    Specialty Alterations. Tenant shall have the right, at any time prior to
the completion of the Improvements for each portion of the Premises, to provide
notice to Landlord pursuant to the TCCs of Section 29.18 of the Lease (either in
the notices provided pursuant to Section 3.3 or 3.4 above or pursuant to a
separate notice) (a “Specialty Alterations Notice”), which such Specialty
Alterations Notice shall include a request to be notified whether the
Improvements set forth in such Specialty Alterations Notice (or any portion
thereof) constitute Specialty Alterations. If Tenant submits such Specialty
Alterations Notice, Landlord shall notify Tenant whether the any portion of the
Improvements set forth on such Specialty Alterations Notice (or any portion
thereof) constitute Specialty Alterations. Landlord shall advise Tenant within
ten (10) business days after Tenant’s delivery of the Specialty Alterations
Notice pursuant to the TCCs of Section 29.18 whether the Improvements set forth
in such Specialty Alterations Notice (or any portion thereof) constitute
Specialty Alterations. If Landlord fails to respond to any Specialty Alterations
Notice within such ten (10) business day period, Tenant shall have the right to
provide Landlord with a second Specialty Alterations Notice, which second
Specialty Alterations Notice must state the following in bold and capped font:
“LANDLORD FAILED TO RESPOND TO TENANT’S FIRST NOTICE


 
EXHIBIT B
-13-








--------------------------------------------------------------------------------





REQUESTING TO BE INFORMED WHETHER THE IMPROVEMENTS SET FORTH ON THE SPECIALTY
ALTERATIONS NOTICE (OR ANY PORTION THEREOF) CONSTITUTE SPECIALTY ALTERATIONS
UNDER THE LEASE. IF LANDLORD FAILS TO RESPOND TO THIS NOTICE WITHIN FIVE (5)
BUSINESS DAYS FOLLOWING TENANT’S DELIVERY OF THIS NOTICE PURSUANT TO THE TCCs OF
SECTION 29.18 OF THE LEASE, THE IMPROVEMENTS SET FORTH ON THE SPECIALTY
ALTERATIONS NOTICE SHALL BE DEEMED NOT TO BE SPECIALTY ALTERATIONS FOR PURPOSES
OF THE LEASE.” If Tenant’s second notice complies with the terms of this Section
and Landlord’s failure to respond continues for five (5) business days after
Tenant’s delivery of the second Specialty Alterations Notice pursuant to the
TCCs of Section 29.18, the Improvements set forth on the Specialty Alterations
Notice shall be deemed not to be Specialty Alterations for purposes of the
Lease.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor (“Contractor”) shall be retained
by Tenant to construct the Improvements. Landlord hereby approves NOVO
Construction as the Contractor if selected by Tenant in Tenant’s sole and
absolute discretion. Tenant shall use commercially reasonable efforts to cause
the Contractor to perform the Improvements; provided, however, (i) Tenant's
failure to cause the Contractor to perform the Improvements shall not be deemed
a breach or default of the Lease, and (ii) Tenant’s failure to use commercially
reasonable efforts to cause the Contractor to perform the Improvements shall not
be deemed a breach or default of the Lease. There shall be no implied covenant
of good faith or fair dealing (and the parties hereby disclaim any such
covenant) with respect to the preceding sentence. If Tenant desires to use a
general contractor other than NOVO Construction, then Landlord shall approve or
reasonably disapprove such general contractor proposed by Tenant within five (5)
business days. If Landlord fails to respond to any such request within the five
(5) business day period set forth above, Tenant shall have the right to provide
Landlord with a second request. Tenant’s second request must specifically state
that Landlord’s failure to respond within a period of five (5) business days
shall be deemed to be an approval by Landlord of the proposed general
contractor. If Landlord’s failure to respond continues for five (5) business
days after Tenant’s delivery of the second request pursuant to the TCCs of
Section 29.18 of the Lease, the general contractor proposed by Tenant for which
Tenant has requested such consent shall be deemed to have been approved by
Landlord.
4.1.2    Tenant's Agents. All subcontractors and laborers used by Tenant
together with the TI Contractor, Architect, Engineers and any other consultants
retained by Tenant shall be referred to herein collectively as "Tenant's
Agents", Tenant's mechanical, electrical, plumbing, and life safety
subcontractors must be approved by Landlord in its reasonable discretion;
provided, however, that Tenant shall use Landlord’s designated fire/life safety
contractor (which, as of the date of this Lease, is SABAH), BMS contractor
(which, as of the date of this Lease, is Syserco) in connection with programming
into the base Building monitoring systems and riser contractor


 
EXHIBIT B
-14-








--------------------------------------------------------------------------------





(which, as of the date of this Lease, is Summit Riser), with respect to any
connection between the Building’s risers and Tenant’s IDF closets. Landlord
shall approve or reasonably disapprove any other subcontractors proposed by
Tenant within three (3) business days. If Landlord fails to respond within such
three (3) business day period, then Tenant shall have the right to deliver a
second notice to Landlord pursuant to the TCCs of Section 29.18 of the Lease
requesting Landlord's approval of the subcontractor proposed by Tenant (which
second notice shall include the name of such subcontractor proposed by Tenant),
and if Landlord fails to respond within two (2) business day following delivery
of such second notice by Tenant pursuant to the TCCs of Section 29.18 of the
Lease, then Landlord shall be deemed to have approved such subcontractor
proposed by Tenant. If Landlord disapproves any of Tenant's proposed
subcontractors, laborers, materialmen or suppliers, Tenant shall submit other
proposed subcontractors, laborers, materialmen or suppliers for Landlord's
written approval in accordance with this Section 4.1.2. Tenant’s Agents shall be
union labor and in compliance with the then existing master labor agreement.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget.
4.2.1.1    Tenant shall execute a construction contract (which Contract shall
incorporate Landlord’s general conditions, attached hereto as Schedule 3) with
the Contractor (each, a "Contract") for the Phase I Premises Improvements, the
Phase II Premises Improvements, the Must-Take Space Improvements and, in the
event Tenant exercises its Deferred Delivery Right pursuant to Section 2.1 of
the Lease, the portion of the Phase II Premises Improvements applicable to the
Deferred Space.  Prior to the commencement of the construction of the applicable
Improvements, and after Tenant has accepted all bids for such Improvements,
Tenant shall provide Landlord with a detailed breakdown, by trade, of the final
costs to be incurred or which have been incurred, as set forth more particularly
in Sections 2.2.1.1 through 2.2.1.8, above, in connection with the design and
construction of the applicable Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the applicable Contract (the "Final Costs").  Landlord may elect by written
notice to Tenant (“Landlord’s Construction Risk Notice”) to Tenant no later than
ten (10) business days following Tenant’s delivery of the applicable Final Costs
and construction schedule pursuant to the TCCs of Section 29.18 of the Lease to
apply the Construction Risk Alternative (as defined below) for each Contract in
order that Landlord may satisfy its REIT related obligations with respect to
timely recognizing revenue from this Lease (as determined by Landlord in its
sole discretion), and in such case the provisions of the Construction Risk
Alternative shall automatically apply to the applicable Improvements and be
binding upon Tenant.  The term "Construction Risk Alternative" means that Tenant
shall bifurcate the applicable Contract into two separate schedules of values,
with one schedule of values (the “100% Improvements Schedule”), including
specific identifiable assets / trades equal to the applicable Improvement
Allowance, for one hundred percent (100%) of the applicable Improvement
Allowance (the "100% Threshold"), and with the other schedule of values (the
"Remaining Schedule") covering the remaining tenant related work to construct
the applicable Improvements.  Tenant shall deliver both resulting schedules of
value to Landlord within thirty (30) days following delivery of Landlord’s
Construction Risk Notice.  In the event that Landlord elects the Construction
Risk Alternative, then notwithstanding any contrary provision of this Work
Letter,


 
EXHIBIT B
-15-








--------------------------------------------------------------------------------





one hundred percent (100%) of the applicable Improvement Allowance shall be used
for the costs to design and construct the Improvements set forth on the
applicable 100% Improvements Schedule (the "100% Improvements”).  In no event
shall (i) Landlord be obligated to make disbursements from the applicable
Improvement Allowance for the Improvements set forth on the applicable Remaining
Schedule (the "Remaining Improvements") or (ii) Tenant be obligated to
contribute towards the Over-Allowance Amount (as defined below) until
disbursements have been made from the applicable Improvement Allowance for all
of the work to design and substantially complete the 100% Improvements. 
Landlord acknowledges and agrees that Landlord’s election of the Construction
Risk Alternative shall not alter Tenant’s right to make Changes in accordance
with Section 3.4 above, including any Changes which may modify the 100%
Improvements Schedule and/or the Remaining Schedule.
4.2.1.2    If Landlord does not exercise the Construction Risk Alternative,
Landlord and Tenant hereby agree that Landlord and Tenant shall pay for their
respective obligations with respect to the cost of the Improvements on a pari
passu basis. Accordingly, if an Over-Allowance Amount (as defined below) exists,
then in connection with each of Landlord's monthly disbursements of the
applicable Improvement Allowance, Tenant shall concurrently pay a percentage of
each amount disbursed by Landlord to Tenant under this Work Letter or otherwise
disbursed under this Work Letter directly to the appropriate person or entity,
which percentage shall be equal to the amount of the Over-Allowance Amount (as
defined below) relating to the applicable portion of the Premises divided by the
amount of the Final Costs relating to the applicable portion of the Premises
(“Tenant’s Contribution”), and such payment by Tenant shall be a condition to
Landlord’s obligation to pay any amounts of the applicable Improvement
Allowance. For purposes hereof, the "Over-Allowance Amount" shall be equal to
the difference, if any, between the amount of the Final Costs for the applicable
Improvements and the amount of the applicable Improvement Allowance (as
calculated based upon the applicable portion of the Premises to be constructed
under the applicable Contract, less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the applicable Improvements).  Notwithstanding
the foregoing, Landlord, in its sole and absolute discretion, by providing
written notice to Tenant upon Landlord’s determination of the applicable Final
Costs, shall have the option to require application of the applicable
Improvement Allowance toward the Improvement Allowance Items prior to Tenant’s
application of Tenant’s Contribution toward the applicable Improvements (it
being agreed that if Landlord fails to provide such notice, the Over-Allowance
Amount, if any, shall be paid by Tenant on a pari passu basis). In the event
that, after the Final Costs for the applicable Improvements have been delivered
by Tenant to Landlord, any revisions, changes or substitutions shall be made to
the applicable Final Working Drawings or the applicable Improvements, or the
costs relating to the design and construction of the applicable Improvements
shall change, the above amounts shall be adjusted as equitable to reflect any
additional or reduced costs which arise in connection therewith.  Tenant shall
provide Landlord with updated construction schedules and budgets on a regular
basis during the course of construction of the applicable Improvements, and in
any event within fifteen (15) days after request by Landlord.  In connection
with any Over-Allowance payments made by Tenant pursuant to this
Section 4.2.1.2, Tenant shall provide Landlord with the documents described in
Sections 2.2.2.1 (i), (ii), (iii) and (iv) of this Work Letter, above, for
Landlord's approval, prior to Tenant paying such costs.


 
EXHIBIT B
-16-








--------------------------------------------------------------------------------





4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in
accordance with the applicable Approved Working Drawings (as modified by any
Changes) and (ii) Tenant shall abide by Landlord’s construction rules a copy of
which is attached hereto as Schedule 4 (“Construction Rules”). Tenant shall pay
a logistical coordination fee (the "Coordination Fee") to Landlord in an amount
equal to One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00), which
Coordination Fee shall be for all services relating to the coordination of the
construction of the Improvements and shall be deducted from the Improvement
Allowance for each of the Phase I Premises and the Phase II Premises on a pro
rata basis based on the rentable square footage of each of the Phase I Premises
and the Phase II Premises (however, for the avoidance of doubt, no such
Coordination Fee shall be payable in connection with Tenant’s performance of the
Must-Take Space Improvements). In addition, Tenant shall reimburse Landlord for
all actual and reasonable costs incurred by Landlord in connection with the
third-party review of any plans for the Improvements, which costs shall be
payable to Landlord within thirty (30) days after Landlord’s invoice therefor
together with reasonable supporting evidence.
4.2.2.2      [INTENTIONALLY OMITTED]
4.2.2.3      Requirements of Contractor. Contractor shall guarantee to Tenant
and for the benefit of Landlord that the portion of the Improvements for which
it is responsible shall be free from any defects in workmanship and materials
for a period of not less than one (1) year from the date of completion thereof.
Each of Tenant's Agents shall be responsible for the replacement or repair,
without additional charge, of all work done or furnished in accordance with its
contract that shall become defective within one (1) year after the completion of
the work (including any punch list items) performed by Contractor. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Improvements, and/or the Building and/or Common Areas
that may be damaged or disturbed thereby. All such warranties or guarantees as
to materials or workmanship of or with respect to the Improvements shall be
contained in each Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount approved by Landlord covering the construction of the Improvements,
and


 
EXHIBIT B
-17-








--------------------------------------------------------------------------------





such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant's
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $5,000,000 per incident,
$5,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.3 shall be delivered to Landlord before the commencement of
construction of any portion of the Improvements and before the Contractor's
equipment is moved onto the site. If such policies of insurance do not contain a
provision that the company writing said policy will give Landlord ten (10) days
written notice in the event of non-payment of premium, then Tenant shall provide
such written notice to Landlord within such ten (10) day period. Tenant's Agents
shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord written
on a claims made basis, which is to be maintained for five (5) years following
completion of the work and acceptance by Landlord and Tenant. All policies
carried under this Section 4.2.2.3 shall insure Landlord and Tenant, as their
interests may appear, as well as each Contractor and Tenant's Agents. All
insurance, except Workers' Compensation, maintained by Tenant's Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder. The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.2 of this Work Letter.
4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with Laws, as may apply according to the rulings of the controlling public
official, agent or other person.
4.2.4    Inspection by Landlord. During construction, Landlord shall have the
right to inspect the Improvements at all reasonable times, provided however,
that Landlord's failure to inspect the Improvements shall in no event constitute
a waiver of any of Landlord's rights hereunder nor shall Landlord's inspection
of the Improvements constitute Landlord's approval of the same. Should Landlord
disapprove any portion of the Improvements as not being in accordance with the
Approved Working Drawings, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Improvements shall be rectified by
Tenant at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Improvements and such defect, deviation or
matter adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building or any other tenant's use of
such other tenant's leased premises, following notice to Tenant and Tenant’s
right to cure the same within the time periods set forth in the Lease, Landlord
may, take such action as Landlord


 
EXHIBIT B
-18-








--------------------------------------------------------------------------------





deems necessary, at Tenant's expense and without incurring any liability on
Landlord's part, to correct any such defect, deviation and/or matter, including,
without limitation, causing the cessation of performance of the construction of
the Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Improvements, which meetings shall be held at either 100
First Street, San Francisco, California or 634 Second Street, San Francisco,
California, as designated by Landlord, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such regularly
scheduled meetings, and, upon Landlord's request, certain of Tenant's Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of each Contractor's current
request for payment, as applicable.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Improvements for each Phase, Tenant
shall cause a Notice of Completion to be recorded in the office of the Recorder
of the county in which the Building is located in accordance with Section 8182
of the Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same as Tenant's agent for such purpose,
at Tenant's sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and (C)
to deliver to Landlord two (2) sets of copies of such record set of drawings
within ninety (90) days following issuance of a certificate of occupancy for the
applicable portion of the Premises, and (ii) Tenant shall deliver to Landlord a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems in the Premises.
SECTION 5

DELAYS OF LEASE COMMENCEMENT DATE
5.1    Lease Commencement Date Delays. The Lease Commencement Date with respect
to each Phase of the Premises shall be extended by the number of days of delay
of the Substantial Completion of the Improvements (as defined below) to the
extent solely caused by a "Completion Delay," as that term is defined below, but
only to the extent such Completion Delay causes the Substantial Completion of
the Improvements to occur (a) with respect to the Phase I Premises, after the
later of (A) the date that is ninety (90) days following the Phase I Premises
Delivery Date, or (B) the date of Substantial Completion of the Phase I Premises
Improvements set forth on Tenant’s construction schedule for the applicable
portion of the Phase I Premises, (b) with respect to the Phase II Premises, the
later of (1) the date that is one hundred fifty (150) days following the Phase
II Premises Delivery Date, or (2) the date of Substantial Completion of the
Phase II Premises


 
EXHIBIT B
-19-








--------------------------------------------------------------------------------





Improvements set forth on Tenant’s construction schedule for the applicable
portion of the Phase II Premises, (c) with respect to the Must-Take Space, the
later of (y) the date that is one hundred fifty (150) days following the
Must-Take Delivery Date, or (z) the date of Substantial Completion of the
Must-Take Improvements set forth on Tenant’s construction schedule for the
applicable portion of the Must-Take Space and (d) with respect to any First
Offer Space, after the later of (I) the anticipated Lease Commencement Date for
such First Offer Space, as set forth in the applicable First Offer Notice, or
(II) the date of Substantial Completion of the applicable Improvements set forth
on Tenant’s construction schedule for the applicable portion of the First Offer
Space. As used herein, the term "Completion Delay" shall mean only a "Force
Majeure Delay" or a "Landlord Caused Delay," as those terms are defined below in
this Section 5.1 of this Work Letter. "Force Majeure Delay" shall mean only an
actual delay resulting from strikes, fire, wind, damage or destruction to the
Building, explosion, casualty, flood, hurricane, tornado, the elements, acts of
God or the public enemy, sabotage, war, terrorist acts, invasion, insurrection,
rebellion, civil unrest, riots, or earthquakes. "Landlord Caused Delay" shall
mean actual delays to the extent resulting from (i) the failure of Landlord to
timely complete any Landlord Work subject to and in accordance with the TCCs of
Section 1.2 of the Work Letter; (ii) the failure of Landlord to timely approve
or disapprove any "Construction Drawings," as that term is defined in Section
3.1 of this Work Letter; (iii) interference (when judged in accordance with
industry custom and practice) by Landlord, its agents or employees (except as
otherwise allowed under this Work Letter) with the Substantial Completion of the
Improvements and which objectively preclude or delay (A) the construction of
improvements in the Building by any person and (B) Tenant’s ability to occupy
and commence business operations in the applicable portion of the Premises; or
(iv) delays due to the acts or failures to act of Landlord, its agents or
employees with respect to the proper payment of the Improvement Allowance
(except as otherwise allowed under this Work Letter) but Tenant shall have a
right to suspend its design and construction of the Improvements, if Landlord
fails to reimburse Tenant all or any part of the Improvement Allowance when due
in accordance with the terms and conditions of this Work Letter.
5.2    Determination of Completion Delay. If Tenant contends that a Completion
Delay has occurred, Tenant shall notify Landlord in writing (a "Delay Notice")
of (a) the event which constitutes such Completion Delay, and (b) the date upon
which such Completion Delay is anticipated to end. If such delay described in
Tenant’s Delay Notice is a Landlord Caused Delay and such Landlord Caused Delay
is not cured by Landlord within two (2) business days of Tenant’s delivery of
the Delay Notice pursuant to the TCCs of Section 29.18 of the Lease (subject to
a maximum of five (5) business days in the aggregate of such cure periods not
counting as Landlord Caused Delays in each of the Phase I Premises and the Phase
II Premises, as applicable) and if such action, inaction or circumstance
otherwise qualifies as a Landlord Caused Delay, then a Landlord Caused Delay
shall be deemed to have occurred commencing as of the date of Tenant’s delivery
of the Delay Notice pursuant to the TCCs of Section 29.18 of the Lease and
ending as of the date such delay ends.


5.3    Definition of Substantial Completion of the Improvements. For purposes of
this Section, “Substantial Completion” shall mean completion of construction of
the applicable Improvements pursuant to the Approved Working Drawings approved
by Landlord with the exception of any punch list items, any furniture, fixtures
or equipment (even if the same requires


 
EXHIBIT B
-20-








--------------------------------------------------------------------------------





installation or electrification by or on behalf of Tenant and any tenant
improvement finish items and materials which are selected by Tenant but which
are not available within a reasonable time. (The definition of Substantial
Completion shall also define the terms “Substantially Completed” and
“Substantially Complete”).
SECTION 6
MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated as its sole representative
with respect to the matters set forth in this Work Letter (whose e-mail address
for the purposes of this Work Letter is @okta.com and phone number is ), who
shall have full authority and responsibility to act on behalf of Tenant as
required in this Work Letter.
6.2    Landlord's Representative. Landlord has designated (whose e-mail address
for the purposes of this Work Letter is @kilroyrealty.com) and (whose e-mail
address for the purposes of this Work Letter is @kilroyrealty.com and phone
number is ) as its sole representatives with respect to the matters set forth in
this Work Letter, who, until further notice to Tenant, shall have full authority
and responsibility to act on behalf of the Landlord as required in this Work
Letter.
6.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
Except as otherwise expressly set forth herein, if any item requiring approval
is timely disapproved by Landlord, the procedure for preparation of the document
and approval thereof shall be repeated until the document is approved by
Landlord.
6.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any default by Tenant beyond any
applicable notice and cure period under the Lease or this Work Letter occurs at
any time on or before the Substantial Completion of the Improvements, then (i)
in addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to withhold payment of all or any portion
of the Improvement Allowance and/or Landlord may, without any liability
whatsoever, cause the cessation of construction of the Improvements (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Improvements and any costs occasioned thereby), and (ii) all other
obligations of Landlord under the terms of the Lease and this Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
EXHIBIT B
-21-








--------------------------------------------------------------------------------







SCHEDULE 1 TO EXHIBIT B
g3.jpg [g3.jpg]




 
EXHIBIT B
-22-








--------------------------------------------------------------------------------









 
EXHIBIT B
-23-








--------------------------------------------------------------------------------







SCHEDULE 2 TO EXHIBIT B


BUILDING STANDARDS


[attached]


 
EXHIBIT B
-24-








--------------------------------------------------------------------------------





g18.jpg [g18.jpg]


 
EXHIBIT B
-25-








--------------------------------------------------------------------------------





g17.jpg [g17.jpg]


 
EXHIBIT B
-26-








--------------------------------------------------------------------------------





g8.jpg [g8.jpg]


 
EXHIBIT B
-27-








--------------------------------------------------------------------------------





g10.jpg [g10.jpg]


 
EXHIBIT B
-28-








--------------------------------------------------------------------------------





g7.jpg [g7.jpg]


 
EXHIBIT B
-29-








--------------------------------------------------------------------------------





g12.jpg [g12.jpg]


 
EXHIBIT B
-30-








--------------------------------------------------------------------------------





g6.jpg [g6.jpg]


 
EXHIBIT B
-31-








--------------------------------------------------------------------------------





g9.jpg [g9.jpg]


 
EXHIBIT B
-32-








--------------------------------------------------------------------------------





g16.jpg [g16.jpg]


 
EXHIBIT B
-33-








--------------------------------------------------------------------------------





g15.jpg [g15.jpg]


 
EXHIBIT B
-34-








--------------------------------------------------------------------------------





g13.jpg [g13.jpg]


 
EXHIBIT B
-35-








--------------------------------------------------------------------------------





g14.jpg [g14.jpg]


 
EXHIBIT B
-36-








--------------------------------------------------------------------------------





g11.jpg [g11.jpg]


 
EXHIBIT B
-37-








--------------------------------------------------------------------------------





g5.jpg [g5.jpg]


 
EXHIBIT B
-38-








--------------------------------------------------------------------------------





g19.jpg [g19.jpg]


 
EXHIBIT B
-39-








--------------------------------------------------------------------------------





g21.jpg [g21.jpg]


 
EXHIBIT B
-40-








--------------------------------------------------------------------------------







SCHEDULE 3 TO EXHIBIT B


LANDLORD’S GENERAL CONDITIONS


g1.gif [g1.gif]
LANDLORD'S GENERAL TERMS AND CONDITIONS
INDEMNIFICATION
•
To the fullest extent permitted by law, Contractor shall defend all claims
through legal counsel acceptable to KRC Entity and any of the other Indemnitees
requiring defense, and indemnify and hold KRC Entity, Kilroy Realty, L.P.,
Kilroy Realty Corporation, Kilroy Realty Finance Partnership, L.P., and any
party with an interest in the Project, and any lender for the Project, and their
respective parents, subsidiaries, shareholders, parents, members and affiliates
at every tier, and all of the respective officers, directors, employees,
partners, members, and shareholders of all of the foregoing, and all of the
respective heirs, executors, successors and assigns of all of the foregoing
(collectively referred to as "Indemnitees") harmless from and against each and
all of the following: (1) any claim, demand, liability, loss, damage, cost,
expense, including reasonable attorneys’ fees, awards, fines, or judgments
(collectively "Liabilities") arising out of, or relating in any way, directly or
indirectly, to the Work, death or bodily or personal injury to persons, injury
or damage to tangible property, including the loss of use therefrom,
construction defects, or other loss, damage or expense; (2) any and all
Liabilities sustained by the Indemnitees, including reasonable attorneys’ fees,
on account of or through the misuse of the land which is the Project location,
the improvements thereon, or any part of either by a Contractor Party, or by any
other person whomsoever thereon, at the invitation, express or implied, of a
Contractor Party, or by permission of a Contractor Party arising out of or
indirectly or directly due to or resulting from the performance of the Work by a
Contractor Party; (3) any Liabilities, including reasonable attorneys’ fees, by
reason of the misuse by a Contractor Party or any of its agents, servants,
employees, invitees, licensees or permittees of the Project or any part thereof,
or the improvements situated thereon; and (4) any negligence or willful
misconduct or breach of the Agreement by any Contractor Party.





 
EXHIBIT B
-41-








--------------------------------------------------------------------------------





•
This indemnity shall survive the expiration or termination of the Agreement and
shall remain in effect until such time as an action on account of any matter
covered by such indemnity is barred by applicable statute of limitations.
Contractor’s indemnification obligation under these Landlord General Terms and
Conditions ("General Conditions") shall apply regardless of the passive
negligence of Indemnitees and regardless of whether liability without fault is
imposed or sought to be imposed on Indemnitees, except to the extent that such
indemnity is void or otherwise unenforceable under applicable law in effect on
or validly retroactive to the date of the Agreement, and except where such
Liabilities are the result of the sole or active negligence or willful
misconduct of Indemnitees or independent contractors who are directly
responsible to Indemnitees other than a Contractor Party.



•
This indemnity shall not be construed to negate, abridge or otherwise reduce any
other right or obligation of indemnity which would otherwise exist in favor of
the Indemnitees under the Agreement, at law or in equity, as to any part or
person described in these Landlord General Conditions or otherwise. Such
indemnification shall extend to Liabilities which accrue or relate to events
which occur after completion of the Work as well as during the Work’s progress.
Nothing herein shall be deemed to abridge the rights, if any, of Owner or any of
the other Indemnitees to seek contribution where appropriate. For the purposes
of these Landlord General Terms and Conditions, Owner shall be deemed to mean
KRC Entity.



•
As used herein, the term "Contractor Party" means Contractor, Contractor's
Subcontractors of every tier, consultants and/or material suppliers and their
respective employees, agents and/or representatives.



•
In connection with any and all Claims against the Indemnitees and by any
employee of the Contractor, any Subcontractor, anyone directly or indirectly
employed by any of them or anyone for whose acts any of them may be liable, the
indemnification obligation under these Landlord General Conditions shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Contractor or any Subcontractor
under worker's or workmen's compensation acts, disability benefit acts or other
employee benefit acts.



•
Indemnified Liabilities under these Landlord General Conditions shall include,
without limitation: (1) injury or damage consequent upon the failure of or use
or misuse by Contractor, its Subcontractor, agents, and all other kinds of items
of equipment, whether or not the same be owned, furnished or loaned by Owner and
(2) time expended by the Indemnitee and its employees at their usual rates plus
all costs for reproduction of documents.



 
EXHIBIT B
-42-








--------------------------------------------------------------------------------







•
The Contractor’s indemnity obligations under these Landlord General Conditions
shall, but not by way of limitation, specifically include all claims and
judgments which may be made against the Indemnitees under any “safe place to
work” or similar-type statute, similar laws of a state or other governmental
body having jurisdiction, and against claims and judgments arising from
violation of public ordinances and requirements of governing authorities due to
the Contractor’s or Subcontractor’s method of execution of the Work. The
Contractor's indemnity obligations shall also specifically include, without
limitation, all fines, penalties, damages, liability, costs, expenses
(including, without limitation, reasonable attorneys' fees), and punitive
damages (if any) arising out of, or in connection with, any (i) violation or
failure to comply with any law, statute, ordinance, rule regulation, code, or
requirement of a public authority that bears upon the performance of the Work by
the Contractor, a Subcontractor, or any person or entity for whom either is
responsible, (ii) means, methods, procedures techniques, or sequences of
execution or performance of the Work, and (iii) failure to secure and pay for
permits, fees, approvals, licenses, and inspections as required under the
Contract Documents, or any violation of any permit or other approval of a public
authority applicable to do the Work, by the Contractor, a Subcontractor, or any
person or entity for whom either is responsible.



•
Except as otherwise expressly set forth herein, the indemnification obligations
of the Contractor under the Agreement shall be limited only to the extent
required by the laws of the State in which the Project is located.



•
All fees, costs and expenses to be paid by Contractor as indemnitor hereunder
shall be made on a "paid as incurred" basis within thirty (30) days of the
indemnitor’s receipt of a statement or invoice therefor. Should the indemnitor
object to any such fees, costs or expenses, the indemnitor shall nevertheless
pay such fees, costs and expenses within such thirty (30) days which payment, if
expressly stated in writing at the time of such payment to be "under protest",
shall not prejudice the indemnitor’s right to subsequently object to such fee,
cost or expense paid under protest.



•
Contractor’s duty to defend Indemnitees is entirely separate from, independent
of and free-standing of Contractor’s duty to indemnify Indemnitees, including
without limitation, the defense of Indemnitees against claims for which
Indemnitees (or any of them) may be strictly liable and applies whether the
issue of Contractor’s negligence, breach of contract or other fault or
obligation has been determined and whether Indemnitees (or any of them) have
paid any sums, or incurred any detriment,



 
EXHIBIT B
-43-








--------------------------------------------------------------------------------





arising out of or resulting directly or indirectly from Contractor’s performance
of the Work. It is the parties’ intention that Indemnitees (or any of them)
shall be entitled to obtain summary adjudication of Contractor’s duty to defend
Indemnitees at any stage of any action or suit within the scope of these
Landlord General Conditions. Indemnitees shall be entitled to recover their
reasonable attorneys’ fees and costs incurred in enforcing the provisions of
these Landlord General Conditions. Payment to Contractor by any Indemnitee shall
not be a condition precedent to enforcing such parties’ right to indemnity. The
contractual right of indemnification provided to Indemnitees hereunder shall be
cumulative to all rights of equitable indemnity to which the Indemnitees may
otherwise be entitled; provided, however, that reservation of the right of
equitable indemnity shall not apply to reduce or decrease any rights of
indemnity provided to Indemnitees pursuant to the Contract.
CONTRACTOR’S LIABILITY INSURANCE


•
The Contractor shall, for the protection and benefit of the "Indemnitees" (as
that term is defined above) and Contractor, and as part of the Contractor’s
efforts to satisfy the obligations set forth in these Landlord General
Conditions, procure, pay for, and maintain in full force and effect, at all
times during the performance of the Work, or for such duration as required by
applicable laws, policies of insurance issued by a responsible carrier or
carriers acceptable to the Owner, and in form and substance reasonably
satisfactory to the Owner, which afford, at a minimum, the coverages set forth
hereinbelow. All such insurance shall be written on an occurrence basis (with
the exception of Contractor's Professional Liability Insurance policy, if any).
The Contractor shall deliver to the Owner, within ten (10) days of the date of
the Agreement and prior to bringing any equipment or personnel onto the site of
the Work or the Project site, certified copies of all insurance policies
procured by the Contractor under or pursuant to these Landlord General
Conditions or, with written consent of the Owner, Certificates of Insurance in
form and substance satisfactory to the Owner evidencing the required coverages
with limits not less than those required hereunder. The coverage afforded under
any insurance policy obtained under or pursuant to these Landlord General
Conditions shall be primary to any valid and collectible insurance carried
separately by any of the Indemnitees. All policies and Certificates of Insurance
shall expressly provide that no less than thirty (30) days’ prior written notice
shall be given the Owner in the event of material alteration, cancellation,
non-renewal or expiration of the coverage contained in such policy or evidenced
by such certified copy or Certificate of Insurance.



o
Workers' Compensation including Occupational Disease insurance meeting the
statutory requirements of the state in which the Work is performed and



 
EXHIBIT B
-44-








--------------------------------------------------------------------------------





Employers' Liability Insurance in an amount of at least $1,000,000.00 bodily
injury each accident, $1,000,000.00 bodily injury by disease policy limit, and
$1,000,000.00 bodily injury by disease each employee. Policy must waive
subrogation against Owner. If Workers' Compensation Insurance is not required by
the state or no other employees are involved other than the Contractor and
Workers' Compensation Insurance is not applicable, evidence of personal medical
insurance must be provided as well as a letter from the Contractor's Insurance
Agent or Broker stating such exemption.


o
Commercial General Liability Insurance providing minimal limits of $1,000,000.00
per occurrence for bodily injury and property damage, $2,000,000.00 for
Products/Completed Operations aggregate limit; $1,000,000.00 for Advertising and
Personal Injury; $2,000,000.00 in the general aggregate limit. Policy must be on
per occurrence form. The policy must designate additional insureds listed below
and provide Premises/Operations, Contractual, Independent Consultants, Broad
Form Property Damage, Personal Injury, Blanket Contractual covering indemnities
within Contract Documents and Products and Completed Operations coverages. XCU
Exclusions must be deleted when applicable to operations performed by
Contractor.



§
Contractor shall agree to maintain Products and Completed Operations coverage
until the expiration of all applicable statutes of limitation, but in no event
less than ten (10) years from the date the Project is completed. Contractor
shall continue to provide Certificates of Insurance to Owner during such period.
In addition, Contractor shall obtain an endorsement to its Commercial General
Liability policy to cover the Contractor's obligations above.



§
In addition to the foregoing, Contractor shall provide a Certificate of
Insurance evidencing Umbrella Liability coverage in an amount not less than
$Select Liability Amount,000,000.00 for Bodily Injury and Property Damage
combined.



o
Commercial Automobile Liability on occurrence basis covering all Owned,
Non-Owned, and Hired Vehicles in a minimum amount of $1,000,000.00, combined
single limit, bodily injury and property damage.



o
In addition to other insurance required by statute or under provisions of the
Contract, to the extent Contractor is to provide any design-build work in



 
EXHIBIT B
-45-








--------------------------------------------------------------------------------





connection with the Project, Contractor shall, at no additional cost to the
Owner, provide Professional Liability Insurance, issued by an insurance carrier
approved in advance by the Owner and licensed to provide such coverage in the
State where the Project is located, to compensate the Owner for all negligent
acts, errors, and omissions by the Contractor, its firm or company, its agents,
its employees, and its consultants (as applicable) arising out of the Contract.
Such Professional Liability Insurance policy shall provide coverage amounts not
less than $1,000,000.00 per incident, and $1,000,000.00 annual aggregate.
Deductibles for Professional Liability Insurance shall not exceed $25,000.00.


o
Certificates of above insurance must not be canceled, not renewed or materially
changed before thirty (30) days written notice by mail to the Owner, and
certificates of insurance shall so state said notice will be furnished. Renewals
shall be forwarded to Owner not less than ten (10) business days prior to
expiration thereof.



o
It is understood and agreed that the insurance coverages and limits required
above shall not limit the extent of the Contractor’s, or any Subcontractor’s,
responsibilities and liabilities with respect to the Project.



o
All insurance provided or required to be provided by Contractor and all
Subcontractors shall be issued by insurance companies rated at least A-, VIII in
the current edition of Bests’ Insurance Guide. The maintenance in full current
force and effect of such coverage shall be a condition precedent to the payment
obligations to pay under the construction contract. If evidence of the required
insurance coverage is not produced promptly on demand, Owner shall have the
immediate right to procure the required insurance on behalf of Contractor and to
charge Contractor for the costs to procure such insurance, but Owner shall not
be under any liability to do so. The coverage amounts listed above shall be the
minimum insurance coverage amounts required for each applicable insurance
policy.



o
Contractor waives all rights against Owner for damages to Contractor's personal
property caused by fire or other perils covered under an All Risk Physical
Damage Insurance Policy, and similar waivers shall be obtained from all
consultants performing any of the services required hereunder.



o
KRC Entity, and the Indemnitees for the Project (collectively, the "Owner
Parties") shall be named additional insureds (pursuant to ISO Form 20 10 11



 
EXHIBIT B
-46-








--------------------------------------------------------------------------------





85 or its equivalent and ISO Form CG 20 32 07 04) under Contractor's Commercial
General Liability and Automobile Liability policies mentioned above, and, prior
to the commencement of any Work hereunder (and thereafter as coverage expires
and is renewed or new coverage obtained), Contractor shall provide Owner with a
certificate or endorsement naming the Owner Parties as additional insureds with
respect to such insurance policies. Owner, in addition to being a named
additional insured, shall also be provided with a statement from its insurance
carrier that contractual liability has not been excluded from the Commercial
General Liability insurance policy described in these Landlord’s General
Conditions.


o
The Contractor shall notify the Owner in writing of any reduction in collectible
limits and the Contractor shall promptly procure, at no expense to the Owner,
such additional coverage as is necessary to restore the valid and collectible
limits of such insurance to that required under these Landlord General
Conditions. Written notice to Owner shall be made by the Contractor within one
(1) day of the Contractor becoming aware of an event of loss. If the event of
loss is a theft, a police report shall be required for a claim. Other losses
shall be fully documented, including photos and full cost accounting. If the
Contractor’s documentation is incomplete and the claim is subsequently denied,
the cost of repair or replacement shall not be included in the Contract Sum and
shall be an expense of the Contractor.



o
In addition to the above, the Contractor shall assure that the above-referenced
insurance includes the following types of coverage:



§
Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;



§
Claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;



§
Claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;



§
Claims for damages insured by usual personal injury liability coverage;





 
EXHIBIT B
-47-








--------------------------------------------------------------------------------





§
Claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;



§
Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;



§
Claims for bodily injury or property damage arising out of completed operations,
which coverage shall be maintained for no less than ten (10) years following
final payment;



§
Claims involving contractual liability insurance applicable to the Contractor’s
obligations under the Contract Documents, including, without limitation, those
indemnity obligations set forth in these Landlord General Conditions; and



§
Claims on account of design errors and/or omissions provided by Subcontractors
and consultants, if any.



•
Contractor’s insurance policies shall include a severability of interest or
cross-liability endorsement and provide that an act or omission of one of the
named or additional insureds shall not reduce or avoid coverage to another named
or additional insured and shall afford coverage for all claims based on any act,
omission, injury or damage from which claim occurred or arose (or the onset of
which occurred or arose) in whole or in part during the policy period.
Contractor’s insurance policies shall also contain endorsements: (i) deleting
any employee exclusion on personal injury coverage, (ii) including employees as
additional insureds and (iii) providing host liquor liability coverage.



•
The Contractor shall cause the commercial liability coverage required by these
Landlord’s General Conditions to include (1) the Owner as an additional insured
for claims caused in whole or in part by the Contractor’s negligent acts or
omissions during the Contractor’s operations; and (2) the Owner as an additional
insured for claims made under the Contractor’s completed operations coverage.
Such policy will be endorsed that the Contractor’s policy will be primary and
the Owner’s policy will be non-contributory.



•
If the Contractor fails to purchase and maintain, or require to be purchased and
maintained, any insurance required under these Landlord General Conditions, the



 
EXHIBIT B
-48-








--------------------------------------------------------------------------------





Owner may, but shall not be obligated to, upon five (5) days’ written notice to
the Contractor, purchase such insurance on behalf of the Contractor and shall be
entitled to be reimbursed by the Contractor upon demand.


•
When any required insurance, due to the attainment of a normal expiration date
or renewal date shall expire, the Contractor shall supply the Owner with
Certificates of Insurance and amendatory riders or endorsements that clearly
evidence the continuation of all coverage in the same manner, limits of
protection, and scope of coverage as was provided by the previous policy. If any
renewal or replacement policy, for whatever reason obtained or required, is
written by a carrier other than that with whom the coverage was previously
placed, or the subsequent policy differs in any way from the previous policy,
the Contractor shall also furnish the Owner with an original or certified copy
of the renewal or replacement policy unless the Owner provides the Contractor
with prior written consent to submit only a Certificate of Insurance and
applicable additional insured endorsements for any such policy. All renewal and
replacement policies shall be in form and substance satisfactory to the Owner
and written by carriers acceptable to the Owner.



•
The aggregate limit under the Contractor’s Comprehensive/Commercial General
Liability insurance shall, by endorsement, be reserved as Project specific
coverage and apply to this Project separately.



•
The Contractor shall cause each Subcontractor to (1) procure insurance
reasonably satisfactory to the Owner, and (2) name the Indemnitees as additional
insureds under the Subcontractor’s comprehensive/commercial general liability
policy and umbrella/excess policy. The additional insured endorsement included
on the Subcontractor’s comprehensive/commercial general liability policy and
umbrella/excess policy shall state that coverage is afforded the additional
insureds with respect to claims arising out of operations performed by or on
behalf of the Contractor. If the additional insureds have other insurance which
is applicable to the loss, such other insurance shall be on an excess or
contingent basis. The amount of the insurer’s liability under this insurance
policy shall not be reduced by the existence of such other insurance.



•
The Contractor shall, upon receipt of notice of any claim, promptly take all
action necessary to make a claim under any applicable insurance policy or
policies the Contractor is carrying and maintaining; however, if the Contractor
fails to take such action as is necessary to make a claim under any such
insurance policy, the Contractor shall indemnify and save harmless the Owner
from any and all costs, charges,



 
EXHIBIT B
-49-








--------------------------------------------------------------------------------





expenses and liabilities incurred by the Owner in making any claim on behalf of
the Contractor under any insurance policy or policies required.


•
In any and all claims against the Owner or any of the Owner’s agents or
employees by any employee of the Contractor, its consultants, subcontractors and
anyone directly or indirectly employed by any of them or anyone for whose acts
any of them may be liable, the indemnification obligation under Landlord General
Conditions shall not be limited in any way by any limitation on the amount or
type of damages, compensation or benefits payable by or for the Contractor or
its Subcontractors under workers’ or workmen’s compensation acts, disability
benefit acts or other employee benefit acts.



•
The obligations described in Landlord General Conditions shall survive the
termination of the Contract.



•
If any insurance required by these Landlord General Conditions is not available
on an “occurrence” basis and such policy is written on a “claims made” basis,
such policy shall be subject to the Owner’s prior written approval and must be
written so that the effective (or retroactive or prior acts) date of the policy
is prior to the date of commencement of any of the Contractor’s Work or services
hereunder. Any such “claims made” basis insurance shall be maintained for the
benefit of the Owner, with evidence thereof provided at each renewal of such
insurance until the expiration of any applicable statute of limitations, but in
any event for a period of not less than ten (10) years following completion by
the Contractor of all of its Work and services under the Contract and the
Owner’s approval and acceptance of the Work.



•
All policies required by these Landlord General Conditions shall have customary
deductible amounts, provided that in no event shall such deductible amounts
exceed $25,000 per occurrence. The cost of defending any claims made against the
policies required by these Landlord General Conditions shall not be included in
any of the limits for such policies. All deductibles or self-insured retentions
shall be at the sole responsibility of the Contractor.



•
The acceptance of delivery by the Owner of any certificate of insurance
evidencing the required insurance coverages and limits does not constitute
approval or agreement by the Owner that the insurance requirements have been met
or that the insurance policies shown in the certificates of insurance are in
compliance with the requirements of the Agreement.





 
EXHIBIT B
-50-








--------------------------------------------------------------------------------





•
Upon renewal of any such insurance that expires before the termination of the
Contractor’s obligation to carry such insurance pursuant to the Contract, the
Owner shall be provided with renewal certificates or binders within ten (10)
days after such expiration.



•
The Contractor shall immediately report to the Owner and applicable insurance
carrier, and promptly thereafter confirm in writing, the occurrence of any
injury, loss or damage incurred by the Contractor or its Subcontractors, or the
Contractor’s receipt of notice or knowledge of any claim by a third party or any
occurrence that might give rise to such a claim. Upon completion of the Work,
the Contractor shall submit to the Owner a written summary of all such injuries,
losses, damage, notice or third party claims and occurrences that might give
rise to such claims.



•
If any of the insurance required to be maintained by the Contractor pursuant to
these Landlord General Conditions contains aggregate limits which apply to
operations of the Contractor other than those operations which are the subject
of the Agreement, and such limits are diminished by more than Five Hundred
Thousand Dollars ($500,000) after any one (1) or more incidents, occurrences,
claims, settlements or judgments against such insurance, the Contractor shall
take immediate steps to restore aggregate limits or shall maintain other
insurance protection for such aggregate limits.



•
If the Contractor wishes to make any claim for recovery under the builder’s risk
insurance policy required hereunder, the Contractor shall give timely
notification to the Owner of the event giving rise to the claim, cooperate with
the Owner, and do all things required of it as an insured under such policy, so
as to permit the policy to be complied with and a claim to be made thereunder.
The Contractor further agrees that to the extent required under such policy
(except property policies), the Contractor shall permit and authorize full
subrogation in favor of the insurers of any rights, as against any other person,
firm or corporation (other than the Owner, the Owner’s Representative, if any,
Lenders and their respective members, managers, partners, officers, agents and
employees).



•
It shall be the responsibility of the Contractor not to violate nor knowingly
permit to be violated any condition of the policies required under the Contract,
and it shall be the Contractor’s duty and responsibility to impose upon each
consultant and Subcontractor employed by the Contractor to perform any of the
Work described in the Agreement the same responsibilities and obligations
imposed upon the Contractor under these Landlord General Conditions.





 
EXHIBIT B
-51-








--------------------------------------------------------------------------------





•
All insurance coverage procured by the Contractor shall be provided by insurance
companies having policy holder ratings no lower than "A" and financial ratings
not lower than "XII" in the Best's Insurance Guide, latest edition in effect as
of the date of the Contract, and subsequently in effect at the time of renewal
of any policies required by the Contract Documents.



•
If the Owner or the Contractor is damaged by the failure of the other party to
purchase or maintain insurance required under these Landlord General Conditions,
then the party who failed to purchase or maintain the insurance shall bear all
reasonable costs (including attorneys’ fees and court and settlement expenses)
properly attributable thereto.

GENERAL REQUIREMENTS
•
The Contractor acknowledges that the Owner must comply with (i) the requirements
of the state in which the Project is located and local jurisdictions, and (ii)
any and all of Owner's rules, regulations and requirements (including, without
limitation, those set forth in the Lease and attached to the Agreement) relating
to the Project and/or any construction work performed in the Building. The
Contractor agrees to use its best efforts to assist the Owner in documenting
compliance with such requirements, and shall furnish materials, information, and
data and execute documents and take other reasonable action requested by the
Owner to satisfy such obligations.



•
The Contractor warrants and represents that the Contractor shall not knowingly
or negligently communicate or disclose at any time to any person or entity any
information about Owner or in connection with the Work or the Project, except
(i) with prior written consent of the Owner, (ii) information that was in the
public domain prior to the date of this Agreement, (iii) information that
becomes part of the public domain by publication or otherwise not due to any
unauthorized act or omission of the Contractor, or (iv) as may be required to
perform the Work or by any applicable law, including the Record set of the
Drawings, Specifications and other documents which the Contractor is permitted
to retain. Specific information shall not be deemed to fall within the scope of
the foregoing exceptions merely because it is embraced by more generic
information which falls within the scope of one or more of those exceptions. The
Contractor shall not disclose to others that specific information which was
received from the Owner even though it falls within the scope of one or more of
those exceptions. The Contractor acknowledges and agrees that the existence of
the Owner’s particular interests and plans in the geographical area of the
Project is a type of such specific information. In the event that the Contractor
is required by any court of competent jurisdiction or legally constituted
authority to disclose



 
EXHIBIT B
-52-








--------------------------------------------------------------------------------





any Owner Information, prior to any disclosure thereof, the Contractor shall
notify the Owner and shall give the Owner the opportunity to challenge any such
disclosure order or to seek protection for those portions that it regards as
confidential.


•
The Contractor shall only employ labor on the Project or in connection with the
Work capable of working harmoniously with all trades, crafts and any other
individuals associated with the Project. The Contractor shall also use its best
efforts to minimize the likelihood of any strike, work stoppage or other labor
disturbance. The Contractor shall comply with all requirements of OSHA and shall
defend, indemnify and hold the Owner and Indemnitees harmless from any losses or
damages it may incur as a result of the Contractor’s failure to comply with OSHA
requirements.



•
The Contractor shall confine operations at the site to areas permitted by law,
ordinances, permits and the Contract and shall not unreasonably encumber the
Project site with materials or equipment. Only materials and equipment which are
to be used directly in the Work shall be brought to and stored on the Project
Site by the Contractor. After equipment is no longer required for the Work, it
shall be promptly removed from the Project Site. Protection of construction
materials and equipment stored at the Project Site from weather, theft, damage
and all other adversity is solely the responsibility of the Contractor.



•
The Contractor and any entity for whom the Contractor is responsible shall not
erect any sign on the Project Site without the prior written consent of the
Owner.



•
The Contractor shall ensure that the Work, at all times, is performed in a
manner that affords reasonable access, both vehicular and pedestrian, to the
Project Site and all adjacent areas. The Work shall be performed, to the fullest
extent reasonably possible, in such a manner that public and other areas
adjacent to the Project Site shall be free from all debris, building materials
and equipment likely to cause hazardous conditions. Without limitation of any
other provision of the Contract Documents, the Contractor shall use its best
efforts to minimize any interference with the occupancy or beneficial use of the
Project in the event of partial occupancy. In addition, Contractor expressly
recognizes and acknowledges that the Building is part of a first-class
commercial project and that any activities involving entry to the Building, or
the project or center in which the Building is be located, by Contractor or a
Contractor Party must be scheduled in advance with the Owner and to the fullest
extent possible, outside of normal operating hours for the Building or when
Contractor’s and/or the Contractor Party's work shall be the least disruptive to
the Building’s operations and that of the Building's tenants, occupants,
visitors, customers and invitees.



 
EXHIBIT B
-53-








--------------------------------------------------------------------------------







•
The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. During the construction and at the completion of the Work, the
Contractor shall remove from and about the Project waste materials, rubbish, the
Contractor’s tools, construction equipment, machinery and surplus materials, in
a manner consistent with all provisions, including, but not limited to, the
Legal Requirements, and shall leave all floor services in a broom-clean
condition and clean all other surfaces.



•
Owner and any party designated by Owner shall have access to the Project at all
times for the purpose of inspecting the Work provided such parties comply with
the Contractor's reasonable safety procedures.

SAFETY OF PERSON AND PROPERTY
•
The Contractor shall take reasonable precautions for safety of, and shall
provide reasonable protection to prevent damage, injury or loss to:



o
employees on the Work and other persons who may be affected thereby (including,
without limitation, all tenants, occupants, visitors, customers and/or invitees
of the Building);



o
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the Project site, under care, custody or control of the
Contractor or the Subcontractors, including, without limitation, the
Sub-subcontractors; and



o
other property at the Project site or adjacent thereto (including, without
limitation, the property of other tenants, occupants, visitors, customers and/or
invitees of the Building).



•
The Contractor shall give notices and comply with applicable laws, ordinances,
rules, regulations and lawful orders of public authorities bearing on safety of
persons or property or their protection from damage, injury or loss.



•
The Contractor shall erect and maintain, as required by existing conditions and
performance of the Contract, reasonable safeguards for safety and protection,
including posting danger signs and other warnings against hazards, promulgating
safety regulations and notifying owners and users of adjacent sites and
utilities. The Contractor shall also be responsible, at the Contractor’s sole
cost and expense, for all measures necessary to protect any property adjacent to
the Project and



 
EXHIBIT B
-54-








--------------------------------------------------------------------------------





improvements therein. Any damage to such property or improvements shall be
promptly repaired by the Contractor.


•
The Contractor shall designate a responsible member of the Contractor’s
organization at the Project site whose duty shall be the prevention of
accidents. This person shall be the Contractor’s superintendent unless otherwise
designated by the Contractor in writing to the Owner and Architect.



•
The Contractor shall not load or permit any part of the construction or Project
site to be loaded so as to endanger its safety.



•
When all or a portion of the Work is suspended for any reason, the Contractor
shall securely fasten down all coverings and protect the Work, as necessary,
from injury by any cause.



•
In addition to reporting to OSHA and all governmental and insurance agencies,
the Contractor shall promptly report in writing to the Owner and Architect all
accidents arising out of or in connection with the Work which cause death,
personal injury, or property damage, giving full details and statements of any
witnesses. In addition, if death, serious personal injuries, or serious property
damages are caused, the accident shall be reported immediately by telephone or
messenger to the Owner.



•
The Contractor will comply with and enforce all requirements of OSHA and other
governing regulatory agencies which pertain to the safety and protection of
persons on the Project site. The Contractor shall comply with and enforce all of
the Owner’s regulations pertaining to the use of the Project Site or the safety
and protection of persons and property and all instructions of the Owner
including but not limited to instructions relating to signs, advertisements,
fires, smoking and hazardous materials.

LICENSING
•
CONTRACTORS ARE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY THE CONTRACTORS’
STATE LICENSE BOARD WHICH HAS JURISDICTION TO INVESTIGATE COMPLAINTS AGAINST
CONTRACTORS IF A COMPLAINT REGARDING A PATENT ACT OR OMISSION IS FILED WITHIN
FOUR YEARS OF THE DATE OF THE ALLEGED VIOLATION. A COMPLAINT REGARDING A LATENT
ACT OR OMISSION PERTAINING TO STRUCTURAL DEFECTS MUST BE FILED WITHIN TEN YEARS
OF THE DATE OF THE ALLEGED VIOLATION. ANY QUESTIONS CONCERNING A CONTRACTOR MAY
BE REFERRED TO THE



 
EXHIBIT B
-55-








--------------------------------------------------------------------------------





REGISTRAR, CONTRACTORS’ STATE LICENSE BOARD, P.O. BOX 26000, SACRAMENTO,
CALIFORNIA 95826. The Contractor hereby warrants and represents that it is a
duly licensed contractor under the laws of the State of California and that its
contractor’s license number is INSERT CONTRACTOR’S LICENSE NUMBER.


•
In order to perform under the Lease, the Owner is required to comply with
certain terms and conditions embodied therein. In connection therewith, the
Contractor agrees to use its best efforts to comply with the requirements of the
Owner that bear upon the performance of the Work. The Contractor shall also:



o
Make the site of the Work available at reasonable times for inspection by the
Owner or the Owner’s representatives;



o
Promptly furnish the Owner with information, documents, and materials that the
Owner may reasonably request from time to time in order to comply with the
requirements of the Owner.





 
EXHIBIT B
-56-








--------------------------------------------------------------------------------







SCHEDULE 4 TO EXHIBIT B


CONSTRUCTION RULES


[attached]






 
EXHIBIT B
-57-








--------------------------------------------------------------------------------





JOBSITE RULES
AND
REGULATIONS
100 FIRST STREET


The following information outlines the contractor work rules and regulations
(“R&R”) which will be adhered to by any construction firm performing work
(“Contractor”) at a property owned, or operated by Kilroy Realty (“Building”).
No deviation or exception will be permitted without the written approval of
Kilroy Realty (“Owner”) who manages the property. Questions or comments should
be directed to the project manager associated with the property at (415)
778-7760.


1.
All construction activities that are disruptive to neighboring tenants are to be
conducted after normal business hours unless otherwise authorized by Owner. Such
activities include but are not limited to: shooting, drywall screwing,
hammering, painting, loud cutting. Please confirm building hours with project
manager.



2.
Odor-causing and particulate generating practices (painting, staining, sanding,
welding, soldering etc.) shall be coordinated with the project manager in
advance.



3.
Prior to use of odor-causing or particulate-generating materials, contractor
shall review methods of ventilation and protection of indoor air quality with
project manager.



4.
Smoke Eater or other air filtration device will be required for particulate
generating activities such as sanding, or demolition.



5.
Pre-filters shall be installed on return air locations at suite and AHU.



6.
Contractor shall ensure that demolished duct locations are immediately capped.



7.
In buildings that utilize pneumatic HVAC controls, contractor shall take special
care to eliminate leaks in the control loop.



8.
All costs, including but not limited to, security (including after-hours
security coverage for major deliveries or demolition), fire watches, fire system
shut down, off-hours HVAC requests, draining and refilling sprinkler system,
fire/life safety testing, plan check, permit and licensing fees, and fines
associated with the project work shall be the sole and exclusive obligation of
the Contractor or its subcontractors provided however, such costs may, if agreed
to by Tenant, be passed on to the Tenant for whom Work is performed.



9.
Material Safety Data Sheet (MSDS) for all applicable materials (adhesives,
mastic, paints, etc.) used in the performance of the contracted duties must be
forwarded to the Owner and Architect upon request, for insertion into the master
file, prior to that material being brought onto the property.



10.
Contractor shall maintain supervisory personnel on-site unless otherwise
directed by Owner and will provide direct supervision of any and all work being
performed, including the delivery of materials. Such supervisory personnel shall
be fully empowered to coordinate, respond for and authorize subcontractors to
perform such work as is necessary to enable the work to proceed.





 
EXHIBIT B
-58-








--------------------------------------------------------------------------------





11.
Contractor shall be responsible for all its actions on-site, as well as any
actions of its subcontractors. Contractor shall promptly repair any damage to
the Building caused by Contractor at no cost to Owner. Care shall be taken to
protect ceilings, walls, doors and carpets of public areas when moving
materials, trash, etc. (Carpet mask may only be used with prior approval.)
Masonite or plywood shall be used on a temporary basis to protect hard surface
flooring and elevator lobby areas while heavy loads are being delivered.
Clean-up of all areas affected by construction is the responsibility of
Contractor.



12.
Contractor shall maintain a clean condition in the public areas during
construction and a broom-sweep condition in the Work areas. Clean Sweep and damp
walk-off mats/carpeting shall be used on the floor of construction at the
entrances/exits and they shall be kept clean at all times to avoid footprints in
public areas.



13.
Suite entry and exit doors shall be protected throughout construction to avoid
damage. In cases where such doors are glass, contractor shall utilize opaque
protection to screen the view of the construction area from public corridors and
elevator lobbies. In all cases, protection shall be kept in neat and orderly
condition.



14.
Contractor shall remove trash and construction debris from the job-site on a
regular basis and the construction area will be kept in a broom-clean condition.
Failure to do so may, at Owner’s sole discretion, result in Owner providing this
service and charging the responsible party for all associated costs. Contractor
to coordinate the location of dumpsters with property management.



15.
All risk of loss to all property belonging to Contractor and/or subcontractors,
including but not limited to, tools and materials located in the Building, shall
be the sole and exclusive responsibility of Contractor and its subcontractors,
and Owner shall have no responsibility therefore.



16.
All of Contractor’s and subcontractor's workers shall conduct themselves in a
professional manner to include but not limited to:



a.
No abusive language.

b.
No alcohol or drugs.

c.
No smoking in any area inside the Building. Any violators of this rule will be
removed from the Building.

d.
No tobacco products (chew) in any area inside the building.

e.
No food waste should remain in the work area.

f.
Contractors may only use the designated service elevator. Contractors should
contact property management staff to coordinate elevator protection.

g.
No use of radios, iPods and/or personal audio devices at any time in the work
area or any area of the property.

h.
Contractor and subcontractors shall dress in appropriate attire.



Owner reserves the right to add other restrictions to those listed above as may
be deemed necessary to provide for the comfort and safety of the Tenants.


17.
No storage of flammable substances will be allowed in the Building unless
approved by Owner and in accordance with approved building codes and
regulations. (No open containers or drums are permitted.)



18.
There will be absolutely no use of Tenant and/or Building property including,
but not limited to, telephones, dollies, trash bins, ladders, photocopiers,
Tenant vending machines, vacuums, etc., unless



 
EXHIBIT B
-59-








--------------------------------------------------------------------------------





specifically approved by Owner prior to its use. Contractor shall coordinate
with property management office where Contractor’s employees should park cars.


19.
All deliveries shall be performed after-hours and prior notification of at least
24 hours is required unless specifically authorized by Owner. Charges for an
after-hours security officer (if required) will be at Contractor’s expense. All
contractors must have a representative on-site to receive material deliveries.
No materials will be accepted or handled by Owner. No materials removal will be
the responsibility of Owner. Landlord may restrict large vehicles from
performing deliveries.



20.
At the end of each week, contractors shall provide a weekly “look ahead” to
building management, outlining the construction activities to be performed the
following week.



21.
Contractor shall engage only the Landlord’s proprietary vendors to perform the
following construction activities:



a.
HVAC controls and programming

b.
Roofing

c.
Fire Life Safety (“FLS”)

d.
Summit Riser (for any cabling work outside of the suite)



22.
All FLS systems shall be put on test, removed from service, or restored to
service by Owner, or the FLS vendor. All FLS systems shall be returned to
operation status at the end of each work day, and verified by an Owner prior to
Contractor’s departure from the property. If this cannot be accomplished,
Contractor shall notify Owner that a fire watch is required. All fire watches
shall be performed by Owner’s security at Contractor’s sole expense. FLS system
testing shall be performed after building business hours. Confirm building hours
with property management staff as required.



23.
Costs associated with requirements to have building engineering, or security
staff coordinate, assist, or otherwise participate in construction related
activities after hours will be billed back to Contractor, or the responsible
party.



24.
Owner shall be notified forty-eight (48) hours in advance for any of the
following activities:



a.
Fire Sprinkler drain down and refill

b.
Any work on FLS system including testing and/or inspection

c.
Coring of concrete floors

d.
Any activity requiring access to a neighboring tenant suite

e.
Welding and soldering



25.
When draining fire sprinklers outside of the building, provide temporary plastic
tubing to funnel the water to a drain. If any water discolors a surface,
Contractor will be required to remove discoloration from the affected area.



26.
Any welding or dust-related work requiring the covering of smoke detectors may
require a Hot Work permit. No Contractor shall remove or disconnect any smoke
detector fire/life safety equipment. All covered smoke detectors must be
uncovered at the end of the workday. Engineers will uncover any smoke detectors
found covered after work hours, at Contractor’s expense. All cutting and welding



 
EXHIBIT B
-60-








--------------------------------------------------------------------------------





operations require at least one person armed with a fire extinguisher. An
additional person is required for any “blind” areas, such as the opposite side
of wall, or a floor beneath slab penetrations.


27.
Contractor shall not permit any identifying signage or advertising unless
approved by Owner in writing.



28.
Owner may require Contractor to erect temporary partitions to shelter work.
Temporary partitions, if required, shall be clean and uniform appearance.



29.
Contractor’s material and tool storage will be limited to the work area.
Contractor may be permitted use of storage in other areas of the Building at the
option of Owner, as available. Material and tool storage in phone, mechanical,
janitorial or electrical rooms is not permitted.



30.
Contractor personnel shall not use floor sinks, restroom sinks or toilets for
cleanup or disposal of any material. Check with owner for specifics.



31.
Contractor personnel shall use only designated restrooms as approved by Owner.
In order to prevent damaging restroom finishes, tool belts are not permitted in
restrooms.



32.
All locks (temporary and permanent) must be supplied with cylinders to match
building standard. Building locksmith shall perform all lock and key work and
shall be requested not less than one week in advance.



33.
Scheduling exclusive use of the freight elevator is mandatory for all deliveries
that require more than one freight elevator trip and may require an after-hours
security officer to be scheduled by Owner. Please contact Owner for details.



34.
Prior to commencement of Work, Contractor shall provide a list of the
subcontractors and any other on-site personnel, which shall not be changed
without the prior written consent of Owner.



35.
During execution of the Work, if Contractor discovers hazardous materials /
conditions (asbestos, mold, etc.), Contractor shall stop work immediately and
notify Owner of existing conditions. Contractor shall send written notification
of the discovery to Owner, with description of events, no later than the end of
the following calendar day.







 
EXHIBIT B
-61-








--------------------------------------------------------------------------------






EXHIBIT C
100 FIRST PLAZA
NOTICE OF LEASE TERM DATES


To:    _______________________
_______________________
_______________________
_______________________
Re:
Office Lease dated ____________, 20__ (the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant"), for
[approximately] _____________ rentable square feet of space (the "Premises"),
comprised of: (i) _________________ (collectively, the “Phase I Premises”);
[and] (ii) ______________ (collectively, the “Phase II Premises”); and (iii)
________________ (collectively, the “Must-Take Space”), in that certain office
building located at ____________________________, _______________,
_________________ (the "Building").

Dear ________________:
Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:
1.
Tenant has accepted the above-referenced [Phase I Premises OR Phase I Premises
and Phase II Premises OR Phase I Premises, Phase II Premises and Must-Take
Space] as being delivered in accordance with the Lease.

2.
The [Phase I Premises Lease Commencement Date occurred on __________ OR Phase II
Premises Lease Commencement Date occurred on ______________ OR the Must-Take
Effective Date occurred on ____________], the length of the Lease Term is
__________ months and _______ days, ending on __________________.

3.
Rent [applicable to the Phase I Premises OR the Phase II Premises OR the
Must-Take Space] commenced to accrue on __________________, in the amount of
________________.

4.
If the [Phase I Premises Lease Commencement Date OR the Phase II Premises Lease
Commencement Date OR the Must-Take Effective Date] is other than the first day
of the month, the first billing will contain a pro rata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in the Lease.



 
EXHIBIT C
-1-








--------------------------------------------------------------------------------





5.
Your rent checks should be made payable to __________________ at
___________________.

6.
The rentable square feet of the [Phase I Premises OR the Phase II Premises OR
the Must-Take Space] are ________________ and ______________, respectively.

7.
Tenant's Share of Direct Expenses with respect to the [Phase I Premises OR the
Phase II Premises OR the Must-Take Space] is ________% of the Project.

8.
Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein. Tenant confirms that the Lease has not been modified
or altered except as set forth herein, and the Lease is in full force and
effect. Landlord acknowledges and agrees that to Landlord’s current actual
knowledge, Tenant is not in default or violation of any covenant, provision,
obligation, agreement or condition in the Lease except as follows:
_________________. Tenant acknowledges and agrees that to Tenant’s current
actual knowledge, Landlord is not in default or violation of any covenant,
provision, obligation, agreement or condition in the Lease except as follows:
_________________.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.
The parties hereto consent and agree that this letter may be signed and/or
transmitted by facsimile, e-mail of a .pdf document or using electronic
signature technology (e.g., via DocuSign or similar electronic signature
technology), and that such signed electronic record shall be valid and as
effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this letter using electronic signature technology, by
clicking “SIGN”, such party is signing this letter electronically, and (2) the
electronic signatures appearing on this letter shall be treated, for purposes of
validity, enforceability and admissibility, the same as handwritten signatures.




 
EXHIBIT C
-2-








--------------------------------------------------------------------------------





 
"Landlord":
               ,
a                


By:                
Name:            
Its:             
By:                
Name:            
Its:             


Agreed to and Accepted
as of ____________, 20__.
"Tenant":
            ,
a             
By:                   
Name:               
Its:                
By:                   
Name:               
Its:                
 







 
EXHIBIT C
-3-








--------------------------------------------------------------------------------






EXHIBIT D
100 FIRST PLAZA
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
that Landlord will enforce the Rules and Regulations in a non-discriminatory
manner and to the extent Landlord declines to enforce on an ongoing basis any of
the Rules and Regulations with respect to any other tenant in the Building,
Landlord will not be entitled to enforce such Rules or Regulations with respect
to Tenant. In the event of any conflict between the Rules and Regulations and
the other provisions of this Lease, the Lease shall control.
1.Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Two keys will be furnished by Landlord for the Premises.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the San Francisco, California area; provided, however, subject to
the terms of the Lease, Tenant shall be provided access to the Project, Building
and Common Areas twenty-four (24) hours per day, seven (7) days per week.
Tenant, its employees and agents must be sure that the doors to the Building are
securely closed and locked when leaving the Premises if it is after the normal
hours of business for the Building. Any tenant, its employees, agents or any
other persons entering or leaving the Building at any time when it is so locked,
or at any time that is considered to be after normal business hours for the
Building, may be required to sign the Building register. Access to the Building
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for access to the Building. Landlord will furnish
passes to persons for whom Tenant requests same in writing. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
temporarily prevent access to the Building or the Project during the continuance
thereof by any means it deems appropriate for the safety and protection of life
and property.
4.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord reasonably designates. Landlord shall have the right to
reasonably prescribe the weight, size and position of all safes and other heavy
property brought into the Building and also the times and manner of moving the
same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any case. Any damage to
any part of the Building, its contents, occupants or visitors by moving or
maintaining any such safe or other property shall be the sole responsibility and
expense of Tenant.


 
EXHIBIT D
-1-








--------------------------------------------------------------------------------





5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be reasonably
designated by Landlord.
6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.Except as otherwise expressly provided in the Lease, and excluding Tenant
Improvements, Alterations, and Tenant’s furniture, fixtures and other equipment,
no sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building to the
extent the same can be seen from outside the Building without the prior written
consent of the Landlord. Tenant shall not disturb, solicit, peddle, or canvass
any occupant of the Project and shall cooperate with Landlord and its agents of
Landlord to prevent same.
8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.Tenant shall not overload the floor of the Premises.
10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine shall be installed, maintained or operated upon
the Premises without the written consent of Landlord.
11.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material. Tenant shall provide material safety data
sheets for any hazardous material or substance used or kept on the Premises.
12.Except with respect to Supplemental HVAC Units, Tenant shall not without the
prior written consent of Landlord use any method of heating or air conditioning
other than that supplied by Landlord.
13.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.


 
EXHIBIT D
-2-








--------------------------------------------------------------------------------





14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals (other than service animals), birds, aquariums,
or, except in areas designated by Landlord, bicycles or other vehicles.
15.Except as expressly provided in Section 5.4 of the Lease, no cooking shall be
done or permitted on the Premises, nor shall the Premises be used for the
storage of merchandise, for lodging or for any improper, objectionable or
immoral purposes. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.
16.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.
17.Landlord reserves the right to exclude or expel from the Project any person
who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
18.Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San
Francisco, California without violation of any Law governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
If the Premises is or becomes infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, servants, employees,
contractors, visitors or licensees, Tenant shall forthwith, at Tenant's expense,
cause the Premises to be exterminated from time to time to the satisfaction of
Landlord and shall employ such licensed exterminators as shall be approved in
writing in advance by Landlord.
19.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any
governmental agency.
20.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than as approved by Landlord (such
approval not to be unreasonably withheld, conditioned or delayed). Subject to
Article 23 of the Lease, neither the interior nor exterior of any windows shall
be coated or otherwise sunscreened without the prior written consent of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.
21.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.


 
EXHIBIT D
-3-








--------------------------------------------------------------------------------





22.Tenant must comply with reasonable requests by Landlord concerning the
informing of their employees of items of importance to Landlord.
23.Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building. In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas. Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles. No cigarettes shall be extinguished and/or left on the
ground or any other surface of the Project. Cigarettes shall be extinguished
only in ashtrays.
24.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.
25.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.
26.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
27.Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
EXHIBIT D
-4-








--------------------------------------------------------------------------------






EXHIBIT E
100 FIRST PLAZA
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20   by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at ______________, _______________, California
____________, certifies as follows as of the date hereof (and initially
capitalized terms used and not defined herein shall have the meanings set forth
in the Lease):
1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced (i) with respect to the Phase I Premises, on __________,
(ii) with respect to the Phase II Premises, on ___________, and (iii) with
respect to the Must-Take Space, on ____________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project,
except as follows: _______________________.
3.The obligation to pay Base Rent commenced on ____________.
4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.
5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:
6.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid through ___________.
The current monthly installment of Base Rent is $_____________________.
7.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder, except as follows: ___________________. In addition, the undersigned
has not delivered any written notice to Landlord regarding a default by Landlord
thereunder, except as follows: ____________________. To Tenant’s current actual
knowledge, Landlord is not in default under the Lease, except as follows
______________.
8.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.


 
EXHIBIT E
-1-








--------------------------------------------------------------------------------





9.To Tenant’s current actual knowledge without duty of inquiry, there are no
existing defenses or offsets or claims or any basis for a claim, that the
undersigned has against Landlord, except as follows: _______________.
10.Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in California and that Tenant has full
right and authority to execute and deliver this Estoppel Certificate and that
each person signing on behalf of Tenant is authorized to do so.
11.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.
12.Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous materials or substances in the Premises.
13.To Tenant’s current actual knowledge, all improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and all
reimbursements and allowances due to the undersigned under the Lease in
connection with any improvement work have been paid in full, except as follows:
_________________________.
Tenant's "current actual knowledge" means the current, actual knowledge of the
person executing this document on behalf of Tenant, without any duty of
investigation or inquiry. This estoppel certificate does not constitute an
independent contractual undertaking or constitute representations, warranties or
covenants or otherwise have legal effect other than estopping Tenant from
asserting to or against the recipient named herein (the “Recipient”) any
contrary facts or claims. This estoppel certificate does not modify in any way
Landlord’s or Recipient’s relationship, obligations or rights vis a vis Tenant.
Furthermore, this certificate will not be construed or operate to waive any
Tenant right to receive any reimbursement in connection with any reconciliation
or to audit the records of Landlord and Recipient to confirm Landlord’s and
Recipient’s compliance with its obligations under the Lease.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.


 
EXHIBIT E
-2-








--------------------------------------------------------------------------------





Executed at ______________ on the ____ day of ___________, 20_  .
 
"Tenant":
            ,
a             
By:             
Its:          
By:             
Its:          

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
EXHIBIT E
-3-








--------------------------------------------------------------------------------






EXHIBIT F
[INTENTIONALLY OMITTED]




 
EXHIBIT F
-1-








--------------------------------------------------------------------------------






EXHIBIT G
100 FIRST PLAZA
MUST-TAKE SPACE
This Exhibit G is intended only to show the general layout of the Must-Take
Space as of the date of the Lease. It is not to be scaled; any measurements or
distances shown should be taken as approximate.
SUITE 1200
suite1200.jpg [suite1200.jpg]


 
EXHIBIT G
-1-








--------------------------------------------------------------------------------







SUITE 1600
suite1600.jpg [suite1600.jpg]


 
EXHIBIT G
-2-








--------------------------------------------------------------------------------







SUITE 1700


suite1700.jpg [suite1700.jpg]


 
EXHIBIT G
-3-








--------------------------------------------------------------------------------






EXHIBIT H
100 FIRST PLAZA
MARKET RENT DETERMINATION FACTORS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Lease, shall be
derived from an analysis (as such derivation and analysis are set forth in this
Exhibit H) of the "Net Equivalent Lease Rates," of the "Comparable Transactions"
(as that term is defined below). The Market Rent, as used in this Lease, shall
be equal to the annual rent per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term or the First Offer Space Term, as applicable,
leasing non-sublease, non-encumbered space comparable in location and quality to
the Premises or the subject First Offer Space, as applicable, containing a
square footage comparable to that of the Premises or the subject First Offer
Space, as applicable, for a term of five (5) years, in an arm's-length
transaction, which comparable space is located in "Comparable Buildings"
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"). The terms of the Comparable Transactions shall be
calculated as a "Net Equivalent Lease Rate" pursuant to the terms of this
Exhibit H, and shall take into consideration only the following terms and
concessions (“Concessions”): (i) the rental rate and escalations for the
Comparable Transactions, (ii) the amount of parking rent per parking permit paid
in the Comparable Transactions, if any, (iii) operating expense and tax
protection granted in such Comparable Transactions such as a base year or
expense stop (although for each such Comparable Transaction the base rent shall
be adjusted to a triple net base rent using reasonable estimates of operating
expenses and taxes as determined by Landlord for each such Comparable
Transaction); (iv) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space, including, without limitation,
any free rent construction periods, (v) any "Market Allowance," as defined
herein below, to be provided by Landlord in connection with an Option Term or a
First Offer Space Term, as applicable, as compared to the improvements or
allowances provided or to be provided in the Comparable Transactions taking into
account the contributory value of the existing improvements in the Premises,
such value to be based upon the age, design, quality of finishes, and layout of
the existing improvements, (vi) all other monetary concessions (including the
value of any signage), if any, being granted such Tenant or to tenants in
connection with such Comparable Transactions, (vii) the size of the Phase of the
Premises as compared to the size the premises leased in the Comparable
Transaction, (viii) the Option Term as compared to the term of the Comparable
Transaction, (ix) views and (x) timing adjustments to reflect changes (if any)
in the Market Rent following the date of any particular Comparable Transaction
up to the date of the commencement of the applicable Option Term or First Offer
Space Term. As Tenant may not be entitled to any tenant improvement allowance,
free rent period, brokerage commission or other economic concession during the
Option Term, the Concessions available in Comparable Transactions which are not
received by Tenant hereunder shall be reflected in the Market Rent payable by
Tenant (which Market Rent shall take into consideration the total dollar value
of such Concessions as amortized on a straight-line basis over the applicable
term of the Comparable Transaction). The Market Rent shall include adjustment of


 
EXHIBIT H
-1-





--------------------------------------------------------------------------------





the stated size of the Premises or the subject First Offer Space, as applicable,
based upon the standards of measurement utilized in the Comparable Transactions.
2.    [INTENTIONALLY OMITTED]
3.    MARKET IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary set
forth in this Exhibit H, once the Market Rent for the Option Term or the First
Offer Space Term, as applicable, is determined as a Net Equivalent Lease Rate,
if, in connection with such determination, it is deemed that Tenant is entitled
to an improvement or comparable allowance (the total dollar value of such
allowance shall be referred to herein as the "Market Allowance") for the
improvement of the Premises or the First Offer Space, as applicable, Landlord
shall pay the Market Allowance to Tenant pursuant to a commercially reasonable
disbursement procedure substantially similar to the procedure set forth in the
Work Letter and the terms of Article 8 of this Lease, and, as set forth in
Section 5, below, of this Exhibit H, the rental rate component of the Market
Rent shall be increased to take into consideration that Tenant will receive
payment of such Market Allowance.
4.    COMPARABLE BUILDINGS. For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class single-tenant or multi-tenant occupancy office
buildings containing at least 100,000 rentable square feet which are comparable
to the Building in terms of age (based upon the date of completion of
construction or major renovation), quality of construction, level of services
and amenities (including, but not limited to, the type (e.g., surface, covered,
subterranean) and amount of parking), size and appearance, and are located in
the "Comparable Area," which is the "Central Financial District submarket in San
Francisco." The "Central Financial District submarket in San Francisco" shall be
the area containing Comparable Buildings which have reasonably comparable
freeway access to the Project and which are within an area bounded by Harrison
Street on the South side, the south side of Market Street on the North side, The
Embarcadero on the East side, and Third Street on the West side.
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Lease Rate received by each landlord for each Comparable Transaction
being expressed as a periodic net rent payment.


 
EXHIBIT H
-2-





--------------------------------------------------------------------------------





5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow from the lease should then be discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) and leasing commissions should be deducted. These items
should be deducted directly, on a "dollar for dollar" basis, without discounting
since they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.
5.5    The net present value should then be amortized back over the lease term
as a level monthly or annual net rent payment using the same annual discount
rate of 8.0% used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a "NNN" lease rate
applicable to each year of the Option Term or the First Offer Space Term, as
applicable.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 
EXHIBIT H
-3-





--------------------------------------------------------------------------------






EXHIBIT I-1
100 FIRST PLAZA
TENANT’S NAME AND LOGO
g2.jpg [g2.jpg]


 
EXHIBIT I- 1
-1-








--------------------------------------------------------------------------------






EXHIBIT I-2
100 FIRST PLAZA
LOBBY SIGNAGE AREA
g20.jpg [g20.jpg]


 
EXHIBIT I- 2
-1-








--------------------------------------------------------------------------------






EXHIBIT J
100 FIRST PLAZA
FORM OF LETTER OF CREDIT


STANDBY L/C DRAFT LANGUAGE


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________


ISSUE DATE: ___________


ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054


BENEFICIARY:                    
KR 100 FIRST STREET OWNER, LLC            
C/O KILROY REALTY CORPORATION            
12200 WEST OLYMPIC BOULEVARD, SUITE 200            
LOS ANGELES, CA 90064
ATTENTION: LEGAL DEPARTMENT    


APPLICANT:
OKTA, INC.            
100 FIRST STREET, SUITE 1400            
SAN FRANCISCO, CA 94105            
ATTENTION: GENERAL COUNSEL
AMOUNT: US$8,000,000.00 (EIGHT MILLION AND 00/100 U.S. DOLLARS)
EXPIRATION DATE: 364 DAYS FROM ISSUANCE
LOCATION: SANTA CLARA, CALIFORNIA


LADIES AND GENTLEMEN:


WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00____
IN YOUR FAVOR FOR THE ACCOUNT OF OKTA, INC., A DELAWARE CORPORATION, UP TO THE
AGGREGATE AMOUNT OF US$8,000,000.00 (EIGHT MILLION AND 00/100 U.S. DOLLARS)
EFFECTIVE IMMEDIATELY AND EXPIRING ON ________________. THIS LETTER OF CREDIT IS
AVAILABLE UPON PRESENTATION OF YOUR DRAFT AT SIGHT


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-1-








--------------------------------------------------------------------------------





DRAWN ON SILICON VALLEY BANK WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.
2. BENEFICIARY’S SIGNED STATEMENT STATING THE FOLLOWING:


(A)
“THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER: (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF US$ [INSERT AMOUNT IN NUMERALS AND WORDS] IN
ACCORDANCE WITH THE TERMS OF THAT CERTAIN OFFICE LEASE DATED _________[INSERT
DATE], AS THE SAME MAY HAVE BEEN AMENDED FROM TIME TO TIME (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE
TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS
DRAWING."



OR


(B)
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF

SILICON VALLEY BANK’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
SVBSF00____ AND WE HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST FORTY-FIVE (45) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."


OR


(C)
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW

DOWN THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00____ AS
THE RESULT OF THE FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE
OR A STATE BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED
[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"),
WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR


(D)
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW

DOWN THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00____ AS
THE RESULT OF AN INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S.
BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN
OFFICE LEASE DATED


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-2-








--------------------------------------------------------------------------------





[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"),
WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."


OR


(E)
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW

DOWN THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00_____ AS
THE RESULT OF THE REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE
DATED __________[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED FROM TIME TO
TIME, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE.”




SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.


ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT. ALL SIGNATURES MUST BE
MANUALLY EXECUTED IN ORIGINALS.


WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON
WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.


THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS (OR ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE
RECEIPT OF WHICH WE HAVE ACKNOWLEDGE, AS THE ADDRESS TO WHICH WE SHOULD SEND
SUCH NOTICE) THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT
EXPIRATION DATE. A COPY OF SUCH NON-EXTENSION NOTICE SHOULD ALSO BE SENT TO
KILROY REALTY CORPORATION, 100 FIRST STREET, SUITE 250, SAN FRANCISCO,
CALIFORNIA 94105, ATTENTION: VICE PRESIDENT, ASSET MANAGEMENT, AND TO KILROY
REALTY CORPORATION, 201 THIRD STREET, OFFICE


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-3-








--------------------------------------------------------------------------------





OF THE BUILDING, SUITE 101, SAN FRANCISCO, CALIFORNIA 94103, ATTENTION: PROPERTY
MANAGER, AND TO SSL LAW FIRM LLP, 575 MARKET STREET, SUITE 2700, SAN FRANCISCO,
CALIFORNIA 94105, ATTENTION: SALLY SHEKOU, ESQ., HOWEVER LACK OF RECEIPT OF SUCH
COPY SHALL NOT INVALIDATE OUR NON-EXTENSION TO THE BENEFICIARY. IN NO EVENT
SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND A FINAL EXPIRATION
DATE OF FEBRUARY 1, 2029.


THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE “FINAL EXPIRATION DATE”. UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.


THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “A” DULY EXECUTED.
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. PROVIDED THAT IN LIEU OF SUCH BANK
AUTHENTICATION, BENEFICIARY MAY PROVIDE THE ISSUING BANK WITH AN INCUMBENCY
CERTIFICATE (OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO THE ISSUING BANK)
TO EVIDENCE THE SIGNER'S AUTHORITY TO EXECUTE THE TRANSFER INSTRUMENT ON BEHALF
OF THE BENEFICIARY. APPLICANT SHALL PAY OUR TRANSFER FEE OF US$5,000.00 PER
TRANSFER UNDER THIS LETTER OF CREDIT. PAYMENT OF ANY TRANSFER FEES AND/OR ANY
TRANSFER COST SHALL NOT BE A CONDITION PRECEDENT TO TRANSFER. EACH TRANSFER
SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND
WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE
TRANSFEREE.


ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER SILICON VALLEY BANK STANDBY LETTER OF CREDIT NO. ___________."


WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO 11:00 AM CALIFORNIA TIME, ON A
BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-4-








--------------------------------------------------------------------------------





PRESENTED CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT
SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS
ON THE SUCCEEDING BUSINESS DAY. IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT AFTER 11:00 AM CALIFORNIA TIME, ON A BUSINESS DAY,
AND PROVIDED THAT SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE
FUNDS BY OUR CLOSE OF BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN
THIS LETTER OF CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY,
SUNDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE
AUTHORIZED OR REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER
OF CREDIT SHALL EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH
EXPIRATION DATE SHALL AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT
BUSINESS DAY.


PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH
BENEFICIARY’S SIGNED STATEMENT AS SPECIFIED ABOVE TO OUR FACSIMILE NUMBER,
(408) 496-2418, 2418 OR (408) 969-6510; ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION, WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH
FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER (408)654-6274 OR (408) 654-7716
OR (408) 654-3035 OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH
YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH NUMBER. WE
AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE SUCH AS UPS OR FED-EX, OF ANY CHANGE IN SUCH DIRECTION. SHOULD
BENEFICIARY WISH TO MAKE PRESENTATIONS UNDER THIS LETTER OF CREDIT ENTIRELY BY
FACSIMILE TRANSMISSION IT NEED NOT TRANSMIT THIS LETTER OF CREDIT AND
AMENDMENT(S), IF ANY. EACH FACSIMILE TRANSMISSION SHALL BE MADE AT OUR FACSIMILE
NUMBERS SHOWN ABOVE WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS. IN
ADDITION, ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR
OBLIGATION TO HONOR ANY DRAW REQUEST.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT SILICON VALLEY BANK, 3003
TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054,
ATTENTION: GLOBAL TRADE SERVICES – STANDBY LETTER OF CREDIT DEPARTMENT (THE
“BANK’S OFFICE”)


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-5-








--------------------------------------------------------------------------------





ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT OR ANY AUTOMATICALLY EXTENDED
EXPIRATION DATE.


IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FEDWIRE TO A U.S. REGULATED BANK, AND WE AND/OR
SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS
EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE INTENDED
PAYEE.


IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A CERTIFIED TRUE
COPY OF THIS LETTER OF CREDIT UPON RECEIPT OF A WRITTEN REQUEST FROM THE
BENEFICIARY OR TRANSFEREE, AS APPLICABLE, TOGETHER WITH A DULY EXECUTED
INDEMNITY LETTER IN THE FORM ATTACHED HERETO AS EXHIBIT "B" SIGNED BY AN
AUTHORIZED OFFICER OF THE BENEFICIARY OR TRANSFEREE, AS APPLICABLE, FOLLOWED BY
HIS/HER PRINTED NAME AND DESIGNATED SIGNATURE AUTHORITY.


EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).




SILICON VALLEY BANK,




___[BANK USE]_____________ _____[BANK USE]_________
AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE








ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-6-








--------------------------------------------------------------------------------





EXHIBIT “A”
TRANSFER FORM


DATE: ____________________


TO: SILICON VALLEY BANK
3003 TASMAN DRIVE                RE: IRREVOCABLE STANDBY LETTER OF CREDIT
SANTA CLARA, CA 95054     NO. _____________ ISSUED BY
ATTN:INTERNATIONAL DIVISION.     SILICON VALLEY BANK, SANTA CLARA
STANDBY LETTERS OF CREDIT         L/C AMOUNT: ___________________




GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


_________________________________________________________________________________________
(NAME OF TRANSFEREE)


_________________________________________________________________________________________
(ADDRESS)
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.
SIGNATURE AUTHENTICATED
The names(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.


_______________________________________
(Name of Bank)
_______________________________________
 (Address of Bank)
_______________________________________
(City, State, Zip Code)
_______________________________________
(Print Authorized Name and Title)
_______________________________________
 (Authorized Signature)
_______________________________________
 (Telephone Number)






______________________________
                         (BENEFICIARY’S NAME)
By:________________________________




Printed Name:________________________




Title:______________________________







** IN LIEU OF BANK AUTHENTICATION, BENEFICIARY MAY PROVIDE THE ISSUING BANK WITH
AN INCUMBENCY CERTIFICATE (OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO US)
TO EVIDENCE THE SIGNER'S AUTHORITY TO EXECUTE THIS LETTER AGREEMENT ON BEHALF OF
THE BENEFICIARY


    


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-7-








--------------------------------------------------------------------------------







EXHIBIT “B”


___________________, 20___


Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attn: Standby Letters of Credit Department


Re: Irrevocable Standby Letter of Credit No. SVBSF_______


Ladies and Gentlemen:


The undersigned (“Beneficiary”) is the beneficiary under Irrevocable Standby
Letter of Credit No. SVBSF_______ issued by Silicon Valley Bank (“Bank”) upon
the request of ______________________ (together with all amendments issued to
such letter of credit, the "Standby L/C"). Beneficiary cannot locate the
executed original of the Standby L/C (the “Original Standby L/C”) and has
requested that Bank issue a certified true copy of the Standby L/C (“Certified
True Copy”) to replace the Original Standby L/C. Beneficiary understands that
Bank is willing to grant Beneficiary’s request to issue the Certified True Copy
so long as Beneficiary agrees to execute this letter agreement for Bank’s
benefit.


In consideration of Bank’s willingness to issue the Certified True Copy,
Beneficiary agrees as follows:


1.     If Beneficiary locates the Original Standby L/C, it will not draw any
draft(s) or make any demand(s) upon Bank thereunder, but will promptly deliver
to Bank the Original Standby L/C, marked "CANCELED", and signed and dated by its
duly authorized representative, for disposition by Bank.


2.     Beneficiary represents and warrants that it has not encumbered, assigned,
or otherwise transferred its interest in the Standby L/C or delivered the
Original Standby L/C to any other person or entity.


3.     Beneficiary will indemnify and save Bank harmless from and against any
and all claims, judgments, demands, losses, damages, actions, liabilities, costs
and expenses, including, without limitation, attorneys' fees, which Bank at any
time may suffer, sustain or incur in connection with the missing Original
Standby L/C (collectively, “Claims”), including, without limitation, any
presentation for payment of any draft(s) or demand(s) drawn under the Original
Standby L/C by a holder in due course or a bonafide purchaser for value of the
Original Standby L/C, or any other draw requests, presentments or any other
claims made on the Original Standby L/C regardless of the party making such draw
requests, presentments or any other claims made (including Beneficiary and/or
any of its agents, successors and assigns). This indemnity shall include,
without limitation, the face amount of the Original Standby L/C if Bank is
required by law to pay same to a holder in


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-8-








--------------------------------------------------------------------------------





due course or a bonafide purchaser for value of the Original Standby L/C and/or
any presentation thereunder or proceeds thereof. Beneficiary will pay, within
thirty (30) days of receipt of written request from Bank, all sums requested by
Bank as indemnity for Bank’s Claims.


4.     Upon the effectiveness of this letter agreement, Beneficiary irrevocably
releases Bank from any obligation to it under the Original Standby L/C.


Beneficiary has executed this letter agreement by its duly authorized
representative on the date hereof and this letter agreement shall be deemed to
be effective as of such date.






Yours truly,
_________________________________
(Beneficiary)


Authorized Signature: _______________
Name & Title: _____________________














SIGNATURE AUTHENTICATED


The signature of Beneficiary conforms to that
on file with us in the Signature Specimen Card
of the Beneficiary for Loans and Guarantee.


______________________________________
(Name of bank)
By:___________________________________
(Authorized Signature) **
______________________________________
(Title)
______________________________________
(Telephone Number)
______________________________________
(Address of bank)




** VERIFICATION OF BENEFICIARY’S SIGNATURE(S) BY A NOTARY PUBLIC IS
UNACCEPTABLE. IN LIEU OF BANK AUTHENTICATION, BENEFICIARY MAY PROVIDE


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-9-








--------------------------------------------------------------------------------





THE ISSUING BANK WITH AN INCUMBENCY CERTIFICATE (OR OTHER DOCUMENTATION
REASONABLY SATISFACTORY TO US) TO EVIDENCE THE SIGNER'S AUTHORITY TO EXECUTE
THIS LETTER AGREEMENT ON BEHALF OF THE BENEFICIARY


 


ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.


___________________________ _______________
Applicant’s Authorized Signature DATE


 
EXHIBIT J
-10-








--------------------------------------------------------------------------------






EXHIBIT K
100 FIRST PLAZA
SUPERIOR RIGHT HOLDERS


Tenant
Right of First Offer
Renewal Option
BOX, Inc.
Ongoing right of first offer for 12th floor of the Building
One (1) five (5) year option to renew for Suites 2600 and 1300
AppsFlyer Inc.
One-time right of first offer for Suite 2600
One (1) five (5) year option to renew for Suite 2500
Simon Kucher & Partners Strategy & Marketing Consultants LLC
One-time right of first offer for Suite 2250


One (1) five (5) year option to renew for Suites 2280 and 2200


Futurewei Technologies, Inc.
N/A
One (1) five (5) year option to renew for Suite 2250
Andersen Tax LLC
 
One (1) five (5) year option to renew for Suites 1200, 1600 and 1700
Retail Finance International Holdings, Inc.
N/A
One (1) five (5) year option to renew for Suite 1250



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
EXHIBIT K
-1-








--------------------------------------------------------------------------------






EXHIBIT L
JANITORIAL SPECIFICATIONS AND COSTS
[attached]


 
EXHIBIT L
-1-








--------------------------------------------------------------------------------





100 First – Tenant Janitorial Specifications


RESTROOMS
Restrooms shall include all lavatories and shower areas. Executive tenant
restrooms and private tenant showers are not included unless specified by
Landlord.


Nightly


1.
Floors and Tiles – Floors will be swept clean and wet-mopped, using a germicidal
detergent approved by Owner. The floors will then be mopped dry and all
watermarks and stains wiped from walls and metal partition bases.

2.
Metal Fixtures –Clean all mirrors, counters, bright-work (including exposed
piping below wash basins), towel dispensers, receptacles and any other metal
accessories. Contractor shall use only non-abrasive, non-acidic material to
avoid damage to metal fixtures and counter tops.

3.
Ceramic Fixtures – Clean all basins, including faucet handles, bowls and urinals
with owner- approved germicidal detergent solution, including tile walls near
urinals. Special care must be taken to inspect and clean areas of difficult
access, such as the underside toilet bowl rings and urinals to prevent building
up of calcium and iron oxide deposits. Wash both sides of all toilet seats with
approved germicidal solution and wipe dry. Toilet seats to be left in an upright
position.

4.
Walls and Metal Partitions – Spot-clean all metal toilet partitions and tiled
walls, using approved germicidal solution. All surfaces are to be wiped dry so
that all wipe marks are removed and surface has a uniformly bright appearance.
Dust the top edges of all partitions, ledges and mirror tops.

5.
General – It is the intention of this specification to keep restrooms thoroughly
clean and not to use disinfectant to mask odors. Odorless disinfectants shall be
used. Remove all waste paper and refuse, including soiled sanitary napkins, to
designated area in the building and dispose of same at Contractor’s expense. All
waste paper and sanitary napkin receptacles are to be cleaned upon Owner’s
request, and new liners are to be installed each time receptacles are emptied.
Fill toilet tissue holders, seat cover containers, soap and hand lotion
dispensers, towel dispensers, sanitary napkin vending dispensers and maintain
the operation of same. Materials, as specified by Owner, to be furnished by
Owner. The filling of such dispensers to be in such quantity as to last the
entire business day, whenever possible.



Weekly


1. Floors – All restroom floors will be machine scrubbed, using a germicidal
solution, detergent and water. After scrubbing, floors will be rinsed with clear
water and dried. All water marks will be removed from walls, partitions and
fixtures. If directed by Owner, an approved floor finish will be applied and
buffed.
2. Floor Drains – Clean, disinfect and fill with water at least weekly.


Monthly
1. Tiled Walls and Metal Partitions – Wash with water and germicidal solution.
Wipe dry to a uniformly bright and clean condition.




 
EXHIBIT L
-2-








--------------------------------------------------------------------------------





Quarterly
1. Light Fixtures and Ceiling Grills – Wash thoroughly and dry. This will be
done as often as necessary, but not less often than quarterly. Building
engineers shall be responsible for removing and replacing grills.
TENANTED AREAS - PLEASE NOTE SKIP-CLEANING OPTIONS


Nightly
1.
Carpeted Floors – All carpeted floors will be vacuumed daily, moving all light
furniture such as chairs. All furniture will be replaced to its original
position. Vacuum under all desks and large furniture, where possible. SKIP
CLEANING: scope changes to three times per week.

2.
Uncarpeted Floors – All hard-surfaced floors will be dust-mopped nightly, using
a treated dust mop, moving all light furniture. All furniture will be replaced
to its original position. Mop under all desks and large furniture where
possible. Spot clean where necessary to remove spills and smudges. SKIP
CLEANING: scope changes to three times per week.

3.
Dusting – Using a treated dust cloth, wipe all non-fabric furniture tops, legs
and sides. Wipe clean telephone. Dust wipe all horizontal surfaces within reach,
including window ledges, wainscots, baseboards, ledges, molding and sills on
glass partitions. No feather dusters or paper towels will be allowed. Paper left
on desk tops will not be moved. SKIP CLEANING: scope changes to three times per
week.

4.
Furniture and Accessories - Spot clean all furniture, file cabinets and
telephone accessories to remove streaks, stains, spills and finger marks. Empty
all wastebaskets and replace liners where necessary. Liners to be provided by
Owner. SKIP CLEANING: no change to scope.

5.
Doors and Walls – All doors, jambs, walls, window mullions and glass partitions
will be spot cleaned to remove streaks, smudges, finger marks, spills and
stains, paying particular attention to walls around switch plates and door
jambs, and door surfaces around knobs and opening edges. SKIP CLEANING: no
change to scope.

6.
Trash Removal – All trash from wastebaskets and other debris will be removed
from the premises. Plastic bags to be installed in wastebaskets as required.
SKIP CLEANING: no change to scope.

7.
Recycling and Compost – Recycling will be collected from all receptacles within
each tenant’s space and disposed of in the designated area. Compost will be
collected from kitchens/break rooms within each tenant’s space and disposed of
in the designated area.



Weekly
1. Carpeted Floors – All carpeted floors will be edged with a small broom or
other edging tool, paying particular attention to corners, behind doors and
around furniture legs and bases. Baseboards will be wiped with a treated dust
cloth. SKIP CLEANING: no change to scope.


Monthly
1.
Uncarpeted Floors – All hard-surfaced floors will be spray buffed with an
electric rotary buffing machine as necessary. All finish marks will be removed
from baseboards, doors and frames. SKIP CLEANING: no change to scope.

2.
High Dusting – All horizontal surfaces and ledges, such as picture frames, etc.,
ceiling air diffuser grills, etc., that are beyond the reach of normal nightly
dusting, will be dusted monthly, using a treated dust cloth. No feather dusters
or paper towels will be allowed. SKIP CLEANING: no change to scope.



Bi-Monthly (Every 60 days)


 
EXHIBIT L
-3-








--------------------------------------------------------------------------------





1.
Uncarpeted Floors – All VCT flooring will be completely stripped, removing all
finish down to the bare, clean floor. After the floors have been mopped, rinsed
and dried, they will be refinished and machine polished to a uniformly bright
and clean condition. All wax spills and splashes will be removed from baseboard
doors, jambs and walls. SKIP CLEANING: no change to scope.

Semi-Annually
1.    Air Diffusers – Thoroughly wash and dry all air diffusers and grills as
often as necessary, but not less than semi-annually. Building engineers shall be
responsible for removing and replacing diffusers. SKIP CLEANING: scope changes
to annually.
2.    Blinds – All window blinds shall be dusted as often as necessary, but not
less often than semi- annually, using a treated dustcloth only. Dusting blinds
with a feather duster or paper towels is not permitted. SKIP CLEANING: no change
to scope.




 
EXHIBIT L
-4-








--------------------------------------------------------------------------------






OFFICE LEASE
KILROY REALTY
100 FIRST PLAZA








KR 100 FIRST STREET OWNER, LLC,
a Delaware limited liability company,
as Landlord,
and
OKTA, INC.,
a Delaware corporation,
as Tenant.




 
 








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS
10


ARTICLE 2 LEASE TERM; OPTION TERMS
20


ARTICLE 3 BASE RENT
29


ARTICLE 4 ADDITIONAL RENT
30


ARTICLE 5 USE OF PREMISES
44


ARTICLE 6 SERVICES AND UTILITIES
50


ARTICLE 7 REPAIRS
57


ARTICLE 8 ADDITIONS AND ALTERATIONS
58


ARTICLE 9 COVENANT AGAINST LIENS
62


ARTICLE 10 INDEMNIFICATION AND INSURANCE
62


ARTICLE 11 DAMAGE AND DESTRUCTION
67


ARTICLE 12 NONWAIVER
70


ARTICLE 13 CONDEMNATION
70


ARTICLE 14 ASSIGNMENT AND SUBLETTING
71


ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
76


ARTICLE 16 HOLDING OVER
77


ARTICLE 17 ESTOPPEL CERTIFICATES; FINANCIAL INFORMATION
78


ARTICLE 18 SUBORDINATION
80


ARTICLE 19 DEFAULTS; REMEDIES
82


ARTICLE 20 COVENANT OF QUIET ENJOYMENT
85


ARTICLE 21 LETTER OF CREDIT
85


ARTICLE 22 [Intentionally Omitted]
93


ARTICLE 23 SIGNS
93


ARTICLE 24 COMPLIANCE WITH LAW
99


ARTICLE 25 LATE CHARGES
101


ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
101


ARTICLE 27 ENTRY BY LANDLORD
102


ARTICLE 28 TENANT PARKING; BICYCLE STORAGE AREA
103


ARTICLE 29 MISCELLANEOUS PROVISIONS
105


 
 
Abatement Event
55


Accelerated Must-Take Delivery Date
19


Accelerated Must-Take Notice
19


Accountant
43


Additional Must-Take L-C Amount
17


Additional Must-Take L-C Delivery Date
92


Additional Rent
30


Advocate Arbitrators
24


Alterations
58





 
(i)








--------------------------------------------------------------------------------





Alternative Parking
70


Ancillary Use Parties
45


Ancillary Use/Line Allocation Amount
18


Ancillary Uses
6


Anticipated First Offer Delivery Date
12


Anticipated Must-Take Delivery Date
16


Arbitration Agreement
24


Audit Period
43


Background Investigation
115


Bank
85


Bank Credit Threat
87


Bank Prime Loan
101


Bank’s Credit Rating Threshold
85


Bankruptcy Code
88


Base Building
59


Base Rent
29


Base Rent Abatement
30


Base Rent Abatement Period
30


Base Year
31


Base, Shell and Core
35


Bicycle Storage Area
104


Bike Storage Area Claims
105


BMS
125


Briefs
25


Brokers
109


BS/BS Exception
57


Building
1


Building Hours
50


Building Security Desk
47


Building Standard Improvement Value
39


Building Structure
57


Building Systems
57


Cafeteria
45


Cafeteria Facilities
45


Casualty
67


Casualty Repair Estimate
67


Commencement Letter
21


Common Areas
11


Comparable Area
2


Comparable Buildings
2





 
(ii)








--------------------------------------------------------------------------------





Comparable Transactions
1


Competitor Affiliate
116


Conflicted Tenant Transferee
73


Construction Period
27


Contractor Reminder Notice
59


Control
76


Controllable Expenses
37


Cosmetic Alterations
58


Cost Pools
40


Damage Termination Date
68


Damage Termination Notice
68


Deferred Delivery Date
21


Deferred Delivery Notice
21


Deferred Delivery Period
21


Deferred Delivery Right
21


Deferred Space
21


Deposit Period
90


Direct Expenses
31


Dominant Lobby Sign Location Conditions
97


Economic Terms
12


Effective Date
1


Electrical Capacity
51


Eligibility Period
55


Environmental Laws
112


Environmental Permits
112


Equipment Lienor
124


Estimate
42


Estimate Statement
42


Estimated Excess
42


Excess
41


Exclusivity Conditions
116


Exercise Notice
23


Existing Fitness Center
46


Existing Lease
19


Existing Lease Termination Date
19


Expense Year
31


Extension Premises
22


FDIC
89


First L-C Reduction
90


First L-C Reduction Notice
90





 
(iii)








--------------------------------------------------------------------------------





First Offer Commencement Date
14


First Offer Exercise Notice
12


First Offer Notice
12


First Offer Rent
12


First Offer Space
12


First Offer Space Term
14


First Rebuttals
25


First Reduction Effective Date
91


Fitness Center
46


Fitness Center Provider
46


Fitness Center Users
46


Fixed Period
90


Force Majeure
108


Hazardous Material(s)
111


Holding Over Damages
123


Holidays
50


HVAC
50


Identification Requirements
111


Initial Notice
56


Initial Storage Election Deadline
122


Initial Storage Election Notice
122


Initially Available Storage Space
122


Interest Rate
101


Interim Cash Amount
89


Janitorial Credit
51


Janitorial Credit Statement
53


Janitorial Estimate Statement
53


Landlord
1


Landlord Affiliate
11


Landlord First Offer Rent Notice
13


Landlord Parties
62


Landlord Party
62


Landlord Response Notice
23


Landlord’s Final Option Rent Determination
23


Landlord’s First Offer Space Rent Calculation
13


Landlord’s Storage Notice
122


Landlord's Initial Statement
26


Landlord's Option Rent Calculation
23


Laws
44


L‑C
85





 
(iv)








--------------------------------------------------------------------------------






L-C Amount
85


L‑C Expiration Date
86


L-C Reduction Conditions
91


LC Replacement Notice
89


Lease
1


Lease Commencement Date
20


Lease Expiration Date
20


Lease Month
21


Lease Term
20


Lease Year
21


LEED
32


License Agreement
120


Lines
111


Lobby Sign Area
96


Market Rent,
1


Material Adverse Tax Appeal Termination Impact
40


Must-Take Allowance
18


Must-Take Amendment
19


Must-Take Delivery Date
16


Must-Take Effective Date
16


Must-Take Improvements
18


Must-Take L-C Reduction Notice
92


Must-Take L-C Withdrawal Conditions
92


Must-Take Space
2


Must-Take Term
16


Net Worth
76


Neutral Arbitrator
24


New Fitness Center
46


New Line Item
37


Notices
108


Objectionable Name
94


Occupancy
15


Occupancy Agreement
116


Occupying
15


OFAC
118


Offer Right
11


Office Space
1


Operating Expenses
31


Option Rent
22


Option Term
22





 
(v)








--------------------------------------------------------------------------------





Original Tenant
11


Outside Agreement Date
23


Outside Phase II Premises Delivery Date
28


Parking Election Deadline
103


Parking Election Notice
103


Parking Garage
11


Parking Reduction Notice
103


Parking Request Notice
103


Patriot Act
119


Penetrating Work
118


Permitted Chemicals
112


Permitted Transferee
76


Permitted Transferee Assignee.
76


Permitted Use
6


Personnel
114


Phase
10


Phase I Premises
2


Phase I Premises Base Rent Abatement
30


Phase I Premises Delivery Date
27


Phase I Premises Lease Commencement Date
20


Phase I Premises Required Delivery Date
28


Phase II Premises
2


Phase II Premises Base Rent Abatement
30


Phase II Premises Base Rent Abatement Period Base Rent Abatement Period
30


Phase II Premises Delivery Date
27


Phase II Premises Lease Commencement Date
20


Phase II Premises Required Delivery Date
28


Potential First Offer Space
11


Potential Storage Space
121


Premises
2


Prior Expiration Notice
19


Prior Notice
74


Prior Tenant
19


Prohibited Persons
118


Project
10


Proposition 13
38


Provider
113


Recapture Notice
74


Receivership
89


Reduction Effective Date
91





 
(vi)








--------------------------------------------------------------------------------





Reduction Notice
91


Reminder Notice
58


Renewal Allowance
2


Renovations
110


Rent.
31


Required Delivery Date
20


Required First Offer Delivery Date
15


Restoration Condition
47


ROFO Internal Stairwell
14


Rules and Regulations
123


Ruling
26


Second L-C Reduction
90


Second L-C Reduction Effective Date
90


Second L-C Reduction Notice
90


Second Rebuttals
25


Security Deposit Laws
88


Security Desk Use Conditions
47


Sensor Areas
114


Shuttle Service
117


Shuttle Service Riders
117


SNDA Agreement
80


Specialty Alterations
61


Statement
41


Storage Agreement
122


Storage Space Rent
122


Storage Space Request
122


Subject Space
71


Suite 1200
2


Suite 1600
2


Suite 1700
2


Summary
1


Sun Terrace
120


Superior Right Holders
12


Supplemental HVAC Unit
56


Systems Warranty
10


Tax Expenses
38


TCCs
10


Telecommunications Equipment
55


Tenant
1


Tenant Competitor
116





 
(vii)








--------------------------------------------------------------------------------





Tenant Contribution
69


Tenant Parties
63


Tenant’s Appeal Request
39


Tenant’s Desk Agent
47


Tenant’s Final Option Rent Determination
23


Tenant’s Financial Information
91


Tenant’s First Offer Space Rent Calculation
13


Tenant’s Initial Parking Allocation
103


Tenant’s Lobby Sign
96


Tenant’s Lobby Sign Condition
97


Tenant’s Mission Street Signage
93


Tenant’s Property
124


Tenant’s Security System
49


Tenant’s Signage
93


Tenant’s Signage Conditions
95


Tenant’s Storage Acceptance Notice
122


Tenant’s Transbay Signage
93


Tenant's Initial Statement
25


Tenant's Option Rent Calculation
23


Tenant's Rebuttal Statement
26


Tenant's Share
40


Third Party Contractor
66


Third Party Tenant
11


Transfer Costs
74


Transfer Notice
71


Transfer Premium
73


Transfer Reminder Notice
72


Transferee
71


Transfers
71


Two Private Events
120


Typical Office Improvements
61


Undelivered First Offer Space
15


Undelivered Must-Take Space
20


Undelivered Phase II Premises
28


Unused L-C Proceeds
89


UPS
125


Water Sensors
114


Work Letter
10



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
(viii)






